Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 1 of 313 PageID #: 175779




                        UNITED STATES DISTRICT COURT FOR

                            THE DISTRICT OF DELAWARE




PHYLLIS BENNETT (Executor of the Estate of )   Case No.: No. _________________
HARVEY BENNETT); ARTHUR J. OLSTAD; )
                                           )   COMPLAINT FOR:
KATHLEEN OLSTAD; ROBERT PERKINS;           )
ELIZABETH CLARK; WILLIAM MURPHY; )             STRICT PRODUCTS LIABILITY –
BONNIE MURPHY; RITA WEAVER;                )   FAILURE TO WARN;
MARVIN BAUMAN; ROWENA BAUMAN;              )   NEGLIGENCE – FAILURE TO WARN
HENRY ACKERMAN; GENIEVE                    )   NEGLIGENCE – MARKETING AND
                                           )   SALE;
ACKERMAN; DONALD HACKERSON;                )   NEGLIGENCE PER SE;
CAROLYN HACKERSON; JAMES WALZ;             )   STRICT LIABILITY – MANUFACTURING
MARY BETH WALZ; JUDITH COTE;               )   DEFECT;
THEODORE ALMOND; EDWARD J. MILLER, )           FRAUD AND DECEIT; and
                                           )   WRONGFUL DEATH
JR.; THOMAS HEPLER; BARBARA KING;          )
SAMUEL KING; RICKEY THOMAS;                )      JURY TRIAL DEMANDED
CAROLYN THOMAS; JOHN ACKERMAN;             )
KIM ACKERMAN; ALBERT DELSANTRO; )
CHARLOTTE DELSANTRO; RICHARD               )
                                           )
BRESETTE; RALPH BOOTH; HANS                )
OMASTA; WINONA OMASTA; EDDIE               )
BATES; LINDA BATES; CHARLES DAVID )
SMEDLEY; MARCHETTE COOK (Personal          )
Representative of the Estate of ALICE      )
                                           )
SOUTHERLAND); TY BEARD; VERNON             )
DEBOARD (Personal Representative of the    )
Estate of KATHERINE DEBOARD); JOHN A. )
DAVIS JR.; DEBORAH DAVIS; KENNETH          )
                                           )
COLLINS; KIM COLLINS; CAROLYN              )
HARRISON (Personal Representative of the   )
Estate of GERALD HARRISON); KAY ANN        )
RICE; ROBERT RICE; LOIS RONCAL;            )
DARLENE HERONEMA; KATHERINE                )
                                           )
WOLLASTON; DANIEL WOLLASTON;               )
GEORGE CHOSICH; ELIZABETH CHOSICH; )
PEGGY BROWN; MARY ANN MINASIAN; )
LEE ALVIN SMITH; MARY PARKER; BRIAN )
SUKENIK; LINDA BRUNNER; DENNIS             )
                                           )
WORKMAN; MARY WATERS; GEORGE               )
SCHMIDT; SHARON SCHMIDT; CLINTON )
HUMPHREY; TENNA HUMPHREY; BETTY )
BOSTIC; JIMMY BOSTIC; GEORGIA              )
                                           )
SUTTON; BRAHA JACKSON; ROBERT              )
MASON; NOEL CLECKLER; FRANCES              )
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 2 of 313 PageID #: 175780



CLECKLER; MARK LAGANELLI, (Personal )
Representative of the Estate of LAWRENCE      )
                                              )
LAGANELLI); NEILS DAVIS; DON                  )
AMBURGEY; JOYCE AMBURGEY; ELBERT )
CROWDER; TIMOTHY LEROSE;                      )
MARGARET LEROSE; DOYLE TURNER,                )
(Personal Representative of the Estate of     )
                                              )
CAROLYN TURNER); MELVIN KINNEY;               )
ISABELLA KINNEY; BALDEMAR                     )
MARTINEZ; ANNA MARTINEZ; ALBERT               )
SHEPHERD (Personal Representative of the      )
                                              )
Estate of EMILY SHEPHERD); DORIS              )
JOHNSON; FRED BURROUGH; MONA                  )
WINDHAM; RONNIE WINDHAM; WILLIAM )
HUNT; PHYLLIS HUNT; PINK JONES; ANNIE )
JONES; MARY DAVIS; JAMES MASON;               )
                                              )
CATHY MASON; CECIL THOMAS; DEBBIE )
THOMAS; MARTHA SUE DIXON; BELVA               )
WARD; DONALD BARD; JUDY BARD; JOHN )
SPAULDING, JR.; LINDA SPAULDING;              )
SHIRLEY MILLER; RONALD MILLER;                )
                                              )
JACQUELINE FABBRI (Personal Representative )
of the Estate of FRANK FABBRI); INGA          )
REYNOLDS (Personal Representative of the      )
Estate of GERWIN HERMENAU); CARLETTA )
                                              )
WILLIAMS (Personal Representative of the      )
Estate of JAMES C. WILLIAMS, III); TRIO       )
CALDWELL; BEVERLY CALDWELL; EDWIN)
STREED; MARGARET STREED; DIANNE               )
CRUCE; DOUG HYAK; DAMEON                      )
                                              )
ALBRITTON; JI YONG AHN ALBRITTON;             )
LAUREL TURLEY; ROGER TURLEY; DIANE )
MANCINELLI; CONNIE LUYE (Personal             )
Representative of the Estate of EVELYN MOSS); )
ROBERT E. SMITH; DORLIS LYLE (Personal ))
Representative of the Estate of JAMES LYLE); )
GEORGE L. BUSH; EDWIN MARTIN;                 )
CHARLES HERSHISER; MARY FRANCES               )
HERSHISER; SHELBY CAMPBELL; PENNY )
                                              )
WATSON (Personal Representative of the Estate )
of DARWIN WATSON); JOHN HENDRIX;              )
LINDA PERRY;                                  )
                                              )
 Plaintiffs                                   )
                                              )
v.                                            )
                                              )
                                              )
                                              )
TEVA PHARMACEUTICALS USA, INC.; and


                                                  2
    Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 3 of 313 PageID #: 175781



DOES 1-50, Inclusive,                                )
                                                     )
      Defendants,                                    )
                                                     )
                                                     )



         The Plaintiffs listed above, for Plaintiffs’ Complaint and Demand for Jury Trial against

Defendants TEVA PHARMACEUTICALS USA, INC. and DOES 1-50, inclusive (collectively

referred to throughout this Complaint as “Defendants” or “Teva” unless otherwise indicated),

allege as follows 1:

                                   PARTIES, JURISDICTION, AND VENUE

         1.     Plaintiff Phyllis Bennett

                a)      Phyllis Bennett, individually and as Executor of the Estate of Harvey

         Bennett, deceased, (hereinafter “Mrs. Bennett”) is an individual who resides in Coweta

         County, Georgia. Mr. Bennett was prescribed, purchased, and ingested the drug

         commonly referred to as Amiodarone (described more fully herein), which was

         manufactured, promoted, supplied and/or distributed by Defendants and as a proximate

         cause thereof, developed Amiodarone induced pulmonary fibrosis, a life-threatening and

         debilitating condition. In December, 2014, he was diagnosed as suffering from atrial

         fibrillation (“A-fib”), which is a rhythm condition of the atrial chambers of the heart. His

         cardiologist prescribed him a “rhythm medication,” which turned out to be Amiodarone.

         As a proximate result of his Amiodarone use, he developed Amiodarone-induced

         pulmonary fibrosis, a serious and potentially deadly lung disease. He received no warning

         from his physician about these potential life threatening complications, nor did any

         warnings that Amiodarone had not been approved and was not an appropriate treatment

         for A-fib accompany the purchase of Amiodarone.

                b)      At the time the Amiodarone was prescribed to him, he was not aware that

         the FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

1
  The allegations as to the individual Plaintiffs are based on the individual personal knowledge of the
individual Plaintiffs listed below. Other allegations are on information and belief, which facts are likely
to have evidentiary support after a reasonable opportunity for investigation and discovery.

                                                         3
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 4 of 313 PageID #: 175782




     receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

     prescription of Amiodarone, which warns the user of the extremely dangerous,

     potentially life-threatening complications associated with Amiodarone.

            c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

     TABLETS and other names, is manufactured and distributed by the Defendants. He

     consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

     potentially other manufacturers, and promoted and sold for “off-label” use by them.

            d)      In December 2014, as a result of the long-term and pervasive promotional

     activities of brand innovator Wyeth to an entire generation of physicians as detailed

     herein below, along with the continuing sales efforts of Defendants, Dr. Nimish Dhruva

     prescribed him a course of 200mg Amiodarone tablets for treatment of his non-life

     threatening atrial fibrillation. The prescriptions were a generic brand version of

     Amiodarone manufactured by Teva and potentially other manufacturers. He filled the

     prescription and ingested the drug Amiodarone as prescribed. Dr. Nimish Dhruva was a

     victim of the long-term and successful promotional efforts of brand innovator Wyeth as

     well as continued unlawful promotional and sales efforts by Defendants that failed to

     disclose the details and dangers of Amiodarone toxicity related to its use for treating

     atrial fibrillation, which would have materially affected his decision to prescribe

     Amiodarone to Plaintiff and Plaintiff’s decision to take it.

            e)      He was not aware that his use of the medication was for an “off-label” use

     and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

     Correction of atrial fibrillation was never an FDA approved use of Cordarone® or its

     bioequivalents, including the generic formulation sold by Teva, and his prescription was

     for an “off-label” use. More importantly, he did not receive the required Medication

     Guide for the prescriptions he filled. He did not receive the Medication Guide from his

     pharmacist because the Medication Guides were not provided by Teva and potentially

     other manufacturers and distributors to pharmacists for distribution with his prescription

     in sufficient quantities, if at all. Because he did not receive the Medication Guide that

                                                   4
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 5 of 313 PageID #: 175783




     Defendants were required to provide him, he received and ingested a mislabeled drug

     under Delaware State law based on duties imposed under Delaware state law to not

     manufacture, distribute or sell medications without all required labels and notifications,

     as set forth in detail below. He was thus unaware of the dangers he faced from the drug

     that caused his debilitating injuries.

             f)      In addition to not receiving the Medication Guide, he was not provided up

     to date warning labels that would have warned him of the serious, potentially life-

     threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

     the appropriate warning labels and Medication Guide were provided to him. Had he been

     provided the Medication Guide and other appropriate warnings that this medication was

     not approved or appropriate for the treatment of A-fib, he would have been aware of the

     serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately January, 2015, he began to experience many

     of the symptoms outlined in the Medication Guide, which include increased heart rate,

     shortness of breath, extreme exhaustion, coughing, difficulty breathing, anxiousness, and

     bleeding complications. His chest x-ray and CT results prior to taking Amiodarone in

     December 2014, were found to be normal.

             h)      In approximately February 2015 he was admitted to the hospital with an

     initial diagnosis of respiratory distress, A-Fib and swelling of extremities. Soon

     thereafter, in March 2015 he began to develop worsened difficulty breathing and was

     diagnosed with multiple, consecutive pneumonias as well vision complications.

     Eventually as his condition worsened, several high definition CT scans of his lungs were

     performed, which progressively worsened each time. After spending several months in

     and out of the hospital, he was discharged with a diagnosis of pulmonary fibrosis and

     respiratory failure and congestive heart failure and excessive bleeding. Pulmonary

     fibrosis is a debilitating chronic, progressive condition that only worsens over time. The

     five-year survival rate for individuals with pulmonary fibrosis is extremely poor.

     Pulmonary fibrosis causes the lung tissue to become damages, scarred and thickened,

                                                 5
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 6 of 313 PageID #: 175784




     making it difficult for lungs to work properly. In April 2015, he was admitted to the

     hospital once again for pneumonia and respiratory failure and was placed on BiPaP, to

     assist with breathing. He was debilitated, and was suffering from multiple infections,

     excessive bleeding, anemia, and he was too unstable to receive interventions. As a result

     he died from complications on April 17, 2015.

            i)      He was later informed and learned that these complications were allegedly

     attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

     that he became aware of Defendants’ role in the improper manufacture, distribution and

     sale of Amiodarone and that his injuries may have been caused by the negligence or

     wrongful acts of Defendants.

            j)      Before developing pulmonary fibrosis, he was a healthy and active

     individual. He spent a great deal of time with his family and enjoyed many outdoor

     activities, as well as helping with housework.     Only a few months later, after starting

     Amiodarone, his quality of life was significantly impaired, and much of his time was

     spent in and out of rehabilitation centers and hospitals, where he developed several

     infections and complications.
     2.     Plaintiffs Arthur J. Olstad and Kathleen Olstad

            a)      Plaintiff Arthur J. Olstad (hereinafter “Plaintiff” or Olstad”) is an

     individual who resides in Kane County, Illinois. He was prescribed, purchased, and

     ingested the drug commonly referred to as Amiodarone (described more fully herein),

     which was manufactured, promoted, supplied and/or distributed by Defendants and as a

     proximate cause thereof, developed Amiodarone induced lung toxicity, a life-threatening

     and debilitating condition. In or around November 2014, he was diagnosed as suffering

     from atrial fibrillation (“A-fib”), which is a rhythm condition of the atrial chambers of the

     heart. He was subsequently prescribed a “rhythm medication” by his cardiologist, which

     turned out to be Amiodarone. As a proximate result of his Amiodarone use, he developed

     Amiodarone-induced lung toxicity, a serious and potentially deadly lung disease. He

     received no warning from his physician about these potential life threatening

                                                  6
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 7 of 313 PageID #: 175785




     complications, nor did any warnings that Amiodarone had not been approved and was not

     an appropriate treatment for A-fib accompany the purchase of Amiodarone.

            b)      At the time the Amiodarone was prescribed to him, he was not aware that

     the FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

     receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

     prescription of Amiodarone, which warns the user of the extremely dangerous,

     potentially life-threatening complications associated with Amiodarone.

            c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

     TABLETS and other names, is manufactured and distributed by the Defendants. He

     consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

     potentially other manufacturers and promoted and sold for “off-label” use by them.

            d)      In November 2014, as a result of the long-term and pervasive promotional

     activities of brand innovator Wyeth to an entire generation of physicians as detailed

     herein below, along with the continuing sales efforts of Defendants, Dr. McCarthy and

     Dr. Severino prescribed him a course of 200mg Amiodarone tablets for treatment of his

     non-life threatening atrial fibrillation. The prescriptions were versions of Amiodarone

     manufactured by Teva and potentially other manufacturers. He filled the prescription and

     ingested the drug Amiodarone as prescribed. Dr. McCarthy and Dr. Severino were

     victims of the long-term and successful promotional efforts of brand innovator Wyeth as

     well as continued unlawful promotional and sales efforts by Defendants that failed to

     disclose the details and dangers of Amiodarone toxicity related to its use for treating

     atrial fibrillation, which would have materially affected his decision to prescribe

     Amiodarone to Plaintiff and Plaintiff’s decision to take it.

            e)      He was not aware that his use of the medication was for an “off-label” use

     and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

     Correction of atrial fibrillation was never an FDA approved use of Cordarone®,

     Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

     prescription was for an “off-label” use. More importantly, he did not receive the required

                                                   7
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 8 of 313 PageID #: 175786




     Medication Guide for the prescriptions he filled. He did not receive the Medication

     Guide from his pharmacist because the Medication Guides were not provided by Teva

     and potentially other manufacturers and distributors to pharmacists for distribution with

     his prescription in sufficient quantities, if at all. Because he did not receive the

     Medication Guide that Defendants were required to provide him, he received and

     ingested a mislabeled drug under Delaware State law based on duties imposed under

     Delaware state law to not manufacture, distribute or sell medications without all required

     labels and notifications, as set forth in detail below. He was thus unaware of the dangers

     he faced from the drug that caused his debilitating injuries.

             f)      In addition to not receiving the Medication Guide, he was not provided up

     to date warning labels that would have warned him of the serious, potentially life-

     threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

     the appropriate warning labels and Medication Guide were provided to him. Had he been

     provided the Medication Guide and other appropriate warnings that this medication was

     not approved or appropriate for the treatment of A-fib, he would have been aware of the

     serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately December 2015, he began to experience many

     of the symptoms outlined in the Medication Guide, which include difficulty breathing,

     decreased lung volume, coughing, fatigue, weakness, difficulty walking, nausea, and an

     irregular heartrate. After several hospital admissions and treatment for pneumonia, he

     was presented with a diagnosis of Amiodarone Induced Lung Toxicity. Lung Toxicity is

     a debilitating, chronic condition that makes it very difficult to breathe, and drastically

     reduces quality of life.

             h)      He was later informed and learned that these complications were allegedly

     attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

     that he became aware of Defendants’ role in the improper manufacture, distribution and

     sale of Amiodarone and that his injuries may have been caused by the negligence or

     wrongful acts of Defendants.

                                                   8
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 9 of 313 PageID #: 175787




            i)      Before developing lung toxicity, he was a remarkably healthy and active

     individual. After developing lung toxicity, he could not walk on his own. He also suffers

     from a litany of other health problems related to his use of Amiodarone and medications

     used to treat his Amiodarone induced lung toxicity such as hypothyroid disease, kidney

     disease and an enlarged heart.

            j)      Additionally, Plaintiff, Kathleen Olstad, is the spouse of the Plaintiff

     Arthur Olstad, and resides with her spouse, and she depended on Art Olstad to be her

     primary caretaker as they enjoyed their family and life together.           As a direct and

     proximate result of the injuries to Plaintiff Art Olstad, Plaintiff Kathleen Olstad has in the

     past and will in the future suffer and incur loss of his consortium, loss of her spouse’s

     services, the cost and expense of having medical care, attention and treatment for her

     spouse, the cost of travel necessary to secure said medical care, and the cost of related

     medical expense for him.
     3.     Plaintiff Robert Perkins

            a)      Plaintiff Robert Perkins (hereinafter “Plaintiff” or Perkins”) is an

     individual who resides in Hamilton County, Ohio. He was prescribed, purchased, and

     ingested the drug commonly referred to as Amiodarone (described more fully herein),

     which was manufactured, promoted, supplied and/or distributed by Defendants and as a

     proximate cause thereof, developed Amiodarone induced pulmonary fibrosis, a life-

     threatening and debilitating condition. In November 2011, he was diagnosed as suffering

     from atrial fibrillation (“A-fib”), which is a rhythm condition of the atrial chambers of the

     heart. He was subsequently prescribed a “rhythm medication” by his cardiologist, which

     turned out to be Amiodarone. As a proximate result of his Amiodarone use, he developed

     Amiodarone-induced respiratory failure, a serious and potentially deadly lung disease. He

     received no warning from his physician about these potential life threatening

     complications, nor did any warnings that Amiodarone had not been approved and was not

     an appropriate treatment for A-fib accompany the purchase of Amiodarone.



                                                   9
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 10 of 313 PageID #: 175788




            b)      At the time the Amiodarone was prescribed to him, he was not aware that

     the FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

     receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

     prescription of Amiodarone, which warns the user of the extremely dangerous,

     potentially life-threatening complications associated with Amiodarone.

            c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

     TABLETS and other names, is manufactured and distributed by the Defendants. He

     consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

     potentially other manufacturers and promoted and sold for “off-label” use by them.

            d)      In February 2012, as a result of the long-term and pervasive promotional

     activities of brand innovator Wyeth to an entire generation of physicians as detailed

     herein below, along with the continuing sales efforts of Teva and potentially other

     manufacturers, Dr. Mickelson prescribed him a course of 200mg Amiodarone tablets for

     treatment of his non-life threatening atrial fibrillation. The prescriptions were a generic

     brand version of Amiodarone manufactured by Teva and potentially other manufacturers.

     He filled the prescription and ingested the drug Amiodarone as prescribed. Dr. Mickelson

     was a victim of the long-term and successful promotional efforts of brand innovator

     Wyeth as well as continued unlawful promotional and sales efforts by Defendants that

     failed to disclose the details and dangers of Amiodarone toxicity related to its use for

     treating atrial fibrillation, which would have materially affected his decision to prescribe

     Amiodarone to Plaintiff and Plaintiff’s decision to take it.

            e)      He was not aware that his use of the medication was for an “off-label” use

     and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

     Correction of atrial fibrillation was never an FDA approved use of Cordarone® or its

     bioequivalents, including the generic formulation sold by Teva, and his prescription was

     for an “off-label” use. More importantly, he did not receive the required Medication

     Guide for the prescriptions he filled. He did not receive the Medication Guide from his

     pharmacist because the Medication Guides were not provided by Teva and potentially

                                                  10
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 11 of 313 PageID #: 175789




     other manufacturers and distributors to pharmacists for distribution with his prescription

     in sufficient quantities, if at all. Because he did not receive the Medication Guide that

     Defendants were required to provide him, he received and ingested a mislabeled drug

     under Delaware State law based on duties imposed under Delaware state law to not

     manufacture, distribute or sell medications without all required labels and notifications,

     as set forth in detail below. He was thus unaware of the dangers he faced from the drug

     that caused his debilitating injuries.

             f)       In addition to not receiving the Medication Guide, he was not provided up

     to date warning labels that would have warned him of the serious, potentially life-

     threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

     the appropriate warning labels and Medication Guide were provided to him. Had he been

     provided the Medication Guide and other appropriate warnings that this medication was

     not approved or appropriate for the treatment of A-fib, he would have been aware of the

     serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)       Beginning in approximately June 2016, he began to experience e shortness

     of breath, irregular heart rate, difficulty breathing, fatigue, weakness, anxiousness,

     depression, and elevated liver enzymes. In June of 2016, he had been admitted to the

     hospital with an initial diagnosis of atypical bilateral pneumonia, and chronic respiratory

     failure. The doctor treating him discontinued his use of Amiodarone. As his condition

     rapidly deteriorated, several high definition CT scans were performed, which revealed

     atypical interstitial pneumonia, diaphragm paralysis, pulmonary edema and hemorrhage,

     as well as airspace disease. After spending nearly two weeks in the hospital, including

     time in ICU requiring breathing assistance devices such as BiPap, or CPAP, as well as

     full time oxygen he was discharged with a diagnosis of chronic respiratory failure. His

     severe restrictive lung disease requires in-home nursing care, physical therapy, and the

     use of oxygen 24 hours per day, this condition limits his mobility and quality of life

     significantly.



                                                  11
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 12 of 313 PageID #: 175790




            h)      He was later informed and learned that these complications were allegedly

     attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

     that he became aware of Defendants’ role in the improper manufacture, distribution and

     sale of Amiodarone and that his injuries may have been caused by the negligence or

     wrongful acts of Defendants.

            i)      Before developing Amiodarone-induced respiratory failure, he was a very

     active and healthy individual. He spent a great deal of time enjoying his family members.

     He was a hard worker, employed full time as a bus driver for Hertz. After his discharge

     from the hospital, he has become disabled and required to leave his employment. He now

     struggles just to talk without losing his breath. He also suffers from a litany of other

     health problems related to his use of Amiodarone, including left lung paralysis, heart

     failure, abnormal thyroid function, and abnormal liver enzymes.
     4.     Plaintiff Elizabeth Clark

            a)      Plaintiff Elizabeth Clark, (hereinafter “Plaintiff” or “Clark”) is an

     individual who resides in Hale County, Texas. She was prescribed, purchased, and

     ingested the drug commonly referred to as Amiodarone (described more fully herein),

     which was manufactured, promoted, supplied and/or distributed by Defendants and as a

     proximate cause thereof, developed Amiodarone induced pulmonary fibrosis, a life-

     threatening and debilitating condition. In August 2002, she was diagnosed as suffering

     from atrial fibrillation (“A-fib”), which is a rhythm condition of the atrial chambers of the

     heart. She was subsequently prescribed a “rhythm medication” by her cardiologist, which

     turned out to be Amiodarone. As a proximate result of her Amiodarone use, she

     developed Amiodarone-induced pulmonary fibrosis, a serious and potentially deadly lung

     disease. She received no warning from her physician about these potential life threatening

     complications, nor did any warnings that Amiodarone had not been approved and was not

     an appropriate treatment for A-fib accompany the purchase of Amiodarone.

            b)      At the time the Amiodarone was prescribed to her, she was not aware that

     the FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did she

                                                  12
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 13 of 313 PageID #: 175791




     receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

     prescription of Amiodarone, which warns the user of the extremely dangerous,

     potentially life-threatening complications associated with Amiodarone.

             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

     TABLETS and other names, is manufactured and distributed by the Defendants. She

     consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

     potentially other manufacturers and promoted and sold for “off-label” use by them.

             d)      In August 2002, as a result of the long-term and pervasive promotional

     activities of brand innovator Wyeth to an entire generation of physicians as detailed

     herein below, along with the continuing sales efforts of Defendants, Dr. John Zias

     prescribed her a course of 200mg Amiodarone tablets for treatment of her non-life

     threatening atrial fibrillation. The prescriptions were versions of Amiodarone

     manufactured by Teva and potentially other manufacturers. She filled the prescription

     and ingested the drug Amiodarone as prescribed. Dr. John Zias who was a victim of the

     long-term and successful promotional efforts of brand innovator Wyeth as well as

     continued unlawful promotional and sales efforts by Defendants that failed to disclose the

     details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

     which would have materially affected his decision to prescribe Amiodarone to Plaintiff

     and Plaintiff’s decision to take it.

             e)      She was not aware that her use of the medication was for an “off-label”

     use and, as noted above, she was not in a situation of last resort as to his atrial fibrillation.

     Correction of atrial fibrillation was never an FDA approved use of Cordarone®,

     Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and her

     prescription was for an “off-label” use. More importantly, she did not receive the

     required Medication Guide for the prescriptions she filled. She did not receive the

     Medication Guide from her pharmacist because the Medication Guides were not provided

     by Teva and potentially other manufacturers and distributors to pharmacists for

     distribution with her prescription in sufficient quantities, if at all. Because she did not

                                                    13
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 14 of 313 PageID #: 175792




     receive the Medication Guide that Defendants were required to provide her, she received

     and ingested a mislabeled drug under Delaware State law based on duties imposed under

     Delaware state law to not manufacture, distribute or sell medications without all required

     labels and notifications, as set forth in detail below. She was thus unaware of the dangers

     she faced from the drug that caused her debilitating injuries.

            f)        In addition to not receiving the Medication Guide, she was not provided

     up to date warning labels that would have warned her of the serious, potentially life-

     threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

     the appropriate warning labels and Medication Guide were provided to her. Had she been

     provided the Medication Guide and other appropriate warnings that this medication was

     not approved or appropriate for the treatment of A-fib, she would have been aware of the

     serious, potentially life-threatening side effects and would not have taken Amiodarone.

            g)        Beginning in approximately July 2015, she began to experience shortness

     of breath, wheezing, trouble breathing, coughing, tiredness, weakness, nervousness,

     irritability, restlessness, decreased concentration, and depression. She was presented with

     a diagnosis of pulmonary fibrosis. Pulmonary fibrosis is a debilitating chronic,

     progressive condition that only worsens over time. The five-year survival rate for

     individuals with pulmonary fibrosis is extremely poor. Pulmonary fibrosis causes the

     lung tissue to become damages, scarred and thickened, making it difficult for lungs to

     work properly.

            h)        She was later informed and learned that these complications were

     allegedly attributable to the ingestion of Amiodarone. Thus, it was some time after these

     diagnoses that she became aware of Defendants’ role in the improper manufacture,

     distribution and sale of Amiodarone and that her injuries may have been caused by the

     negligence or wrongful acts of Defendants.

            i)        Before developing pulmonary fibrosis, she was a remarkably healthy and

     active individual. After developing pulmonary fibrosis, she could not walk across the

     room. She also developed vision problems and suffers from a litany of other health

                                                  14
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 15 of 313 PageID #: 175793




     problems related to her use of Amiodarone and medications used to treat her Amiodarone

     induced pulmonary fibrosis.

     5.     Plaintiffs William Murphy and Bonnie Murphy

            a)     Plaintiff William Murphy (hereinafter “Plaintiff” or Murphy”) is an

     individual who resides in Hamilton County, Ohio. He was prescribed, purchased, and

     ingested the drug commonly referred to as Amiodarone (described more fully herein),

     which was manufactured, promoted, supplied and/or distributed by Defendants and as a

     proximate cause thereof, developed Amiodarone induced lung toxicity, a life-threatening

     and debilitating condition. In or around May 2008, he was diagnosed as suffering from

     atrial fibrillation (“A-fib”), which is a rhythm condition of the atrial chambers of the

     heart. He was subsequently prescribed a “rhythm medication” by his cardiologist, which

     turned out to be Amiodarone. As a proximate result of his Amiodarone use, he developed

     Amiodarone-induced lung toxicity, a serious and potentially deadly lung disease. He

     received no warning from his physician about these potential life threatening

     complications, nor did any warnings that Amiodarone had not been approved and was not

     an appropriate treatment for A-fib accompany the purchase of Amiodarone.

            b)     At the time the Amiodarone was prescribed to him, he was not aware that

     the FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

     receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

     prescription of Amiodarone, which warns the user of the extremely dangerous,

     potentially life-threatening complications associated with Amiodarone.

            c)     Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

     TABLETS and other names, is manufactured and distributed by the Defendants. He

     consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

     potentially other manufacturers and promoted and sold for “off-label” use by them.

            d)     In or around April of 2008 as a result of the long-term and pervasive

     promotional activities of brand innovator Wyeth to an entire generation of physicians as

     detailed herein below, along with the continuing sales efforts of Defendants, Dr. Eugene

                                                15
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 16 of 313 PageID #: 175794




     Chung prescribed him a course of 200mg Amiodarone tablets for treatment of his non-

     life threatening atrial fibrillation. The prescriptions were versions of Amiodarone

     manufactured by the Teva and potentially other manufacturers. He filled the prescription

     and ingested the drug Amiodarone as prescribed. Dr. Eugene Severino was a victim of

     the long-term and successful promotional efforts of brand innovator Wyeth as well as

     continued unlawful promotional and sales efforts by Defendants that failed to disclose the

     details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

     which would have materially affected his decision to prescribe Amiodarone to Plaintiff

     and Plaintiff’s decision to take it.

             e)      He was not aware that his use of the medication was for an “off-label” use

     and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

     Correction of atrial fibrillation was never an FDA approved use of Cordarone®,

     Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

     prescription was for an “off-label” use. More importantly, he did not receive the required

     Medication Guide for the prescriptions he filled. He did not receive the Medication

     Guide from his pharmacist because the Medication Guides were not provided by Teva

     and potentially other manufacturers and distributors to pharmacists for distribution with

     his prescription in sufficient quantities, if at all. Because he did not receive the

     Medication Guide that Defendants were required to provide him, he received and

     ingested a mislabeled drug under Delaware State law based on duties imposed under

     Delaware state law to not manufacture, distribute or sell medications without all required

     labels and notifications, as set forth in detail below. He was thus unaware of the dangers

     he faced from the drug that caused his debilitating injuries.

             f)      In addition to not receiving the Medication Guide, he was not provided up

     to date warning labels that would have warned him of the serious, potentially life-

     threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

     the appropriate warning labels and Medication Guide were provided to him. Had he been

     provided the Medication Guide and other appropriate warnings that this medication was

                                                   16
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 17 of 313 PageID #: 175795




     not approved or appropriate for the treatment of A-fib, he would have been aware of the

     serious, potentially life-threatening side effects and would not have taken Amiodarone.

            g)         Beginning in approximately May 2012, he began to experience difficulty

     breathing, irregular heart rate, hypertension, abnormal bleeding, and vision deterioration,

     fatigue, and weakness. After several hospital admissions and treatment for pneumonia,

     atrial fibrillation, and pulmonary hypertension, he was presented with a diagnosis of

     Amiodarone Induced Lung Toxicity. Lung Toxicity is a debilitating, chronic condition

     that makes it very difficult to breathe, and drastically reduces the quality of life.

            h)         He was later informed and learned that these complications were allegedly

     attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

     that he became aware of Defendants’ role in the improper manufacture, distribution and

     sale of Amiodarone and that his injuries may have been caused by the negligence or

     wrongful acts of Defendants.

            i)         Before developing lung toxicity, he was a remarkably healthy and active

     individual.   He enjoyed spending quality time with his wife and children. After

     developing lung toxicity, he could not breathe without full time use of oxygen. He also

     suffers from a litany of other health problems related to his use of Amiodarone and

     medications used to treat his Amiodarone induced lung toxicity such as bleeding

     abnormalities, pulmonary hypertension, vision loss and complications, anemia, and an

     enlarged heart.

            j)         Additionally, Plaintiff, Bonnie Murphy is the spouse of the Plaintiff

     William Murphy, and resides with her spouse, and she depended on William Murphy to

     be her primary caretaker as they enjoyed their family and life together. As a direct and

     proximate result of the injuries to Plaintiff William Murphy, Plaintiff Bonnie Murphy has

     in the past and will in the future suffer and incur loss of his consortium, loss of her

     spouse’s services, the cost and expense of having medical care, attention and treatment

     for her spouse, the cost of travel necessary to secure said medical care, and the cost of

     related medical expense for him.

                                                   17
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 18 of 313 PageID #: 175796




     6.     Plaintiff Rita M. Weaver

            a)      Plaintiff, Rita Weaver (hereinafter “Plaintiff” or “Weaver”) is an

     individual who resides in Mobile County, Alabama. She was prescribed, purchased, and

     ingested the drug commonly referred to as Amiodarone (described more fully herein),

     which was manufactured, promoted, supplied and/or distributed by Defendants and as a

     proximate cause thereof, developed Amiodarone-induced pulmonary fibrosis, a life-

     threatening and debilitating condition. In October 2015, she was diagnosed as suffering

     from atrial fibrillation, which is a rhythm condition of the atrial chambers of the heart.

     She was subsequently prescribed a “rhythm medication” by her cardiologist, which

     turned out to be Amiodarone. As a proximate result of her Amiodarone use, she

     developed Amiodarone-induced pulmonary fibrosis, a serious and potentially deadly lung

     disease. She received no warning from her physician about these potential life threatening

     complications, nor did any warnings that Amiodarone had not been approved and was not

     an appropriate treatment for A-fib accompany the purchase of Amiodarone.

            b)      At the time Amiodarone was prescribed to her, she was not aware that the

     FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did she

     receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

     prescription of Amiodarone, which warns the user of the extremely dangerous,

     potentially life-threatening complications associated with Amiodarone.

            c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

     TABLETS and other names, is manufactured and distributed by the Defendants. She

     consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

     potentially other manufacturers and promoted and sold for “off-label” use by them.

            d)      In October 2015, as a result of the long-term and pervasive promotional

     activities of brand innovator Wyeth to an entire generation of physicians as detailed

     herein below, along with the continuing sales efforts of Defendants, Dr. Gerry Phillips

     prescribed her a course of 200 mg Amiodarone tablets for treatment of her non-life

     threatening atrial fibrillation. The prescriptions were versions of Amiodarone

                                                18
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 19 of 313 PageID #: 175797




     manufactured by Teva and potentially other manufacturers. She filled the prescription

     and ingested the drug Amiodarone as prescribed. Dr. Gerry Phillips was a victim of the

     long-term and successful promotional efforts of brand innovator Wyeth as well as

     continued unlawful promotional and sales efforts by Defendants that failed to disclose the

     details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

     which would have materially affected his decision to prescribe Amiodarone to Plaintiff

     and Plaintiff’s decision to take it.

             e)      She was not aware that her use of the medication was for an “off-label”

     use and, as noted above, she was not in a situation of last resort as to her atrial

     fibrillation. Correction of atrial fibrillation was never an FDA approved use of

     Cordarone®, Pacerone® or its bioequivalents, including the generic formulation sold by

     Teva, and her prescription was for an “off-label” use. More importantly, she did not

     receive the required Medication Guide for the prescriptions she filled. She did not

     receive the Medication Guide from her pharmacist because the Medication Guides were

     not provided by Teva and potentially other manufacturers and distributors to pharmacists

     for distribution with her prescription in sufficient quantities, if at all. Because she did not

     receive the Medication Guide that Defendants were required to provide her, she received

     and ingested a mislabeled drug under Delaware State law based on duties imposed under

     Delaware state law to not manufacture, distribute or sell medications without all required

     labels and notifications, as set forth in detail below. She was thus unaware of the dangers

     she faced from the drug that caused her debilitating injuries.

             f)      In addition to not receiving the Medication Guide, she was not provided

     up to date warning labels that would have warned her of the serious, potentially life-

     threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

     the appropriate warning labels and Medication Guide were provided to her. Had she been

     provided the Medication Guide and other appropriate warnings that this medication was

     not approved or appropriate for the treatment of A-fib, she would have been aware of the

     serious, potentially life-threatening side effects and would not have taken Amiodarone.

                                                   19
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 20 of 313 PageID #: 175798




            g)      Beginning in approximately October 2015, she began to experience loss of

     vision, tingling in hands and feet, loss of hair and nails, muscle and joint pain and

     shortness of breath. She was presented with a diagnosis of pulmonary fibrosis and loss of

     vision. Pulmonary fibrosis is a debilitating chronic, progressive condition that only

     worsens over time. The five-year survival rate for individuals with pulmonary fibrosis is

     extremely poor. Pulmonary fibrosis causes the lung tissue to become damaged, scarred

     and thickened, making it difficult for lungs to work properly.

            h)      She was later informed and learned that these complications were

     allegedly attributable to the ingestion of Amiodarone. Thus, it was some time after these

     diagnoses that she became aware of Defendants’ role in the improper manufacture,

     distribution and sale of Amiodarone and that her injuries may have been caused by the

     negligence or wrongful acts of Defendants.

               i)   Before developing pulmonary fibrosis, she was a remarkably healthy and

     active individual. After developing pulmonary fibrosis, she is unable to walk without a

     walker and wakes up gasping for air, caused by Amiodarone use. She has lost her hair

     and nails and has developed rashes that made her skin peel off and she suffers from a

     litany of other health problems apparently related to her use of Amiodarone and

     medications used to treat her Amiodarone-induced pulmonary fibrosis.

     7.     Plaintiffs Marvin Bauman and Rowena Bauman

          a.        Plaintiff, Marvin Bauman (hereinafter “Plaintiff” or “Bauman”) is an

     individual who resides in Laurel County, Kentucky. He was prescribed, purchased, and

     ingested the drug commonly referred to as Amiodarone (described more fully herein),

     which was manufactured, promoted, supplied and/or distributed by Defendants and as a

     proximate cause thereof, developed Amiodarone-induced pulmonary fibrosis, a life-

     threatening and debilitating condition. In December 2015, he was diagnosed as suffering

     from atrial fibrillation, which is a rhythm condition of the atrial chambers of the heart. He

     was subsequently prescribed a “rhythm medication” by his cardiologist, which turned out

     to be Amiodarone. As a proximate result of his Amiodarone use, he developed

                                                  20
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 21 of 313 PageID #: 175799




     Amiodarone-induced pulmonary fibrosis, a serious and potentially deadly lung disease.

     He received no warning from his physician about these potential life threatening

     complications, nor did any warnings that Amiodarone had not been approved and was not

     an appropriate treatment for A-fib accompany the purchase of Amiodarone.

           b.        At the time Amiodarone was prescribed to him, he was not aware that the

     FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

     receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

     prescription of Amiodarone, which warns the user of the extremely dangerous,

     potentially life-threatening complications associated with Amiodarone.

           c.        Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

     TABLETS and other names, is manufactured and distributed by the Defendants. He

     consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

     potentially other manufacturers and promoted and sold for “off-label” use by them.

           d.        In December 2015, as a result of the long-term and pervasive promotional

     activities of brand innovator Wyeth, along with the continuing sales efforts of

     Defendants, Dr. Marwan Mihyu prescribed him a course of 200mg Amiodarone tablets

     for treatment of his non-life threatening atrial fibrillation. The prescriptions were versions

     of Amiodarone manufactured by Teva and potentially other manufacturers. He filled the

     prescription and ingested the drug Amiodarone as prescribed. Dr. Chalhoub was a victim

     of the long-term and successful promotional efforts of brand innovator Wyeth as well as

     continued unlawful promotional and sales efforts by Defendants that failed to disclose the

     details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

     which would have materially affected his decision to prescribe Amiodarone to Plaintiff

     and Plaintiff’s decision to take it.

           e.        He was not aware that his use of the medication was for an “off-label” use

     and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

     Correction of atrial fibrillation was never an FDA approved use of Cordarone®,

     Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

                                                   21
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 22 of 313 PageID #: 175800




     prescription was for an “off-label” use. More importantly, he did not receive the required

     Medication Guide for the prescriptions he filled. He did not receive the Medication

     Guide from his pharmacist because the Medication Guides were not provided by Teva

     and potentially other manufacturers and distributors to pharmacists for distribution with

     his prescription in sufficient quantities, if at all. Because he did not receive the

     Medication Guide that Defendants were required to provide him, he received and

     ingested a mislabeled drug under Delaware State law based on duties imposed under

     Delaware state law to not manufacture, distribute or sell medications without all required

     labels and notifications, as set forth in detail below. He was thus unaware of the dangers

     he faced from the drug that caused his debilitating injuries.

           f.       In addition to not receiving the Medication Guide, he was not provided up

     to date warning labels that would have warned him of the serious, potentially life-

     threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

     the appropriate warning labels and Medication Guide were provided to him. Had he been

     provided the Medication Guide and other appropriate warnings that this medication was

     not approved or appropriate for the treatment of A-fib, he would have been aware of the

     serious, potentially life-threatening side effects and would not have taken Amiodarone.

          g.        In approximately July 2016, he began to experience shortness of breath,

     extreme fatigue, dizziness, sleep apnea and edema. He was presented with a diagnosis of

     pulmonary fibrosis. Pulmonary fibrosis is a debilitating chronic, progressive condition

     that only worsens over time. The five-year survival rate for individuals with pulmonary

     fibrosis is extremely poor. Pulmonary fibrosis causes the lung tissue to become damaged,

     scarred and thickened, making it difficult for lungs to work properly.

          h.        He was later informed and learned that these complications were allegedly

     attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

     that he became aware of Defendants’ role in the improper manufacture, distribution and

     sale of Amiodarone and that his injuries may have been caused by the negligence or

     wrongful acts of Defendants

                                                  22
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 23 of 313 PageID #: 175801




           i.         Before developing pulmonary fibrosis, he was a remarkably healthy and

     active individual. After developing pulmonary fibrosis, he became extremely weak and

     became short of breath walking across the room. He developed sleep apnea and edema

     and he suffers from a litany of other health problems apparently related to his use of

     Amiodarone and medications used to treat his Amiodarone-induced pulmonary fibrosis.

           j.         Additionally, Plaintiff, Rowena Bauman is the spouse of the Plaintiff

     Marvin Bauman, and resides with her spouse, and she depended on Plaintiff, Marvin

     Bauman to be her primary caretaker as they enjoyed their family and life together. As a

     direct and proximate result of the injuries to Plaintiff, Marvin Bauman, Plaintiff, Rowena

     Bauman has in the past and will in the future suffer and incur loss of his consortium, loss

     of her spouse’s services, the cost and expense of having medical care, attention and

     treatment for him, the cost of travel necessary to secure said medical care, attention and

     treatment for her spouse and the cost of related medical expense for him.
      8.        Plaintiffs Henry Ackerman and Genieve Ackerman

                a)    Plaintiff Henry Ackerman (hereinafter “Plaintiff” or Ackerman”) is an

     individual who resides in Muscogee County, Georgia. He was prescribed, purchased, and

     ingested the drug commonly referred to as Amiodarone (described more fully herein),

     which was manufactured, promoted, supplied and/or distributed by Defendants and as a

     proximate cause thereof, developed Ischemic Optic Neuropathy, which is a debilitating

     condition related to the eyes resulting in blindness and reduced loss of vision. In or

     around August 2014, he was diagnosed as suffering from atrial fibrillation, which is a

     rhythm condition of the atrial chambers of the heart. He was subsequently prescribed a

     “rhythm medication” by his cardiologist, which turned out to be Amiodarone. As a

     proximate result of his Amiodarone use, he developed Optic Neuropathy in both eyes,

     ultimately losing vision entirely to his right eye, and partially in his left eye. He received

     no warning from his physician about these potential severe degenerative complications,

     nor did any warnings that Amiodarone had not been approved and was not an appropriate

     treatment for A-fib accompany the purchase of Amiodarone.

                                                  23
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 24 of 313 PageID #: 175802




             b)      At the time Amiodarone was prescribed to him, he was not aware that the

     FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

     receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

     prescription of Amiodarone, which warns the user of the extremely dangerous,

     potentially life-threatening complications associated with Amiodarone.

             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

     TABLETS and other names, is manufactured and distributed by the Defendants. He

     consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

     potentially other manufacturers and promoted and sold for “off-label” use by them.

             d)      In or around August 2014 as a result of the long-term and pervasive

     promotional activities of brand innovator Wyeth to an entire generation of physicians as

     detailed herein below, along with the continuing sales efforts of Defendants, Dr. Mahesh

     Patel prescribed him a course of 200mg Amiodarone tablets for treatment of his non-life

     threatening atrial fibrillation. The prescriptions were versions of Amiodarone

     manufactured by Teva and potentially other manufacturers. He filled the prescription and

     ingested the drug Amiodarone as prescribed. Dr. Mahesh Patel was a victim of the long-

     term and successful promotional efforts of brand innovator Wyeth as well as continued

     unlawful promotional and sales efforts by Defendants that failed to disclose the details

     and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation, which

     would have materially affected his decision to prescribe Amiodarone to Plaintiff and

     Plaintiff’s decision to take it.

             e)      He was not aware that his use of the medication was for an “off-label” use

     and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

     Correction of atrial fibrillation was never an FDA approved use of Cordarone®,

     Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

     prescription was for an “off-label” use. More importantly, he did not receive the required

     Medication Guide for the prescriptions he filled. He did not receive the Medication

     Guide from his pharmacist because the Medication Guides were not provided by Teva

                                                  24
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 25 of 313 PageID #: 175803




     and potentially other manufacturers and distributors to pharmacists for distribution with

     his prescription in sufficient quantities, if at all. Because he did not receive the

     Medication Guide that Defendants were required to provide him, he received and

     ingested a mislabeled drug under Delaware State law based on duties imposed under

     Delaware state law to not manufacture, distribute or sell medications without all required

     labels and notifications, as set forth in detail below. He was thus unaware of the dangers

     he faced from the drug that caused his debilitating injuries.

            f)      In addition to not receiving the Medication Guide, he was not provided up

     to date warning labels that would have warned him of the serious, potentially life-

     threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

     the appropriate warning labels and Medication Guide were provided to him. Had he been

     provided the Medication Guide and other appropriate warnings that this medication was

     not approved or appropriate for the treatment of A-fib, he would have been aware of the

     serious, potentially life-threatening side effects and would not have taken Amiodarone.

            g)      Beginning in approximately October 2014, he began to experience vision

     loss, optic nerve damage, degenerative vision changes, and blindness. After several

     medical evaluations and treatments for visual complications, he was presented with a

     diagnosis of Ischemic Optic Neuropathy. This condition is debilitating, chronic condition

     that makes it very difficult to see, and drastically reduces the quality of life. Due to this

     debilitating diagnosis, he had lost all vision in his right eye, suffered a right eye stroke,

     and lost all peripheral vision in left eye leaving him with limited tunnel vision in one eye

     only. Mr. Ackerman’s diagnoses were not related as being related to Amiodarone until

     approximately January 2016.

            h)      He was later informed and learned that these complications were allegedly

     attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

     that he became aware of Defendants’ role in the improper manufacture, distribution and

     sale of Amiodarone and that his injuries may have been caused by the negligence or

     wrongful acts of Defendants

                                                  25
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 26 of 313 PageID #: 175804




            i)      Before developing Ischemic Optic Neuropathy, he was a remarkably

     healthy and active individual. He enjoyed regular exercise, weight lifting, swimming,

     biking, working in landscaping, being outdoors, and spending quality time with his

     family. After developing Optic Neuropathy, he now struggles with daily life functions

     due to his visual impairment. He is unable to enjoy the activities he once loved due to his

     vision loss.

            j)      Additionally, Plaintiff, Genieve Ackerman is the spouse of the Plaintiff

     Henry Ackerman, and resides with her spouse, and she depended on Henry Ackerman to

     be her primary caretaker as they enjoyed their family and life together. As a direct and

     proximate result of the injuries to Plaintiff Henry Ackerman, Plaintiff Genieve Ackerman

     has in the past and will in the future suffer and incur loss of his consortium, loss of her

     spouse’s services, the cost and expense of having medical care, attention and treatment

     for her spouse, the cost of travel necessary to secure said medical care, and the cost of

     related medical expense for him.
     9.     Plaintiffs Donald Hackerson and Carolyn Hackerson

            a)      Plaintiff Donald Hackerson (hereinafter “Plaintiff” or Hackerson”) is an

     individual who resides in Shelby County, Illinois. He was prescribed, purchased, and

     ingested the drug commonly referred to as Amiodarone (described more fully herein),

     which was manufactured, promoted, supplied and/or distributed by Defendants and as a

     proximate cause thereof, developed Amiodarone induced lung toxicity, a life-threatening

     and debilitating condition. In or around August 2008, he was diagnosed as suffering from

     atrial fibrillation, which is a rhythm condition of the atrial chambers of the heart. He was

     subsequently prescribed a “rhythm medication” by his cardiologist, which turned out to

     be Amiodarone. As a proximate result of his Amiodarone use, he developed Amiodarone-

     induced pulmonary complications, a serious and potentially deadly lung disease. He

     received no warning from his physician about these potential life threatening

     complications, nor did any warnings that Amiodarone had not been approved and was not

     an appropriate treatment for A-fib accompany the purchase of Amiodarone.

                                                 26
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 27 of 313 PageID #: 175805




            b)      At the time Amiodarone was prescribed to him, he was not aware that the

     FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

     receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

     prescription of Amiodarone, which warns the user of the extremely dangerous,

     potentially life-threatening complications associated with Amiodarone.

            c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

     TABLETS and other names, is manufactured and distributed by the Defendants. He

     consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

     potentially other manufacturers and promoted and sold for “off-label” use by them.

            d)      In or around August of 2013 as a result of the long-term and pervasive

     promotional activities of brand innovator Wyeth to an entire generation of physicians as

     detailed herein below, along with the continuing sales efforts of Defendants, Dr. Thomas

     Cahill prescribed him a course of 200mg Amiodarone tablets for treatment of his non-life

     threatening atrial fibrillation. The prescriptions were versions of Amiodarone

     manufactured by one or more of Teva and potentially other manufacturers. He filled the

     prescription and ingested the drug Amiodarone as prescribed. Dr. Thomas Cahill was a

     victim of the long-term and successful promotional efforts of brand innovator Wyeth as

     well as continued unlawful promotional and sales efforts by Defendants that failed to

     disclose the details and dangers of Amiodarone toxicity related to its use for treating

     atrial fibrillation, which would have materially affected his decision to prescribe

     Amiodarone to Plaintiff and Plaintiff’s decision to take it.

            e)      He was not aware that his use of the medication was for an “off-label” use

     and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

     Correction of atrial fibrillation was never an FDA approved use of Cordarone®,

     Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

     prescription was for an “off-label” use. More importantly, he did not receive the required

     Medication Guide for the prescriptions he filled. He did not receive the Medication

     Guide from his pharmacist because the Medication Guides were not provided by Teva

                                                  27
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 28 of 313 PageID #: 175806




     and potentially other manufacturers and distributors to pharmacists for distribution with

     his prescription in sufficient quantities, if at all. Because he did not receive the

     Medication Guide that Defendants were required to provide him, he received and

     ingested a mislabeled drug under Delaware State law based on duties imposed under

     Delaware state law to not manufacture, distribute or sell medications without all required

     labels and notifications, as set forth in detail below. He was thus unaware of the dangers

     he faced from the drug that caused his debilitating injuries.

             f)      In addition to not receiving the Medication Guide, he was not provided up

     to date warning labels that would have warned him of the serious, potentially life-

     threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

     the appropriate warning labels and Medication Guide were provided to him. Had he been

     provided the Medication Guide and other appropriate warnings that this medication was

     not approved or appropriate for the treatment of A-fib, he would have been aware of the

     serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately July 2015, he began to experience a decline in

     his lung function, difficulty breathing, shortness of breath, fatigue, weakness and severe

     trouble walking. After several hospital admissions and treatment for pneumonia, atrial

     fibrillation, and pulmonary hypertension, he was presented with a diagnosis of

     Amiodarone-induced pulmonary complications.           Pulmonary lung complications are

     debilitating, chronic condition that makes it very difficult to breathe, and drastically

     reduces the quality of life.

             h)      He was later informed and learned that these complications were allegedly

     attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

     that he became aware of Defendants’ role in the improper manufacture, distribution and

     sale of Amiodarone and that his injuries may have been caused by the negligence or

     wrongful acts of Defendants.

             i)      Before developing Amiodarone-induced pulmonary complications, he was

     a remarkably healthy and active individual. He enjoyed going for walks, being outdoors,

                                                  28
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 29 of 313 PageID #: 175807




     and spending quality time with his wife and family members. After developing

     Amiodarone-induced pulmonary complications, he could not breathe without full time

     use of oxygen. He is now extremely limited with his ability to walk, and his quality of

     life has been reduced. As a result he also suffers from a litany of other health problems

     allegedly related to his use of Amiodarone and medications used to treat his Amiodarone-

     induced pulmonary complications.

            j)      Additionally, Plaintiff, Carolyn Hackerson is the spouse of the Plaintiff

     Donald Hackerson, and resides with her spouse, and she depended on Donald Hackerson

     to be her primary caretaker as they enjoyed their family and life together. As a direct and

     proximate result of the injuries to Plaintiff Donald Hackerson, Plaintiff Carolyn

     Hackerson has in the past and will in the future suffer and incur loss of his consortium,

     loss of her spouse’s services, the cost and expense of having medical care, attention and

     treatment for her spouse, the cost of travel necessary to secure said medical care, and the

     cost of related medical expense for him.
     10.    Plaintiffs James Walz and Mary Beth Walz

            a)      Plaintiff James Walz (hereinafter “Plaintiff” or “Walz”) is an individual

     who resides in Brevard County, Florida. He was prescribed, purchased, and ingested the

     drug commonly referred to as Amiodarone (described more fully herein), which was

     manufactured, promoted, supplied and/or distributed by Defendants and as a proximate

     cause thereof, developed Amiodarone-induced pulmonary fibrosis, a life-threatening and

     debilitating condition. In June 2015, he was diagnosed as suffering from atrial

     fibrillation, which is a rhythm condition of the atrial chambers of the heart. He was

     subsequently prescribed a “rhythm medication” by his cardiologist, which turned out to

     be Amiodarone. As a proximate result of his Amiodarone use, he developed Amiodarone-

     induced pulmonary fibrosis, a serious and potentially deadly lung disease. He received no

     warning from his physician about these potential life threatening complications, nor did

     any warnings that Amiodarone had not been approved and was not an appropriate

     treatment for A-fib accompany the purchase of Amiodarone.

                                                 29
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 30 of 313 PageID #: 175808




             b)      At the time Amiodarone was prescribed to him, he was not aware that the

     FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

     receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

     prescription of Amiodarone, which warns the user of the extremely dangerous,

     potentially life-threatening complications associated with Amiodarone.

             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

     TABLETS and other names, is manufactured and distributed by the Defendants. He

     consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

     potentially other manufacturers and promoted and sold for “off-label” use by them.

             d)      In June 2015, as a result of the long-term and pervasive promotional

     activities of brand innovator Wyeth to an entire generation of physicians as detailed

     herein below, along with the continuing sales efforts of Defendants, Dr. Matthew

     Campbell prescribed him a course of 200mg Amiodarone tablets for treatment of his non-

     life threatening atrial fibrillation. The prescriptions were versions of Amiodarone

     manufactured by Teva and potentially other manufacturers. He filled the prescription and

     ingested the drug Amiodarone as prescribed. Dr. Campbell was a victim of the long-term

     and successful promotional efforts of brand innovator Wyeth as well as continued

     unlawful promotional and sales efforts by Defendants that failed to disclose the details

     and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation, which

     would have materially affected his decision to prescribe Amiodarone to Plaintiff and

     Plaintiff’s decision to take it.

             e)      He was not aware that his use of the medication was for an “off-label” use

     and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

     Correction of atrial fibrillation was never an FDA approved use of Cordarone®,

     Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

     prescription was for an “off-label” use. More importantly, he did not receive the required

     Medication Guide for the prescriptions he filled. He did not receive the Medication

     Guide from his pharmacist because the Medication Guides were not provided by Teva

                                                  30
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 31 of 313 PageID #: 175809




     and potentially other manufacturers and distributors by McKesson to pharmacists for

     distribution with his prescription in sufficient quantities, if at all. Because he did not

     receive the Medication Guide that Defendants were required to provide him, he received

     and ingested a mislabeled drug under Delaware State law based on duties imposed under

     Delaware state law to not manufacture, distribute or sell medications without all required

     labels and notifications, as set forth in detail below. He was thus unaware of the dangers

     he faced from the drug that caused his debilitating injuries.

            f)        In addition to not receiving the Medication Guide, he was not provided up

     to date warning labels that would have warned him of the serious, potentially life-

     threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

     the appropriate warning labels and Medication Guide were provided to him. Had he been

     provided the Medication Guide and other appropriate warnings that this medication was

     not approved or appropriate for the treatment of A-fib, he would have been aware of the

     serious, potentially life-threatening side effects and would not have taken Amiodarone.

            g)        Beginning in approximately January 2016, he began to experience

     shortness of breath, wheezing, trouble breathing, coughing, tiredness, weakness,

     nervousness, irritability, restlessness, decreased concentration, and depression. He was

     presented with a diagnosis of pulmonary fibrosis. Pulmonary fibrosis is a debilitating

     chronic, progressive condition that only worsens over time. The five-year survival rate

     for individuals with pulmonary fibrosis is extremely poor. Pulmonary fibrosis causes the

     lung tissue to become damaged, scarred and thickened, making it difficult for lungs to

     work properly.

            h)        He was later informed and learned that these complications were allegedly

     attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

     that he became aware of Defendants’ role in the improper manufacture, distribution and

     sale of Amiodarone and that his injuries may have been caused by the negligence or

     wrongful acts of Defendants.



                                                  31
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 32 of 313 PageID #: 175810




            i)      Before developing pulmonary fibrosis, he was a remarkably healthy and

     active individual who enjoyed activities with his family, including dancing. After

     developing pulmonary fibrosis, he now struggles to exert himself as he used to. He also

     suffers from a litany of other health problems allegedly related to his use of Amiodarone

     and medications used to treat his pulmonary fibrosis.

            j)      Additionally, Plaintiff Mary Beth Walz is the spouse of the Plaintiff James

     Walz, and resides with her spouse, and she depended on Mr. Walz to be her primary

     caretaker as they enjoyed their family and life together. As a direct and proximate result

     of the injuries to Plaintiff James Walz, Plaintiff Mary Beth Walz has in the past and will

     in the future suffer and incur loss of his consortium, loss of her spouse’s services, the cost

     and expense of having medical care, attention and treatment for him, the cost of travel

     necessary to secure said medical care, attention and treatment for her spouse and the cost

     of related medical expense for her.
     11.    Plaintiff Judith Cote

            a)      Plaintiff, Judith Cote (hereinafter “Plaintiff” or “Cote”) is an individual

     who resides in Charleston County, South Carolina. She was prescribed, purchased, and

     ingested the drug commonly referred to as Amiodarone (described more fully herein),

     which was manufactured, promoted, supplied and/or distributed by Defendants and as a

     proximate cause thereof, developed Amiodarone-induced pulmonary toxicity, a life-

     threatening and debilitating condition. In approximately June 2003, she was diagnosed as

     suffering from atrial fibrillation, which is a rhythm condition of the atrial chambers of the

     heart. She was subsequently prescribed a “rhythm medication” by her cardiologist,

     which turned out to be Amiodarone. As a proximate result of his Amiodarone use, she

     developed pulmonary toxicity, a serious and potentially deadly lung disease.              She

     received no warning from her physician about these potential life threatening

     complications, nor did any warnings that Amiodarone had not been approved and was not

     an appropriate treatment for A-fib accompany the purchase of Amiodarone.



                                                  32
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 33 of 313 PageID #: 175811




             b)      At the time Amiodarone was prescribed to her, she was not aware that the

     FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did she

     receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

     prescription of Amiodarone, which warns the user of the extremely dangerous,

     potentially life-threatening complications associated with Amiodarone.

             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

     TABLETS and other names, is manufactured and distributed by the Defendants. She

     consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

     potentially other manufacturers, and promoted and sold for “off-label” use by them.

             d)      In June 2003, as a result of the long-term and pervasive promotional

     activities of brand innovator Wyeth to an entire generation of physicians as detailed

     herein below, along with the continuing sales efforts of Defendants, Dr. Telfair Parker

     prescribed her a course of 200mg Amiodarone tablets for treatment of her non-life

     threatening atrial fibrillation. The prescriptions were versions of Amiodarone

     manufactured by Teva and potentially other manufacturers. She filled the prescription

     and ingested the drug Amiodarone as prescribed. Dr. Telfair Parker was a victim of the

     long-term and successful promotional efforts of brand innovator Wyeth as well as

     continued unlawful promotional and sales efforts by Defendants that failed to disclose the

     details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

     which would have materially affected his decision to prescribe Amiodarone to Plaintiff

     and Plaintiff’s decision to take it.

             e)      She was not aware that her use of the medication was for an “off-label”

     use and, as noted above, she was not in a situation of last resort as to her atrial

     fibrillation. Correction of atrial fibrillation was never an FDA approved use of

     Cordarone®, Pacerone® or its bioequivalents, including the generic formulation sold by

     Teva and her prescription was for an “off-label” use. More importantly, she did not

     receive the required Medication Guide for the prescriptions she filled. She did not

     receive the Medication Guide from her pharmacist because the Medication Guides were

                                                   33
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 34 of 313 PageID #: 175812




     not provided by Teva and potentially other manufacturers and distributors to pharmacists

     for distribution with her prescription in sufficient quantities, if at all. Because she did not

     receive the Medication Guide that Defendants were required to provide her, she received

     and ingested a mislabeled drug under Delaware State law based on duties imposed under

     Delaware state law to not manufacture, distribute or sell medications without all required

     labels and notifications, as set forth in detail below. She was thus unaware of the dangers

     she faced from the drug that caused her debilitating injuries.

            f)      In addition to not receiving the Medication Guide, she was not provided

     up to date warning labels that would have warned her of the serious, potentially life-

     threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

     the appropriate warning labels and Medication Guide were provided to her. Had she been

     provided the Medication Guide and other appropriate warnings that this medication was

     not approved or appropriate for the treatment of A-fib, she would have been aware of the

     serious, potentially life-threatening side effects and would not have taken Amiodarone.

            g)      In February 2016, she was admitted to the Medical University of South

     Carolina with worsening hypoxemia, dizziness and her oxygen saturations were

     worsening. She was given a diagnosis of interstitial lung disease and had a presumptive

     diagnosis of Amiodarone-induced pulmonary toxicity. She was ultimately diagnosed

     with pulmonary fibrosis. Pulmonary fibrosis is a debilitating chronic, progressive

     condition that only worsens over time. The five-year survival rate for individuals with

     pulmonary fibrosis is extremely poor. Pulmonary fibrosis causes the lung tissue to

     become damaged, scarred and thickened, making it difficult for lungs to work properly.

     She was told to stop taking Amiodarone in February 2016.

            h)      She was later informed and learned that these complications were

     allegedly attributable to the ingestion of Amiodarone. Thus, it was some time after these

     diagnoses that she became aware of Defendants’ role in the improper manufacture,

     distribution and sale of Amiodarone and that her injuries may have been caused by the

     negligence or wrongful acts of Defendants.

                                                   34
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 35 of 313 PageID #: 175813




            i)     Before developing pulmonary fibrosis, she was a remarkably healthy and

     active individual. She spent a great deal of time with family and friends and enjoyed

     doing chores around the home.     Only a few months later, after developing pulmonary

     fibrosis, she could not walk without the aid of a rolling walker or cane without being

     short of breath, coughing and increased heart rate, and is on oxygen twenty-four hours a

     day. She also suffers from a litany of other health problems related to her use of

     Amiodarone and medications used to treat her Amiodarone-induced pulmonary fibrosis.

     12.    Plaintiff Theodore Almond
            a)     On personal knowledge, Plaintiff Theodore Almond (hereinafter

     “Plaintiff” or “Almond”) is an individual who resides in Raleigh County, West Virginia.

     He was prescribed, purchased, and ingested the drug commonly referred to as

     Amiodarone (described more fully herein), which was manufactured, promoted, supplied

     and/or distributed by Defendants and as a proximate cause thereof, developed

     Amiodarone-induced pulmonary fibrosis, a life-threatening and debilitating condition. In

     or around December 2004, he was diagnosed as suffering from atrial fibrillation (“A-

     fib”), which is a rhythm condition of the atrial chambers of the heart. He was

     subsequently prescribed a “rhythm medication” by his cardiologist, which turned out to

     be Amiodarone. As a proximate result of his Amiodarone use, he developed Amiodarone-

     induced pulmonary fibrosis, a serious and potentially deadly lung disease. He received no

     warning from his physician about these potential life-threatening complications, nor did

     any warnings that Amiodarone had not been approved and was not an appropriate

     treatment for A-fib accompany the purchase of Amiodarone.

            b)     At the time Amiodarone was prescribed to him, he was not aware that the

     FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

     receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

     prescription of Amiodarone, which warns the user of the extremely dangerous,

     potentially life-threatening complications associated with Amiodarone.

            c)     Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

                                                35
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 36 of 313 PageID #: 175814




     TABLETS and other names, is manufactured and distributed by the Defendants. He

     consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

     potentially other manufacturers and/or promoted and sold for “off-label” use by them.

            d)      In December 2004, as a result of the long-term and pervasive promotional

     activities of brand innovator Wyeth to an entire generation of physicians as detailed

     herein below, along with the continuing sales efforts of Defendants, Dr. Anthony A.

     McFarlane prescribed him a course of 200mg Amiodarone tablets for treatment of his

     non-life threatening atrial fibrillation. The prescriptions were versions of Amiodarone

     manufactured by the Brand and/or Teva and potentially other manufacturers. He filled the

     prescription and ingested the drug Amiodarone as prescribed. Dr. Anthony McFarlane

     was a victim of the long-term and successful promotional efforts of brand innovator

     Wyeth as well as continued unlawful promotional and sales efforts by Defendants that

     failed to disclose the details and dangers of Amiodarone toxicity related to its use for

     treating atrial fibrillation, which would have materially affected his decision to prescribe

     Amiodarone to Plaintiff and Plaintiff’s decision to take it.

            e)      He was not aware that his use of the medication was for an “off-label” use

     and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

     Correction of atrial fibrillation was never an FDA approved use of Cordarone®,

     Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

     prescription was for an “off-label” use. More importantly, he did not receive the required

     Medication Guide for the prescriptions he filled. He did not receive the Medication

     Guide from his pharmacist because the Medication Guides were not provided by Teva

     and potentially other manufacturers and distributors to pharmacists for distribution with

     his prescription in sufficient quantities, if at all. Because he did not receive the

     Medication Guide that Defendants were required to provide him, he received and

     ingested a mislabeled drug under Delaware State law based on duties imposed under

     Delaware state law to not manufacture, distribute or sell medications without all required



                                                  36
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 37 of 313 PageID #: 175815




     labels and notifications, as set forth in detail below. He was thus unaware of the dangers

     he faced from the drug that caused his debilitating injuries.

            f)      In addition to not receiving the Medication Guide, he was not provided up

     to date warning labels that would have warned him of the serious, potentially life-

     threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

     the appropriate warning labels and Medication Guide were provided to him. Had he been

     provided the Medication Guide and other appropriate warnings that this medication was

     not approved or appropriate for the treatment of A-fib, he would have been aware of the

     serious, potentially life-threatening side effects and would not have taken Amiodarone.

            g)      Beginning in approximately January 2012, he began to experience

     shortness of breath, wheezing, trouble breathing, coughing, tiredness, weakness,

     nervousness, difficulty sleeping, irritability, restlessness, decreased concentration, and

     depression. He was presented with a diagnosis of pulmonary fibrosis. Pulmonary fibrosis

     is a debilitating chronic, progressive condition that only worsens over time. The five-year

     survival rate for individuals with pulmonary fibrosis is extremely poor. Pulmonary

     fibrosis causes the lung tissue to become damaged, scarred and thickened, making it

     difficult for lungs to work properly.

            h)      He was later informed and learned that these complications were allegedly

     attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

     that he became aware of Defendants’ role in the improper manufacture, distribution and

     sale of Amiodarone and that his injuries may have been caused by the negligence or

     wrongful acts of Defendants.

            i)      Before developing pulmonary fibrosis, he was an active individual who

     enjoyed spending time with his family. After developing pulmonary fibrosis, he could not

     walk across the room and could barely exert himself. He also suffers from a litany of

     other health problems including hypothyroidism, vision loss, skin irritation and itching,

     and weight loss related to his use of Amiodarone and medications used to treat his

     Amiodarone-induced pulmonary fibrosis.

                                                  37
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 38 of 313 PageID #: 175816




            j)     In or about May 2016, he discovered a Facebook page discussing the

     serious complications of Amiodarone, including pulmonary fibrosis, and the fact it was

     not FDA-approved for treatment of atrial fibrillation. Immediately thereafter, he sought

     legal representation regarding his injuries. The Facebook page in question was a legal

     advertising page created by attorneys who had recently began litigation on behalf of

     Amiodarone users and was not published until 2015. It was not until he learned of these

     facts that he knew, or reasonably should have known, that the injuries he suffered were

     caused by wrongdoing on the part of the Defendants.
     13.    Plaintiff Edward J. Miller, Jr.

            a)     On personal knowledge, Plaintiff Edward J. Miller, Jr. (hereinafter

     “Plaintiff” or “Miller”) is an individual who resides in Rowan County, North Carolina.

     He was prescribed, purchased, and ingested the drug commonly referred to as

     Amiodarone (described more fully herein), which was manufactured, promoted, supplied

     and/or distributed by Defendants and as a proximate cause thereof, developed

     Amiodarone-induced pulmonary fibrosis, a life-threatening and debilitating condition, as

     well as thyroid disease. In or around September 2009, he was diagnosed as suffering from

     atrial fibrillation (“A-fib”), which is a rhythm condition of the atrial chambers of the

     heart. He was subsequently prescribed a “rhythm medication” by his cardiologist, which

     turned out to be Amiodarone. As a proximate result of his Amiodarone use, he developed

     Amiodarone-induced hyperthyroid disease and decreased lung function, both serious and

     potentially deadly lung diseases. He received no warning from his physician about these

     potential life-threatening complications, nor did any warnings that Amiodarone had not

     been approved and was not an appropriate treatment for A-fib accompany the purchase of

     Amiodarone.

            b)     At the time Amiodarone was prescribed to him, he was not aware that the

     FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

     receive the FDA-mandated Medication Guide the FDA requires to be distributed with a



                                               38
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 39 of 313 PageID #: 175817




     prescription of Amiodarone, which warns the user of the extremely dangerous,

     potentially life-threatening complications associated with Amiodarone.

             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

     TABLETS and other names, is manufactured and distributed by the Defendants. He

     consumed Amiodarone; more particularly the Amiodarone manufactured by Wyeth Teva

     and potentially other manufacturers and/or promoted and sold for “off-label” use by

     them.

             d)      In September 2009, as a result of the long-term and pervasive promotional

     activities of brand innovator Wyeth to an entire generation of physicians as detailed

     herein below, along with the continuing sales efforts of Defendants, Dr. Kruse prescribed

     him a course of 200mg Amiodarone tablets for treatment of his non-life threatening atrial

     fibrillation. The prescriptions were versions of Amiodarone manufactured by Teva and

     potentially other manufacturers. He filled the prescription and ingested the drug

     Amiodarone as prescribed. Dr. Kruse was a victim of the long-term and successful

     promotional efforts of brand innovator Wyeth as well as continued unlawful promotional

     and sales efforts by Defendants that failed to disclose the details and dangers of

     Amiodarone toxicity related to its use for treating atrial fibrillation, which would have

     materially affected his decision to prescribe Amiodarone to Plaintiff and Plaintiff’s

     decision to take it.

             e)      He was not aware that his use of the medication was for an “off-label” use

     and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

     Correction of atrial fibrillation was never an FDA approved use of Cordarone®,

     Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

     prescription was for an “off-label” use. More importantly, he did not receive the required

     Medication Guide for the prescriptions he filled. He did not receive the Medication

     Guide from his pharmacist because the Medication Guides were not provided by Teva

     and potentially other manufacturers and distributors to pharmacists for distribution with

     his prescription in sufficient quantities, if at all. Because he did not receive the

                                                 39
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 40 of 313 PageID #: 175818




     Medication Guide that Defendants were required to provide him, he received and

     ingested a mislabeled drug under Delaware State law based on duties imposed under

     Delaware state law to not manufacture, distribute or sell medications without all required

     labels and notifications, as set forth in detail below. He was thus unaware of the dangers

     he faced from the drug that caused his debilitating injuries.

            f)      In addition to not receiving the Medication Guide, he was not provided up

     to date warning labels that would have warned him of the serious, potentially life-

     threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

     the appropriate warning labels and Medication Guide were provided to him. Had he been

     provided the Medication Guide and other appropriate warnings that this medication was

     not approved or appropriate for the treatment of A-fib, he would have been aware of the

     serious, potentially life-threatening side effects and would not have taken Amiodarone.

            g)      Beginning in approximately January 2013, he began to experience

     shortness of breath, wheezing, trouble breathing, coughing, tiredness, weakness,

     nervousness, irritability, restlessness, decreased concentration, and depression. He was

     presented with a diagnosis of both Amiodarone-induced hyperthyroid disease and

     decreased lung function. These conditions are debilitating chronic, progressive conditions

     that only worsen over time. Amiodarone-induced pulmonary disease causes the lung

     tissue to become damaged, scarred and thickened, making it difficult for lungs to work

     properly.

            h)      He was later informed and learned that these complications were allegedly

     attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

     that he became aware of Defendants’ role in the improper manufacture, distribution and

     sale of Amiodarone and that his injuries may have been caused by the negligence or

     wrongful acts of Defendants.

            i)      Before developing Amiodarone-induced hyperthyroid disease and

     decreased lung function, he was a remarkably healthy and active individual. After he

     developed these complications, he required several hospitalizations and surgery to

                                                  40
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 41 of 313 PageID #: 175819




     remove his thyroid due to extreme complications related to his Amiodarone-induced

     hyperthyroid disease. He also lost weight and suffers from a litany of other health

     problems related to his use of Amiodarone and medications used to treat his Amiodarone-

     induced hyperthyroid and lung disease.

            j)      In or about August 2016, he discovered a Facebook page discussing the

     serious complications of Amiodarone, including pulmonary fibrosis, and the fact it was

     not FDA-approved for treatment of atrial fibrillation. Immediately thereafter, he sought

     legal representation regarding his injuries. The Facebook page in question was a legal

     advertising page created by attorneys who had recently began litigation on behalf of

     Amiodarone users and was not published until 2015. It was not until he learned of these

     facts that he knew, or reasonably should have known, that the injuries he suffered were

     caused by wrongdoing on the part of the Defendants.
     14.    Plaintiff Thomas Hepler

            a)      On personal knowledge, Plaintiff Thomas Hepler (hereinafter “Plaintiff”

     or “Hepler”) is an individual who resides in Nassau County, Florida. He was prescribed,

     purchased, and ingested the drug commonly referred to as Amiodarone (described more

     fully herein), which was manufactured, promoted, supplied and/or distributed by

     Defendants and as a proximate cause thereof, developed Amiodarone-induced pulmonary

     fibrosis, a life-threatening and debilitating condition. In or around January 2015, he was

     diagnosed as suffering from atrial fibrillation (“A-fib”), which is a rhythm condition of

     the atrial chambers of the heart. He was subsequently prescribed a “rhythm medication”

     by his cardiologist, which turned out to be Amiodarone. As a proximate result of his

     Amiodarone use, he developed Amiodarone-induced pulmonary fibrosis, a serious and

     potentially deadly lung disease. He received no warning from his physician about these

     potential life-threatening complications, nor did any warnings that Amiodarone had not

     been approved and was not an appropriate treatment for A-fib accompany the purchase of

     Amiodarone.



                                                41
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 42 of 313 PageID #: 175820




             b)      At the time Amiodarone was prescribed to him, he was not aware that the

     FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

     receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

     prescription of Amiodarone, which warns the user of the extremely dangerous,

     potentially life-threatening complications associated with Amiodarone.

             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

     TABLETS and other names, is manufactured and distributed by the Defendants. She

     consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

     potentially other manufacturers and/or promoted and sold for “off-label” use by them.

             d)      In January 2015, as a result of the long-term and pervasive promotional

     activities of brand innovator Wyeth to an entire generation of physicians as detailed

     herein below, along with the continuing sales efforts of Defendants, Dr. Arne Sippens

     prescribed him a course of 200mg Amiodarone tablets for treatment of his non-life

     threatening atrial fibrillation. The prescriptions were versions of Amiodarone

     manufactured by Teva and potentially other manufacturers. He filled the prescription and

     ingested the drug Amiodarone as prescribed. Dr. Arne Sippens was a victim of the long-

     term and successful promotional efforts of brand innovator Wyeth as well as continued

     unlawful promotional and sales efforts by Defendants that failed to disclose the details

     and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation, which

     would have materially affected his decision to prescribe Amiodarone to Plaintiff and

     Plaintiff’s decision to take it.

             e)      He was not aware that his use of the medication was for an “off-label” use

     and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

     Correction of atrial fibrillation was never an FDA approved use of Cordarone®,

     Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

     prescription was for an “off-label” use. More importantly, he did not receive the required

     Medication Guide for the prescriptions he filled. He did not receive the Medication

     Guide from his pharmacist because the Medication Guides were not provided by Teva

                                                  42
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 43 of 313 PageID #: 175821




     and potentially other manufacturers and distributors to pharmacists for distribution with

     his prescription in sufficient quantities, if at all. Because he did not receive the

     Medication Guide that Defendants were required to provide him, he received and

     ingested a mislabeled drug under Delaware State law based on duties imposed under

     Delaware state law to not manufacture, distribute or sell medications without all required

     labels and notifications, as set forth in detail below. He was thus unaware of the dangers

     he faced from the drug that caused his debilitating injuries.

            f)        In addition to not receiving the Medication Guide, he was not provided up

     to date warning labels that would have warned him of the serious, potentially life-

     threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

     the appropriate warning labels and Medication Guide were provided to him. Had he been

     provided the Medication Guide and other appropriate warnings that this medication was

     not approved or appropriate for the treatment of A-fib, he would have been aware of the

     serious, potentially life-threatening side effects and would not have taken Amiodarone.

            g)        Beginning in approximately January 2015, he began to experience

     shortness of breath, wheezing, trouble breathing, coughing, tiredness, weakness,

     nervousness, irritability, restlessness, decreased concentration, and depression. He was

     presented with a diagnosis of pulmonary fibrosis. Pulmonary fibrosis is a debilitating

     chronic, progressive condition that only worsens over time. The five-year survival rate

     for individuals with pulmonary fibrosis is extremely poor. Pulmonary fibrosis causes the

     lung tissue to become damaged, scarred and thickened, making it difficult for lungs to

     work properly.

            h)        He was later informed and learned that these complications were allegedly

     attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

     that he became aware of Defendants’ role in the improper manufacture, distribution and

     sale of Amiodarone and that his injuries may have been caused by the negligence or

     wrongful acts of Defendants.



                                                  43
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 44 of 313 PageID #: 175822




            i)      Before developing pulmonary fibrosis, he was a remarkably healthy and

     active individual. After developing pulmonary fibrosis, he requires oxygen, and he

     cannot walk without assistance. He also lost weight and suffers from a litany of other

     health problems related to his use of Amiodarone and medications used to treat his

     Amiodarone-induced pulmonary fibrosis including anemia, excessive bleeding, and

     oxygen dependence.

     15.    Plaintiffs Barbara King and Samuel King

            a)      On personal knowledge, Plaintiff Barbara King (hereinafter “Plaintiff” or

     “King”) is an individual who resides in Richland County, South Carolina. She was

     prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

     (described more fully herein), which was manufactured, promoted, supplied and/or

     distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

     induced pulmonary fibrosis, a life-threatening and debilitating condition. In or around

     September 2013, she was diagnosed as suffering from atrial fibrillation (“A-fib”), which

     is a rhythm condition of the atrial chambers of the heart. She was subsequently prescribed

     a “rhythm medication” by her cardiologist, which turned out to be Amiodarone. As a

     proximate result of her Amiodarone use, she developed Amiodarone-induced pulmonary

     fibrosis, a serious and potentially deadly lung disease. She received no warning from her

     physician about these potential life-threatening complications, nor did any warnings that

     Amiodarone had not been approved and was not an appropriate treatment for A-fib

     accompany the purchase of Amiodarone.

            b)      At the time Amiodarone was prescribed to her, she was not aware that the

     FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did she

     receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

     prescription of Amiodarone, which warns the user of the extremely dangerous,

     potentially life-threatening complications associated with Amiodarone.

            c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

     TABLETS and other names, is manufactured and distributed by the Defendants. She

                                                44
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 45 of 313 PageID #: 175823




     consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

     potentially other manufacturers and/or promoted and sold for “off-label” use by them.

             d)      In September 2013 as a result of the long-term and pervasive promotional

     activities of brand innovator Wyeth to an entire generation of physicians as detailed

     herein below, along with the continuing sales efforts of Defendants, Dr. Hendricks

     prescribed her a course of 200mg Amiodarone tablets for treatment of her non-life

     threatening atrial fibrillation. The prescriptions were versions of Amiodarone

     manufactured by Teva and potentially other manufacturers. He filled the prescription and

     ingested the drug Amiodarone as prescribed. Dr. Hendricks was a victim of the long-term

     and successful promotional efforts of brand innovator Wyeth as well as continued

     unlawful promotional and sales efforts by Defendants that failed to disclose the details

     and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation, which

     would have materially affected his decision to prescribe Amiodarone to Plaintiff and

     Plaintiff’s decision to take it.

             e)      She was not aware that her use of the medication was for an “off-label”

     use and, as noted above, she was not in a situation of last resort as to her atrial

     fibrillation. Correction of atrial fibrillation was never an FDA approved use of

     Cordarone®, Pacerone® or its bioequivalents, including the generic formulation sold by

     Teva and her prescription was for an “off-label” use. More importantly she did not

     receive the required Medication Guide for the prescriptions she filled. She did not

     receive the Medication Guide from her pharmacist because the Medication Guides were

     not provided by Teva and potentially other manufacturers and distributors to pharmacists

     for distribution with her prescription in sufficient quantities, if at all. Because she did not

     receive the Medication Guide that Defendants were required to provide her, she received

     and ingested a mislabeled drug under Delaware State law based on duties imposed under

     Delaware state law to not manufacture, distribute or sell medications without all required

     labels and notifications, as set forth in detail below. She was thus unaware of the dangers

     she faced from the drug that caused her debilitating injuries.

                                                   45
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 46 of 313 PageID #: 175824




            f)        In addition to not receiving the Medication Guide, she was not provided

     up to date warning labels that would have warned her of the serious, potentially life-

     threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

     the appropriate warning labels and Medication Guide were provided to her. Had she been

     provided the Medication Guide and other appropriate warnings that this medication was

     not approved or appropriate for the treatment of A-fib, she would have been aware of the

     serious, potentially life-threatening side effects and would not have taken Amiodarone.

            g)        Beginning in approximately June 2016, she began to experience shortness

     of breath, wheezing, trouble breathing, coughing, tiredness, vision deterioration,

     weakness, nervousness, edema, oxygen dependence, and abnormal thyroid function. She

     was presented with a diagnosis of pulmonary fibrosis. Pulmonary fibrosis is a debilitating

     chronic, progressive condition that only worsens over time. The five-year survival rate

     for individuals with pulmonary fibrosis is extremely poor. Pulmonary fibrosis causes the

     lung tissue to become damaged, scarred and thickened, making it difficult for lungs to

     work properly.

            h)        She was later informed and learned that these complications were

     allegedly attributable to the ingestion of Amiodarone. Thus, it was some time after these

     diagnoses that she became aware of Defendants’ role in the improper manufacture,

     distribution and sale of Amiodarone and that her injuries may have been caused by the

     negligence or wrongful acts of Defendants.

            i)        Before developing pulmonary fibrosis, she was a remarkably healthy and

     active individual. After developing pulmonary fibrosis, she could not walk across the

     room, and now requires constant dependence on oxygen. She also lost weight and suffers

     from a litany of other health problems related to her use of Amiodarone and medications

     used to treat her Amiodarone-induced pulmonary fibrosis, including an abnormal thyroid

     and vision problems.

            j)        Additionally, Plaintiff, Samuel King, is the spouse of the Plaintiff Barbara

     King, and resides with his spouse, and he depended on Barbara King to be his primary

                                                   46
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 47 of 313 PageID #: 175825




     caretaker as they enjoyed their family and life together. As a direct and proximate result

     of the injuries to Plaintiff Barbara King, Plaintiff Samuel King has in the past and will in

     the future suffer and incur loss of her consortium, loss of his spouse’s services, the cost

     and expense of having medical care, attention and treatment for her, the cost of travel

     necessary to secure said medical care, attention and treatment for his spouse and the cost

     of related medical expense for her.

     16.    Plaintiffs Rickey A. Thomas and Carolyn Thomas

            a)      On personal knowledge, Plaintiff Rickey A. Thomas (hereinafter

     “Plaintiff” or “Thomas”) is an individual who resides in Chilton County, Alabama. He

     was prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

     (described more fully herein), which was manufactured, promoted, supplied and/or

     distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

     induced pulmonary fibrosis, a life-threatening and debilitating condition. In or around

     December 2012, he was diagnosed as suffering from atrial fibrillation (“A-fib”), which is

     a rhythm condition of the atrial chambers of the heart. He was subsequently prescribed a

     “rhythm medication” by his cardiologist, which turned out to be Amiodarone. As a

     proximate result of his Amiodarone use, he developed Amiodarone-induced pulmonary

     fibrosis, a serious and potentially deadly lung disease. He received no warning from his

     physician about these potential life-threatening complications, nor did any warnings that

     Amiodarone had not been approved and was not an appropriate treatment for A-fib

     accompany the purchase of Amiodarone.

            b)      At the time Amiodarone was prescribed to him, he was not aware that the

     FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

     receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

     prescription of Amiodarone, which warns the user of the extremely dangerous,

     potentially life-threatening complications associated with Amiodarone.

            c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

     TABLETS and other names, is manufactured and distributed by the Defendants. He

                                                 47
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 48 of 313 PageID #: 175826




     consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

     potentially other manufacturers and/or promoted and sold for “off-label” use by them.

             d)      In October 2014, as a result of the long-term and pervasive promotional

     activities of brand innovator Wyeth to an entire generation of physicians as detailed

     herein below, along with the continuing sales efforts of Defendants, Dr. Clifton Vance

     prescribed him a course of 200mg Amiodarone tablets for treatment of his non-life

     threatening atrial fibrillation. The prescriptions were versions of Amiodarone

     manufactured by Teva and potentially other manufacturers. He filled the prescription and

     ingested the drug Amiodarone as prescribed. Dr. Clifton Vance was a victim of the long-

     term and successful promotional efforts of brand innovator Wyeth as well as continued

     unlawful promotional and sales efforts by Defendants that failed to disclose the details

     and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation, which

     would have materially affected his decision to prescribe Amiodarone to Plaintiff and

     Plaintiff’s decision to take it.

             e)      He was not aware that his use of the medication was for an “off-label” use

     and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

     Correction of atrial fibrillation was never an FDA approved use of Cordarone®,

     Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

     prescription was for an “off-label” use. More importantly, he did not receive the required

     Medication Guide for the prescriptions he filled. He did not receive the Medication

     Guide from his pharmacist because the Medication Guides were not provided by Teva

     and potentially other manufacturers and distributors to pharmacists for distribution with

     his prescription in sufficient quantities, if at all. Because he did not receive the

     Medication Guide that Defendants were required to provide him, he received and

     ingested a mislabeled drug under Delaware State law based on duties imposed under

     Delaware state law to not manufacture, distribute or sell medications without all required

     labels and notifications, as set forth in detail below. He was thus unaware of the dangers

     he faced from the drug that caused his debilitating injuries.

                                                  48
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 49 of 313 PageID #: 175827




             f)       In addition to not receiving the Medication Guide, he was not provided up

     to date warning labels that would have warned him of the serious, potentially life-

     threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

     the appropriate warning labels and Medication Guide were provided to him. Had he been

     provided the Medication Guide and other appropriate warnings that this medication was

     not approved or appropriate for the treatment of A-fib, he would have been aware of the

     serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)       Beginning in approximately November 2014, he began to experience

     shortness of breath, wheezing, trouble breathing, coughing, tiredness, weakness,

     nervousness, irritability, restlessness, decreased concentration, and depression. He was

     presented with a diagnosis of pulmonary fibrosis. Pulmonary fibrosis is a debilitating

     chronic, progressive condition that only worsens over time. The five-year survival rate

     for individuals with pulmonary fibrosis is extremely poor. Pulmonary fibrosis causes the

     lung tissue to become damaged, scarred and thickened, making it difficult for lungs to

     work properly.

             h)       He was later informed and learned that these complications were allegedly

     attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

     that he became aware of Defendants’ role in the improper manufacture, distribution and

     sale of Amiodarone and that his injuries may have been caused by the negligence or

     wrongful acts of Defendants.

             i)       Before developing pulmonary fibrosis, he was a remarkably healthy and

     active individual. After developing pulmonary fibrosis, he could not walk across the

     room. He also lost weight and suffers from a litany of other health problems related to

     his use of Amiodarone and medications used to treat his Amiodarone-induced pulmonary

     fibrosis.

             j)       In or about May 2016, he discovered a Facebook page discussing the

     serious complications of Amiodarone, including pulmonary fibrosis, and the fact it was

     not FDA-approved for treatment of atrial fibrillation. Immediately thereafter, he sought

                                                  49
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 50 of 313 PageID #: 175828




     legal representation regarding his injuries. The Facebook page in question was a legal

     advertising page created by attorneys who had recently began litigation on behalf of

     Amiodarone users and was not published until 2015. It was not until he learned of these

     facts that he knew, or reasonably should have known, that the injuries he suffered were

     caused by wrongdoing on the part of the Defendants.

            k)      Additionally, Plaintiff, Carolyn Thomas, is the spouse of the Plaintiff

     Rickey A. Thomas, and resides with her spouse, and she depended on Rickey Thomas to

     be her primary caretaker as they enjoyed their family and life together. As a direct and

     proximate result of the injuries to Plaintiff Rickey Thomas, Plaintiff Carolyn Thomas has

     in the past and will in the future suffer and incur loss of his consortium, loss of her

     spouse’s services, the cost and expense of having medical care, attention and treatment

     for him, the cost of travel necessary to secure said medical care, attention and treatment

     for her spouse and the cost of related medical expense for him.
     17.    Plaintiffs John Ackerman and Kim Ackerman

            a)      On personal knowledge, Plaintiff John Ackerman (hereinafter “Plaintiff”

     or Ackerman”) is an individual who resides in Milwaukee County, Wisconsin. He was

     prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

     (described more fully herein), which was manufactured, promoted, supplied and/or

     distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

     induced lung toxicity, a life-threatening and debilitating condition. In or around

     December 2009, he was diagnosed as suffering from atrial fibrillation (“A-fib”), which is

     a rhythm condition of the atrial chambers of the heart. He was subsequently prescribed a

     “rhythm medication” by his cardiologist, which turned out to be Amiodarone. As a

     proximate result of his Amiodarone use, he developed pulmonary toxicity, a serious and

     potentially deadly complication. He received no warning from his physician about these

     potential life-threatening complications, nor did any warnings that Amiodarone had not

     been approved and was not an appropriate treatment for A-fib accompany the purchase of

     Amiodarone.

                                                 50
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 51 of 313 PageID #: 175829




             b)      At the time Amiodarone was prescribed to him, he was not aware that the

     FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

     receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

     prescription of Amiodarone, which warns the user of the extremely dangerous,

     potentially life-threatening complications associated with Amiodarone.

             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

     TABLETS and other names, is manufactured and distributed by the Defendants. He

     consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

     potentially other manufacturers and/or     promoted and sold for “off-label” use by them,

     and which was distributed nationwide by McKesson.

             d)      In or around December 2010, as a result of the long-term and pervasive

     promotional activities of brand innovator Wyeth to an entire generation of physicians as

     detailed herein below, along with the continuing sales efforts of Defendants, Dr. Charles

     Lanzarotti prescribed him a course of 200mg Amiodarone tablets for treatment of his

     non-life threatening atrial fibrillation. The prescriptions were versions of Amiodarone

     manufactured by Teva and potentially other manufacturers. He filled the prescription and

     ingested the drug Amiodarone as prescribed. Dr. Charles Lanzarotti was a victim of the

     long-term and successful promotional efforts of brand innovator Wyeth as well as

     continued unlawful promotional and sales efforts by Defendants that failed to disclose the

     details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

     which would have materially affected his decision to prescribe Amiodarone to Plaintiff

     and Plaintiff’s decision to take it.

             e)      He was not aware that his use of the medication was for an “off-label” use

     and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

     Correction of atrial fibrillation was never an FDA approved use of Cordarone®,

     Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

     prescription was for an “off-label” use. More importantly, he did not receive the required

     Medication Guide for the prescriptions he filled. He did not receive the Medication

                                                   51
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 52 of 313 PageID #: 175830




     Guide from his pharmacist because the Medication Guides were not provided by Teva

     and potentially other manufacturers and distributors to pharmacists for distribution with

     his prescription in sufficient quantities, if at all. Because he did not receive the

     Medication Guide that Defendants were required to provide him, he received and

     ingested a mislabeled drug under Delaware State law based on duties imposed under

     Delaware state law to not manufacture, distribute or sell medications without all required

     labels and notifications, as set forth in detail below. He was thus unaware of the dangers

     he faced from the drug that caused his debilitating injuries.

             f)      In addition to not receiving the Medication Guide, he was not provided up

     to date warning labels that would have warned him of the serious, potentially life-

     threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

     the appropriate warning labels and Medication Guide were provided to him. Had he been

     provided the Medication Guide and other appropriate warnings that this medication was

     not approved or appropriate for the treatment of A-fib, he would have been aware of the

     serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately October 2011, he began to experience a

     decline in his lung function, difficulty breathing, shortness of breath, fatigue, weakness

     and irregular heart rate and depression. After several medical evaluations and treatments

     for atrial fibrillation, he was subsequently presented with a diagnosis of pulmonary

     toxicity.    Pulmonary toxicity is a debilitating, chronic condition that makes it very

     difficult to breathe, and drastically reduces the quality of life.

             h)      He was later informed and learned that these complications were allegedly

     attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

     that he became aware of Defendants’ role in the improper manufacture, distribution and

     sale of Amiodarone and that his injuries may have been caused by the negligence or

     wrongful acts of Defendants.

             i)      Before developing Amiodarone-induced pulmonary complications, he was

     a remarkably healthy and active individual. He enjoyed being active, being outdoors, and

                                                    52
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 53 of 313 PageID #: 175831




     spending quality time with his wife and family members. After developing Amiodarone-

     induced pulmonary toxicity, he could not breathe without wheezing and difficulty. He is

     now extremely limited and his quality of life has been reduced. He also suffers from a

     litany of other health problems related to his use of Amiodarone and medications used to

     treat his Amiodarone-induced pulmonary fibrosis.

            j)      In or about June 2016, he discovered a Facebook page discussing the

     serious complications of Amiodarone, including lung toxicity, and the fact it was not

     FDA-approved for treatment of atrial fibrillation. Immediately thereafter, he sought legal

     representation regarding his injuries. The Facebook page in question was a legal

     advertising page created by attorneys who had recently began litigation on behalf of

     Amiodarone users and was not published until 2015. It was not until he learned of these

     facts that he knew, or reasonably should have known, that the injuries he suffered were

     caused by wrongdoing on the part of the Defendants.

            k)      Additionally, Plaintiff Kim Ackerman is the spouse of the Plaintiff John

     Ackerman, and resides with her spouse, and she depended on John Ackerman to be her

     primary caretaker as they enjoyed their family and life together.       As a direct and

     proximate result of the injuries to Plaintiff John Ackerman, Plaintiff Kim Ackerman has

     in the past and will in the future suffer and incur loss of his consortium, loss of her

     spouse’s services, the cost and expense of having medical care, attention and treatment

     for her spouse, the cost of travel necessary to secure said medical care, and the cost of

     related medical expense for him.

     18.    Plaintiffs Albert Delsantro and Charlotte Delsantro

            a)      On personal knowledge, Plaintiff Albert Delsantro (hereinafter “Plaintiff”

     or “Delsantro”) is an individual who resides in Lackawanna County, Pennsylvania. He

     was prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

     (described more fully herein), which was manufactured, promoted, supplied and/or

     distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

     induced pulmonary fibrosis, a life-threatening and debilitating condition. In or around

                                                53
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 54 of 313 PageID #: 175832




     June 2013, he was diagnosed as suffering from atrial fibrillation (“A-fib”), which is a

     rhythm condition of the atrial chambers of the heart. He was subsequently prescribed a

     “rhythm medication” by his cardiologist, which turned out to be Amiodarone. As a

     proximate result of his Amiodarone use, he developed Amiodarone-induced pulmonary

     fibrosis, a serious and potentially deadly lung disease. He received no warning from his

     physician about these potential life-threatening complications, nor did any warnings that

     Amiodarone had not been approved and was not an appropriate treatment for A-fib

     accompany the purchase of Amiodarone.

            b)      At the time Amiodarone was prescribed to him, he was not aware that the

     FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

     receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

     prescription of Amiodarone, which warns the user of the extremely dangerous,

     potentially life-threatening complications associated with Amiodarone.

            c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

     TABLETS and other names, is manufactured and distributed by the Defendants. He

     consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

     potentially other manufacturers and/or promoted and sold for “off-label” use by them.

            d)      In or around September 2013, as a result of the long-term and pervasive

     promotional activities of brand innovator Wyeth to an entire generation of physicians as

     detailed herein below, along with the continuing sales efforts of Defendants, Dr. Matthew

     Stopper prescribed him a course of 200mg Amiodarone tablets for treatment of his non-

     life threatening atrial fibrillation. The prescriptions were versions of Amiodarone

     manufactured by Teva and potentially other manufacturers. He filled the prescription and

     ingested the drug Amiodarone as prescribed. Dr. Matthew Stopper was a victim of the

     long-term and successful promotional efforts of brand innovator Wyeth as well as

     continued unlawful promotional and sales efforts by Defendants that failed to disclose the

     details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,



                                                   54
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 55 of 313 PageID #: 175833




     which would have materially affected his decision to prescribe Amiodarone to Plaintiff

     and Plaintiff’s decision to take it.

             e)      He was not aware that his use of the medication was for an “off-label” use

     and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

     Correction of atrial fibrillation was never an FDA approved use of Cordarone®,

     Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

     prescription was for an “off-label” use. More importantly, he did not receive the required

     Medication Guide for the prescriptions he filled. He did not receive the Medication

     Guide from his pharmacist because the Medication Guides were not provided by Teva

     and potentially other manufacturers and distributors to pharmacists for distribution with

     his prescription in sufficient quantities, if at all. Because he did not receive the

     Medication Guide that Defendants were required to provide him, he received and

     ingested a mislabeled drug under Delaware State law based on duties imposed under

     Delaware state law to not manufacture, distribute or sell medications without all required

     labels and notifications, as set forth in detail below. He was thus unaware of the dangers

     he faced from the drug that caused his debilitating injuries.

             f)      In addition to not receiving the Medication Guide, he was not provided up

     to date warning labels that would have warned him of the serious, potentially life-

     threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

     the appropriate warning labels and Medication Guide were provided to him. Had he been

     provided the Medication Guide and other appropriate warnings that this medication was

     not approved or appropriate for the treatment of A-fib, he would have been aware of the

     serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately December 2014, he began to experience

     shortness of breath, wheezing, trouble breathing, coughing, fatigue, weakness, kidney

     damage, abnormal hemorrhaging, chest pain, dizziness, and depression. He was

     subsequently presented with a diagnosis of pulmonary fibrosis. Pulmonary fibrosis is a

     debilitating chronic, progressive condition that only worsens over time. The five-year

                                                  55
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 56 of 313 PageID #: 175834




     survival rate for individuals with pulmonary fibrosis is extremely poor. Pulmonary

     fibrosis causes the lung tissue to become damaged, scarred and thickened, making it

     difficult for lungs to work properly.

            h)      He was later informed and learned that these complications were allegedly

     attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

     that he became aware of Defendants’ role in the improper manufacture, distribution and

     sale of Amiodarone and that his injuries may have been caused by the negligence or

     wrongful acts of Defendants.

            i)      Before developing pulmonary fibrosis, he was a remarkably healthy and

     active individual. After developing pulmonary fibrosis, he could not walk across the

     room or exercise as he did prior to his Amiodarone use. His medical complications

     resulted in numerous hospitalizations and a significant decline in his quality of life. He

     also lost weight and suffers from a litany of other health problems related to his use of

     Amiodarone and medications used to treat his Amiodarone-induced pulmonary fibrosis

     including COPD, kidney damage, cardiomyopathy, CHF and hypertension.

            j)      In or about June 2016, he discovered a Facebook page discussing the

     serious complications of Amiodarone, including pulmonary fibrosis, and the fact it was

     not FDA-approved for treatment of atrial fibrillation. Immediately thereafter, he sought

     legal representation regarding his injuries. The Facebook page in question was a legal

     advertising page created by attorneys who had recently began litigation on behalf of

     Amiodarone users and was not published until 2015. It was not until he learned of these

     facts that he knew, or reasonably should have known, that the injuries he suffered were

     caused by wrongdoing on the part of the Defendants.

            k)      Additionally, Plaintiff Charlotte Delsantro is the spouse of the Plaintiff

     Albert Delsantro, and resides with her spouse, and she depended on Albert Delsantro to

     be her primary caretaker as they enjoyed their family and life together. As a direct and

     proximate result of the injuries to Plaintiff Albert Delsantro, Plaintiff Charlotte Delsantro

     has in the past and will in the future suffer and incur loss of his consortium, loss of her

                                                  56
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 57 of 313 PageID #: 175835




     spouse’s services, the cost and expense of having medical care, attention and treatment

     for his/her, the cost of travel necessary to secure said medical care, attention and

     treatment for her spouse and the cost of related medical expense for him.

     19.    Plaintiff Richard Bresette

            a)      On personal knowledge, Plaintiff Richard Bresette (hereinafter “Plaintiff”

     or “Bresette”) is an individual who resides in Santa Rosa County, Florida. He was

     prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

     (described more fully herein), which was manufactured, promoted, supplied and/or

     distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

     induced vision loss and vision deterioration, as well as kidney damage, both which are

     life-altering and debilitating conditions. In or around December 2015, he was diagnosed

     as suffering from atrial fibrillation (“A-fib”), which is a rhythm condition of the atrial

     chambers of the heart. He was subsequently prescribed a “rhythm medication” by his

     cardiologist, which turned out to be Amiodarone. As a proximate result of his

     Amiodarone use, he developed Amiodarone-induced vision loss and deterioration as well

     as kidney damage. He received no warning from his physician about these potential life-

     threatening complications, nor did any warnings that Amiodarone had not been approved

     and was not an appropriate treatment for A-fib accompany the purchase of Amiodarone.

            b)      At the time Amiodarone was prescribed to him, he was not aware that the

     FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

     receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

     prescription of Amiodarone, which warns the user of the extremely dangerous,

     potentially life-threatening complications associated with Amiodarone.

            c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

     TABLETS and other names, is manufactured and distributed by the Defendants. He

     consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

     potentially other manufacturers and/or promoted and sold for “off-label” use by them.



                                                 57
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 58 of 313 PageID #: 175836




             d)      In February 2016, as a result of the long-term and pervasive promotional

     activities of brand innovator Wyeth to an entire generation of physicians as detailed

     herein below, along with the continuing sales efforts of Defendants, Dr. Jerry Leventhal

     prescribed him a course of 200mg Amiodarone tablets for treatment of his non-life

     threatening atrial fibrillation. The prescriptions were versions of Amiodarone

     manufactured by Teva and potentially other manufacturers. He filled the prescription and

     ingested the drug Amiodarone as prescribed. Dr. Jerry Leventhal was a victim of the

     long- term and successful promotional efforts of brand innovator Wyeth as well as

     continued unlawful promotional and sales efforts by Defendants that failed to disclose the

     details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

     which would have materially affected his decision to prescribe Amiodarone to Plaintiff

     and Plaintiff’s decision to take it.

             e)      He was not aware that his use of the medication was for an “off-label” use

     and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

     Correction of atrial fibrillation was never an FDA approved use of Cordarone®,

     Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

     prescription was for an “off-label” use. More importantly, he did not receive the required

     Medication Guide for the prescriptions he filled. He did not receive the Medication

     Guide from his pharmacist because the Medication Guides were not provided by Teva

     and potentially other manufacturers and distributors to pharmacists for distribution with

     his prescription in sufficient quantities, if at all. Because he did not receive the

     Medication Guide that Defendants were required to provide him, he received and

     ingested a mislabeled drug under Delaware State law based on duties imposed under

     Delaware state law to not manufacture, distribute or sell medications without all required

     labels and notifications, as set forth in detail below. He was thus unaware of the dangers

     he faced from the drug that caused his debilitating injuries.

             f)      In addition to not receiving the Medication Guide, he was not provided up

     to date warning labels that would have warned him of the serious, potentially life-

                                                   58
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 59 of 313 PageID #: 175837




     threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

     the appropriate warning labels and Medication Guide were provided to him. Had he been

     provided the Medication Guide and other appropriate warnings that this medication was

     not approved or appropriate for the treatment of A-fib, he would have been aware of the

     serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately June 2016, he began to experience kidney

     damage, hypothyroidism, vision loss including macular degeneration, weight loss, edema,

     difficulty sleeping, shortness of breath, coughing, skin rashes, fatigue, weakness,

     irritability, restlessness, and chest pain. He was presented with a diagnosis of

     Amiodarone-induced kidney damage and vision loss including macular degeneration.

     These debilitating and irreversible diagnoses do not improve over time and drastically

     altered his quality of life.

             h)      He was later informed and learned that these complications were allegedly

     attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

     that he became aware of Defendants’ role in the improper manufacture, distribution and

     sale of Amiodarone and that his injuries may have been caused by the negligence or

     wrongful acts of Defendants.

             i)      Before developing Amiodarone-induced kidney damage and vision loss,

     he was a healthy and active individual. The complications related to his Amiodarone use

     has had a major impact on his quality of life and has reduced his ability to engage and

     enjoy in things he once loved. He also suffers from a litany of other health problems

     related to his use of Amiodarone and medications used to treat his Amiodarone-induced

     complications, including pulmonary hypertension, hypothyroidism, anemia, and

     abnormal liver function tests.

     20.     Plaintiff Ralph L. Booth

             a)      On personal knowledge, Plaintiff, Ralph Booth (hereinafter “Plaintiff” or

     “Booth”) is an individual who resides in Suffolk County, Virginia. He was prescribed,

     purchased, and ingested the drug commonly referred to as Amiodarone (described more

                                                 59
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 60 of 313 PageID #: 175838




     fully herein), which was manufactured, promoted, supplied and/or distributed by

     Defendants and as a proximate cause thereof, developed Amiodarone-induced lung

     disease, a life-threatening and debilitating condition. In December, 2013, he was

     diagnosed as suffering from atrial fibrillation (“A-fib”), which is a rhythm condition of

     the atrial chambers of the heart. He was subsequently prescribed a “rhythm medication”

     by his cardiologist, which turned out to be Amiodarone. As a proximate result of his

     Amiodarone use, he developed Amiodarone-induced pulmonary fibrosis, a serious and

     potentially deadly lung disease. He received no warning from his physician about these

     potential life-threatening complications, nor did any warnings that Amiodarone had not

     been approved and was not an appropriate treatment for A-fib accompany the purchase of

     Amiodarone.

            b)     At the time Amiodarone was prescribed to him, he was not aware that the

     FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

     receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

     prescription of Amiodarone, which warns the user of the extremely dangerous,

     potentially life-threatening complications associated with Amiodarone.

            c)     Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

     TABLETS and other names, is manufactured and distributed by the Defendants. He

     consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

     potentially other manufacturers and/or promoted and sold for “off-label” use by them.

            d)     In December 2013, as a result of the long-term and pervasive promotional

     activities of brand innovator Wyeth to an entire generation of physicians as detailed

     herein below, along with the continuing sales efforts of Defendants, Dr. Bhavdeep Gupta

     prescribed him a course of 200 mg Amiodarone tablets for treatment of his non-life

     threatening atrial fibrillation. The prescriptions were versions of Amiodarone

     manufactured by Teva and potentially other manufacturers. He filled the prescription and

     ingested the drug Amiodarone as prescribed. Dr. Bhavdeep Gupta was a victim of the

     long-term and successful promotional efforts of brand innovator Wyeth as well as

                                                60
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 61 of 313 PageID #: 175839




     continued unlawful promotional and sales efforts by Defendants that failed to disclose the

     details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

     which would have materially affected his decision to prescribe Amiodarone to Plaintiff

     and Plaintiff’s decision to take it.

             e)      He was not aware that his use of the medication was for an “off-label” use

     and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

     Correction of atrial fibrillation was never an FDA approved use of Cordarone®,

     Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

     prescription was for an “off-label” use. More importantly, he did not receive the required

     Medication Guide for the prescriptions he filled. He did not receive the Medication

     Guide from his pharmacist because the Medication Guides were not provided by Teva

     and potentially other manufacturers and distributors to pharmacists for distribution with

     his prescription in sufficient quantities, if at all. Because he did not receive the

     Medication Guide that Defendants were required to provide him, he received and

     ingested a mislabeled drug under Delaware State law based on duties imposed under

     Delaware state law to not manufacture, distribute or sell medications without all required

     labels and notifications, as set forth in detail below. He was thus unaware of the dangers

     he faced from the drug that caused his debilitating injuries.

             f)      In addition to not receiving the Medication Guide, he was not provided up

     to date warning labels that would have warned him of the serious, potentially life-

     threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

     the appropriate warning labels and Medication Guide were provided to him. Had he been

     provided the Medication Guide and other appropriate warnings that this medication was

     not approved or appropriate for the treatment of A-fib, he would have been aware of the

     serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately January 2016, he began to experience

     shortness of breath, coughing, exhaustion and overall weakness. He went to the hospital

     and a high definition CT scan was performed. The CT scan confirmed he had severe

                                                   61
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 62 of 313 PageID #: 175840




     lung damage and Amiodarone toxicity. He was also diagnosed with anemia with renal

     failure. His severe lung condition worsened and even on oxygen he was still unable to

     breathe easily. His cardiologist stopped his Amiodarone and began a course of treatment

     of prednisone and bactrim.

            h)     He was later informed and learned that these complications were allegedly

     attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

     that he became aware of Defendants’ role in the improper manufacture, distribution and

     sale of Amiodarone and that his injuries may have been caused by the negligence or

     wrongful acts of Defendants.

            i)     Before developing Amiodarone toxicity and renal failure, he was a

     remarkably healthy and active individual. He also suffers from a litany of other health

     problems related to his use of Amiodarone and medications used to treat his Amiodarone-

     induced lung disease.
     21.    Plaintiffs Hans Omasta and Winona Omasta

            a)     On personal knowledge, Plaintiff, Hans Omasta (hereinafter “Plaintiff” or

     “Omasta”) is an individual who resides in Gilmer County, Georgia. He was prescribed,

     purchased, and ingested the drug commonly referred to as Amiodarone (described more

     fully herein), which was manufactured, promoted, supplied and/or distributed by

     Defendants and as a proximate cause thereof, developed Amiodarone-induced vision loss

     and impairment, a life-altering and debilitating condition.    In August 2008, he was

     diagnosed as suffering from atrial fibrillation (“A-fib”), which is a rhythm condition of

     the atrial chambers of the heart. He was subsequently prescribed a “rhythm medication”

     by his cardiologist, which turned out to be Amiodarone. As a proximate result of her

     Amiodarone use, he developed Amiodarone-induced vision loss and impairment. He

     received no warning from his physician about these potential life-threatening

     complications, nor did any warnings that Amiodarone had not been approved and was not

     an appropriate treatment for A-fib accompany the purchase of Amiodarone.

            b)     At the time Amiodarone was prescribed to him, he was not aware that the

                                                62
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 63 of 313 PageID #: 175841




     FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

     receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

     prescription of Amiodarone, which warns the user of the extremely dangerous,

     potentially life-threatening complications associated with Amiodarone.

             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

     TABLETS and other names, is manufactured and distributed by the Defendants. He

     consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

     potentially other manufacturers and/or promoted and sold for “off-label” use by them.

             d)      In August 2008, as a result of the long-term and pervasive promotional

     activities of brand innovator Wyeth to an entire generation of physicians as detailed

     herein below, along with the continuing sales efforts of Defendants, Dr. Jimmie Dale

     Cannon prescribed him a course of 200 mg Amiodarone tablets for treatment of his non-

     life threatening atrial fibrillation. The prescriptions were versions of Amiodarone

     manufactured by Teva and potentially other manufacturers. He filled the prescription and

     ingested the drug Amiodarone as prescribed. Dr. Jimmie Dale Cannon was a victim of the

     long-term and successful promotional efforts of brand innovator Wyeth as well as

     continued unlawful promotional and sales efforts by Defendants that failed to disclose the

     details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

     which would have materially affected his decision to prescribe Amiodarone to Plaintiff

     and Plaintiff’s decision to take it.

             e)      He was not aware that his use of the medication was for an “off-label” use

     and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

     Correction of atrial fibrillation was never an FDA approved use of Cordarone®,

     Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

     prescription was for an “off-label” use. More importantly, he did not receive the required

     Medication Guide for the prescriptions he filled. He did not receive the Medication

     Guide from his pharmacist because the Medication Guides were not provided by Teva

     and potentially other manufacturers and distributors to pharmacists for distribution with

                                                   63
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 64 of 313 PageID #: 175842




     his prescription in sufficient quantities, if at all. Because he did not receive the

     Medication Guide that Defendants were required to provide him, he received and

     ingested a mislabeled drug under Delaware State law based on duties imposed under

     Delaware state law to not manufacture, distribute or sell medications without all required

     labels and notifications, as set forth in detail below. He was thus unaware of the dangers

     he faced from the drug that caused his debilitating injuries.

            f)      In addition to not receiving the Medication Guide, he was not provided up

     to date warning labels that would have warned him of the serious, potentially life-

     threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

     the appropriate warning labels and Medication Guide were provided to him. Had he been

     provided the Medication Guide and other appropriate warnings that this medication was

     not approved or appropriate for the treatment of A-fib, he would have been aware of the

     serious, potentially life-threatening side effects and would not have taken Amiodarone.

            g)      Beginning in approximately September 2016, he began to experience

     impaired vision, spots before his eyes and headaches. His optometrist diagnosed the

     retina deposit scars and vision loss as related to Amiodarone use and recommended that

     his cardiologist stop prescribing Amiodarone. The Amiodarone treatment was stopped.

            h)      He was later informed and learned that these complications were allegedly

     attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

     that he became aware of Defendants’ role in the improper manufacture, distribution and

     sale of Amiodarone and that his injuries may have been caused by the negligence or

     wrongful acts of Defendants.

            i)      Before developing retinal deposit scars, also referred to as Amiodarone

     deposits, he was a remarkably healthy and active individual. He now cannot enjoy

     reading, watching television and everyday activities. He also suffers from a litany of

     other health problems related to his use of Amiodarone and medications used to treat his

     Amiodarone-induced vision loss.



                                                  64
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 65 of 313 PageID #: 175843




            j)      Additionally, Plaintiff Winona Omasta is the spouse of the Plaintiff Hans

     Omasta and resides with her spouse, and she depended on Plaintiff Hans Omasta to be

     her primary caretaker as they enjoyed their family and life together.       As a direct and

     proximate result of the injuries to Plaintiff Hans Omasta, Plaintiff Winona Omasta has in

     the past and will in the future suffer and incur loss of his consortium, loss of her spouse’s

     services, the cost and expense of having medical care, attention and treatment for him,

     the cost of travel necessary to secure said medical care, attention and treatment for her

     spouse and the cost of related medical expense for him.
     22.    Plaintiffs Eddie W. Bates and Linda Bates

            a)      On personal knowledge, Plaintiff, Eddie W. Bates (hereinafter “Plaintiff”

     or “Bates”) is an individual who resides in Tulsa County, Oklahoma. He was prescribed,

     purchased, and ingested the drug commonly referred to as Amiodarone (described more

     fully herein), which was manufactured, promoted, supplied and/or distributed by

     Defendants and as a proximate cause thereof, developed Amiodarone-induced vision loss

     and impairment, a life-altering and debilitating condition. In September 2013, he was

     diagnosed as suffering from atrial fibrillation (“A-fib”), which is a rhythm condition of

     the atrial chambers of the heart. He was subsequently prescribed a “rhythm medication”

     by his cardiologist, which turned out to be Amiodarone. As a proximate result of his

     Amiodarone use, he developed Amiodarone-induced vision loss and impairment. He

     received no warning from his physician about these potential life-threatening

     complications, nor did any warnings that Amiodarone had not been approved and was not

     an appropriate treatment for A-fib accompany the purchase of Amiodarone.

            b)      At the time Amiodarone was prescribed to him, he was not aware that the

     FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

     receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

     prescription of Amiodarone, which warns the user of the extremely dangerous,

     potentially life-threatening complications associated with Amiodarone.



                                                  65
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 66 of 313 PageID #: 175844




             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

     TABLETS and other names, is manufactured and distributed by the Defendants. He

     consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

     potentially other manufacturers and/or promoted and sold for “off-label” use by them.

             d)      In September 2013, as a result of the long-term and pervasive promotional

     activities of brand innovator Wyeth to an entire generation of physicians as detailed

     herein below, along with the continuing sales efforts of Defendants, Dr. James Loman

     prescribed him a course of 200 mg Amiodarone tablets for treatment of his non-life

     threatening atrial fibrillation. The prescriptions were versions of Amiodarone

     manufactured by Teva and potentially other manufacturers. He filled the prescription and

     ingested the drug Amiodarone as prescribed. Dr. James Loman was a victim of the long-

     term and successful promotional efforts of brand innovator Wyeth as well as continued

     unlawful promotional and sales efforts by Defendants that failed to disclose the details

     and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation, which

     would have materially affected his decision to prescribe Amiodarone to Plaintiff and

     Plaintiff’s decision to take it.

             e)      He was not aware that his use of the medication was for an “off-label” use

     and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

     Correction of atrial fibrillation was never an FDA approved use of Cordarone®,

     Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

     prescription was for an “off-label” use. More importantly, he did not receive the required

     Medication Guide for the prescriptions he filled. He did not receive the Medication

     Guide from his pharmacist because the Medication Guides were not provided by Teva

     and potentially other manufacturers and distributors to pharmacists for distribution with

     his prescription in sufficient quantities, if at all. Because he did not receive the

     Medication Guide that Defendants were required to provide him, he received and

     ingested a mislabeled drug under Delaware State law based on duties imposed under

     Delaware state law to not manufacture, distribute or sell medications without all required

                                                  66
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 67 of 313 PageID #: 175845




     labels and notifications, as set forth in detail below. He was thus unaware of the dangers

     he faced from the drug that caused his debilitating injuries.

            f)      In addition to not receiving the Medication Guide, he was not provided up

     to date warning labels that would have warned him of the serious, potentially life-

     threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

     the appropriate warning labels and Medication Guide were provided to him. Had he been

     provided the Medication Guide and other appropriate warnings that this medication was

     not approved or appropriate for the treatment of A-fib, he would have been aware of the

     serious, potentially life-threatening side effects and would not have taken Amiodarone.

            g)      Beginning in approximately March 2016, he began to experience impaired

     vision, spots before his eyes, dizziness, faintness and headaches. It was determined that

     the vision loss was caused by the use of Amiodarone. The Amiodarone treatment was

     stopped.

            h)      He was later informed and learned that these complications were allegedly

     attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

     that he became aware of Defendants’ role in the improper manufacture, distribution and

     sale of Amiodarone and that his injuries may have been caused by the negligence or

     wrongful acts of Defendants.

            i)      Before developing vision impairment, also referred to as Amiodarone

     deposits, he was a remarkably healthy and active individual. He now cannot enjoy

     reading, watching television and everyday activities. He also suffers from red skin and

     face, extreme fatigue, an overall weakness and a litany of other health problems related to

     his use of Amiodarone and medications used to treat his Amiodarone-induced vision loss.

            j)      Additionally, Plaintiff Linda Bates is the spouse of the Plaintiff Eddie

     Bates and resides with her spouse, and she depended on Plaintiff Eddie Bates to be her

     primary caretaker as they enjoyed their family and life together.         As a direct and

     proximate result of the injuries to Plaintiff Eddie Bates, Plaintiff, Linda Bates has in the

     past and will in the future suffer and incur loss of his consortium, loss of her spouse’s

                                                  67
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 68 of 313 PageID #: 175846




     services, the cost and expense of having medical care, attention and treatment for him,

     the cost of travel necessary to secure said medical care, attention and treatment for her

     spouse and the cost of related medical expense for him.

     23.    Plaintiff Charles D. Smedley

            a)     On personal knowledge, Plaintiff Charles D. Smedley (hereinafter

     “Plaintiff” or “Smedley”) is an individual who resides in Fulton County, Georgia. He was

     prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

     (described more fully herein), which was manufactured, promoted, supplied and/or

     distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

     induced pulmonary fibrosis, a life-threatening and debilitating condition. In or around

     December 2015, he was diagnosed as suffering from atrial fibrillation (“A-fib”), which is

     a rhythm condition of the atrial chambers of the heart. He was subsequently prescribed a

     “rhythm medication” by his cardiologist, which turned out to be Amiodarone. As a

     proximate result of his Amiodarone use, he developed Amiodarone-induced pulmonary

     fibrosis, a serious and potentially deadly lung disease. He received no warning from his

     physician about these potential life-threatening complications, nor did any warnings that

     Amiodarone had not been approved and was not an appropriate treatment for A-fib

     accompany the purchase of Amiodarone.

            b)     At the time Amiodarone was prescribed to him, he was not aware that the

     FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

     receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

     prescription of Amiodarone, which warns the user of the extremely dangerous,

     potentially life-threatening complications associated with Amiodarone.

            c)     Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

     TABLETS and other names, is manufactured and distributed by the Defendants. He

     consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

     potentially other manufacturers and/or promoted and sold for “off-label” use by them,

     and which was distributed nationwide by McKesson.

                                                68
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 69 of 313 PageID #: 175847




             d)      In December 2015, as a result of the long-term and pervasive promotional

     activities of brand innovator Wyeth to an entire generation of physicians as detailed

     herein below, along with the continuing sales efforts of Defendants, Dr. Kim Champney

     prescribed him a course of 200mg Amiodarone tablets for treatment of his non-life

     threatening atrial fibrillation. The prescriptions were versions of Amiodarone

     manufactured by Teva and potentially other manufacturers. He filled the prescription and

     ingested the drug Amiodarone as prescribed. Dr. Champney was a victim of the long-

     term and successful promotional efforts of brand innovator Wyeth as well as continued

     unlawful promotional and sales efforts by Defendants that failed to disclose the details

     and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation, which

     would have materially affected his decision to prescribe Amiodarone to Plaintiff and

     Plaintiff’s decision to take it.

             e)      He was not aware that his use of the medication was for an “off-label” use

     and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

     Correction of atrial fibrillation was never an FDA approved use of Cordarone®,

     Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

     prescription was for an “off-label” use. More importantly, he did not receive the required

     Medication Guide for the prescriptions he filled. He did not receive the Medication

     Guide from his pharmacist because the Medication Guides were not provided by Teva

     and potentially other manufacturers and distributors to pharmacists for distribution with

     his prescription in sufficient quantities, if at all. Because he did not receive the

     Medication Guide that Defendants were required to provide him, he received and

     ingested a mislabeled drug under Delaware State law based on duties imposed under

     Delaware state law to not manufacture, distribute or sell medications without all required

     labels and notifications, as set forth in detail below. He was thus unaware of the dangers

     he faced from the drug that caused his debilitating injuries.

             f)      In addition to not receiving the Medication Guide, he was not provided up

     to date warning labels that would have warned him of the serious, potentially life-

                                                  69
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 70 of 313 PageID #: 175848




     threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

     the appropriate warning labels and Medication Guide were provided to him. Had he been

     provided the Medication Guide and other appropriate warnings that this medication was

     not approved or appropriate for the treatment of A-fib, he would have been aware of the

     serious, potentially life-threatening side effects and would not have taken Amiodarone.

            g)      Beginning in approximately February 2016, he began to experience

     shortness of breath, trouble breathing, coughing, fatigue, weakness, weight loss, difficulty

     walking, and abnormal bleeding. He was presented with a diagnosis of pulmonary

     fibrosis. Pulmonary fibrosis is a debilitating chronic, progressive condition that only

     worsens over time. The five-year survival rate for individuals with pulmonary fibrosis is

     extremely poor. Pulmonary fibrosis causes the lung tissue to become damaged, scarred

     and thickened, making it difficult for lungs to work properly.

            h)      He was later informed and learned that these complications were allegedly

     attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

     that he became aware of Defendants’ role in the improper manufacture, distribution and

     sale of Amiodarone and that his injuries may have been caused by the negligence or

     wrongful acts of Defendants.

            i)      Before developing pulmonary fibrosis, he was a remarkably healthy and

     active individual. He enjoyed spending time with his family, working and walking dogs.

     After developing pulmonary fibrosis, he could not walk or exert himself without

     significant difficulty. His breathing had become so difficult he quickly became oxygen

     dependent.   His Amiodarone-induced complications have significantly decreased his

     quality of life. As his condition deteriorated, he spent a significant amount of time in the

     hospital.

     24.    Plaintiff Marchette Cook

            a)      On personal knowledge, Marchette Cook, individually and as Personal

     Representative of the Estate of Alice Southerland, deceased (hereinafter “Plaintiff” or

     “Southerland”) is an individual who resides in New Castle County, Delaware. Ms.

                                                 70
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 71 of 313 PageID #: 175849




     Southerland was prescribed, purchased, and ingested the drug commonly referred to as

     Amiodarone (described more fully herein), which was manufactured, promoted, supplied

     and/or distributed by Defendants and as a proximate cause thereof, developed

     Amiodarone-induced interstitial lung disease and respiratory failure, as well as liver

     injury, all of which are life-threatening and debilitating conditions. In January 2014, she

     was diagnosed as suffering from atrial fibrillation, which is a rhythm condition of the

     atrial chambers of the heart. She was subsequently prescribed a “rhythm medication” by

     her cardiologist, which turned out to be Amiodarone. As a proximate result of her

     Amiodarone use, she developed Amiodarone-induced interstitial lung disease and liver

     injury, both serious and potentially deadly diseases. She received no warning from her

     physician about these potential life-threatening complications, nor did any warnings that

     Amiodarone had not been approved and was not an appropriate treatment for A-fib

     accompany the purchase of Amiodarone.

            b)      At the time Amiodarone was prescribed to her, she was not aware that the

     FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did she

     receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

     prescription of Amiodarone, which warns the user of the extremely dangerous,

     potentially life-threatening complications associated with Amiodarone.

            c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

     TABLETS and other names, is manufactured and distributed by the Defendants. She

     consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

     potentially other manufacturers and/or promoted and sold for “off-label” use by them,.

            d)      In or around January 2014, as a result of the long-term and pervasive

     promotional activities of brand innovator Wyeth to an entire generation of physicians as

     detailed herein below, along with the continuing sales efforts of Defendants, Dr. James

     Hopkins and Dr. Susan Chudzik prescribed her a course of 200mg Amiodarone tablets

     for treatment of her non-life threatening atrial fibrillation. These prescriptions were

     versions of Amiodarone manufactured by Teva and potentially other manufacturers. She

                                                 71
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 72 of 313 PageID #: 175850




     filled the prescription and ingested the drug Amiodarone as prescribed. Dr. James

     Hopkins and Dr. Susan Chudzik were victims of the long-term and successful

     promotional efforts of brand innovator Wyeth as well as continued unlawful promotional

     and sales efforts by Defendants that failed to disclose the details and dangers of

     Amiodarone toxicity related to its use for treating atrial fibrillation, which would have

     materially affected his decision to prescribe Amiodarone to Plaintiff and Plaintiff’s

     decision to take it.

             e)      She was not aware that her use of the medication was for an “off-label”

     use and, as noted above, she was not in a situation of last resort as to her atrial

     fibrillation.   Correction of atrial fibrillation was never an FDA-approved use of

     Cordarone®, Pacerone® or its bioequivalents, including the generic formulation sold by

     Teva and her prescription was for an “off-label” use. More importantly, she did not

     receive the required Medication Guide for the prescriptions she filled. She did not

     receive the Medication Guide from her pharmacist because the Medication Guides were

     not provided by Teva and potentially other manufacturers and distributors to pharmacists

     for distribution with her prescription in sufficient quantities, if at all. Because she did not

     receive the Medication Guide that Defendants were required to provide her, she received

     and ingested a mislabeled drug under Delaware State law based on duties imposed under

     Delaware state law to not manufacture, distribute or sell medications without all required

     labels and notifications, as set forth in detail below. She was thus unaware of the dangers

     she faced from the drug that caused her debilitating injuries.

             f)      In addition to not receiving the Medication Guide, she was not provided

     up to date warning labels that would have warned her of the serious, potentially life-

     threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

     the appropriate warning labels and Medication Guide were provided to her. Had she

     been provided the Medication Guide and other appropriate warnings that this medication

     was not approved or appropriate for the treatment of A-fib, she would have been aware of



                                                   72
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 73 of 313 PageID #: 175851




     the serious, potentially life-threatening side effects and would not have taken

     Amiodarone.

            g)      Beginning in approximately October 2014, she began to experience

     shortness of breath, wheezing, trouble breathing, coughing, fatigue, dizziness, weakness,

     hepatic enlargement and cysts, and pulmonary edema.              She was presented with a

     diagnosis of Amiodarone-induced interstitial lung disease which led up to respiratory

     failure. Interstitial lung disease is a debilitating chronic, progressive condition that only

     worsens over time. The five-year survival rate for individuals with interstitial lung

     disease is extremely poor. This lung disease causes the lung tissue to become damaged,

     scarred and thickened, making it difficult for lungs to work properly. In addition to

     interstitial lung disease, she also developed liver injury including hepatic cysts and

     enlargement.

            h)      She was later informed and learned that these complications were

     allegedly attributable to the ingestion of Amiodarone. Thus, it was some time after these

     diagnoses that she became aware of Defendants’ role in the improper manufacture,

     distribution and sale of Amiodarone and that her injuries may have been caused by the

     negligence or wrongful acts of Defendants.

            i)      Before developing Amiodarone-induced interstitial lung disease and liver

     injury, Plaintiff was a remarkably healthy and active individual.         After developing

     pulmonary and liver damage, she was often short of breath, dizzy, and suffered from

     several pneumonias. She also lost weight and suffered from a litany of other health

     problems related to her use of Amiodarone and medications used to treat her

     Amiodarone-induced interstitial lung disease and liver injury.

            j)      After developing Amiodarone-induced interstitial lung disease, she

     developed pneumonia and her condition deteriorated rapidly, requiring hospitalization.

     She could not adequately breathe on her own and suffered from a litany of other health

     problems related to her use of Amiodarone and medications used to treat her

     Amiodarone-induced complications. After spending more than a week in the hospital,

                                                  73
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 74 of 313 PageID #: 175852




     Alice Southerland succumbed to her Amiodarone-induced respiratory failure on

     November 24, 2014.

            k)      At some point in 2016, Mr. Marchette discovered a Facebook page

     discussing the serious complications of Amiodarone, including pulmonary toxicity, and

     the fact it was not FDA-approved for treatment of atrial fibrillation. Thereafter, he sought

     legal representation regarding his wife’s injuries. The Facebook page in question was not

     published until 2015. It was not until he learned of these facts that he knew, or reasonably

     should have known, that the injuries Ms. Sutherland suffered were caused by wrongdoing

     on the part of the Defendants.
     25.    Plaintiff Ty Beard

            a)      On personal knowledge, Plaintiff Ty Beard (hereinafter “Plaintiff” or

     “Beard”) is an individual who resides in Travis County, Texas. He was prescribed,

     purchased, and ingested the drug commonly referred to as Amiodarone (described more

     fully herein), which was manufactured, promoted, supplied and/or distributed by

     Defendants and as a proximate cause thereof, developed Amiodarone-induced vision

     injury and loss, a life-altering and debilitating condition. In or around June 2015, he was

     diagnosed as suffering from atrial fibrillation, which is a rhythm condition of the atrial

     chambers of the heart. He was subsequently prescribed a “rhythm medication” by his

     cardiologist, which turned out to be Amiodarone.           As a proximate result of his

     Amiodarone use, he developed Amiodarone-induced vision injury and loss, a serious and

     potentially disabling condition. He received no warning from his physician about these

     potential life-threatening complications, nor did any warnings that Amiodarone had not

     been approved and was not an appropriate treatment for A-fib accompany the purchase of

     Amiodarone.

            b)      At the time Amiodarone was prescribed to him, he was not aware that the

     FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

     receive the FDA-mandated Medication Guide the FDA requires to be distributed with a



                                                 74
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 75 of 313 PageID #: 175853




     prescription of Amiodarone, which warns the user of the extremely dangerous,

     potentially life-threatening complications associated with Amiodarone.

             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

     TABLETS and other names, is manufactured and distributed by the Defendants. He

     consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

     potentially other manufacturers and/or promoted and sold for “off-label” use by them.

             d)      In July 2015, as a result of the long-term and pervasive promotional

     activities of brand innovator Wyeth to an entire generation of physicians as detailed

     herein below, along with the continuing sales efforts of Defendants, Dr. Samuel DeMaio

     prescribed him a course of 200mg Amiodarone tablets for treatment of his non-life

     threatening atrial fibrillation. The prescriptions were versions of Amiodarone

     manufactured by Teva and potentially other manufacturers. He filled the prescription and

     ingested the drug Amiodarone as prescribed. Dr. Samuel DeMaio was a victim of the

     long-term and successful promotional efforts of brand innovator Wyeth as well as

     continued unlawful promotional and sales efforts by Defendants that failed to disclose the

     details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

     which would have materially affected his decision to prescribe Amiodarone to Plaintiff

     and Plaintiff’s decision to take it.

             e)      He was not aware that his use of the medication was for an “off-label” use

     and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

     Correction of atrial fibrillation was never an FDA-approved use of Cordarone®,

     Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

     prescription was for an “off-label” use. More importantly, he did not receive the required

     Medication Guide for the prescriptions he filled. He did not receive the Medication

     Guide from his pharmacist because the Medication Guides were not provided by Teva

     and potentially other manufacturers and distributors to pharmacists for distribution with

     his prescription in sufficient quantities, if at all. Because he did not receive the

     Medication Guide that Defendants were required to provide him, he received and

                                                   75
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 76 of 313 PageID #: 175854




     ingested a mislabeled drug under Delaware State law based on duties imposed under

     Delaware state law to not manufacture, distribute or sell medications without all required

     labels and notifications, as set forth in detail below. He was thus unaware of the dangers

     he faced from the drug that caused his debilitating injuries.

            f)      In addition to not receiving the Medication Guide, he was not provided up

     to date warning labels that would have warned him of the serious, potentially life-

     threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

     the appropriate warning labels and Medication Guide were provided to him. Had he been

     provided the Medication Guide and other appropriate warnings that this medication was

     not approved or appropriate for the treatment of A-fib, he would have been aware of the

     serious, potentially life-threatening side effects and would not have taken Amiodarone.

            g)      Beginning in approximately December 2016, he began to experience

     vision loss and partial blindness, total loss of peripheral vision, light sensitivity, poor

     coordination due to vision loss, shortness of breath on exertion and fatigue. He was

     presented with a diagnosis of Amiodarone-induced loss and partial blindness in both

     eyes. Amiodarone-induced vision loss is a debilitating condition that could worsen over

     time resulting in other visual complications including but not limited to eye pain,

     irritation, floaters, retinal detachment, corneal disease, optic neuropathy, cataracts, and

     Amiodarone deposits within the eye. Amiodarone-induced vision loss often cannot be

     corrected and results significant limitations and impairment on quality of life.

            h)      He was later informed and learned that these complications were allegedly

     attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

     that he became aware of Defendants’ role in the improper manufacture, distribution and

     sale of Amiodarone and that his injuries may have been caused by the negligence or

     wrongful acts of Defendants.

            i)      Before developing Amiodarone-induced vision loss and partial blindness,

     Plaintiff was a remarkably healthy and active individual. He enjoyed spending time with

     his family and working. After developing vision loss, he struggles to enjoy regular

                                                  76
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 77 of 313 PageID #: 175855




     activities such as reading, driving and watching television, and often requires assistance.

     He also and suffers from a litany of other health problems related to his use of

     Amiodarone and medications used to treat her Amiodarone-induced vision loss.

     26.    Plaintiff Vernon DeBoard

            a)      On personal knowledge, Vernon DeBoard, individually and as Personal

     Representative of the Estate of Katherine DeBoard, deceased (hereinafter “Plaintiff” or

     “DeBoard”) is an individual who resides in Butler County, Ohio. Mrs. DeBoard was

     prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

     (described more fully herein), which was manufactured, promoted, supplied and/or

     distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

     induced liver toxicity, renal failure and pancreatitis, all life-threatening and debilitating

     conditions. In June 2013, she was diagnosed as suffering from atrial fibrillation, which is

     a rhythm condition of the atrial chambers of the heart. She was subsequently prescribed a

     “rhythm medication” by her cardiologist, which turned out to be Amiodarone. As a

     proximate result of her Amiodarone use, she developed Amiodarone-induced liver

     toxicity, renal failure and pancreatitis, all serious and potentially deadly lung diseases.

     She received no warning from her physician about these potential life-threatening

     complications, nor did any warnings that Amiodarone had not been approved and was not

     an appropriate treatment for A-fib accompany the purchase of Amiodarone.

            b)      At the time Amiodarone was prescribed to her, she was not aware that the

     FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did she

     receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

     prescription of Amiodarone, which warns the user of the extremely dangerous,

     potentially life-threatening complications associated with Amiodarone.

            c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

     TABLETS and other names, is manufactured and distributed by the Defendants. She

     consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

     potentially other manufacturers and/or promoted and sold for “off-label” use by them.

                                                  77
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 78 of 313 PageID #: 175856




             d)      In or around June 2013, as a result of the long-term and pervasive

     promotional activities of brand innovator Wyeth to an entire generation of physicians as

     detailed herein below, along with the continuing sales efforts of Defendants, Dr. M. Atia

     Khalid prescribed her a course of 200mg Amiodarone tablets for treatment of her non-life

     threatening atrial fibrillation. The prescriptions were versions of Amiodarone

     manufactured by Teva and potentially other manufacturers. She filled the prescription

     and ingested the drug Amiodarone as prescribed. Dr. M. Atia Khalid was a victim of the

     long-term and successful promotional efforts of brand innovator Wyeth as well as

     continued unlawful promotional and sales efforts by Defendants that failed to disclose the

     details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

     which would have materially affected his decision to prescribe Amiodarone to Plaintiff

     and Plaintiff’s decision to take it.

             e)      She was not aware that her use of the medication was for an “off-label”

     use and, as noted above, she was not in a situation of last resort as to her atrial

     fibrillation. Correction of atrial fibrillation was never an FDA-approved use of

     Cordarone®, Pacerone® or its bioequivalents, including the generic formulation sold by

     Teva and her prescription was for an “off-label” use. More importantly, she did not

     receive the required Medication Guide for the prescriptions she filled. She did not

     receive the Medication Guide from her pharmacist because the Medication Guides were

     not provided by Teva and potentially other manufacturers and distributors to pharmacists

     for distribution with her prescription, insufficient quantities, if at all. Because she did not

     receive the Medication Guide that Defendants were required to provide her, she received

     and ingested a mislabeled drug under Delaware State law based on duties imposed under

     Delaware state law to not manufacture, distribute or sell medications without all required

     labels and notifications, as set forth in detail below. She was thus unaware of the dangers

     she faced from the drug that caused her debilitating injuries.

             f)      In addition to not receiving the Medication Guide, she was not provided

     up to date warning labels that would have warned her of the serious, potentially life-

                                                   78
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 79 of 313 PageID #: 175857




     threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

     the appropriate warning labels and Medication Guide were provided to her. Had she been

     provided the Medication Guide and other appropriate warnings that this medication was

     not approved or appropriate for the treatment of A-fib, she would have been aware of the

     serious, potentially life-threatening side effects and would not have taken Amiodarone.

            g)      Beginning in approximately January 2015, she began to experience

     shortness of breath, abdominal pain, weakness, difficulty with exertion, abnormal kidney

     function, liver toxicity, and abnormal pancreas function. She was presented with a

     diagnosis of Amiodarone-induced liver toxicity, acute renal failure and acute pancreatitis.

     These life-threatening injuries are debilitating chronic, progressive conditions that only

     worsen over time. The five-year survival rate for individuals with organ toxicity is

     extremely poor.

            h)      She was later informed and learned that these complications were

     allegedly attributable to the ingestion of Amiodarone. Thus, it was some time after these

     diagnoses that she became aware of Defendants’ role in the improper manufacture,

     distribution and sale of Amiodarone and that her injuries may have been caused by the

     negligence or wrongful acts of Defendants.

            i)      Before developing liver toxicity, renal failure and pancreatitis, Plaintiff

     was a healthy and active individual. After developing these multi-organ injuries, she

     could not walk across the room and was frequently hospitalized. She also suffered from a

     litany of other health problems related to her use of Amiodarone and medications used to

     treat his Amiodarone-induced injuries.

            j)      At some point in 2016, Mr. DeBoard discovered a Facebook page

     discussing the serious complications of Amiodarone, including pulmonary toxicity, and

     the fact it was not FDA-approved for treatment of atrial fibrillation. Immediately

     thereafter, he sought legal representation regarding his wife’s injuries. The Facebook

     page in question was not published until 2015. It was not until he learned of these facts



                                                  79
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 80 of 313 PageID #: 175858




     that he knew, or reasonably should have known, that the injuries his wife suffered were

     caused by wrongdoing on the part of the Defendants.

            k)      After developing Amiodarone-induced liver toxicity, renal failure, and

     pancreatitis, her condition deteriorated rapidly, requiring hospitalization. Her condition

     worsened, requiring a significant amount of time in the hospital. Katherine DeBoard

     succumbed to her Amiodarone-induced liver toxicity, renal failure and pancreatitis on

     February 11, 2015.

     27.    Plaintiffs John Davis, Jr. and Deborah Davis
            a)      On personal knowledge, Plaintiff John Davis, Jr. (hereinafter “Plaintiff” or

     “Davis”) is an individual who resides in Madison County, Georgia. He was prescribed,

     purchased, and ingested the drug commonly referred to as Amiodarone (described more

     fully herein), which was manufactured, promoted, supplied and/or distributed by

     Defendants and as a proximate cause thereof, developed Amiodarone-induced pulmonary

     toxicity, a life-threatening and debilitating condition. In or around June 2015, he was

     diagnosed as suffering from atrial fibrillation, which is a rhythm condition of the atrial

     chambers of the heart. He was subsequently prescribed a “rhythm medication” by his

     cardiologist, which turned out to be Amiodarone.          As a proximate result of his

     Amiodarone use, he developed Amiodarone-induced pulmonary disease, a serious and

     potentially deadly lung disease, as well as vision loss. He received no warning from his

     physician about these potential life-threatening complications, nor did any warnings that

     Amiodarone had not been approved and was not an appropriate treatment for A-fib

     accompany the purchase of Amiodarone.

            b)      At the time Amiodarone was prescribed to him, he was not aware that the

     FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

     receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

     prescription of Amiodarone, which warns the user of the extremely dangerous,

     potentially life-threatening complications associated with Amiodarone.



                                                 80
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 81 of 313 PageID #: 175859




             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

     TABLETS and other names, is manufactured and distributed by the Defendants. He

     consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

     potentially other manufacturers and/or promoted and sold for “off-label” use by them.

             d)      In June 2015, as a result of the long-term and pervasive promotional

     activities of brand innovator Wyeth to an entire generation of physicians as detailed

     herein below, along with the continuing sales efforts of Defendants, Dr. L. Steven

     Lowman prescribed him a course of 200mg Amiodarone tablets for treatment of his non-

     life threatening atrial fibrillation. The prescriptions were versions of Amiodarone

     manufactured by Teva and potentially other manufacturers. He filled the prescription and

     ingested the drug Amiodarone as prescribed. Dr. L. Steven Lowman was a victim of the

     long-term and successful promotional efforts of brand innovator Wyeth as well as

     continued unlawful promotional and sales efforts by Defendants that failed to disclose the

     details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

     which would have materially affected his decision to prescribe Amiodarone to Plaintiff

     and Plaintiff’s decision to take it.

             e)      He was not aware that his use of the medication was for an “off-label” use

     and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

     Correction of atrial fibrillation was never an FDA-approved use of Cordarone®,

     Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

     prescription was for an “off-label” use. More importantly, he did not receive the required

     Medication Guide for the prescriptions he filled. He did not receive the Medication

     Guide from his pharmacist because the Medication Guides were not provided by Teva

     and potentially other manufacturers and distributors to pharmacists for distribution with

     his prescription in sufficient quantities, if at all. Because he did not receive the

     Medication Guide that Defendants were required to provide him, he received and

     ingested a mislabeled drug under Delaware State law based on duties imposed under

     Delaware state law to not manufacture, distribute or sell medications without all required

                                                   81
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 82 of 313 PageID #: 175860




     labels and notifications, as set forth in detail below. He was thus unaware of the dangers

     he faced from the drug that caused his debilitating injuries.

            f)      In addition to not receiving the Medication Guide, he was not provided up

     to date warning labels that would have warned him of the serious, potentially life-

     threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

     the appropriate warning labels and Medication Guide were provided to him. Had he been

     provided the Medication Guide and other appropriate warnings that this medication was

     not approved or appropriate for the treatment of A-fib, he would have been aware of the

     serious, potentially life-threatening side effects and would not have taken Amiodarone.

            g)      Beginning in approximately September 2015, he began to experience

     shortness of breath, wheezing, difficulty breathing, coughing, fatigue, weakness, anxiety,

     abnormal liver function and abnormal kidney function.           He was presented with a

     diagnosis of Amiodarone-induced pulmonary toxicity. Amiodarone-induced pulmonary

     toxicity is a debilitating chronic, progressive condition that only worsens over time. The

     survival rate for individuals with Amiodarone-induced pulmonary toxicity is extremely

     poor. Amiodarone-induced pulmonary toxicity causes the lung tissue to become

     damaged, scarred and thickened, making it difficult for lungs to work properly.

            h)      At some point in 2016, Plaintiff discovered a Facebook page discussing

     the serious complications of Amiodarone, including pulmonary toxicity, and the fact it

     was not FDA-approved for treatment of atrial fibrillation. Thereafter, he sought legal

     representation regarding his injuries. The Facebook page in question was not published

     until 2015. It was not until he learned of these facts that he knew, or reasonably should

     have known, that the injuries he suffered were caused by wrongdoing on the part of the

     Defendants.

            i)      He was later informed and learned that these complications were allegedly

     attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

     that he became aware of Defendants’ role in the improper manufacture, distribution and



                                                  82
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 83 of 313 PageID #: 175861




     sale of Amiodarone and that his injuries may have been caused by the negligence or

     wrongful acts of Defendants.

            j)      Before developing Amiodarone-induced pulmonary toxicity, Plaintiff was

     a remarkably healthy and active individual. After developing pulmonary toxicity he

     developed frequent pneumonia requiring regular use of oxygen, making it difficult to

     exert himself. He also suffers from a litany of other health problems related to his use of

     Amiodarone and medications used to treat his Amiodarone-induced pulmonary toxicity,

     including kidney disease and abnormal liver function.

            k)      Additionally, Plaintiff Deborah Davis is the spouse of the Plaintiff John

     Davis, Jr., and resides with her spouse, and she depended on John Davis, Jr. to be her

     primary caretaker as they enjoyed their family and life together. As a direct and

     proximate result of the injuries to Plaintiff John Davis, Jr., Plaintiff Deborah Davis has in

     the past and will in the future suffer and incur loss of his consortium, loss of her spouse’s

     services, the cost and expense of having medical care, the cost of travel necessary to

     secure said medical care, attention and treatment for her spouse and the cost of related

     medical expense for him.
     28.    Plaintiffs Kenneth Collins and Kim Collins

            a)      On personal knowledge, Plaintiff Kenneth Collins (hereinafter “Plaintiff”

     or “Collins”) is an individual who resides in Knox County, Tennessee. He was

     prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

     (described more fully herein), which was manufactured, promoted, supplied and/or

     distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

     induced pulmonary injury and vision loss, life-threatening and debilitating conditions. In

     or around April 2013, he was diagnosed as suffering from atrial fibrillation, which is a

     rhythm condition of the atrial chambers of the heart. He was subsequently prescribed a

     “rhythm medication” by his cardiologist, which turned out to be Amiodarone. As a

     proximate result of his Amiodarone use, he developed Amiodarone-induced pulmonary

     disease, a serious and potentially deadly lung disease, as well as vision loss. He received

                                                  83
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 84 of 313 PageID #: 175862




     no warning from his physician about these potential life-threatening complications, nor

     did any warnings that Amiodarone had not been approved and was not an appropriate

     treatment for A-fib accompany the purchase of Amiodarone.

             b)      At the time Amiodarone was prescribed to him, he was not aware that the

     FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

     receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

     prescription of Amiodarone, which warns the user of the extremely dangerous,

     potentially life-threatening complications associated with Amiodarone.

             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

     TABLETS and other names, is manufactured and distributed by the Defendants. He

     consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

     potentially other manufacturers and/or promoted and sold for “off-label” use by them.

             d)      In January 2014, as a result of the long-term and pervasive promotional

     activities of brand innovator Wyeth to an entire generation of physicians as detailed

     herein below, along with the continuing sales efforts of Defendants, Dr. Kyle McCoy

     prescribed him a course of 200mg Amiodarone tablets for treatment of his non-life

     threatening atrial fibrillation. The prescriptions were versions of Amiodarone

     manufactured by Teva and potentially other manufacturers. He filled the prescription and

     ingested the drug Amiodarone as prescribed. Dr. Kyle McCoy was a victim of the long-

     term and successful promotional efforts of brand innovator Wyeth as well as continued

     unlawful promotional and sales efforts by Defendants that failed to disclose the details

     and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation, which

     would have materially affected his decision to prescribe Amiodarone to Plaintiff and

     Plaintiff’s decision to take it.

             e)      He was not aware that his use of the medication was for an “off-label” use

     and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

     Correction of atrial fibrillation was never an FDA-approved use of Cordarone®,

     Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

                                                  84
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 85 of 313 PageID #: 175863




     prescription was for an “off-label” use. More importantly, he did not receive the required

     Medication Guide for the prescriptions he filled. He did not receive the Medication

     Guide from his pharmacist because the Medication Guides were not provided by Teva

     and potentially other manufacturers and distributors to pharmacists for distribution with

     his prescription in sufficient quantities, if at all. Because he did not receive the

     Medication Guide that Defendants were required to provide him, he received and

     ingested a mislabeled drug under Delaware State law based on duties imposed under

     Delaware state law to not manufacture, distribute or sell medications without all required

     labels and notifications, as set forth in detail below. He was thus unaware of the dangers

     he faced from the drug that caused his debilitating injuries.

            f)      In addition to not receiving the Medication Guide, he was not provided up

     to date warning labels that would have warned him of the serious, potentially life-

     threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

     the appropriate warning labels and Medication Guide were provided to him. Had he been

     provided the Medication Guide and other appropriate warnings that this medication was

     not approved or appropriate for the treatment of A-fib, he would have been aware of the

     serious, potentially life-threatening side effects and would not have taken Amiodarone.

            g)      Beginning in approximately June 2016, he began to experience shortness

     of breath, wheezing, trouble breathing, fatigue, chest pain, weakness, blurred vision and

     vision loss, skin rashes, dizziness and numbness. He was presented with a diagnosis of

     Amiodarone-induced pulmonary disease and vision loss. Amiodarone-induced pulmonary

     disease is a debilitating chronic, progressive condition that only worsens over time. The

     survival rate for individuals with Amiodarone-induced pulmonary disease is extremely

     poor. Amiodarone-induced pulmonary disease causes the lung tissue to become damaged,

     scarred and thickened, making it difficult for lungs to work properly.

            h)      He was later informed and learned that these complications were allegedly

     attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

     that he became aware of Defendants’ role in the improper manufacture, distribution and

                                                  85
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 86 of 313 PageID #: 175864




     sale of Amiodarone and that his injuries may have been caused by the negligence or

     wrongful acts of Defendants.

            i)      Before developing pulmonary disease and vision loss, Plaintiff was a

     remarkably healthy and active individual. After developing pulmonary injury and vision

     loss, he struggles to exert himself and to enjoy the things he once did. He also lost weight

     and suffers from a litany of other health problems related to his use of Amiodarone and

     medications used to treat his Amiodarone-induced pulmonary injury.

            j)      Additionally, Plaintiff Kim Collins is the spouse of the Plaintiff Kenneth

     Collins, and resides with her spouse, and she depended on Kenneth Collins to be her

     primary caretaker as they enjoyed their family and life together. As a direct and

     proximate result of the injuries to Plaintiff Kenneth Collins, Plaintiff Kim Collins has in

     the past and will in the future suffer and incur loss of his consortium, loss of her spouse’s

     services, the cost and expense of having medical care, the cost of travel necessary to

     secure said medical care, attention and treatment for her spouse and the cost of related

     medical expense for him.
     29.    Plaintiff Carolyn Harrison

            a)      On personal knowledge, Carolyn Harrison, Individually and as Personal

     Representative of the Estate of Gerald Harrison, deceased (hereinafter “Plaintiff” or

     “Harrison”) is an individual who resides in Prince George County, Virginia. Mr. Harrison

     was prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

     (described more fully herein), which was manufactured, promoted, supplied and/or

     distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

     induced acute pulmonary fibrosis, a life-threatening and debilitating condition. In April

     2015, he was diagnosed as suffering from atrial fibrillation, which is a rhythm condition

     of the atrial chambers of the heart. He was subsequently prescribed a “rhythm

     medication” by his cardiologist, which turned out to be Amiodarone. As a proximate

     result of his Amiodarone use, he developed Amiodarone-induced pulmonary fibrosis, a

     serious and potentially deadly lung disease. He received no warning from his physician

                                                  86
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 87 of 313 PageID #: 175865




     about these potential life-threatening complications, nor did any warnings that

     Amiodarone had not been approved and was not an appropriate treatment for A-fib

     accompany the purchase of Amiodarone.

             b)      At the time Amiodarone was prescribed to him, he was not aware that the

     FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

     receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

     prescription of Amiodarone, which warns the user of the extremely dangerous,

     potentially life-threatening complications associated with Amiodarone.

             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

     TABLETS and other names, is manufactured and distributed by the Defendants. He

     consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

     potentially other manufacturers and/or promoted and sold for “off-label” use by them.

             d)      In or around April 2015, as a result of the long-term and pervasive

     promotional activities of brand innovator Wyeth to an entire generation of physicians as

     detailed herein below, along with the continuing sales efforts of Defendants, Dr. Mesele

     Gebreyes prescribed him a course of 200mg Amiodarone tablets for treatment of his non-

     life threatening atrial fibrillation. The prescriptions were versions of Amiodarone

     manufactured by Teva and potentially other manufacturers. He filled the prescription and

     ingested the drug Amiodarone as prescribed. Dr. Mesele Gebreyes was a victim of the

     long-term and successful promotional efforts of brand innovator Wyeth as well as

     continued unlawful promotional and sales efforts by Defendants that failed to disclose the

     details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

     which would have materially affected his decision to prescribe Amiodarone to Plaintiff

     and Plaintiff’s decision to take it.

             e)      He was not aware that his use of the medication was for an “off-label” use

     and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

     Correction of atrial fibrillation was never an FDA-approved use of Cordarone®,

     Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

                                                   87
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 88 of 313 PageID #: 175866




     prescription was for an “off-label” use. More importantly, he did not receive the required

     Medication Guide for the prescriptions he filled. He did not receive the Medication Guide

     from his pharmacist because the Medication Guides were not provided by Teva and

     potentially other manufacturers and distributors to pharmacists for distribution with his

     prescription in sufficient quantities, if at all. Because he did not receive the Medication

     Guide that Defendants were required to provide him, he received and ingested a

     mislabeled drug under Delaware State law based on duties imposed under Delaware state

     law to not manufacture, distribute or sell medications without all required labels and

     notifications, as set forth in detail below. He was thus unaware of the dangers he faced

     from the drug that caused his debilitating injuries.

            f)      In addition to not receiving the Medication Guide, he was not provided up

     to date warning labels that would have warned him of the serious, potentially life-

     threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

     the appropriate warning labels and Medication Guide were provided to him. Had he been

     provided the Medication Guide and other appropriate warnings that this medication was

     not approved or appropriate for the treatment of A-fib, he would have been aware of the

     serious, potentially life-threatening side effects and would not have taken Amiodarone.

            g)      Beginning in approximately August 2015, he began to experience

     shortness of breath, wheezing, trouble breathing, coughing, fatigue, weakness, vision

     loss, edema, anxiety and depression. He was presented with a diagnosis of Amiodarone-

     induced pulmonary fibrosis. Pulmonary fibrosis is a debilitating chronic, progressive

     condition that only worsens over time. The five-year survival rate for individuals with

     pulmonary fibrosis is extremely poor. Pulmonary fibrosis causes the lung tissue to

     become damaged, scarred and thickened, making it difficult for lungs to work properly.

            h)      He was later informed and learned that these complications were allegedly

     attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

     that he became aware of Defendants’ role in the improper manufacture, distribution and



                                                  88
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 89 of 313 PageID #: 175867




     sale of Amiodarone and that his injuries may have been caused by the negligence or

     wrongful acts of Defendants.

            i)      Before developing pulmonary fibrosis, Plaintiff was a remarkably healthy

     and active individual. After developing pulmonary fibrosis, he could not walk across the

     room and suffered frequent pneumonias. He also lost suffers from a litany of other health

     problems related to his use of Amiodarone and medications used to treat his Amiodarone-

     induced pulmonary fibrosis including congestive heart failure and vision loss.

            j)      After developing pulmonary fibrosis his condition deteriorated rapidly,

     requiring hospitalization.     He could not adequately breathe on his own, requiring

     breathing assistance and oxygen use. After spending 15 days in the hospital, Gerald

     Harrison succumbed to his Amiodarone-induced pulmonary fibrosis and respiratory

     failure on October 11, 2015.
     30.    Plaintiffs Kay Ann Rice and Robert Rice

            a)      On personal knowledge, Plaintiff Kay Ann Rice (hereinafter “Plaintiff” or

     “Rice”) is an individual who resides in Lucas County, Ohio. She was prescribed,

     purchased, and ingested the drug commonly referred to as Amiodarone (described more

     fully herein), which was manufactured, promoted, supplied and/or distributed by

     Defendants and as a proximate cause thereof, developed Amiodarone-induced pulmonary

     disease and vision loss, life-threatening and debilitating conditions. In July 2014, she was

     diagnosed as suffering from atrial fibrillation, which is a rhythm condition of the atrial

     chambers of the heart. She was subsequently prescribed a “rhythm medication” by her

     cardiologist, which turned out to be Amiodarone. As a proximate result of her

     Amiodarone use, she developed Amiodarone-induced interstitial lung disease, a serious

     and potentially deadly lung disease. She received no warning from her physician about

     these potential life-threatening complications, nor did any warnings that Amiodarone had

     not been approved and was not an appropriate treatment for A-fib accompany the

     purchase of Amiodarone.



                                                 89
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 90 of 313 PageID #: 175868




             b)      At the time Amiodarone was prescribed to her, she was not aware that the

     FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did she

     receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

     prescription of Amiodarone, which warns the user of the extremely dangerous,

     potentially life-threatening complications associated with Amiodarone.

             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

     TABLETS and other names, is manufactured and distributed by the Defendants. She

     consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

     potentially other manufacturers and/or promoted and sold for “off-label” use by them.

             d)      In October 2015, as a result of the long-term and pervasive promotional

     activities of brand innovator Wyeth to an entire generation of physicians as detailed

     herein below, along with the continuing sales efforts of Defendants, Dr. Laura Murphy

     prescribed her a course of 200mg Amiodarone tablets for treatment of her non-life

     threatening atrial fibrillation. The prescriptions were versions of Amiodarone

     manufactured by Teva and potentially other manufacturers. She filled the prescription

     and ingested the drug Amiodarone as prescribed. Dr. Laura Murphy was a victim of the

     long-term and successful promotional efforts of brand innovator Wyeth as well as

     continued unlawful promotional and sales efforts by Defendants that failed to disclose the

     details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

     which would have materially affected his decision to prescribe Amiodarone to Plaintiff

     and Plaintiff’s decision to take it.

             e)      She was not aware that her use of the medication was for an “off-label”

     use and, as noted above, she was not in a situation of last resort as to her atrial

     fibrillation. Correction of atrial fibrillation was never an FDA-approved use of

     Cordarone®, Pacerone® or its bioequivalents, including the generic formulation sold by

     Teva and her prescription was for an “off-label” use. More importantly, she did not

     receive the required Medication Guide for the prescriptions she filled. She did not

     receive the Medication Guide from her pharmacist because the Medication Guides were

                                                   90
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 91 of 313 PageID #: 175869




     not provided by Teva and potentially other manufacturers and distributors to pharmacists

     for distribution with her prescription in sufficient quantities, if at all. Because she did not

     receive the Medication Guide that Defendants were required to provide her, she received

     and ingested a mislabeled drug under Delaware State law based on duties imposed under

     Delaware state law to not manufacture, distribute or sell medications without all required

     labels and notifications, as set forth in detail below. She was thus unaware of the dangers

     she faced from the drug that caused her debilitating injuries.

            f)      In addition to not receiving the Medication Guide, she was not provided

     up to date warning labels that would have warned her of the serious, potentially life-

     threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

     the appropriate warning labels and Medication Guide were provided to her. Had she been

     provided the Medication Guide and other appropriate warnings that this medication was

     not approved or appropriate for the treatment of A-fib, she would have been aware of the

     serious, potentially life-threatening side effects and would not have taken Amiodarone.

            g)      Beginning in approximately January 2016, she began to experience

     shortness of breath, difficulty breathing, coughing, vision loss, edema, fatigue, weakness,

     abdominal pain and respiratory failure. She was presented with a diagnosis of

     Amiodarone-induced interstitial lung disease, respiratory failure and vision loss.

     Interstitial lung disease is a debilitating chronic, progressive condition that only worsens

     over time. The five-year survival rate for individuals with interstitial lung disease is

     extremely poor. Interstitial lung disease causes the lung tissue to become damaged,

     scarred and thickened, making it difficult for lungs to work properly.

            h)      She was later informed and learned that these complications were

     allegedly attributable to the ingestion of Amiodarone. Thus, it was some time after these

     diagnoses that she became aware of Defendants’ role in the improper manufacture,

     distribution and sale of Amiodarone and that her injuries may have been caused by the

     negligence or wrongful acts of Defendants.



                                                   91
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 92 of 313 PageID #: 175870




             i)     Before developing interstitial lung disease and vision loss, Plaintiff was a

     remarkably healthy and active individual. After developing interstitial lung disease and

     respiratory failure she could not walk across the room and is now oxygen dependent. She

     struggles with vision loss and deterioration making it difficult to perform her daily life

     activities. In addition, she also suffers from a litany of other health problems related to

     her use of Amiodarone and medications used to treat her Amiodarone-induced pulmonary

     injuries.

             j)     Additionally, Plaintiff Robert Rice is the spouse of the Plaintiff Kay Ann

     Rice, and resides with his spouse, and he depended on Kay Ann Rice to be his primary

     caretaker as they enjoyed their family and life together. As a direct and proximate result

     of the injuries to Plaintiff Kay Ann Rice, Plaintiff Robert Rice has in the past and will in

     the future suffer and incur loss of her consortium, loss of his spouse’s services, the cost

     and expense of having medical care, the cost of travel necessary to secure said medical

     care, attention and treatment for his spouse and the cost of related medical expense for

     her.
     31.     Plaintiff Lois Roncal

             a)     On personal knowledge, Plaintiff Lois Roncal (hereinafter “Plaintiff” or

     “Roncal”) is an individual who resides in Smith County, Texas. She was prescribed,

     purchased, and ingested the drug commonly referred to as Amiodarone (described more

     fully herein), which was manufactured, promoted, supplied and/or distributed by

     Defendants and as a proximate cause thereof, developed Amiodarone-induced vision

     injury and loss, a life-altering and debilitating condition. In or around April 2015, she

     was diagnosed as suffering from atrial fibrillation, which is a rhythm condition of the

     atrial chambers of the heart. She was subsequently prescribed a “rhythm medication” by

     her cardiologist, which turned out to be Amiodarone. As a proximate result of her

     Amiodarone use, she developed Amiodarone-induced vision injury and loss, a serious

     and potentially disabling condition. She received no warning from her physician about

     these potential life-threatening complications, nor did any warnings that Amiodarone had

                                                 92
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 93 of 313 PageID #: 175871




     not been approved and was not an appropriate treatment for A-fib accompany the

     purchase of Amiodarone.

             b)      At the time Amiodarone was prescribed to her, she was not aware that the

     FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did she

     receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

     prescription of Amiodarone, which warns the user of the extremely dangerous,

     potentially life-threatening complications associated with Amiodarone.

             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

     TABLETS and other names, is manufactured and distributed by the Defendants. She

     consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

     potentially other manufacturers and/or promoted and sold for “off-label” use by them,

     and which was distributed nationwide by McKesson.

             d)      In April 2015, as a result of the long-term and pervasive promotional

     activities of brand innovator Wyeth to an entire generation of physicians as detailed

     herein below, along with the continuing sales efforts of Defendants, Dr. Roderick Meese

     prescribed her a course of 200mg Amiodarone tablets for treatment of her non-life

     threatening atrial fibrillation. The prescriptions were versions of Amiodarone

     manufactured by Teva and potentially other manufacturers. She filled the prescription

     and ingested the drug Amiodarone as prescribed. Dr. Roderick Meese was a victim of the

     long-term and successful promotional efforts of brand innovator Wyeth as well as

     continued unlawful promotional and sales efforts by Defendants that failed to disclose the

     details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

     which would have materially affected his decision to prescribe Amiodarone to Plaintiff

     and Plaintiff’s decision to take it.

             e)      She was not aware that her use of the medication was for an “off-label”

     use and, as noted above, she was not in a situation of last resort as to her atrial

     fibrillation. Correction of atrial fibrillation was never an FDA-approved use of

     Cordarone®, Pacerone® or its bioequivalents, including the generic formulation sold by

                                                   93
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 94 of 313 PageID #: 175872




     Teva and her prescription was for an “off-label” use. More importantly, she did not

     receive the required Medication Guide for the prescriptions she filled. She did not receive

     the Medication Guide from her pharmacist because the Medication Guides were not

     provided by Teva and potentially other manufacturers and distributors to pharmacists for

     distribution with her prescription in sufficient quantities, if at all. Because she did not

     receive the Medication Guide that Defendants were required to provide her, she received

     and ingested a mislabeled drug under Delaware State law based on duties imposed under

     Delaware state law to not manufacture, distribute or sell medications without all required

     labels and notifications, as set forth in detail below. She was thus unaware of the dangers

     she faced from the drug that caused her debilitating injuries.

             f)      In addition to not receiving the Medication Guide, she was not provided

     up to date warning labels that would have warned her of the serious, potentially life-

     threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

     the appropriate warning labels and Medication Guide were provided to her. Had she been

     provided the Medication Guide and other appropriate warnings that this medication was

     not approved or appropriate for the treatment of A-fib, she would have been aware of the

     serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately December 2015, she began to experience

     vision loss, eye pain, floaters, loss of visual acuity, trouble with coordination due to

     vision loss, corneal damage and ulcers, trouble breathing, coughing, and fatigue. She was

     presented with a diagnosis of Amiodarone vision injury and loss including corneal ulcers

     and damage. In addition, she suffered pulmonary injury and difficulty breathing because

     of her Amiodarone use. Amiodarone-induced vision loss is a debilitating condition that

     could worsen over time resulting in other visual complications. Amiodarone-induced

     vision loss injury and loss often cannot be corrected and causes a significant impairment

     on quality of life.

             h)      She was later informed and learned that these complications were

     allegedly attributable to the ingestion of Amiodarone. Thus, it was some time after these

                                                  94
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 95 of 313 PageID #: 175873




     diagnoses that she became aware of Defendants’ role in the improper manufacture,

     distribution and sale of Amiodarone and that her injuries may have been caused by the

     negligence or wrongful acts of Defendants.

            i)      Before developing vision injury and loss and pulmonary complications,

     Plaintiff was a remarkably healthy and active individual. After developing these injuries,

     she could not easily read or drive and she was often fatigued and short of breath. She also

     and suffers from a litany of other health problems related to her use of Amiodarone and

     medications used to treat her Amiodarone-induced vision injury and pulmonary injury.
     32.    Plaintiff Darlene Heronema

            a)      On personal knowledge, Plaintiff Darlene Heronema (hereinafter

     “Plaintiff” or “Heronema”) is an individual who resides in Jefferson County, Colorado.

     She was prescribed, purchased, and ingested the drug commonly referred to as

     Amiodarone (described more fully herein), which was manufactured, promoted, supplied

     and/or distributed by Defendants and as a proximate cause thereof, developed

     Amiodarone-induced pulmonary injury and vision loss, a life-threatening and debilitating

     condition. In March 2015, she was diagnosed as suffering from atrial fibrillation, which is

     a rhythm condition of the atrial chambers of the heart. She was subsequently prescribed a

     “rhythm medication” by her cardiologist, which turned out to be Amiodarone. As a

     proximate result of her Amiodarone use, she developed Amiodarone-induced pulmonary

     injury and vision loss, a serious and potentially disabling condition. She received no

     warning from her physician about these potential life-threatening complications, nor did

     any warnings that Amiodarone had not been approved and was not an appropriate

     treatment for A-fib accompany the purchase of Amiodarone.

            b)      At the time Amiodarone was prescribed to her, she was not aware that the

     FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did she

     receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

     prescription of Amiodarone, which warns the user of the extremely dangerous,

     potentially life-threatening complications associated with Amiodarone.

                                                  95
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 96 of 313 PageID #: 175874




            c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

     TABLETS and other names, is manufactured and distributed by the Defendants. She

     consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

     potentially other manufacturers and/or promoted and sold for “off-label” use by them.

            d)      In March 2015, as a result of the long-term and pervasive promotional

     activities of brand innovator Wyeth to an entire generation of physicians as detailed

     herein below, along with the continuing sales efforts of Defendants, Dr. Michael Wahl

     and Dr. Michael Ptsnik prescribed her a course of 200mg Amiodarone tablets for

     treatment of her non-life threatening atrial fibrillation. The prescriptions were versions of

     Amiodarone manufactured by Teva and potentially other manufacturers. She filled the

     prescription and ingested the drug Amiodarone as prescribed. Dr. Michael Wahl and Dr.

     Michael Ptsnik were victims of the long-term and successful promotional efforts of brand

     innovator Wyeth as well as continued unlawful promotional and sales efforts by

     Defendants that failed to disclose the details and dangers of Amiodarone toxicity related

     to its use for treating atrial fibrillation, which would have materially affected his decision

     to prescribe Amiodarone to Plaintiff and Plaintiff’s decision to take it.

            e)      She was not aware that her use of the medication was for an “off-label”

     use and, as noted above, she was not in a situation of last resort as to her atrial

     fibrillation. Correction of atrial fibrillation was never an FDA-approved use of

     Cordarone®, Pacerone® or its bioequivalents, including the generic formulation sold by

     Teva and her prescription was for an “off-label” use. More importantly, she did not

     receive the required Medication Guide for the prescriptions she filled. She did not

     receive the Medication Guide from her pharmacist because the Medication Guides were

     not provided by Teva and potentially other manufacturers and distributors to pharmacists

     for distribution with her prescription in sufficient quantities, if at all. Because she did not

     receive the Medication Guide that Defendants were required to provide her, she received

     and ingested a mislabeled drug under Delaware State law based on duties imposed under

     Delaware state law to not manufacture, distribute or sell medications without all required

                                                   96
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 97 of 313 PageID #: 175875




     labels and notifications, as set forth in detail below. She was thus unaware of the dangers

     she faced from the drug that caused her debilitating injuries.

             f)     In addition to not receiving the Medication Guide, she was not provided

     up to date warning labels that would have warned her of the serious, potentially life-

     threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

     the appropriate warning labels and Medication Guide were provided to her. Had she been

     provided the Medication Guide and other appropriate warnings that this medication was

     not approved or appropriate for the treatment of A-fib, she would have been aware of the

     serious, potentially life-threatening side effects and would not have taken Amiodarone.
             g)     Beginning in approximately November 2015 , she began to experience

     shortness of breath, difficulty with exertion, coughing, fatigue, weakness, weight gain,

     palpitations, vision loss, and abnormal liver function. She was presented with a diagnosis

     of Amiodarone-induced pulmonary injury and vision loss. Amiodarone-induced

     pulmonary injury is a debilitating chronic, progressive condition that only worsens over

     time. The survival rate for individuals with Amiodarone-induced pulmonary injury is

     extremely poor. Amiodarone-induced pulmonary injury causes the lung tissue to become

     damaged, scarred and thickened, making it difficult for lungs to work properly.

             h)     She was later informed and learned that these complications were

     allegedly attributable to the ingestion of Amiodarone. Thus, it was some time after these

     diagnoses that she became aware of Defendants’ role in the improper manufacture,

     distribution and sale of Amiodarone and that her injuries may have been caused by the

     negligence or wrongful acts of Defendants.

             i)     Before developing pulmonary injury and vision loss, Plaintiff was a

     healthy and active individual. After developing these injuries, she struggled to exert

     herself and was often short of breath. She also gained weight and suffers from a litany of

     other health problems related to her use of Amiodarone and medications used to treat her

     Amiodarone-induced pulmonary injury, including abnormal liver function and vision

     loss.

                                                  97
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 98 of 313 PageID #: 175876




     33.    Plaintiffs Katherine Wollaston and Daniel Wollaston

            a)      On personal knowledge, Plaintiff Katherine Wollaston (hereinafter

     “Plaintiff” or “Wollaston”) is an individual who resides in Chautauqua County, New

     York. She was prescribed, purchased, and ingested the drug commonly referred to as

     Amiodarone (described more fully herein), which was manufactured, promoted, supplied

     and/or distributed by Defendants and as a proximate cause thereof, developed

     Amiodarone-induced pulmonary injury and kidney disease, life-threatening and

     debilitating conditions. In or around April 2003, she was diagnosed as suffering from

     atrial fibrillation, which is a rhythm condition of the atrial chambers of the heart. She was

     subsequently prescribed a “rhythm medication” by her cardiologist, which turned out to

     be Amiodarone. As a proximate result of her Amiodarone use, she developed

     Amiodarone-induced pulmonary injury and kidney disease, both serious and potentially

     deadly diseases. She received no warning from her physician about these potential life-

     threatening complications, nor did any warnings that Amiodarone had not been approved

     and was not an appropriate treatment for A-fib accompany the purchase of Amiodarone.

            b)      At the time Amiodarone was prescribed to her, she was not aware that the

     FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did she

     receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

     prescription of Amiodarone, which warns the user of the extremely dangerous,

     potentially life-threatening complications associated with Amiodarone.

            c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

     TABLETS and other names, is manufactured and distributed by the Defendants. She

     consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

     potentially other manufacturers and/or promoted and sold for “off-label” use by them.

            d)      In or around October 2003, as a result of the long-term and pervasive

     promotional activities of brand innovator Wyeth to an entire generation of physicians as

     detailed herein below, along with the continuing sales efforts of Defendants, Dr. Jeffrey

                                                  98
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 99 of 313 PageID #: 175877




     Dakas and Dr. Kelly Hayes prescribed her a course of 200mg Amiodarone tablets for

     treatment of her non-life threatening atrial fibrillation. The prescriptions were versions of

     Amiodarone manufactured by Teva and potentially other manufacturers. She filled the

     prescription and ingested the drug Amiodarone as prescribed. Dr. Jeffrey Dakas and Dr.

     Kelly Hayes were victims of the long-term and successful promotional efforts of brand

     innovator Wyeth as well as continued unlawful promotional and sales efforts by

     Defendants that failed to disclose the details and dangers of Amiodarone toxicity related

     to its use for treating atrial fibrillation, which would have materially affected his decision

     to prescribe Amiodarone to Plaintiff and Plaintiff’s decision to take it.

            e)      She was not aware that her use of the medication was for an “off-label”

     use and, as noted above, she was not in a situation of last resort as to her atrial

     fibrillation. Correction of atrial fibrillation was never an FDA-approved use of

     Cordarone®, Pacerone® or its bioequivalents, including the generic formulation sold by

     Teva and her prescription was for an “off-label” use. More importantly, she did not

     receive the required Medication Guide for the prescriptions she filled. She did not receive

     the Medication Guide from her pharmacist because the Medication Guides were not

     provided by Teva and potentially other manufacturers and distributors to pharmacists for

     distribution with her prescription in sufficient quantities, if at all. Because she did not

     receive the Medication Guide that Defendants were required to provide her, she received

     and ingested a mislabeled drug under Delaware State law based on duties imposed under

     Delaware state law to not manufacture, distribute or sell medications without all required

     labels and notifications, as set forth in detail below. She was thus unaware of the dangers

     she faced from the drug that caused her debilitating injuries.

            f)      In addition to not receiving the Medication Guide, she was not provided

     up to date warning labels that would have warned her of the serious, potentially life-

     threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

     the appropriate warning labels and Medication Guide were provided to her. Had she been

     provided the Medication Guide and other appropriate warnings that this medication was

                                                  99
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 100 of 313 PageID #: 175878




      not approved or appropriate for the treatment of A-fib, she would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately April 2015, she began to experience shortness

      of breath, wheezing, trouble with exertion, coughing, fatigue, kidney disease, weakness,

      weight fluctuations, increased anxiety, and oxygen dependence. She was presented with a

      diagnosis of kidney disease and pulmonary injury including pulmonary hypertension, and

      restrictive lung disease. Pulmonary injury and pulmonary hypertension are debilitating

      chronic, progressive conditions that only worsen over time. The survival rate for

      individuals with Amiodarone-induced pulmonary injury, pulmonary hypertension and

      kidney disease is extremely poor. Restrictive pulmonary disease and pulmonary

      hypertension cause the lung tissue to become damaged, scarred and thickened, making it

      difficult for lungs to work properly.

             h)      She was later informed and learned that these complications were

      allegedly attributable to the ingestion of Amiodarone. Thus, it was some time after these

      diagnoses that she became aware of Defendants’ role in the improper manufacture,

      distribution and sale of Amiodarone and that her injuries may have been caused by the

      negligence or wrongful acts of Defendants.

             i)      Before developing her Amiodarone-induced pulmonary and kidney

      injuries, Plaintiff was a remarkably healthy and active individual. After developing

      restrictive pulmonary injury and pulmonary hypertension, she struggles to walk across

      the room and breathe comfortably. Her lung injuries have caused her to be oxygen

      dependent and she relies on the use of a BiPap and CPAP machine to assist in her

      breathing. She also suffers weight fluctuations and has significant difficulty sleeping due

      to her kidney and lung disease. She suffers from a litany of other health problems related

      to her use of Amiodarone and medications used to treat her Amiodarone-induced

      restrictive pulmonary disease.

             j)      In or about May 2016, Plaintiff discovered a Facebook page discussing the

      serious complications of Amiodarone, including pulmonary injury and kidney injury, and

                                                   100
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 101 of 313 PageID #: 175879




      the fact it was not FDA-approved for treatment of atrial fibrillation. Immediately

      thereafter, she sought legal representation regarding her injuries. The Facebook page in

      question was not published until 2015. It was not until she learned of these facts that she

      knew, or reasonably should have known, that the injuries she suffered were caused by

      wrongdoing on the part of the Defendants.

             k)      Additionally, Plaintiff Daniel Wollaston is the spouse of the Plaintiff

      Katherine Wollaston, and resides with his spouse, and he depended on Katherine

      Wollaston to be his primary caretaker as they enjoyed their family and life together. As

      a direct and proximate result of the injuries to Plaintiff Katherine Wollaston, Plaintiff

      Daniel Wollaston has in the past and will in the future suffer and incur loss of his

      consortium, loss of his spouse’s services, the cost and expense of having medical care,

      the cost of travel necessary to secure said medical care, attention and treatment for his

      spouse and the cost of related medical expense for her.
      34.    Plaintiffs George Chosich and Elizabeth Chosich

             a)      On personal knowledge, Plaintiff George Chosich (hereinafter “Plaintiff”

      or “Chosich”) is an individual who resides in Ocean County, New Jersey. He was

      prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

      (described more fully herein), which was manufactured, promoted, supplied and/or

      distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

      induced vision loss and injury, a life-altering and debilitating condition. In or around

      December 2002, he was diagnosed as suffering from atrial fibrillation, which is a rhythm

      condition of the atrial chambers of the heart. He was subsequently prescribed a “rhythm

      medication” by his cardiologist, which turned out to be Amiodarone. As a proximate

      result of his Amiodarone use, he developed Amiodarone-induced vision loss/injury, a

      serious and potentially disabling condition. He received no warning from his physician

      about these potential life threatening complications, nor did any warnings that

      Amiodarone had not been approved and was not an appropriate treatment for A-fib

      accompany the purchase of Amiodarone.

                                                  101
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 102 of 313 PageID #: 175880




              b)      At the time Amiodarone was prescribed to him, he was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

              c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. He

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

              d)      In December 2002, as a result of the long-term and pervasive promotional

      activities of brand innovator Wyeth to an entire generation of physicians as detailed

      herein below, along with the continuing sales efforts of Defendants, Dr. Leonard DiPisa

      prescribed Plaintiff a course of 200mg Amiodarone tablets for treatment of his non-life

      threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. He filled the prescription and

      ingested the drug Amiodarone as prescribed. Dr. Leonard DiPisa was a victim of the

      long-term and successful promotional efforts of brand innovator Wyeth as well as

      continued unlawful promotional and sales efforts by Defendants that failed to disclose the

      details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

      which would have materially affected his decision to prescribe Amiodarone to Plaintiff

      and Plaintiff’s decision to take it.

              e)      He was not aware that his use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA-approved use of Cordarone®,

      Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

      prescription was for an “off-label” use. More importantly, he did not receive the required

      Medication Guide for the prescriptions he filled. He did not receive the Medication Guide

      from his pharmacist because the Medication Guides were not provided by Teva and

                                                   102
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 103 of 313 PageID #: 175881




      potentially other manufacturers and distributors to pharmacists for distribution with his

      prescription in sufficient quantities, if at all. Because he did not receive the Medication

      Guide that Defendants were required to provide him, he received and ingested a

      mislabeled drug under Delaware State law based on duties imposed under Delaware state

      law to not manufacture, distribute or sell medications without all required labels and

      notifications, as set forth in detail below. He was thus unaware of the dangers he faced

      from the drug that caused his debilitating injuries.

             f)      In addition to not receiving the Medication Guide, he was not provided up

      to date warning labels that would have warned him of the serious, potentially life-

      threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately 2014, he began to experience vision loss,

      dizziness, unequal pupils, loss of visual acuity, tremors, and poor coordination due to

      vision loss, and trouble breathing. He was presented with a diagnosis of Amiodarone-

      induced vision loss and injury in both eyes.           Amiodarone-induced vision loss is a

      debilitating condition that could worsen over time resulting in other visual complications

      including but not limited to, eye pain, irritation, floaters, retinal detachment, corneal

      disease, optic neuropathy, loss of visual acuity and peripheral vision, deposits within the

      eye, and cataracts. Amiodarone-induced vision loss/injury often cannot be corrected and

      causes a significant impairment on quality of life.

             h)      He was later informed and learned that these complications were allegedly

      attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

      that he became aware of Defendants’ role in the improper manufacture, distribution and

      sale of Amiodarone and that his injuries may have been caused by the negligence or

      wrongful acts of Defendants.

                                                   103
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 104 of 313 PageID #: 175882




              i)     Before developing vision loss and injury, Plaintiff was a remarkably

      healthy and active individual. After developing vision loss and injury, he could not easily

      read or drive. He also and suffers from a litany of other health problems related to his

      use of Amiodarone and medications used to treat his Amiodarone-induced vision

      loss/injury.

              j)     In or about April 2016, his family discovered a Facebook page discussing

      the serious complications of Amiodarone, including vision loss/injury, and the fact it was

      not FDA-approved for treatment of atrial fibrillation. Immediately thereafter, he sought

      legal representation regarding his injuries. The Facebook page in question was not

      published until 2015. It was not until he learned of these facts that he knew, or reasonably

      should have known, that the injuries he suffered were caused by wrongdoing on the part

      of the Defendants.

              k)     Additionally, Plaintiff Elizabeth Chosich is the spouse of Plaintiff George

      Chosich, and resides with her spouse, and she depended on George Chosich to be her

      primary caretaker as they enjoyed their family and life together. As a direct and

      proximate result of the injuries to Plaintiff George Chosich, Plaintiff Elizabeth Chosich

      has in the past and will in the future suffer and incur loss of his consortium, loss of her

      spouse’s services, the cost and expense of having medical care, the cost of travel

      necessary to secure said medical care, attention and treatment for her spouse and the cost

      of related medical expense for him.

      35.     Plaintiff Peggy Brown

              a)     On personal knowledge, Plaintiff Peggy Brown (hereinafter “Plaintiff” or

      “Brown”) is an individual who resides in Troup County, Georgia. She was prescribed,

      purchased, and ingested the drug commonly referred to as Amiodarone (described more

      fully herein), which was manufactured, promoted, supplied and/or distributed by

      Defendants and as a proximate cause thereof, developed Amiodarone-induced vision

      loss/injury, a life-altering and debilitating condition. In approximately June 2014, she was

      diagnosed as suffering from atrial fibrillation, which is a rhythm condition of the atrial

                                                  104
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 105 of 313 PageID #: 175883




      chambers of the heart. She was subsequently prescribed a “rhythm medication” by her

      cardiologist, which turned out to be Amiodarone. As a proximate result of her

      Amiodarone use, she developed Amiodarone-induced vision loss and injury, a serious

      and potentially disabling condition. She received no warning from her physician about

      these potential life-altering complications, nor did any warnings that Amiodarone had not

      been approved and was not an appropriate treatment for A-fib accompany the purchase of

      Amiodarone.

              b)      At the time Amiodarone was prescribed to her, she was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did she

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

              c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. She

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

              d)      In 2014, as a result of the long-term and pervasive promotional activities

      of brand innovator Wyeth to an entire generation of physicians as detailed herein below,

      along with the continuing sales efforts of Defendants, Dr. James Brennen prescribed

      Plaintiff a course of 200mg Amiodarone tablets for treatment of her non-life threatening

      atrial fibrillation. The prescriptions were versions of Amiodarone manufactured by Teva

      and potentially other manufacturers. She filled the prescription and ingested the drug

      Amiodarone as prescribed. Dr. James Brennen was a victim of the long-term and

      successful promotional efforts of brand innovator Wyeth as well as continued unlawful

      promotional and sales efforts by Defendants that failed to disclose the details and dangers

      of Amiodarone toxicity related to its use for treating atrial fibrillation, which would have

      materially affected his decision to prescribe Amiodarone to Plaintiff and Plaintiff’s

      decision to take it.

                                                  105
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 106 of 313 PageID #: 175884




             e)      She was not aware that her use of the medication was for an “off-label”

      use and, as noted above, she was not in a situation of last resort as to her atrial

      fibrillation. Correction of atrial fibrillation was never an FDA-approved use of

      Cordarone®, Pacerone® or its bioequivalents, including the generic formulation sold by

      Teva and her prescription was for an “off-label” use. More importantly, she did not

      receive the required Medication Guide for the prescriptions she filled. She did not receive

      the Medication Guide from her pharmacist because the Medication Guides were not

      provided by Teva and potentially other manufacturers and distributors to pharmacists for

      distribution with her prescription in sufficient quantities, if at all. Because she did not

      receive the Medication Guide that Defendants were required to provide her, she received

      and ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

      labels and notifications, as set forth in detail below. She was thus unaware of the dangers

      she faced from the drug that caused her debilitating injuries.

             f)      In addition to not receiving the Medication Guide, she was not provided

      up to date warning labels that would have warned her of the serious, potentially life-

      threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to her. Had she

      been provided the Medication Guide and other appropriate warnings that this medication

      was not approved or appropriate for the treatment of A-fib, she would have been aware of

      the serious, potentially life-threatening side effects and would not have taken

      Amiodarone.

             g)      Beginning in approximately December 2015, she began to experience

      vision loss related to deposits within her eyes, floaters, glaucoma, trouble with

      coordination due to vision loss, dizziness, and migraines. She was presented with a

      diagnosis of Amiodarone-induced vision loss.        Amiodarone-induced vision loss is a

      debilitating condition that could worsen over time resulting in other visual complications,

      including, but not limited to, eye pain, irritation, floaters, retinal detachment, corneal

                                                  106
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 107 of 313 PageID #: 175885




      disease, optic neuropathy, loss of visual acuity and peripheral vision, deposits within the

      eye, and cataracts. Amiodarone-induced vision loss/injury often cannot be corrected and

      results in significant impairment on the quality of life.

              h)     She was later informed and learned that these complications were

      allegedly attributable to the ingestion of Amiodarone. Thus, it was some time after these

      diagnoses that she became aware of Defendants’ role in the improper manufacture,

      distribution and sale of Amiodarone and that her injuries may have been caused by the

      negligence or wrongful acts of Defendants.

              i)     Before developing vision loss/injury, Plaintiff was a remarkably healthy

      and active individual. After developing vision loss, she could not easily read, watch

      television or drive. She also and suffers from a litany of other health problems related to

      her use of Amiodarone and medications used to treat her Amiodarone-induced vision

      loss/injury.
      36.     Plaintiff Mary Ann Minasian

              a)     On personal knowledge, Plaintiff Mary Ann Minasian (hereinafter

      “Plaintiff” or “Minasian”) is an individual who resides in Greene County, Ohio. She was

      prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

      (described more fully herein), which was manufactured, promoted, supplied and/or

      distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

      induced pulmonary fibrosis, a life-threatening and debilitating condition. In or around

      October 2013, she was diagnosed as suffering from atrial fibrillation, which is a rhythm

      condition of the atrial chambers of the heart. She was subsequently prescribed a “rhythm

      medication” by her cardiologist, which turned out to be Amiodarone. As a proximate

      result of her Amiodarone use, she developed Amiodarone-induced pulmonary fibrosis, a

      serious and potentially deadly lung disease. She received no warning from her physician

      about these potential life-threatening complications, nor did any warnings that

      Amiodarone had not been approved and was not an appropriate treatment for A-fib

      accompany the purchase of Amiodarone.

                                                   107
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 108 of 313 PageID #: 175886




              b)      At the time Amiodarone was prescribed to her, she was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did she

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

              c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. She

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

              d)      In October 2013, as a result of the long-term and pervasive promotional

      activities of brand innovator Wyeth to an entire generation of physicians as detailed

      herein below, along with the continuing sales efforts of Defendants, Dr. Marcus Williams

      prescribed her a course of 200mg Amiodarone tablets for treatment of her non-life

      threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. She filled the prescription

      and ingested the drug Amiodarone as prescribed. Dr. Marcus Williams was a victim of

      the long-term and successful promotional efforts of brand innovator Wyeth as well as

      continued unlawful promotional and sales efforts by Defendants that failed to disclose the

      details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

      which would have materially affected his decision to prescribe Amiodarone to Plaintiff

      and Plaintiff’s decision to take it.

              e)      She was not aware that her use of the medication was for an “off-label”

      use and, as noted above, she was not in a situation of last resort as to her atrial

      fibrillation. Correction of atrial fibrillation was never an FDA-approved use of

      Cordarone®, Pacerone® or its bioequivalents, including the generic formulation sold by

      Teva and her prescription was for an “off-label” use. More importantly, she did not

      receive the required Medication Guide for the prescriptions she filled. She did not receive

      the Medication Guide from her pharmacist because the Medication Guides were not

                                                   108
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 109 of 313 PageID #: 175887




      provided by Teva and potentially other manufacturers and distributors to pharmacists for

      distribution with her prescription in sufficient quantities, if at all. Because she did not

      receive the Medication Guide that Defendants were required to provide her, she received

      and ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

      labels and notifications, as set forth in detail below. She was thus unaware of the dangers

      she faced from the drug that caused her debilitating injuries.

             f)        In addition to not receiving the Medication Guide, she was not provided

      up to date warning labels that would have warned her of the serious, potentially life-

      threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to her. Had she

      been provided the Medication Guide and other appropriate warnings that this medication

      was not approved or appropriate for the treatment of A-fib, she would have been aware of

      the serious, potentially life-threatening side effects and would not have taken

      Amiodarone.

             g)        Beginning in approximately May 2015, she began to experience shortness

      of breath, wheezing, difficulty breathing, coughing, fatigue, weakness, abnormal thyroid

      function, and chest pains. She was subsequently presented with a diagnosis of

      Amiodarone-induced pulmonary fibrosis. Pulmonary fibrosis is a debilitating chronic,

      progressive condition that only worsens over time. The five-year survival rate for

      individuals with pulmonary fibrosis is extremely poor. Pulmonary fibrosis causes the

      lung tissue to become damaged, scarred and thickened, making it difficult for lungs to

      work properly.

             h)        She was later informed and learned that these complications were

      allegedly attributable to the ingestion of Amiodarone. Thus, it was some time after these

      diagnoses that she became aware of Defendants’ role in the improper manufacture,

      distribution and sale of Amiodarone and that her injuries may have been caused by the

      negligence or wrongful acts of Defendants.

                                                   109
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 110 of 313 PageID #: 175888




             i)      Before developing pulmonary fibrosis, Plaintiff was a remarkably healthy

      and active individual. After developing pulmonary fibrosis, she could not walk across the

      room and required oxygen to breathe. She also suffers from a litany of other health

      problems related to her use of Amiodarone and medications used to treat her

      Amiodarone-induced pulmonary fibrosis including congestive heart failure and

      pulmonary hypertension.

             j)      In or about September 2016, Plaintiff discovered a Facebook page

      discussing the serious complications of Amiodarone, including pulmonary fibrosis, and

      the fact it was not FDA-approved for treatment of atrial fibrillation. Immediately

      thereafter, she sought legal representation regarding her injuries. The Facebook page in

      question was not published until 2015. It was not until she learned of these facts that she

      knew, or reasonably should have known, that the injuries she suffered were caused by

      wrongdoing on the part of the Defendants.
      37.    Plaintiff Lee Alvin Smith

             a)      On personal knowledge, Plaintiff Lee Alvin Smith (hereinafter “Plaintiff”

      or “Smith”) is an individual who resides in Leavenworth County, Kansas. He was

      prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

      (described more fully herein), which was manufactured, promoted, supplied and/or

      distributed by Defendants and as a proximate cause thereof, developed multiple

      Amiodarone-induced vision injuries and vision loss, a life-altering and debilitating

      condition. In January 2012, he was diagnosed as suffering from atrial fibrillation, which

      is a rhythm condition of the atrial chambers of the heart. He was subsequently prescribed

      a “rhythm medication” by his cardiologist, which turned out to be Amiodarone. As a

      proximate result of his Amiodarone use, he developed Amiodarone-induced vision

      loss/injury, a serious and potentially disabling condition. He received no warning from

      his physician about these potential life-threatening complications, nor did any warnings

      that Amiodarone had not been approved and was not an appropriate treatment for A-fib

      accompany the purchase of Amiodarone.

                                                  110
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 111 of 313 PageID #: 175889




              b)      At the time Amiodarone was prescribed to him, he was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

              c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. He

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

              d)      In January 2012, as a result of the long-term and pervasive promotional

      activities of brand innovator Wyeth to an entire generation of physicians as detailed

      herein below, along with the continuing sales efforts of Defendants, Dr. Christos

      Mandanis prescribed him a course of 200mg Amiodarone tablets for treatment of his non-

      life threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. He filled the prescription and

      ingested the drug Amiodarone as prescribed. Dr. Chistos Mandanis was a victim of the

      long-term and successful promotional efforts of brand innovator Wyeth as well as

      continued unlawful promotional and sales efforts by Defendants that failed to disclose the

      details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

      which would have materially affected his decision to prescribe Amiodarone to Plaintiff

      and Plaintiff’s decision to take it.

              e)      He was not aware that his use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA-approved use of Cordarone®,

      Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

      prescription was for an “off-label” use. More importantly, he did not receive the required

      Medication Guide for the prescriptions he filled. He did not receive the Medication Guide

      from his pharmacist because the Medication Guides were not provided by Teva and

                                                   111
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 112 of 313 PageID #: 175890




      potentially other manufacturers and distributors to pharmacists for distribution with his

      prescription in sufficient quantities, if at all. Because he did not receive the Medication

      Guide that Defendants were required to provide him, he received and ingested a

      mislabeled drug under Delaware State law based on duties imposed under Delaware state

      law to not manufacture, distribute or sell medications without all required labels and

      notifications, as set forth in detail below. He was thus unaware of the dangers he faced

      from the drug that caused his debilitating injuries.

             f)      In addition to not receiving the Medication Guide, he was not provided up

      to date warning labels that would have warned him of the serious, potentially life-

      threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately September 2013, he began to experience

      vision loss, floaters, loss of visual acuity, eye pain, dizziness, nausea and trouble with

      coordination due to vision loss. He was presented with a diagnosis of ischemic optic

      atrophy, cataracts, macular degeneration and optic nerve damage in the left eye. These

      Amiodarone-induced vision injuries are debilitating conditions that often worsen over

      time resulting in other visual complications. Amiodarone-induced vision loss/injury often

      cannot be corrected and cause significant impairment on the quality of life.

             h)      He was later informed and learned that these complications were allegedly

      attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

      that he became aware of Defendants’ role in the improper manufacture, distribution and

      sale of Amiodarone and that his injuries may have been caused by the negligence or

      wrongful acts of Defendants.

             i)      Before developing multiple Amiodarone-induced vision injuries, Plaintiff

      was a remarkably healthy and active individual. After developing vision loss and injury,

                                                   112
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 113 of 313 PageID #: 175891




      he could not easily read or drive. His vision injuries significantly impaired his quality of

      life. His injuries required him to undergo eye surgery and numerous evaluations for these

      conditions. He also suffers from a litany of other health problems related to his use of

      Amiodarone and medications used to treat his Amiodarone-induced vision loss/injury.

             j)      In or about April 2016, his family discovered a Facebook page, discussing

      the serious complications of Amiodarone, including vision loss/injury, and the fact it was

      not FDA-approved for treatment of atrial fibrillation. Immediately thereafter, he sought

      legal representation regarding his injuries. The Facebook page in question was not

      published until 2015. It was not until he learned of these facts that he knew, or reasonably

      should have known, that the injuries he suffered were caused by wrongdoing on the part

      of the Defendants.
      38.    Plaintiff Mary Parker

             a)      On personal knowledge, Plaintiff Mary Parker (hereinafter “Plaintiff” or

      “Parker”) is an individual who resides in Rutherford County, Indiana. She was

      prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

      (described more fully herein), which was manufactured, promoted, supplied and/or

      distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

      induced pulmonary fibrosis, a life-threatening and debilitating condition. In April 2011,

      she was diagnosed as suffering from atrial fibrillation, which is a rhythm condition of the

      atrial chambers of the heart. She was subsequently prescribed a “rhythm medication” by

      her cardiologist, which turned out to be Amiodarone. As a proximate result of her

      Amiodarone use, she developed Amiodarone-induced pulmonary fibrosis, a serious and

      potentially deadly lung disease. She received no warning from her physician about these

      potential life-threatening complications, nor did any warnings that Amiodarone had not

      been approved and was not an appropriate treatment for A-fib accompany the purchase of

      Amiodarone.

             b)      At the time Amiodarone was prescribed to her, she was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did she

                                                  113
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 114 of 313 PageID #: 175892




      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

              c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. She

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

              d)      In or around April 2011, as a result of the long-term and pervasive

      promotional activities of brand innovator Wyeth to an entire generation of physicians as

      detailed herein below, along with the continuing sales efforts of Defendants, Dr. Aravind

      Reddy prescribed her a course of 200mg Amiodarone tablets for treatment of her non-life

      threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. She filled the prescription

      and ingested the drug Amiodarone as prescribed. Dr. Aravind Reddy was a victim of the

      long-term and successful promotional efforts of brand innovator Wyeth as well as

      continued unlawful promotional and sales efforts by Defendants that failed to disclose the

      details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

      which would have materially affected his decision to prescribe Amiodarone to Plaintiff

      and Plaintiff’s decision to take it.

              e)      She was not aware that her use of the medication was for an “off-label”

      use and, as noted above, she was not in a situation of last resort as to her atrial

      fibrillation. Correction of atrial fibrillation was never an FDA-approved use of

      Cordarone®, Pacerone® or its bioequivalents, including the generic formulation sold by

      Teva and her prescription was for an “off-label” use. More importantly, she did not

      receive the required Medication Guide for the prescriptions she filled. She did not receive

      the Medication Guide from her pharmacist because the Medication Guides were not

      provided by Teva and potentially other manufacturers and distributors to pharmacists for

      distribution with her prescription in sufficient quantities, if at all. Because she did not

                                                   114
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 115 of 313 PageID #: 175893




      receive the Medication Guide that Defendants were required to provide her, she received

      and ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

      labels and notifications, as set forth in detail below. She was thus unaware of the dangers

      she faced from the drug that caused her debilitating injuries.

                 f)      In addition to not receiving the Medication Guide, she was not provided

      up to date warning labels that would have warned her of the serious, potentially life-

      threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to her. Had she been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, she would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

                 g)      Beginning in approximately April 2016, she began to experience shortness

      of breath, wheezing, edema, coughing, fatigue, and weakness. She was presented with a

      diagnosis of pulmonary fibrosis. Pulmonary fibrosis is a debilitating chronic, progressive

      condition that only worsens over time. The five-year survival rate for individuals with

      pulmonary fibrosis is extremely poor. Pulmonary fibrosis causes the lung tissue to

      become damaged, scarred and thickened, making it difficult for lungs to work properly.

                 h)      She was later informed and learned that these complications were

      allegedly attributable to the ingestion of Amiodarone. Thus, it was some time after these

      diagnoses that she became aware of Defendants’ role in the improper manufacture,

      distribution and sale of Amiodarone and that her injuries may have been caused by the

      negligence or wrongful acts of Defendants.

                 i)      Before developing pulmonary fibrosis, Plaintiff was a remarkably healthy

      and active individual. After developing pulmonary fibrosis, she struggled to walk or exert

      herself.        She became dependent on oxygen to breathe adequately. Due to her

      Amiodarone-induced pulmonary fibrosis, she became more susceptible to developing

      frequent pneumonias resulting in frequent hospitalizations and treatment. She also suffers

                                                    115
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 116 of 313 PageID #: 175894




      from a litany of other health problems related to her use of Amiodarone and medications

      used to treat her Amiodarone-induced pulmonary fibrosis including cardiomegaly, and

      pulmonary hypertension.

             j)      In or about June 2016, Plaintiff discovered a Facebook page, discussing

      the serious complications of Amiodarone, including pulmonary fibrosis, and the fact it

      was not FDA-approved for treatment of atrial fibrillation. Immediately thereafter, she

      sought legal representation regarding her injuries. The Facebook page in question was not

      published until 2015. It was not until she learned of these facts that she knew, or

      reasonably should have known, that the injuries she suffered were caused by wrongdoing

      on the part of the Defendants.
      39.    Plaintiff Brian Sukenik

             a)      On personal knowledge, Plaintiff Brian Sukenik (hereinafter “Plaintiff” or

      “Sukenik”) is an individual who resides in Cambria County, Pennsylvania. He was

      prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

      (described more fully herein), which was manufactured, promoted, supplied and/or

      distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

      induced pulmonary toxicity, a life-threatening and debilitating condition. In March 2014,

      he was diagnosed as suffering from atrial fibrillation, which is a rhythm condition of the

      atrial chambers of the heart. He was subsequently prescribed a “rhythm medication” by

      his cardiologist, which turned out to be Amiodarone. As a proximate result of his

      Amiodarone use, he developed Amiodarone-induced pulmonary toxicity, a serious and

      potentially deadly lung disease. He received no warning from his physician about these

      potential life-threatening complications, nor did any warnings that Amiodarone had not

      been approved and was not an appropriate treatment for A-fib accompany the purchase of

      Amiodarone.

             b)      At the time Amiodarone was prescribed to him, he was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

                                                 116
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 117 of 313 PageID #: 175895




      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

              c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. He

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and promoted and sold for “off-label” use by them.

              d)      In April 2014, as a result of the long-term and pervasive promotional

      activities of brand innovator Wyeth to an entire generation of physicians as detailed

      herein below, along with the continuing sales efforts of Defendants, Dr. Cyril Nathaniel

      prescribed him a course of 200mg Amiodarone tablets for treatment of his non-life

      threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. He filled the prescription and

      ingested the drug Amiodarone as prescribed. Dr. Cyril Nathaniel was a victim of the

      long-term and successful promotional efforts of brand innovator Wyeth as well as

      continued unlawful promotional and sales efforts by Defendants that failed to disclose the

      details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

      which would have materially affected his decision to prescribe Amiodarone to Plaintiff

      and Plaintiff’s decision to take it.

              e)      He was not aware that his use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA-approved use of Cordarone®,

      Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

      prescription was for an “off-label” use. More importantly, he did not receive the required

      Medication Guide for the prescriptions he filled. He did not receive the Medication Guide

      from his pharmacist because the Medication Guides were not provided by Teva and

      potentially other manufacturers and distributors to pharmacists for distribution with his

      prescription in sufficient quantities, if at all. Because he did not receive the Medication

      Guide that Defendants were required to provide him, he received and ingested a

                                                   117
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 118 of 313 PageID #: 175896




      mislabeled drug under Delaware State law based on duties imposed under Delaware state

      law to not manufacture, distribute or sell medications without all required labels and

      notifications, as set forth in detail below. He was thus unaware of the dangers he faced

      from the drug that caused his debilitating injuries.

             f)      In addition to not receiving the Medication Guide, he was not provided up

      to date warning labels that would have warned him of the serious, potentially life-

      threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately October 2015, he began to experience

      shortness of breath, wheezing, dizziness, chest pain, skin lesions/growths, memory loss,

      abnormal bleeding and bruising, edema, coughing, fatigue, weakness, and increased

      anxiety. He was presented with a diagnosis of Amiodarone-induced pulmonary toxicity.

      Amiodarone-induced pulmonary toxicity is a debilitating chronic, progressive condition

      that only worsens over time. The survival rate for individuals with pulmonary toxicity is

      extremely poor. Amiodarone-induced pulmonary toxicity causes the lung tissue to

      become damaged, scarred and thickened, making it difficult for lungs to work properly.

             h)      He was later informed and learned that these complications were allegedly

      attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

      that he became aware of Defendants’ role in the improper manufacture, distribution and

      sale of Amiodarone and that his injuries may have been caused by the negligence or

      wrongful acts of Defendants.

             i)      Before developing Amiodarone-induced pulmonary toxicity, Plaintiff was

      a remarkably healthy and active individual. After developing Amiodarone-induced

      pulmonary toxicity, he struggled to exert himself, required a CPAP machine for breathing

      assistance, and both his liver and kidney function declined. He also suffers from a litany

                                                   118
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 119 of 313 PageID #: 175897




      of other health problems related to his use of Amiodarone and medications used to treat

      his Amiodarone-induced pulmonary toxicity including congestive heart failure, anemia,

      skin lesions/growths, abnormal liver function and kidney disease.

             j)      In or about April 2016, Plaintiff discovered a Facebook page, discussing

      the serious complications of Amiodarone, including pulmonary toxicity, and the fact it

      was not FDA-approved for treatment of atrial fibrillation. Immediately thereafter, he

      sought legal representation regarding his injuries. The Facebook page in question was not

      published until 2015. It was not until he learned of these facts that he knew, or reasonably

      should have known, that the injuries he suffered were caused by wrongdoing on the part

      of the Defendants.
      40.    Plaintiff Linda Brunner

             a)      On personal knowledge, Plaintiff Linda Brunner (hereinafter “Plaintiff” or

      “Brunner”) is an individual who resides in Butler County, Ohio. She was prescribed,

      purchased, and ingested the drug commonly referred to as Amiodarone (described more

      fully herein), which was manufactured, promoted, supplied and/or distributed by

      Defendants and as a proximate cause thereof, developed Amiodarone-induced vision

      loss/injury, a life-altering and debilitating condition. In or around June 2015, she was

      diagnosed as suffering from atrial fibrillation, which is a rhythm condition of the atrial

      chambers of the heart. She was subsequently prescribed a “rhythm medication” by her

      cardiologist, which turned out to be Amiodarone. As a proximate result of her

      Amiodarone use, she developed Amiodarone-induced vision loss and injury, a serious

      and potentially disabling condition. She received no warning from her physician about

      these potential debilitating complications, nor did any warnings that Amiodarone had not

      been approved and was not an appropriate treatment for A-fib accompany the purchase of

      Amiodarone.

             b)      At the time Amiodarone was prescribed to her, she was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did she

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

                                                  119
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 120 of 313 PageID #: 175898




      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

              c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. She

      consumed Amiodarone; more particularly the Amiodarone manufactured Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

              d)      In or around June 2015, as a result of the long-term and pervasive

      promotional activities of brand innovator Wyeth to an entire generation of physicians as

      detailed herein below, along with the continuing sales efforts of Defendants, Dr. George

      S. George prescribed her a course of 200mg Amiodarone tablets for treatment of her non-

      life threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. She filled the prescription

      and ingested the drug Amiodarone as prescribed. Dr. George S. George was a victim of

      the long-term and successful promotional efforts of brand innovator Wyeth as well as

      continued unlawful promotional and sales efforts by Defendants that failed to disclose the

      details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

      which would have materially affected his decision to prescribe Amiodarone to Plaintiff

      and Plaintiff’s decision to take it.

              e)      She was not aware that her use of the medication was for an “off-label”

      use and, as noted above, she was not in a situation of last resort as to her atrial

      fibrillation. Correction of atrial fibrillation was never an FDA-approved use of

      Cordarone®, Pacerone® or its bioequivalents, including the generic formulation sold by

      Teva and her prescription was for an “off-label” use. More importantly, she did not

      receive the required Medication Guide for the prescriptions she filled. She did not receive

      the Medication Guide from her pharmacist because the Medication Guides were not

      provided by Teva and potentially other manufacturers and distributors to pharmacists for

      distribution with her prescription in sufficient quantities, if at all. Because she did not

      receive the Medication Guide that Defendants were required to provide her, she received

                                                   120
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 121 of 313 PageID #: 175899




      and ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

      labels and notifications, as set forth in detail below. She was thus unaware of the dangers

      she faced from the drug that caused her debilitating injuries.

             f)      In addition to not receiving the Medication Guide, she was not provided

      up to date warning labels that would have warned her of the serious, potentially life-

      threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to her. Had she

      been provided the Medication Guide and other appropriate warnings that this medication

      was not approved or appropriate for the treatment of A-fib, she would have been aware of

      the serious, potentially life-threatening side effects and would not have taken

      Amiodarone.

             g)      Beginning in approximately April 2016, she began to experience vision

      loss and difficulty seeing as a result of the Amiodarone-induced corneal deposits within

      her eyes, trouble with coordination due to vision loss, floaters, decreased visual acuity,

      and increased anxiety. She was presented with a diagnosis of Amiodarone-induced

      epithelial corneal deposits, astigmatism and presbyopia. Amiodarone-induced vision

      injury is debilitating and is known to worsen over time and may result in other visual

      complications including but not limited to, eye pain, irritation, floaters, corneal disease,

      loss of visual acuity and peripheral vision, deposits within the eye, and cataracts.

             h)      She was later informed and learned that these complications were

      allegedly attributable to the ingestion of Amiodarone. Thus, it was some time after these

      diagnoses that she became aware of Defendants’ role in the improper manufacture,

      distribution and sale of Amiodarone and that her injuries may have been caused by the

      negligence or wrongful acts of Defendants.

             i)      Before developing vision injury, Plaintiff was a remarkably healthy and

      active individual. After developing vision injury, she could not easily read or drive or



                                                   121
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 122 of 313 PageID #: 175900




      continue working. Amiodarone-induced vision injury and vision loss has resulted in

      significant impairment on her quality of life.

             j)      In or about May, 2016, her family discovered a Facebook page, discussing

      the serious complications of Amiodarone, including vision loss/injury, and the fact it was

      not FDA-approved for treatment of atrial fibrillation. Immediately thereafter, she sought

      legal representation regarding her injuries. The Facebook page in question was not

      published until 2015. It was not until she learned of these facts that she knew, or

      reasonably should have known, that the injuries he suffered were caused by wrongdoing

      on the part of the Defendants.
      41.    Plaintiff Dennis Workman

             a)      On personal knowledge, Plaintiff Dennis Workman (hereinafter “Plaintiff”

      or “Workman”) is an individual who resides in Wood County, West Virginia. He was

      prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

      (described more fully herein), which was manufactured, promoted, supplied and/or

      distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

      induced pulmonary injury, thyroid disease and abnormal liver function, all life-

      threatening and debilitating conditions. In or around May 2012, he was diagnosed as

      suffering from atrial fibrillation, which is a rhythm condition of the atrial chambers of the

      heart. He was subsequently prescribed a “rhythm medication” by his cardiologist, which

      turned out to be Amiodarone. As a proximate result of his Amiodarone use, he developed

      Amiodarone-induced pulmonary injury, a serious and potentially deadly lung disease. In

      addition to his pulmonary injury, he also suffered hypothyroid disease and abnormal liver

      function related to his Amiodarone use. He received no warning from his physician about

      these potential life-threatening complications, nor did any warnings that Amiodarone had

      not been approved and was not an appropriate treatment for A-fib accompany the

      purchase of Amiodarone.

             b)      At the time Amiodarone was prescribed to him, he was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

                                                  122
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 123 of 313 PageID #: 175901




      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

              c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. He

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

              d)      In May 2012, as a result of the long-term and pervasive promotional

      activities of brand innovator Wyeth to an entire generation of physicians as detailed

      herein below, along with the continuing sales efforts of Defendants, Dr. Stanley Pamfilis

      prescribed him a course of 200mg Amiodarone tablets for treatment of his non-life

      threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. He filled the prescription and

      ingested the drug Amiodarone as prescribed. Dr. Stanley Pamfilis was a victim of the

      long-term and successful promotional efforts of brand innovator Wyeth as well as

      continued unlawful promotional and sales efforts by Defendants that failed to disclose the

      details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

      which would have materially affected his decision to prescribe Amiodarone to Plaintiff

      and Plaintiff’s decision to take it.

              e)      He was not aware that his use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA-approved use of Cordarone®,

      Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

      prescription was for an “off-label” use. More importantly, he did not receive the required

      Medication Guide for the prescriptions he filled. He did not receive the Medication Guide

      from his pharmacist because the Medication Guides were not provided by Teva and

      potentially other manufacturers and distributors to pharmacists for distribution with his

      prescription in sufficient quantities, if at all. Because he did not receive the Medication

                                                   123
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 124 of 313 PageID #: 175902




      Guide that Defendants were required to provide him, he received and ingested a

      mislabeled drug under Delaware State law based on duties imposed under Delaware state

      law to not manufacture, distribute or sell medications without all required labels and

      notifications, as set forth in detail below. He was thus unaware of the dangers he faced

      from the drug that caused his debilitating injuries.

             f)      In addition to not receiving the Medication Guide, he was not provided up

      to date warning labels that would have warned him of the serious, potentially life-

      threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately May 2014, he began to experience shortness

      of breath, chest pain, trouble breathing, coughing, fatigue, weakness, abnormal liver

      enzymes, memory loss, fainting, and significant weight fluctuations. He was presented

      with a diagnosis of pulmonary injury including pulmonary hypertension. Amiodarone-

      induced pulmonary injury and pulmonary hypertension are debilitating chronic,

      progressive conditions that only worsen over time. The survival rate for individuals with

      Amiodarone-induced pulmonary injury is extremely poor. Amiodarone-induced

      pulmonary injury and pulmonary hypertension causes the lung tissue to become

      damaged, scarred and thickened, making it difficult for lungs to work properly. In

      addition to pulmonary injuries, he also suffered abnormal liver enzymes and function as

      well as hypothyroidism.

             h)      He was later informed and learned that these complications were allegedly

      attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

      that he became aware of Defendants’ role in the improper manufacture, distribution and

      sale of Amiodarone and that his injuries may have been caused by the negligence or

      wrongful acts of Defendants

                                                   124
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 125 of 313 PageID #: 175903




             i)      Before developing pulmonary injury and pulmonary hypertension,

      Plaintiff was a remarkably healthy and active individual. After developing pulmonary

      injuries, abnormal liver function and thyroid disease, he struggled to perform regular

      daily life activities, he was chronically fatigued and weak, and often required assistance

      for his personal needs. He also lost and gained weight frequently and suffers from a

      litany of other health problems related to his use of Amiodarone and medications used to

      treat his Amiodarone-induced pulmonary injuries.

             j)      In or about August 2016, Plaintiff discovered a Facebook page, discussing

      the serious complications of Amiodarone, including pulmonary injury, liver malfunction

      and thyroid disease, and the fact it was not FDA-approved for treatment of atrial

      fibrillation. Immediately thereafter, he sought legal representation regarding his injuries.

      The Facebook page in question was not published until 2015. It was not until he learned

      of these facts that he knew, or reasonably should have known, that the injuries he

      suffered were caused by wrongdoing on the part of the Defendants.
      42.    Plaintiff Mary Waters

             a)      On personal knowledge, Plaintiff Mary Waters (hereinafter “Plaintiff” or

      “Waters”) is an individual who resides in Beaufort County, North Carolina. She was

      prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

      (described more fully herein), which was manufactured, promoted, supplied and/or

      distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

      induced interstitial lung disease, a life-threatening and debilitating condition. In or around

      August 2011, she was diagnosed as suffering from atrial fibrillation, which is a rhythm

      condition of the atrial chambers of the heart. She was subsequently prescribed a “rhythm

      medication” by her cardiologist, which turned out to be Amiodarone. As a proximate

      result of her Amiodarone use, she developed Amiodarone-induced interstitial lung

      disease, a serious and potentially deadly pulmonary disease. In addition to lung disease,

      she also suffered vision injuries, including glaucoma and cataracts. She received no

      warning from her physician about these potential life-threatening complications, nor did

                                                   125
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 126 of 313 PageID #: 175904




      any warnings that Amiodarone had not been approved and was not an appropriate

      treatment for A-fib accompany the purchase of Amiodarone.

              b)      At the time Amiodarone was prescribed to her, she was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did she

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

              c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. She

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

              d)      In June 2012, as a result of the long-term and pervasive promotional

      activities of brand innovator Wyeth to an entire generation of physicians as detailed

      herein below, along with the continuing sales efforts of Defendants, Dr. Jerry Simpson

      prescribed her a course of 200mg Amiodarone tablets for treatment of her non-life

      threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. She filled the prescription

      and ingested the drug Amiodarone as prescribed. Dr. Jerry Simpson was a victim of the

      long-term and successful promotional efforts of brand innovator Wyeth as well as

      continued unlawful promotional and sales efforts by Defendants that failed to disclose the

      details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

      which would have materially affected his decision to prescribe Amiodarone to Plaintiff

      and Plaintiff’s decision to take it.

              e)      She was not aware that her use of the medication was for an “off-label”

      use and, as noted above, she was not in a situation of last resort as to her atrial

      fibrillation. Correction of atrial fibrillation was never an FDA-approved use of

      Cordarone®, Pacerone® or its bioequivalents, including the generic formulation sold by

      Teva and her prescription was for an “off-label” use. More importantly, she did not

                                                   126
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 127 of 313 PageID #: 175905




      receive the required Medication Guide for the prescriptions she filled. She did not receive

      the Medication Guide from her pharmacist because the Medication Guides were not

      provided by Teva and potentially other manufacturers and distributors to pharmacists for

      distribution with her prescription in sufficient quantities, if at all. Because she did not

      receive the Medication Guide that Defendants were required to provide her, she received

      and ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

      labels and notifications, as set forth in detail below. She was thus unaware of the dangers

      she faced from the drug that caused her debilitating injuries.

             f)      In addition to not receiving the Medication Guide, she was not provided

      up to date warning labels that would have warned her of the serious, potentially life-

      threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to her. Had she been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, she would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately December 2015, she began to experience

      shortness of breath, trouble breathing, coughing, fatigue, weakness, vision loss and injury

      including cataracts and glaucoma, and difficulty with exertion. She was presented with a

      diagnosis of interstitial lung disease. Amiodarone-induced interstitial lung disease is a

      debilitating chronic, progressive condition that only worsens over time. The survival rate

      for individuals with interstitial lung disease is extremely poor. Amiodarone-induced

      interstitial lung disease causes the lung tissue to become damaged, scarred and thickened,

      making it difficult for lungs to work properly. She also suffered vision impairment due to

      her Amiodarone-induced cataracts and glaucoma, making it difficult to see clearly as she

      once did.

             h)      She was later informed and learned that these complications were

      allegedly attributable to the ingestion of Amiodarone. Thus, it was some time after these

                                                  127
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 128 of 313 PageID #: 175906




      diagnoses that she became aware of Defendants’ role in the improper manufacture,

      distribution and sale of Amiodarone and that her injuries may have been caused by the

      negligence or wrongful acts of Defendants.

             i)      Before developing interstitial lung disease, Plaintiff was a remarkably

      healthy and active individual. After developing interstitial lung disease and vision loss,

      she struggled to perform regular life activities such as exercise, walking, and reading. She

      also suffers from a litany of other health problems related to her use of Amiodarone and

      medications used to treat her Amiodarone induced interstitial lung disease and vision

      impairment.

             j)      In or about May, 2016, her family discovered a Facebook page, discussing

      the serious complications of Amiodarone, including interstitial lung disease, and the fact

      it was not FDA-approved for treatment of atrial fibrillation. Immediately thereafter, she

      sought legal representation regarding her injuries. The Facebook page in question was not

      published until 2015. It was not until she learned of these facts that she knew, or

      reasonably should have known, that the injuries she suffered were caused by wrongdoing

      on the part of the Defendants.
      43.    Plaintiffs George Schmidt and Sharon Schmidt

             a)      On personal knowledge, Plaintiff George Schmidt (hereinafter “Plaintiff”

      or “Schmidt”) is an individual who resides in Gordon County, Georgia. He was

      prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

      (described more fully herein), which was manufactured, promoted, supplied and/or

      distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

      induced vision injury and loss, a life-threatening and debilitating condition. In May 2015,

      he was diagnosed as suffering from atrial fibrillation, which is a rhythm condition of the

      atrial chambers of the heart. He was subsequently prescribed a “rhythm medication” by

      his cardiologist, which turned out to be Amiodarone. As a proximate result of his

      Amiodarone use, he developed Amiodarone-induced ischemic optic neuropathy, a serious

      and potentially disabling condition.   He received no warning from his physician about

                                                   128
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 129 of 313 PageID #: 175907




      these potential life-threatening complications, nor did any warnings that Amiodarone had

      not been approved and was not an appropriate treatment for A-fib accompany the

      purchase of Amiodarone.

              b)      At the time Amiodarone was prescribed to him, he was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

              c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. He

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them,

      and which was distributed nationwide by McKesson.

              d)      In or around March 2015, as a result of the long-term and pervasive

      promotional activities of brand innovator Wyeth to an entire generation of physicians as

      detailed herein below, along with the continuing sales efforts of Defendants, Dr. Styperek

      prescribed him a course of 200mg Amiodarone tablets for treatment of his non-life

      threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. He filled the prescription and

      ingested the drug Amiodarone as prescribed Dr. Styperek was a victim of the long-term

      and successful promotional efforts of brand innovator Wyeth as well as continued

      unlawful promotional and sales efforts by Defendants that failed to disclose the details

      and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation, which

      would have materially affected his decision to prescribe Amiodarone to Plaintiff and

      Plaintiff’s decision to take it.

              e)      He was not aware that his use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA-approved use of Cordarone®,

                                                  129
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 130 of 313 PageID #: 175908




      Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

      prescription was for an “off-label” use. More importantly, he did not receive the required

      Medication Guide for the prescriptions he filled. He did not receive the Medication

      Guide from his pharmacist because the Medication Guides were not provided by Teva

      and potentially other manufacturers and distributors to pharmacists for distribution with

      his prescription in sufficient quantities, if at all. Because he did not receive the

      Medication Guide that Defendants were required to provide him, he received and

      ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

      labels and notifications, as set forth in detail below. He was thus unaware of the dangers

      he faced from the drug that caused his debilitating injuries.

              f)      In addition to not receiving the Medication Guide, he was not provided up

      to date warning labels that would have warned him of the serious, potentially life-

      threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

              g)      Beginning in approximately November 2015, he began to experience total

      vision loss in his right eye, blurry vision, floaters, loss of visual acuity, trouble with

      coordination due to vision loss, cataracts, fatigue and anxiety. He was presented with a

      diagnosis of Amiodarone-induced ischemic optic neuropathy, whorl keratopathy

      (amiodarone deposits within the eye), and cataracts resulting in total vision loss in his

      right eye. Amiodarone-induced vision loss is a debilitating condition that could worsen

      over time resulting in other visual complications and total blindness. Amiodarone-

      induced vision loss/injury often cannot be corrected and causes a significant impairment

      on quality of life.



                                                  130
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 131 of 313 PageID #: 175909




             h)      He was later informed and learned that these complications were allegedly

      attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

      that he became aware of Defendants’ role in the improper manufacture, distribution and

      sale of Amiodarone and that his injuries may have been caused by the negligence or

      wrongful acts of Defendants

             i)      Before developing vision loss/injury, he was a remarkably healthy and

      active individual. After developing Amiodarone-induced vision loss and injury, he could

      not easily read, watch television or drive. He now requires assistance with daily life

      activities. He also and suffers from a litany of other health problems related to his use of

      amiodarone and medications used to treat his amiodarone induced vision loss/injury.

             j)      Additionally, Plaintiff, Sharon Schmidt, is the spouse of the Plaintiff

      George Schmidt, and resides with her spouse, and she depended on George Schmidt to be

      her primary caretaker as they enjoyed their family and life together.      As a direct and

      proximate result of the injuries to Plaintiff George Schmidt, Plaintiff Sharon Schmidt has

      in the past and will in the future suffer and incur loss of his consortium, loss of her

      spouse’s services, the cost and expense of having medical care, the cost of travel

      necessary to secure said medical care, attention and treatment for her spouse and the cost

      of related medical expense for him.

      44.    Plaintiffs Clinton Humphrey and Tenna Humphrey

             a)      On personal knowledge, Plaintiff Clinton Humphrey hereinafter

      “Plaintiff” or “Humphrey”) is an individual who resides in Santa Rosa County, Florida.

      He was prescribed, purchased, and ingested the drug commonly referred to as

      Amiodarone (described more fully herein), which was manufactured, promoted, supplied

      and/or distributed by Defendants and as a proximate cause thereof, developed

      Amiodarone-induced thyroid injury a life-threatening and debilitating condition. In or

      around January 2015, he was diagnosed as suffering from atrial fibrillation, which is a

      rhythm condition of the atrial chambers of the heart. He was subsequently prescribed a

      “rhythm medication” by his cardiologist, which turned out to be Amiodarone. As a

                                                  131
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 132 of 313 PageID #: 175910




      proximate result of his Amiodarone use, he developed Amiodarone-induced

      hyperthyroidism disease, a serious and potentially deadly lung disease, as well as vision

      loss. He received no warning from his physician about these potential life-threatening

      complications, nor did any warnings that Amiodarone had not been approved and was not

      an appropriate treatment for A-fib accompany the purchase of Amiodarone.

             b)      At the time Amiodarone was prescribed to him, he was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. He

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

             d)      In or around March 2015, as a result of the long-term and pervasive

      promotional activities of brand innovator Wyeth to an entire generation of physicians as

      detailed herein below, along with the continuing sales efforts of Defendants, Dr.

      Vardenra Panchamukhi, prescribed him a course of 200mg Amiodarone tablets for

      treatment of his non-life threatening atrial fibrillation. The prescriptions were versions of

      Amiodarone manufactured by Teva and potentially other manufacturers. He filled the

      prescription and ingested the drug Amiodarone as prescribed. Dr. Vardenra Panchamukhi

      was a victim of the long-term and successful promotional efforts of brand innovator

      Wyeth as well as continued unlawful promotional and sales efforts by Defendants that

      failed to disclose the details and dangers of Amiodarone toxicity related to its use for

      treating atrial fibrillation, which would have materially affected his decision to prescribe

      Amiodarone to Plaintiff and Plaintiff’s decision to take it.

             e)      He was not aware that his use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

                                                   132
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 133 of 313 PageID #: 175911




      Correction of atrial fibrillation was never an FDA-approved use of Cordarone®,

      Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

      prescription was for an “off-label” use. More importantly, he did not receive the required

      Medication Guide for the prescriptions he filled. He did not receive the Medication

      Guide from his pharmacist because the Medication Guides were not provided by Teva

      and potentially other manufacturers and distributors to pharmacists for distribution with

      his prescription in sufficient quantities, if at all. Because he did not receive the

      Medication Guide that Defendants were required to provide him, he received and

      ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

      labels and notifications, as set forth in detail below. He was thus unaware of the dangers

      he faced from the drug that caused his debilitating injuries.

             f)      In addition to not receiving the Medication Guide, he was not provided up

      to date warning labels that would have warned him of the serious, potentially life-

      threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately March 2015, he began to experience

      confusion, tremors, memory loss, fatigue, weakness, and poor coordination. He was

      presented with a diagnosis of amiodarone induced hyperthyroidism.            Amiodarone

      induced hyperthyroidism is a debilitating chronic, progressive condition that may worsen

      over time resulting in further complications.

             h)      He was later informed and learned that these complications were allegedly

      attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

      that he became aware of Defendants’ role in the improper manufacture, distribution and



                                                  133
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 134 of 313 PageID #: 175912




      sale of Amiodarone and that his injuries may have been caused by the negligence or

      wrongful acts of Defendants.

             i)      Before developing hyperthyroidism, he was a remarkably healthy and

      active individual. After developing amiodarone induced thyroid disease, he was often

      weak, confused and struggled to exert himself. He also suffers from a litany of other

      health problems related to his use of amiodarone and medications used to treat his

      amiodarone induced thyroid disease.

             j)      Additionally, Plaintiff, Tenna Humphrey, is the spouse of the Plaintiff

      Clinton Humphrey, and resides with her spouse, and she depended on Clinton Humprhey

      to be her primary caretaker as they enjoyed their family and life together.   As a direct

      and proximate result of the injuries to Plaintiff Clinton Humphrey, Plaintiff Tenna

      Humphrey has in the past and will in the future suffer and incur loss of his consortium,

      loss of her spouse’s services, the cost and expense of having medical care, the cost of

      travel necessary to secure said medical care, attention and treatment for her spouse and

      the cost of related medical expense for him.
      45.    Plaintiffs Betty Bostic and Jimmy Bostic

             a)      On personal knowledge, Plaintiff Betty Bostic (hereinafter “Plaintiff” or

      “Bostic”) is an individual who resides in Pulaski County, Arizona. She was prescribed,

      purchased, and ingested the drug commonly referred to as Amiodarone (described more

      fully herein), which was manufactured, promoted, supplied and/or distributed by

      Defendants and as a proximate cause thereof, developed Amiodarone-induced pulmonary

      injury, severe and debilitating vision condition. In approximately January 2013, she was

      diagnosed as suffering from atrial fibrillation (“A-fib”), which is a rhythm condition of

      the atrial chambers of the heart. She was subsequently prescribed a “rhythm medication”

      by her cardiologist, which turned out to be amiodarone. As a proximate result of her

      amiodarone use, she developed amiodarone-induced pulmonary injury and vision loss,

      both serious and debilitating diseases. She received no warning from her physician about

      these potential life threatening complications, nor did any warnings that Amiodarone had

                                                 134
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 135 of 313 PageID #: 175913




      not been approved and was not an appropriate treatment for A-fib accompany the

      purchase of amiodarone.

              b)      At the time Amiodarone was prescribed to her, she was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did she

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

              c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. She

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

              d)      In approximately January 2013, as a result of the long-term and pervasive

      promotional activities of brand innovator Wyeth to an entire generation of physicians as

      detailed herein below, along with the continuing sales efforts of Defendants, Dr. Hakan

      Paydak prescribed her a course of 200mg Amiodarone tablets for treatment of her non-

      life threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. She filled the prescription

      and ingested the drug Amiodarone as prescribed. Dr. Jeffrey Dell was a victim of the

      long-term and successful promotional efforts of brand innovator Wyeth as well as

      continued unlawful promotional and sales efforts by Defendants that failed to disclose the

      details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

      which would have materially affected his decision to prescribe Amiodarone to Plaintiff

      and Plaintiff’s decision to take it.

              e)      She was not aware that his use of the medication was for an “off-label”

      use and, as noted above, she was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA-approved use of Cordarone®,

      Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

      prescription was for an “off-label” use. More importantly, she did not receive the

                                                    135
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 136 of 313 PageID #: 175914




      required Medication Guide for the prescriptions he filled.       She did not receive the

      Medication Guide from her pharmacist because the Medication Guides were not provided

      by Teva and potentially other manufacturers and distributors to pharmacists for

      distribution with her prescription in sufficient quantities, if at all. Because she did not

      receive the Medication Guide that Defendants were required to provide her, she received

      and ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

      labels and notifications, as set forth in detail below. She was thus unaware of the dangers

      she faced from the drug that caused her debilitating injuries.

             f)        In addition to not receiving the Medication Guide, she was not provided

      up to date warning labels that would have warned her of the serious, potentially life-

      threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to her. Had she been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, she would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)        Beginning in approximately July 2015, she began to experience shortness

      of breath, wheezing, difficulty breathing, coughing, fatigue, weakness, vision loss, blurry

      vision, confusion, hair loss, weight fluctuations, anemia, and abnormal bleeding. She was

      presented with a diagnosis of amiodarone induced pulmonary disease and vision loss.

      Amiodarone induced pulmonary disease is a debilitating chronic, progressive condition

      that only worsens over time. The five-year survival rate for individuals with amiodarone

      induced pulmonary injury is extremely poor. Amiodarone pulmonary disease causes the

      lung tissue to become damaged, scarred and thickened, making it difficult for lungs to

      work properly.

             h)        She was later informed and learned that these complications were

      allegedly attributable to the ingestion of Amiodarone. Thus, it was some time after these

      diagnoses that she became aware of Defendants’ role in the improper manufacture,

                                                  136
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 137 of 313 PageID #: 175915




      distribution and sale of Amiodarone and that her injuries may have been caused by the

      negligence or wrongful acts of Defendants.

             i)      Before developing amiodarone induced pulmonary disease and vision loss,

      Plaintiff was a remarkably healthy and active person who enjoyed spending time with her

      family. After developing amiodarone induced pulmonary disease and vision loss, she

      struggles to perform daily living tasks independently, and struggles exert herself, and she

      struggles to read, watch television, and drive. Her vision and pulmonary injuries have

      significantly impacted the quality of her life. She also gained weight and suffers from a

      litany of other health problems related to her use of amiodarone and medications used to

      treat her amiodarone induced pulmonary and vision injuries.

             j)      Additionally, Plaintiff Jimmy Bostic, is the spouse of the Plaintiff Betty

      Bostic, and resides with his spouse, and he depended on Betty Bostic to be his primary

      caretaker as they enjoyed their family and life together. As a direct and proximate result

      of the injuries to Plaintiff Betty Bostic, Plaintiff Jimmy Bostic has in the past and will in

      the future suffer and incur loss of her consortium, loss of her spouse’s services, the cost

      and expense of having medical care, the cost of travel necessary to secure said medical

      care, attention and treatment for his spouse and the cost of related medical expense for

      her.

      46.    Plaintiff Georgia Sutton

             a)      On personal knowledge, Plaintiff Georgia Sutton (hereinafter “Plaintiff”

      or “Sutton”) is an individual who resides in New Castle County, Delaware. She was

      prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

      (described more fully herein), which was manufactured, promoted, supplied and/or

      distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

      induced pulmonary fibrosis, a life-threatening and debilitating condition. In or around

      June 2009, she was diagnosed as suffering from atrial fibrillation, which is a rhythm

      condition of the atrial chambers of the heart. She was subsequently prescribed a “rhythm

      medication” by her cardiologist, which turned out to be Amiodarone. As a proximate

                                                   137
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 138 of 313 PageID #: 175916




      result of her Amiodarone use, she developed Amiodarone-induced interstitial lung

      disease, a serious and potentially deadly lung disease. She received no warning from her

      physician about these potential life-threatening complications, nor did any warnings that

      Amiodarone had not been approved and was not an appropriate treatment for A-fib

      accompany the purchase of Amiodarone.

             b)      At the time Amiodarone was prescribed to her, she was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did she

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. She

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

             d)      In or around June 2009, as a result of the long-term and pervasive

      promotional activities of brand innovator Wyeth and other Defendants to an entire

      generation of physicians as detailed herein below, along with the continuing sales efforts

      of Defendants, Dr. Paul Alfieiri and Dr. Kenneth Corrine prescribed her a course of

      200mg Amiodarone tablets for treatment of her non-life-threatening atrial fibrillation.

      The prescriptions were versions of Amiodarone manufactured by Teva and potentially

      other manufacturers. She filled the prescription and ingested the drug Amiodarone as

      prescribed. Dr. Paul Alfieiri and Dr. Kenneth Corrine were victims of Wyeth’s long-term

      and successful promotional efforts as well as Teva and potentially other manufacturers’

      marketing and sales efforts that failed to disclose the details and dangers of Amiodarone

      toxicity related to its use for treating atrial fibrillation, which would have materially

      affected his decision to prescribe Amiodarone to Plaintiff and Plaintiff’s decision to take

      it.



                                                 138
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 139 of 313 PageID #: 175917




             e)      She was not aware that her use of the medication was for an “off-label”

      use and, as noted above, she was not in a situation of last resort as to her atrial

      fibrillation. Correction of atrial fibrillation was never an FDA-approved use of

      Cordarone®, Pacerone® or its bioequivalents, including the generic formulation sold by

      Teva and her prescription was for an “off-label” use. More importantly, she did not

      receive the required Medication Guide for the prescriptions she filled. She did not receive

      the Medication Guide from her pharmacist because the Medication Guides were not

      provided by Teva and potentially other manufacturers and distributors to pharmacists for

      distribution with her prescription in sufficient quantities, if at all. Because she did not

      receive the Medication Guide that Defendants were required to provide her, she received

      and ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

      labels and notifications, as set forth in detail below. She was thus unaware of the dangers

      she faced from the drug that caused her debilitating injuries.

             f)      In addition to not receiving the Medication Guide, she was not provided

      up to date warning labels that would have warned her of the serious, potentially life-

      threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to her. Had she been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, she would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately June 2015, she began to experience shortness

      of breath, wheezing, trouble breathing, coughing, fatigue, weakness, chest pain, fainting,

      edema, and irregular heart rate. She was presented with a diagnosis of Amiodarone-

      induced interstitial lung disease.    Interstitial lung disease is a debilitating chronic,

      progressive condition that only worsens over time.         The five-year survival rate for

      individuals with interstitial lung disease is extremely poor.     Interstitial lung disease



                                                  139
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 140 of 313 PageID #: 175918




      causes the lung tissue to become damaged, scarred and thickened, making it difficult for

      lungs to work properly.

             h)     She was later informed and learned that these complications were

      allegedly attributable to the ingestion of Amiodarone. Thus, it was some time after these

      diagnoses that she became aware of Defendants’ role in the improper manufacture,

      distribution and sale of Amiodarone and that her injuries may have been caused by the

      negligence or wrongful acts of Defendants.

             i)     Before developing interstitial lung disease, she was a remarkably healthy

      and active individual. After developing interstitial lung disease, she struggled to exert

      herself and was often fatigued.    She also and suffers from a litany of other health

      problems related to her use of Amiodarone and medications used to treat her

      Amiodarone-induced vision injury and pulmonary injury.
      47.    Plaintiff Braha Jackson

             a)     On personal knowledge, Plaintiff Braha Jackson (hereinafter “Plaintiff” or

      “Jackson”) is an individual who resides in Anderson County, Tennessee. She was

      prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

      (described more fully herein), which was manufactured, promoted, supplied and/or

      distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

      induced pulmonary disease, a life-altering and debilitating condition. In or around

      February 2011, she was diagnosed as suffering from atrial fibrillation, which is a rhythm

      condition of the atrial chambers of the heart. She was subsequently prescribed a “rhythm

      medication” by her cardiologist, which turned out to be Amiodarone. As a proximate

      result of his Amiodarone use, she developed Amiodarone-induced pulmonary disease, a

      serious and potentially deadly lung injury. She received no warning from her physician

      about these potential life-threatening complications, nor did any warnings that

      Amiodarone had not been approved and was not an appropriate treatment for A-fib

      accompany the purchase of Amiodarone.



                                                   140
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 141 of 313 PageID #: 175919




              b)      At the time Amiodarone was prescribed to her, she was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did she

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

              c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. She

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

              d)      In approximately February 2011, as a result of the long-term and pervasive

      promotional activities of brand innovator Wyeth to an entire generation of physicians as

      detailed herein below, along with the continuing sales efforts of Defendants, Dr. Sharma

      prescribed her a course of 200mg Amiodarone tablets for treatment of her non-life

      threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. She filled the prescription

      and ingested the drug Amiodarone as prescribed. Dr. Sharma was a victim of the long-

      term and successful promotional efforts of brand innovator Wyeth as well as continued

      unlawful promotional and sales efforts by Defendants that failed to disclose the details

      and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation, which

      would have materially affected his decision to prescribe Amiodarone to Plaintiff and

      Plaintiff’s decision to take it.

              e)      She was not aware that her use of the medication was for an “off-label”

      use and, as noted above, she was not in a situation of last resort as to her atrial

      fibrillation. Correction of atrial fibrillation was never an FDA-approved use of

      Cordarone®, Pacerone® or its bioequivalents, including the generic formulation sold by

      Teva and her prescription was for an “off-label” use. More importantly, she did not

      receive the required Medication Guide for the prescriptions she filled. She did not receive

      the Medication Guide from her pharmacist because the Medication Guides were not

                                                  141
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 142 of 313 PageID #: 175920




      provided by Teva and potentially other manufacturers and distributors to pharmacists for

      distribution with her prescription in sufficient quantities, if at all. Because she did not

      receive the Medication Guide that Defendants were required to provide her, she received

      and ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

      labels and notifications, as set forth in detail below. She was thus unaware of the dangers

      she faced from the drug that caused her debilitating injuries.

             f)      In addition to not receiving the Medication Guide, she was not provided

      up to date warning labels that would have warned her of the serious, potentially life-

      threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to her. Had she been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, she would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately November 2016, she began to experience

      shortness of breath, wheezing, trouble breathing, coughing, fatigue, chest pain, weakness,

      dizziness and edema. She was presented with a diagnosis of Amiodarone-induced

      pulmonary disease and pulmonary edema. Amiodarone-induced pulmonary disease is a

      debilitating chronic, progressive condition that only worsens over time. The survival rate

      for individuals with Amiodarone-induced pulmonary disease is extremely poor.

      Amiodarone-induced pulmonary disease causes the lung tissue to become damaged,

      scarred and thickened, making it difficult for lungs to work properly.

             h)      She was later informed and learned that these complications were

      allegedly attributable to the ingestion of Amiodarone. Thus, it was some time after these

      diagnoses that she became aware of Defendants’ role in the improper manufacture,

      distribution and sale of Amiodarone and that her injuries may have been caused by the

      negligence or wrongful acts of Defendants.



                                                   142
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 143 of 313 PageID #: 175921




             i)     Before developing pulmonary disease and pulmonary edema, Plaintiff was

      a remarkably healthy and active individual. After developing pulmonary disease and

      pulmonary edema, she struggles to exert herself and is often short of breath. She also

      suffers from a litany of other health problems related to her use of Amiodarone and

      medications used to treat her Amiodarone-induced pulmonary injuries.

      48.    Plaintiff Robert Mason

             a)     On personal knowledge, Plaintiff Robert Mason (hereinafter “Plaintiff” or

      “Mason”) is an individual who resides in Saginaw County, Michigan. He was prescribed,

      purchased, and ingested the drug commonly referred to as Amiodarone (described more

      fully herein), which was manufactured, promoted, supplied and/or distributed by

      Defendants and as a proximate cause thereof, developed Amiodarone-induced pulmonary

      fibrosis and vision loss, life-threatening and debilitating conditions. In or around May

      2005, he was diagnosed as suffering from atrial fibrillation, which is a rhythm condition

      of the atrial chambers of the heart. He was subsequently prescribed a “rhythm

      medication” by his cardiologist, which turned out to be Amiodarone. As a proximate

      result of his Amiodarone use, he developed Amiodarone-induced pulmonary fibrosis and

      vision damage, both serious and potentially disabling medical conditions. He received no

      warning from his physician about these potential life-threatening complications, nor did

      any warnings that Amiodarone had not been approved and was not an appropriate

      treatment for A-fib accompany the purchase of Amiodarone.

             b)     At the time Amiodarone was prescribed to him, he was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

             c)     Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. He



                                                143
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 144 of 313 PageID #: 175922




      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

              d)      In or around May 2005, as a result of the long-term and pervasive

      promotional activities of brand innovator Wyeth to an entire generation of physicians as

      detailed herein below, along with the continuing sales efforts of Defendants, Dr. Badami

      prescribed him a course of 200mg Amiodarone tablets for treatment of his non-life-

      threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. He filled the prescription and

      ingested the drug Amiodarone as prescribed. Dr. Badami was a victim of the long-term

      and successful promotional efforts of brand innovator Wyeth as well as continued

      unlawful promotional and sales efforts by Defendants that failed to disclose the details

      and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation, which

      would have materially affected his decision to prescribe Amiodarone to Plaintiff and

      Plaintiff’s decision to take it.

              e)      He was not aware that his use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA-approved use of Cordarone®,

      Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

      prescription was for an “off-label” use. More importantly, he did not receive the required

      Medication Guide for the prescriptions he filled. He did not receive the Medication Guide

      from his pharmacist because the Medication Guides were not provided by Teva and

      potentially other manufacturers and distributors to pharmacists for distribution with his

      prescription in sufficient quantities, if at all. Because he did not receive the Medication

      Guide that Defendants were required to provide him, he received and ingested a

      mislabeled drug under Delaware State law based on duties imposed under Delaware state

      law to not manufacture, distribute or sell medications without all required labels and

      notifications, as set forth in detail below. He was thus unaware of the dangers he faced

      from the drug that caused his debilitating injuries.

                                                   144
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 145 of 313 PageID #: 175923




             f)      In addition to not receiving the Medication Guide, he was not provided up

      to date warning labels that would have warned him of the serious, potentially life-

      threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately October 2017, he began to experience

      shortness of breath, wheezing, trouble breathing, fatigue, coughing, blurry vision, vision

      loss, dizziness and weakness. He was presented with a diagnosis of Amiodarone-induced

      pulmonary fibrosis and vision loss. Amiodarone-induced pulmonary fibrosis is a

      debilitating chronic, progressive condition that only worsens over time. The survival rate

      for individuals with Amiodarone-induced pulmonary fibrosis is extremely poor.

      Amiodarone-induced pulmonary fibrosis causes the lung tissue to become damaged,

      scarred and thickened, making it difficult for lungs to work properly.

             h)      He was later informed and learned that these complications were allegedly

      attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

      that he became aware of Defendants’ role in the improper manufacture, distribution and

      sale of Amiodarone and that his injuries may have been caused by the negligence or

      wrongful acts of Defendants

             i)      Before developing Amiodarone-induced pulmonary fibrosis and vision

      loss, Plaintiff was a remarkably healthy and active individual. After developing these

      injuries, he could not easily exert himself and was often fatigued and weak. He also and

      suffers from a litany of other health problems related to his use of Amiodarone and

      medications used to treat his Amiodarone-induced pulmonary injury.

      49.    Plaintiff Noel Cleckler and Frances Cleckler

             a)      On personal knowledge, Plaintiff Noel Cleckler (hereinafter “Plaintiff” or

      “Cleckler”) is an individual who resides in Taylor County, Texas. He was prescribed,

                                                  145
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 146 of 313 PageID #: 175924




      purchased, and ingested the drug commonly referred to as Amiodarone (described more

      fully herein), which was manufactured, promoted, supplied and/or distributed by

      Defendants and as a proximate cause thereof, developed Amiodarone-induced pulmonary

      disease and vision loss, a life-threatening and debilitating condition. In or around 2014,

      he was diagnosed as suffering from atrial fibrillation, which is a rhythm condition of the

      atrial chambers of the heart. He was subsequently prescribed a “rhythm medication” by

      his cardiologist, which turned out to be Amiodarone. As a proximate result of his

      Amiodarone use, he developed Amiodarone-induced pulmonary disease and vision

      injury, a serious and potentially disabling condition. He received no warning from his

      physician about these potential life-threatening complications, nor did any warnings that

      Amiodarone had not been approved and was not an appropriate treatment for A-fib

      accompany the purchase of Amiodarone.

             b)      At the time Amiodarone was prescribed to him, he was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. She

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

             d)      In approximately 2014, as a result of the long-term and pervasive

      promotional activities of brand innovator Wyeth to an entire generation of physicians as

      detailed herein below, along with the continuing sales efforts of Defendants, Dr. Patel

      prescribed him a course of 200mg Amiodarone tablets for treatment of his non-life-

      threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. He filled the prescription and

      ingested the drug Amiodarone as prescribed. Dr. Patel was a victim of the long-term and

                                                 146
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 147 of 313 PageID #: 175925




      successful promotional efforts of brand innovator Wyeth as well as continued unlawful

      promotional and sales efforts by Defendants that failed to disclose the details and dangers

      of Amiodarone toxicity related to its use for treating atrial fibrillation, which would have

      materially affected his decision to prescribe Amiodarone to Plaintiff and Plaintiff’s

      decision to take it.

              e)      He was not aware that his use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA-approved use of Cordarone®,

      Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

      prescription was for an “off-label” use. More importantly, he did not receive the required

      Medication Guide for the prescriptions he filled. He did not receive the Medication

      Guide from his pharmacist because the Medication Guides were not provided by Teva

      and potentially other manufacturers and distributors to pharmacists for distribution with

      his prescription in sufficient quantities, if at all. Because he did not receive the

      Medication Guide that Defendants were required to provide him, he received and

      ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

      labels and notifications, as set forth in detail below. He was thus unaware of the dangers

      he faced from the drug that caused his debilitating injuries.

              f)      In addition to not receiving the Medication Guide, he was not provided up

      to date warning labels that would have warned him of the serious, potentially life-

      threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

              g)      Beginning in approximately 2015, he began to experience vision loss,

      blurry vision, cataracts, and shortness of breath, wheezing, trouble breathing, coughing,

                                                  147
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 148 of 313 PageID #: 175926




      fatigue, chest pain, weakness, and dizziness. He was presented with a diagnosis of

      Amiodarone-induced pulmonary disease and vision loss. Amiodarone-induced pulmonary

      disease is a debilitating chronic, progressive condition that only worsens over time. The

      five-year survival rate for individuals with Amiodarone-induced pulmonary disease is

      extremely poor. Amiodarone-induced pulmonary disease causes the lung tissue to

      become damaged, scarred and thickened, making it difficult for lungs to work properly.

             h)      He was later informed and learned that these complications were allegedly

      attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

      that he became aware of Defendants’ role in the improper manufacture, distribution and

      sale of Amiodarone and that his injuries may have been caused by the negligence or

      wrongful acts of Defendants

             i)      Before developing vision injuries and pulmonary disease, Plaintiff was a

      remarkably healthy and active individual. After developing these complications, he

      struggles to exert himself and is often short of breath. He also suffers from a litany of

      other health problems related to his use of Amiodarone and medications used to treat his

      Amiodarone-induced pulmonary disease and vision loss.

             j)      Additionally, Plaintiff Frances Cleckler is the spouse of the Plaintiff Noel

      Cleckler and resides with her spouse, and she depended on Noel Cleckler, to be her

      primary caretaker as they enjoyed their family and life together. As a direct and

      proximate result of the injuries to Plaintiff Noel Cleckler, Plaintiff Frances Cleckler, has

      in the past and will in the future suffer and incur loss of his consortium, loss of her

      spouse’s services, the cost and expense of having medical care, the cost of travel

      necessary to secure said medical care, attention and treatment for her spouse and the cost

      of related medical expense for him.

      50.    Plaintiff Mark Laganelli

             a)      On personal knowledge, Mark Laganelli, Individually and as Personal

      Representative of the Estate of Lawrence Laganelli deceased (hereinafter “Plaintiff” or

      “Laganelli”) is an individual who resides in Worcester County, Massachusetts. Mr.

                                                  148
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 149 of 313 PageID #: 175927




      Laganelli was prescribed, purchased, and ingested the drug commonly referred to as

      Amiodarone (described more fully herein), which was manufactured, promoted, supplied

      and/or distributed by Defendants and as a proximate cause thereof, developed

      Amiodarone-induced acute pulmonary fibrosis, a life-threatening and debilitating

      condition. In or around June 2000, he was diagnosed as suffering from atrial fibrillation,

      which is a rhythm condition of the atrial chambers of the heart. He was subsequently

      prescribed a “rhythm medication” by his cardiologist, which turned out to be

      Amiodarone. As a proximate result of his Amiodarone use, he developed Amiodarone-

      induced pulmonary fibrosis, a serious and potentially deadly lung disease. He received no

      warning from his physician about these potential life-threatening complications, nor did

      any warnings that Amiodarone had not been approved and was not an appropriate

      treatment for A-fib accompany the purchase of Amiodarone.

             b)     At the time Amiodarone was prescribed to him, he was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

             c)     Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. He

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

             d)     In or around June 2000, as a result of the long-term and pervasive

      promotional activities of brand innovator Wyeth to an entire generation of physicians as

      detailed herein below, along with the continuing sales efforts of Defendants, Dr. Stephen

      Pezzella prescribed him a course of 200mg Amiodarone tablets for treatment of his non-

      life threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. He filled the prescription and

      ingested the drug Amiodarone as prescribed. Dr. Stephen Pezella was a victim of the

                                                 149
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 150 of 313 PageID #: 175928




      long-term and successful promotional efforts of brand innovator Wyeth as well as

      continued unlawful promotional and sales efforts by Defendants that failed to disclose the

      details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

      which would have materially affected his decision to prescribe Amiodarone to Plaintiff

      and Plaintiff’s decision to take it.

              e)      He was not aware that his use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA-approved use of Cordarone®,

      Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

      prescription was for an “off-label” use. More importantly, he did not receive the required

      Medication Guide for the prescriptions he filled. He did not receive the Medication Guide

      from his pharmacist because the Medication Guides were not provided by Teva and

      potentially other manufacturers and distributors to pharmacists for distribution with his

      prescription in sufficient quantities, if at all. Because he did not receive the Medication

      Guide that Defendants were required to provide him, he received and ingested a

      mislabeled drug under Delaware State law based on duties imposed under Delaware state

      law to not manufacture, distribute or sell medications without all required labels and

      notifications, as set forth in detail below. He was thus unaware of the dangers he faced

      from the drug that caused his debilitating injuries.

              f)      In addition to not receiving the Medication Guide, he was not provided up

      to date warning labels that would have warned him of the serious, potentially life-

      threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

              g)      Beginning in approximately April 2016, he began to experience shortness

      of breath, wheezing, trouble breathing, coughing, fatigue, weakness, vision loss, edema,

                                                   150
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 151 of 313 PageID #: 175929




      itching and chest pain. He was presented with a diagnosis of Amiodarone-induced

      pulmonary fibrosis and respiratory failure. Pulmonary fibrosis is a debilitating chronic,

      progressive condition that only worsens over time. The five-year survival rate for

      individuals with pulmonary fibrosis is extremely poor. Pulmonary fibrosis causes the

      lung tissue to become damaged, scarred and thickened, making it difficult for lungs to

      work properly.

             h)        He was later informed and learned that these complications were allegedly

      attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

      that he became aware of Defendants’ role in the improper manufacture, distribution and

      sale of Amiodarone and that his injuries may have been caused by the negligence or

      wrongful acts of Defendants.

             i)        Before developing pulmonary fibrosis, Plaintiff was a remarkably healthy

      and active individual. After developing pulmonary fibrosis, he struggled to exert himself,

      was often weak and suffered frequent pneumonias. He also suffered from a litany of other

      health problems related to his use of Amiodarone and medications used to treat his

      Amiodarone-induced pulmonary fibrosis including vision loss.

             j)        After developing pulmonary fibrosis his condition deteriorated rapidly,

      and his lungs collapsed requiring intensive care hospitalization. He could not adequately

      breathe on his own, requiring breathing assistance and oxygen use due to his pneumonia

      and respiratory failure. After spending several days in the hospital, Lawrence Laganelli

      succumbed to his Amiodarone-induced pulmonary fibrosis and respiratory failure on

      August 10, 2016.

      51.    Plaintiff Neils Davis

             a)        On personal knowledge, Plaintiff Neils Davis (hereinafter “Plaintiff” or

      “Davis”) is an individual who resides in Utah County, Utah. He was prescribed,

      purchased, and ingested the drug commonly referred to as Amiodarone (described more

      fully herein), which was manufactured, promoted, supplied and/or distributed by

      Defendants and as a proximate cause thereof, developed Amiodarone-induced vision

                                                  151
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 152 of 313 PageID #: 175930




      injury and loss as well as pulmonary injury, a life-altering and debilitating condition. In

      or around September 2014, he was diagnosed as suffering from atrial fibrillation, which

      is a rhythm condition of the atrial chambers of the heart. He was subsequently prescribed

      a “rhythm medication” by his cardiologist, which turned out to be Amiodarone. As a

      proximate result of his Amiodarone use, he developed Amiodarone-induced vision loss

      and pulmonary injury, both serious and potentially disabling conditions. He received no

      warning from his physician about these potential life-threatening complications, nor did

      any warnings that Amiodarone had not been approved and was not an appropriate

      treatment for A-fib accompany the purchase of Amiodarone.

             b)      At the time Amiodarone was prescribed to him, he was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. He

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

             d)      In or around September 2014, as a result of the long-term and pervasive

      promotional activities of brand innovator Wyeth to an entire generation of physicians as

      detailed herein below, along with the continuing sales efforts of Defendants, Dr. Chun

      Hwag prescribed him a course of 200mg Amiodarone tablets for treatment of his non-life

      threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. He filled the prescription and

      ingested the drug Amiodarone as prescribed. Dr. Chun Hwag was a victim of the long-

      term and successful promotional efforts of brand innovator Wyeth as well as continued

      unlawful promotional and sales efforts by Defendants that failed to disclose the details

      and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation, which

                                                  152
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 153 of 313 PageID #: 175931




      would have materially affected his decision to prescribe Amiodarone to Plaintiff and

      Plaintiff’s decision to take it.

              e)      He was not aware that his use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA-approved use of Cordarone®,

      Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

      prescription was for an “off-label” use. More importantly, he did not receive the required

      Medication Guide for the prescriptions he filled. He did not receive the Medication Guide

      from his pharmacist because the Medication Guides were not provided by Teva and

      potentially other manufacturers and distributors to pharmacists for distribution with his

      prescription in sufficient quantities, if at all. Because he did not receive the Medication

      Guide that Defendants were required to provide him, he received and ingested a

      mislabeled drug under Delaware State law based on duties imposed under Delaware state

      law to not manufacture, distribute or sell medications without all required labels and

      notifications, as set forth in detail below. He was thus unaware of the dangers he faced

      from the drug that caused his debilitating injuries.

              f)      In addition to not receiving the Medication Guide, he was not provided up

      to date warning labels that would have warned him of the serious, potentially life-

      threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

              g)      Beginning in approximately September 2015, he began to experience

      vision loss, visual disturbances such as halos and floaters, dizziness, poor coordination,

      shortness of breath, coughing, fatigue, abdominal pain, trouble with exertion, irregular

      heart rate and weakness. He was presented with a diagnosis of Amiodarone-induced

      vision loss/injury and pulmonary injury. Amiodarone-induced vision loss is a debilitating

                                                   153
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 154 of 313 PageID #: 175932




      condition that could worsen over time resulting in other visual complications. In addition,

      Amiodarone-induced pulmonary injury is a debilitating chronic, progressive condition

      that only worsens over time. The long-term survival rate for individuals with

      Amiodarone-induced pulmonary injury is extremely poor. Pulmonary injury causes the

      lung tissue to become damaged, scarred and thickened, making it difficult for lungs to

      work properly.

             h)        He was later informed and learned that these complications were allegedly

      attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

      that he became aware of Defendants’ role in the improper manufacture, distribution and

      sale of Amiodarone and that his injuries may have been caused by the negligence or

      wrongful acts of Defendants

             i)        Before developing vision injury and loss and pulmonary complications,

      Plaintiff was a remarkably healthy and active individual. After developing these injuries,

      he could not easily read or drive and was often fatigued and short of breath. He also

      suffers from a litany of other health problems related to her use of Amiodarone and

      medications used to treat his Amiodarone-induced vision injury and pulmonary injury,

      including congestive heart failure and kidney disease.
      52.    Plaintiffs Don Amburgey and Joyce Amburgey

             a)        On personal knowledge, Plaintiff Don Amburgey (hereinafter “Plaintiff”

      or “Amburgey”) is an individual who resides in Letcher County, Kentucky. He was

      prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

      (described more fully herein), which was manufactured, promoted, supplied and/or

      distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

      induced pulmonary disease, vision injury, kidney disease and abnormal thyroid function,

      all life-threatening and debilitating conditions. In or around January 2009, he was

      diagnosed as suffering from atrial fibrillation, which is a rhythm condition of the atrial

      chambers of the heart. He was subsequently prescribed a “rhythm medication” by his

      cardiologist, which turned out to be Amiodarone. As a proximate result of his

                                                  154
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 155 of 313 PageID #: 175933




      Amiodarone use, he developed Amiodarone-induced interstitial lung disease, vision loss

      and impairment, kidney disease, and hypothyroidism. He received no warning from his

      physician about these potential life-threatening complications, nor did any warnings that

      Amiodarone had not been approved and was not an appropriate treatment for A-fib

      accompany the purchase of Amiodarone.

              b)      At the time Amiodarone was prescribed to him, he was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

              c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. He

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

              d)      In or around June 2010, as a result of the long-term and pervasive

      promotional activities of brand innovator Wyeth to an entire generation of physicians as

      detailed herein below, along with the continuing sales efforts of Defendants, Dr. Arun

      Rao prescribed him a course of 200mg Amiodarone tablets for treatment of his non-life

      threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. He filled the prescription and

      ingested the drug Amiodarone as prescribed. Dr. Arun Rao was a victim of the long-term

      and successful promotional efforts of brand innovator Wyeth as well as continued

      unlawful promotional and sales efforts by Defendants that failed to disclose the details

      and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation, which

      would have materially affected his decision to prescribe Amiodarone to Plaintiff and

      Plaintiff’s decision to take it.

              e)      He was not aware that his use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

                                                  155
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 156 of 313 PageID #: 175934




      Correction of atrial fibrillation was never an FDA-approved use of Cordarone®,

      Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

      prescription was for an “off-label” use. More importantly, he did not receive the required

      Medication Guide for the prescriptions he filled. He did not receive the Medication Guide

      from his pharmacist because the Medication Guides were not provided by Teva and

      potentially other manufacturers and distributors to pharmacists for distribution with his

      prescription in sufficient quantities, if at all. Because he did not receive the Medication

      Guide that Defendants were required to provide him, he received and ingested a

      mislabeled drug under Delaware State law based on duties imposed under Delaware state

      law to not manufacture, distribute or sell medications without all required labels and

      notifications, as set forth in detail below. He was thus unaware of the dangers he faced

      from the drug that caused his debilitating injuries.

             f)      In addition to not receiving the Medication Guide, he was not provided up

      to date warning labels that would have warned him of the serious, potentially life-

      threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately August 2017, he began to experience

      shortness of breath, wheezing, coughing, fatigue, weakness, cataracts, blurred vision, eye

      pain, vision loss, depression, anxiety, dizziness, weight loss, kidney and thyroid disease.

      He was presented with a diagnosis of Amiodarone-induced interstitial lung disease,

      vision injury, kidney disease, and hypothyroidism. Amiodarone-induced interstitial lung

      disease is a debilitating chronic, progressive condition that only worsens over time. The

      survival rate for individuals with Amiodarone-induced interstitial lung disease is

      extremely poor. Amiodarone-induced interstitial lung disease causes the lung tissue to

      become damaged, scarred and thickened, making it difficult for lungs to work properly.

                                                   156
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 157 of 313 PageID #: 175935




             h)      He was later informed and learned that these complications were allegedly

      attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

      that he became aware of Defendants’ role in the improper manufacture, distribution and

      sale of Amiodarone and that his injuries may have been caused by the negligence or

      wrongful acts of Defendants.

             i)      Before developing Amiodarone-induced vision loss, pulmonary, kidney,

      and thyroid disease, Plaintiff was a remarkably healthy and active individual. After

      developing these disabling injuries, he struggles to exert himself, cannot leave his home,

      requires assistance for all daily living activities, and has become depressed. He also lost

      weight and suffers from a litany of other health problems related to his use of

      Amiodarone and medications used to treat his Amiodarone-induced injuries.

             j)      Additionally, Plaintiff Joyce Amburgey is the spouse of the Plaintiff Don

      Amburgey, and resides with her spouse, and she depended on Don Amburgey to be her

      primary caretaker as they enjoyed their family and life together. As a direct and

      proximate result of the injuries to Plaintiff Don Amburgey, Plaintiff Joyce Amburgey has

      in the past and will in the future suffer and incur loss of his consortium, loss of her

      spouse’s services, the cost and expense of having medical care, the cost of travel

      necessary to secure said medical care, attention and treatment for her spouse and the cost

      of related medical expense for him.

      53.    Plaintiff Elbert Crowder

             a)      On personal knowledge, Plaintiff Elbert Crowder (hereinafter “Plaintiff”

      or “Crowder”) is an individual who resides in Pulaski County, Arkansas. He was

      prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

      (described more fully herein), which was manufactured, promoted, supplied and/or

      distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

      induced blindness and vision injury, a life-altering and debilitating condition. In or

      around June 2015, he was diagnosed as suffering from atrial fibrillation, which is a

      rhythm condition of the atrial chambers of the heart. He was subsequently prescribed a

                                                 157
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 158 of 313 PageID #: 175936




      “rhythm medication” by his cardiologist, which turned out to be Amiodarone. As a

      proximate result of his Amiodarone use, he developed Amiodarone-induced ischemic

      optic neuropathy, a serious and potentially disabling condition. He received no warning

      from his physician about these potential life-threatening complications, nor did any

      warnings that Amiodarone had not been approved and was not an appropriate treatment

      for A-fib accompany the purchase of Amiodarone.

              b)      At the time Amiodarone was prescribed to him, he was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

              c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. He

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them,

      and which was distributed nationwide by McKesson.

              d)      In June 2015, as a result of the long-term and pervasive promotional

      activities of brand innovator Wyeth to an entire generation of physicians as detailed

      herein below, along with the continuing sales efforts of Defendants, Dr. Michael Nolen

      prescribed him a course of 200mg Amiodarone tablets for treatment of his non-life

      threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. He filled the prescription and

      ingested the drug Amiodarone as prescribed. Dr. Michael Nolen was a victim of the long-

      term and successful promotional efforts of brand innovator Wyeth as well as continued

      unlawful promotional and sales efforts by Defendants that failed to disclose the details

      and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation, which

      would have materially affected his decision to prescribe Amiodarone to Plaintiff and

      Plaintiff’s decision to take it.

                                                  158
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 159 of 313 PageID #: 175937




             e)      He was not aware that his use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA-approved use of Cordarone®,

      Pacerone® or its bioequivalents, including the generic formulation sold by Teva and her

      prescription was for an “off-label” use. More importantly, he did not receive the required

      Medication Guide for the prescriptions he filled. He did not receive the Medication Guide

      from her pharmacist because the Medication Guides were not provided by Teva and

      potentially other manufacturers and distributors to pharmacists for distribution with his

      prescription in sufficient quantities, if at all. Because he did not receive the Medication

      Guide that Defendants were required to provide him, he received and ingested a

      mislabeled drug under Delaware State law based on duties imposed under Delaware state

      law to not manufacture, distribute or sell medications without all required labels and

      notifications, as set forth in detail below. He was thus unaware of the dangers he faced

      from the drug that caused his debilitating injuries.

             f)      In addition to not receiving the Medication Guide, he was not provided up

      to date warning labels that would have warned him of the serious, potentially life-

      threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately September 2015, he began to experience

      blindness, vision loss, eye pain, floaters, loss of visual acuity, and trouble with

      coordination due to vision loss. He was presented with a diagnosis of Amiodarone-

      induced blindness, and vision injury including ischemic optic neuropathy. Amiodarone-

      induced vision loss is a debilitating condition that could worsen over time resulting in

      other visual complications. Amiodarone-induced ischemic optic neuropathy and

      blindness often cannot be corrected and causes a significant impairment on quality of life.

                                                   159
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 160 of 313 PageID #: 175938




             h)      He was later informed and learned that these complications were allegedly

      attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

      that he became aware of Defendants’ role in the improper manufacture, distribution and

      sale of Amiodarone and that his injuries may have been caused by the negligence or

      wrongful acts of Defendants.

             i)      Before developing vision injury and blindness, Plaintiff was a remarkably

      healthy and active individual. After developing these injuries, he could not read or drive

      and requires assistance for daily living activities. He also suffers from a litany of other

      health problems related to his use of Amiodarone and medications used to treat his

      Amiodarone-induced blindness and vision injury.
      54.    Plaintiffs Timothy LeRose and Margaret LeRose

             a)      On personal knowledge, Plaintiff Timothy LeRose (hereinafter “Plaintiff”

      or “LeRose”) is an individual who resides in Nicholas County, West Virginia. He was

      prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

      (described more fully herein), which was manufactured, promoted, supplied and/or

      distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

      induced vision loss, a life-altering and debilitating conditions. In or around August 2014,

      he was diagnosed as suffering from atrial fibrillation, which is a rhythm condition of the

      atrial chambers of the heart. He was subsequently prescribed a “rhythm medication” by

      his cardiologist, which turned out to be Amiodarone. As a proximate result of his

      Amiodarone use, he developed Amiodarone-induced ischemic optic neuropathy, a serious

      and potentially blinding vision disease. He received no warning from his physician about

      these potential life-threatening complications, nor did any warnings that Amiodarone had

      not been approved and was not an appropriate treatment for A-fib accompany the

      purchase of Amiodarone.

             b)      At the time Amiodarone was prescribed to him, he was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

                                                 160
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 161 of 313 PageID #: 175939




      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

              c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. He

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

              d)      In August 2014, as a result of the long-term and pervasive promotional

      activities of brand innovator Wyeth to an entire generation of physicians as detailed

      herein below, along with the continuing sales efforts of Defendants, Dr. Chafik Assal

      prescribed him a course of 200mg Amiodarone tablets for treatment of his non-life

      threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. He filled the prescription and

      ingested the drug Amiodarone as prescribed. Dr. Chafik Assal was a victim of the long-

      term and successful promotional efforts of brand innovator Wyeth as well as continued

      unlawful promotional and sales efforts by Defendants that failed to disclose the details

      and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation, which

      would have materially affected his decision to prescribe Amiodarone to Plaintiff and

      Plaintiff’s decision to take it.

              e)      He was not aware that his use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA-approved use of Cordarone®,

      Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

      prescription was for an “off-label” use. More importantly, he did not receive the required

      Medication Guide for the prescriptions he filled. He did not receive the Medication Guide

      from his pharmacist because the Medication Guides were not provided by Teva and

      potentially other manufacturers and distributors to pharmacists for distribution with his

      prescription in sufficient quantities, if at all. Because he did not receive the Medication

      Guide that Defendants were required to provide him, he received and ingested a

                                                  161
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 162 of 313 PageID #: 175940




      mislabeled drug under Delaware State law based on duties imposed under Delaware state

      law to not manufacture, distribute or sell medications without all required labels and

      notifications, as set forth in detail below. He was thus unaware of the dangers he faced

      from the drug that caused his debilitating injuries.

             f)      In addition to not receiving the Medication Guide, he was not provided up

      to date warning labels that would have warned him of the serious, potentially life-

      threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately October 2015, he began to experience blurry

      vision, floaters, loss of peripheral vision, sudden blindness, optic nerve damage, shortness

      of breath, weight gain, and abnormal thyroid function. He was presented with a diagnosis

      of Amiodarone-induced ischemic optic neuropathy and blindness. Amiodarone-induced

      ischemic optic neuropathy is a debilitating chronic, visual eye condition that permanently

      damages the optic nerve resulting in loss of vision. There are minimal treatment options

      available for individuals with Amiodarone-induced ischemic optic neuropathy and the

      outcome is extremely poor.

             h)      He was later informed and learned that these complications were allegedly

      attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

      that he became aware of Defendants’ role in the improper manufacture, distribution and

      sale of Amiodarone and that his injuries may have been caused by the negligence or

      wrongful acts of Defendants

             i)      Before developing optic neuropathy and vision loss, Plaintiff was a

      remarkably healthy and active individual. After developing vision loss and optic damage,

      he struggles to drive, read, watch television, and enjoy the things he once did. He also

      gained weight and suffers from a litany of other health problems related to his use of

                                                   162
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 163 of 313 PageID #: 175941




      Amiodarone and medications used to treat his Amiodarone-induced vision injury

      including abnormal thyroid function and shortness of breath.

             j)      Additionally, Plaintiff Margaret LeRose is the spouse of the Plaintiff

      Timothy LeRose, and resides with her spouse, and she depended on Timothy LeRose to

      be her primary caretaker as they enjoyed their family and life together. As a direct and

      proximate result of the injuries to Plaintiff Timothy LeRose, Plaintiff Margaret LeRose

      has in the past and will in the future suffer and incur loss of his consortium, loss of her

      spouse’s services, the cost and expense of having medical care, the cost of travel

      necessary to secure said medical care, attention and treatment for her spouse and the cost

      of related medical expense for him.
      55.    Plaintiff Doyle Turner

             a)      On personal knowledge, Doyle Turner, Individually and as Personal

      Representative of the Estate of Carolyn Turner, deceased (hereinafter “Plaintiff” or

      “Turner”) is an individual who resides in Gregg County, Texas. Mrs. Turner was

      prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

      (described more fully herein), which was manufactured, promoted, supplied and/or

      distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

      induced acute interstitial lung disease, a life-threatening and debilitating condition. In or

      around October 2014, she was diagnosed as suffering from atrial fibrillation, which is a

      rhythm condition of the atrial chambers of the heart. She was subsequently prescribed a

      “rhythm medication” by her cardiologist, which turned out to be Amiodarone. As a

      proximate result of her Amiodarone use, she developed Amiodarone-induced interstitial

      lung disease and respiratory failure, both serious and potentially deadly lung diseases.

      She received no warning from her physician about these potential life-threatening

      complications, nor did any warnings that Amiodarone had not been approved and was not

      an appropriate treatment for A-fib accompany the purchase of Amiodarone.

             b)      At the time Amiodarone was prescribed to her, she was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did she

                                                  163
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 164 of 313 PageID #: 175942




      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

              c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. She

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

              d)      In October 2014, as a result of the long-term and pervasive promotional

      activities of brand innovator Wyeth to an entire generation of physicians as detailed

      herein below, along with the continuing sales efforts of Defendants, Dr. Gordon Uretsky

      prescribed her a course of 200mg Amiodarone tablets for treatment of her non-life

      threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. She filled the prescription

      and ingested the drug Amiodarone as prescribed. Dr. Gordon Uretskywas a victim of the

      long-term and successful promotional efforts of brand innovator Wyeth as well as

      continued unlawful promotional and sales efforts by Defendants that failed to disclose the

      details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

      which would have materially affected his decision to prescribe Amiodarone to Plaintiff

      and Plaintiff’s decision to take it.

              e)      She was not aware that her use of the medication was for an “off-label”

      use and, as noted above, she was not in a situation of last resort as to her atrial

      fibrillation. Correction of atrial fibrillation was never an FDA-approved use of

      Cordarone®, Pacerone® or its bioequivalents, including the generic formulation sold by

      Teva and her prescription was for an “off-label” use. More importantly, she did not

      receive the required Medication Guide for the prescriptions she filled. She did not receive

      the Medication Guide from her pharmacist because the Medication Guides were not

      provided by Teva and potentially other manufacturers and distributors to pharmacists for

      distribution with her prescription in sufficient quantities, if at all. Because she did not

                                                   164
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 165 of 313 PageID #: 175943




      receive the Medication Guide that Defendants were required to provide her, she received

      and ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

      labels and notifications, as set forth in detail below. She was thus unaware of the dangers

      she faced from the drug that caused her debilitating injuries.

             f)      In addition to not receiving the Medication Guide, she was not provided

      up to date warning labels that would have warned her of the serious, potentially life-

      threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to her. Had she been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, she would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately April 2016, she began to experience vision

      loss, blurry vision, trouble with coordination due to vision loss, hallucinations and overall

      weakness, as well as shortness of breath, wheezing, difficulty breathing, coughing,

      fatigue, and weakness. She was presented with a diagnosis of Amiodarone-induced

      respiratory failure. Respiratory failure is a debilitating chronic, progressive condition that

      only worsens over time.

             h)      She was later informed and learned that these complications were

      allegedly attributable to the ingestion of Amiodarone. Thus, it was some time after these

      diagnoses that she became aware of Defendants’ role in the improper manufacture,

      distribution and sale of Amiodarone and that her injuries may have been caused by the

      negligence or wrongful acts of Defendants

             i)      Before developing vision loss and respiratory failure, Plaintiff was a

      remarkably healthy and active individual. After developing vision loss and respiratory

      failure, she could no longer enjoy many of the things she used to. She also suffered from

      a litany of other health problems related to her use of Amiodarone and medications used

      to treat her Amiodarone-induced respiratory failure.

                                                   165
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 166 of 313 PageID #: 175944




             j)     After developing respiratory failure, her condition deteriorated rapidly,

      requiring extended hospitalization. She could not adequately breathe on her own,

      requiring breathing assistance and oxygen use. Carolyn Turner succumbed to her

      Amiodarone-induced respiratory failure on April 20, 2017.

      56.    Plaintiffs Melvin Kinney and Isabella Kinney

             a)     On personal knowledge, Plaintiff Melvin Kinney (hereinafter “Plaintiff”

      or “Kinney”) is an individual who resides in Chittenden County, Vermont. He was

      prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

      (described more fully herein), which was manufactured, promoted, supplied and/or

      distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

      induced pulmonary fibrosis, a life-threatening pulmonary condition. In November 2014,

      he was diagnosed as suffering from atrial fibrillation, which is a rhythm condition of the

      atrial chambers of the heart. He was subsequently prescribed a “rhythm medication” by

      his cardiologist, which turned out to be Amiodarone. As a proximate result of his

      Amiodarone use, he developed Amiodarone-induced pulmonary fibrosis, a serious and

      potentially deadly lung disease. He received no warning from his physician about these

      potential life-threatening complications, nor did any warnings that Amiodarone had not

      been approved and was not an appropriate treatment for A-fib accompany the purchase of

      Amiodarone.

             b)     At the time Amiodarone was prescribed to him, he was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

             c)     Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. He

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

                                                 166
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 167 of 313 PageID #: 175945




              d)      In December 2014, as a result of the long-term and pervasive promotional

      activities of brand innovator Wyeth to an entire generation of physicians as detailed

      herein below, along with the continuing sales efforts of Defendants, Dr. Vladimir

      Curkoric prescribed him a course of 200mg Amiodarone tablets for treatment of his non-

      life threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. He filled the prescription and

      ingested the drug Amiodarone as prescribed. Dr. Vladimir Curkoric was a victim of the

      long-term and successful promotional efforts of brand innovator Wyeth as well as

      continued unlawful promotional and sales efforts by Defendants that failed to disclose the

      details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

      which would have materially affected his decision to prescribe Amiodarone to Plaintiff

      and Plaintiff’s decision to take it.

              e)      He was not aware that his use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA-approved use of Cordarone®,

      Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

      prescription was for an “off-label” use. More importantly, he did not receive the required

      Medication Guide for the prescriptions he filled. He did not receive the Medication Guide

      from his pharmacist because the Medication Guides were not provided by Teva and

      potentially other manufacturers and distributors to pharmacists for distribution with his

      prescription in sufficient quantities, if at all. Because he did not receive the Medication

      Guide that Defendants were required to provide him, he received and ingested a

      mislabeled drug under Delaware State law based on duties imposed under Delaware state

      law to not manufacture, distribute or sell medications without all required labels and

      notifications, as set forth in detail below. He was thus unaware of the dangers he faced

      from the drug that caused his debilitating injuries.

              f)      In addition to not receiving the Medication Guide, he was not provided up

      to date warning labels that would have warned him of the serious, potentially life-

                                                   167
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 168 of 313 PageID #: 175946




      threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately May 2016, he began to experience shortness

      of breath, wheezing, coughing, trouble breathing, fatigue, chest pain, and difficulty

      walking. He was presented with a diagnosis of Amiodarone-induced pulmonary fibrosis.

      Amiodarone-induced pulmonary fibrosis is a debilitating chronic, progressive condition

      that only worsens over time. The five-year survival rate for individuals with pulmonary

      fibrosis is extremely poor. Pulmonary fibrosis is a disease that causes the lung tissue to

      become damaged, scarred and thickened, making it difficult for lungs to work properly.

             h)      He was later informed and learned that these complications were allegedly

      attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

      that he became aware of Defendants’ role in the improper manufacture, distribution and

      sale of Amiodarone and that his injuries may have been caused by the negligence or

      wrongful acts of Defendants

             i)      Before developing pulmonary fibrosis, Plaintiff was a remarkably healthy

      and active individual. After developing pulmonary fibrosis, he struggles to exert himself

      and requires use of oxygen. He also suffers from a litany of other health problems related

      to his use of Amiodarone and medications used to treat his Amiodarone-induced

      pulmonary fibrosis.

             j)      Additionally, Plaintiff Isabella Kinney is the spouse of the Plaintiff Melvin

      Kinney, and resides with her spouse, and she depended on Melvin Kinney to be her

      primary caretaker as they enjoyed their family and life together. As a direct and

      proximate result of the injuries to Plaintiff Melvin Kinney, Plaintiff Isabella Kinney has

      in the past and will in the future suffer and incur loss of his consortium, loss of her

      spouse’s services, the cost and expense of having medical care, the cost of travel

                                                  168
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 169 of 313 PageID #: 175947




      necessary to secure said medical care, attention and treatment for her spouse and the cost

      of related medical expense for him.

      57.    Plaintiffs Baldamer Martinez and Anna Martinez

             a)      On personal knowledge, Plaintiff Baldamer Martinez (hereinafter

      “Plaintiff” or “Martinez”) is an individual who resides in Galveston County, Texas. He

      was prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

      (described more fully herein), which was manufactured, promoted, supplied and/or

      distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

      induced pulmonary injury and vision loss, both life-threatening and debilitating

      conditions. In or around May 2015, he was diagnosed as suffering from atrial fibrillation,

      which is a rhythm condition of the atrial chambers of the heart. He was subsequently

      prescribed a “rhythm medication” by his cardiologist, which turned out to be

      Amiodarone. As a proximate result of his Amiodarone use, he developed Amiodarone-

      induced pulmonary disease, as well as vision loss. He received no warning from his

      physician about these potential life-threatening complications, nor did any warnings that

      Amiodarone had not been approved and was not an appropriate treatment for A-fib

      accompany the purchase of Amiodarone.

             b)      At the time Amiodarone was prescribed to him, he was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. He

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

             d)      In or around May 2015, as a result of the long-term and pervasive

      promotional activities of brand innovator Wyeth to an entire generation of physicians as

                                                 169
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 170 of 313 PageID #: 175948




      detailed herein below, along with the continuing sales efforts of Defendants, Dr. Acharya

      prescribed him a course of 200mg Amiodarone tablets for treatment of his non-life

      threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. He filled the prescription and

      ingested the drug Amiodarone as prescribed. Dr. Acharya was a victim of the long-term

      and successful promotional efforts of brand innovator Wyeth as well as continued

      unlawful promotional and sales efforts by Defendants that failed to disclose the details

      and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation, which

      would have materially affected his decision to prescribe Amiodarone to Plaintiff and

      Plaintiff’s decision to take it.

              e)      He was not aware that his use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA-approved use of Cordarone®,

      Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

      prescription was for an “off-label” use. More importantly, he did not receive the required

      Medication Guide for the prescriptions he filled. He did not receive the Medication

      Guide from his pharmacist because the Medication Guides were not provided by Teva

      and potentially other manufacturers and distributors to pharmacists for distribution with

      his prescription in sufficient quantities, if at all. Because he did not receive the

      Medication Guide that Defendants were required to provide him, he received and

      ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

      labels and notifications, as set forth in detail below. He was thus unaware of the dangers

      he faced from the drug that caused his debilitating injuries.

              f)      In addition to not receiving the Medication Guide, he was not provided

      up-to-date warning labels that would have warned him of the serious, potentially life-

      threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

                                                  170
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 171 of 313 PageID #: 175949




      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)        Beginning in approximately January 2016, he began to experience

      shortness of breath, wheezing, trouble breathing, fatigue, chest pain, weakness, blurred

      vision and vision loss, memory loss, dizziness and edema. He was presented with a

      diagnosis of Amiodarone-induced pulmonary disease and vision loss. Amiodarone-

      induced pulmonary disease is a debilitating chronic, progressive condition that only

      worsens over time. The survival rate for individuals with Amiodarone-induced

      pulmonary disease is extremely poor. Amiodarone-induced pulmonary disease causes the

      lung tissue to become damaged, scarred and thickened, making it difficult for lungs to

      work properly.

             h)        He was later informed and learned that these complications were allegedly

      attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

      that he became aware of Defendants’ role in the improper manufacture, distribution and

      sale of Amiodarone and that his injuries may have been caused by the negligence or

      wrongful acts of Defendants.

             i)        Before developing pulmonary disease and vision loss, Plaintiff was a

      remarkably healthy and active individual. After developing pulmonary injury and vision

      loss, he struggles to exert himself and is often too weak to walk. He also lost weight and

      suffers from a litany of other health problems related to his use of Amiodarone and

      medications used to treat his Amiodarone-induced pulmonary disease.

             j)        Additionally, Plaintiff Anna Martinez is the spouse of the Plaintiff

      Baldemar Martinez, and resides with her spouse, and she depended on Baldemar

      Martinez to be her primary caretaker as they enjoyed their family and life together. As a

      direct and proximate result of the injuries to Plaintiff Baldemar Martinez, Plaintiff Anna

      Martinez has in the past and will in the future suffer and incur loss of his consortium, loss

      of her spouse’s services, the cost and expense of having medical care, the cost of travel

                                                  171
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 172 of 313 PageID #: 175950




      necessary to secure said medical care, attention and treatment for her spouse and the cost

      of related medical expense for him.

      58.    Plaintiff Albert Shepherd

             a)      On personal knowledge, Albert Shepherd, Individually and as Personal

      Representative of the Estate of Emily Shepherd, deceased (hereinafter “Plaintiff” or

      “Shepherd”) is an individual who resides in Starke County, Indiana. Mrs. Shepherd was

      prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

      (described more fully herein), which was manufactured, promoted, supplied and/or

      distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

      induced pulmonary fibrosis, a life-threatening and debilitating pulmonary condition. In

      October 2011, she was diagnosed as suffering from atrial fibrillation, which is a rhythm

      condition of the atrial chambers of the heart. She was subsequently prescribed a “rhythm

      medication” by her cardiologist, which turned out to be Amiodarone. As a proximate

      result of her Amiodarone use, she developed Amiodarone-induced pulmonary fibrosis

      and respiratory failure, serious and potentially deadly lung diseases. She received no

      warning from her physician about these potential life-threatening complications, nor did

      any warnings that Amiodarone had not been approved and was not an appropriate

      treatment for A-fib accompany the purchase of Amiodarone.

             b)      At the time Amiodarone was prescribed to her, she was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did she

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. She

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.



                                                 172
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 173 of 313 PageID #: 175951




             d)      In October 2011, as a result of the long-term and pervasive promotional

      activities of brand innovator Wyeth to an entire generation of physicians as detailed

      herein below, along with the continuing sales efforts of Defendants, Dr. Rishi Sukhija

      prescribed her a course of 200mg Amiodarone tablets for treatment of her non-life

      threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. She filled the prescription

      and ingested the drug Amiodarone as prescribed. Dr. Rishi Sukhija and Dr. Abul Basher

      were victims of the long-term and successful promotional efforts of brand innovator

      Wyeth as well as continued unlawful promotional and sales efforts by Defendants that

      failed to disclose the details and dangers of Amiodarone toxicity related to its use for

      treating atrial fibrillation, which would have materially affected his decision to prescribe

      Amiodarone to Plaintiff and Plaintiff’s decision to take it.

             e)      She was not aware that her use of the medication was for an “off-label”

      use and, as noted above, she was not in a situation of last resort as to her atrial

      fibrillation. Correction of atrial fibrillation was never an FDA-approved use of

      Cordarone®, Pacerone® or its bioequivalents, including the generic formulation sold by

      Teva and her prescription was for an “off-label” use. More importantly, she did not

      receive the required Medication Guide for the prescriptions she filled. She did not receive

      the Medication Guide from her pharmacist because the Medication Guides were not

      provided by Teva and potentially other manufacturers and distributors to pharmacists for

      distribution with her prescription in sufficient quantities, if at all. Because she did not

      receive the Medication Guide that Defendants were required to provide her, she received

      and ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

      labels and notifications, as set forth in detail below. She was thus unaware of the dangers

      she faced from the drug that caused her debilitating injuries.

             f)      In addition to not receiving the Medication Guide, she was not provided

      up-to-date warning labels that would have warned her of the serious, potentially life-

                                                   173
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 174 of 313 PageID #: 175952




      threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to her. Had she been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, she would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.
              g)      Beginning in approximately May 2015, she began to experience shortness

      of breath, wheezing, trouble breathing, coughing, fatigue, edema, tremors, dizziness, and

      weakness. She was presented with a diagnosis of Amiodarone-induced pulmonary

      fibrosis and respiratory failure. Pulmonary fibrosis is a debilitating chronic, progressive

      condition that only worsens over time. The five-year survival rate for individuals with

      pulmonary fibrosis is extremely poor. Pulmonary fibrosis causes the lung tissue to

      become damaged, scarred and thickened, making it difficult for lungs to work properly.

             h)      She was later informed and learned that these complications were

      allegedly attributable to the ingestion of Amiodarone. Thus, it was some time after these

      diagnoses that she became aware of Defendants’ role in the improper manufacture,

      distribution and sale of Amiodarone and that her injuries may have been caused by the

      negligence or wrongful acts of Defendants.

             i)      Before developing pulmonary fibrosis and respiratory failure, Plaintiff was

      a remarkably healthy and active individual. After developing pulmonary fibrosis, she

      could not walk across the room and required oxygen. She also suffered from a litany of

      other health problems related to her use of Amiodarone and medications used to treat her

      Amiodarone-induced pulmonary fibrosis and respiratory failure.


             j)      After developing pulmonary fibrosis and respiratory fibrosis her condition

      deteriorated rapidly, requiring hospitalization. She could not adequately breathe on her

      own, requiring breathing assistance and oxygen use. After spending several days in the


                                                   174
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 175 of 313 PageID #: 175953




      hospital, Emily Shepherd succumbed to her Amiodarone-induced pulmonary fibrosis and

      respiratory failure on October 8, 2016.

      59.    Plaintiff Doris Johnson

             a)      On personal knowledge, Plaintiff Doris Johnson (hereinafter “Plaintiff” or

      “Johnson”) is an individual who resides in Knox County, Tennessee. She was prescribed,

      purchased, and ingested the drug commonly referred to as Amiodarone (described more

      fully herein), which was manufactured, promoted, supplied and/or distributed by

      Defendants and as a proximate cause thereof, developed Amiodarone-induced vision loss

      and pulmonary fibrosis, both life-altering and debilitating conditions. In or around

      September 2014, she was diagnosed as suffering from atrial fibrillation, which is a

      rhythm condition of the atrial chambers of the heart. She was subsequently prescribed a

      “rhythm medication” by her cardiologist, which turned out to be Amiodarone. As a

      proximate result of her Amiodarone use, she developed Amiodarone-induced pulmonary

      fibrosis and vision loss, serious and potentially disabling conditions. She received no

      warning from her physician about these potential life-threatening complications, nor did

      any warnings that Amiodarone had not been approved and was not an appropriate

      treatment for A-fib accompany the purchase of Amiodarone.

             b)      At the time Amiodarone was prescribed to her, she was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did she

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. She

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

             d)      In approximately September 2014, as a result of the long-term and

      pervasive promotional activities of brand innovator Wyeth to an entire generation of

                                                 175
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 176 of 313 PageID #: 175954




      physicians as detailed herein below, along with the continuing sales efforts of

      Defendants, Dr. Brian Adams prescribed her a course of 200mg Amiodarone tablets for

      treatment of her non-life threatening atrial fibrillation. The prescriptions were versions of

      Amiodarone manufactured by Teva and potentially other manufacturers. She filled the

      prescription and ingested the drug Amiodarone as prescribed. Dr. Brian Adams was a

      victim of the long-term and successful promotional efforts of brand innovator Wyeth as

      well as continued unlawful promotional and sales efforts by Defendants that failed to

      disclose the details and dangers of Amiodarone toxicity related to its use for treating

      atrial fibrillation, which would have materially affected his decision to prescribe

      Amiodarone to Plaintiff and Plaintiff’s decision to take it.

             e)      She was not aware that her use of the medication was for an “off-label”

      use and, as noted above, she was not in a situation of last resort as to her atrial

      fibrillation. Correction of atrial fibrillation was never an FDA-approved use of

      Cordarone®, Pacerone® or its bioequivalents, including the generic formulation sold by

      Teva and her prescription was for an “off-label” use. More importantly, she did not

      receive the required Medication Guide for the prescriptions she filled. She did not receive

      the Medication Guide from her pharmacist because the Medication Guides were not

      provided by Teva and potentially other manufacturers and distributors to pharmacists for

      distribution with her prescription in sufficient quantities, if at all. Because she did not

      receive the Medication Guide that Defendants were required to provide her, she received

      and ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

      labels and notifications, as set forth in detail below. She was thus unaware of the dangers

      she faced from the drug that caused her debilitating injuries.

             f)      In addition to not receiving the Medication Guide, she was not provided

      up-to-date warning labels that would have warned her of the serious, potentially life-

      threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to her. Had she been

                                                   176
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 177 of 313 PageID #: 175955




      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, she would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately July 2015, she began to experience vision

      loss, deposits in eye, floaters, poor coordination due to vision loss, tremors, trouble

      breathing, shortness of breath, coughing, weakness, edema, chest pain, and fatigue. She

      was presented with a diagnosis of Amiodarone-induced pulmonary fibrosis and vision

      loss. Amiodarone-induced pulmonary fibrosis is a debilitating chronic, progressive

      condition that only worsens over time. The five-year survival rate for individuals with

      Amiodarone-induced pulmonary fibrosis is extremely poor. Amiodarone-induced

      pulmonary fibrosis causes the lung tissue to become damaged, scarred and thickened,

      making it difficult for lungs to work properly.

             h)      She was later informed and learned that these complications were

      allegedly attributable to the ingestion of Amiodarone. Thus, it was some time after these

      diagnoses that she became aware of Defendants’ role in the improper manufacture,

      distribution and sale of Amiodarone and that her injuries may have been caused by the

      negligence or wrongful acts of Defendants.

             i)      Before developing Amiodarone-induced pulmonary fibrosis and vision

      loss Plaintiff was a remarkably healthy and active individual. After developing these

      injuries, she could not easily read or drive and she is often fatigued and short of breath,

      requiring assistance with daily life activities. She also and suffers from a litany of other

      health problems related to her use of Amiodarone and medications used to treat her

      Amiodarone-induced vision injury and pulmonary fibrosis.

      60.    Plaintiff Fred Burrough

             a)      On personal knowledge, Plaintiff Fred Burrough (hereinafter “Plaintiff” or

      “Burrough”) is an individual who resides in Garland County, Arkansas. He was

      prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

      (described more fully herein), which was manufactured, promoted, supplied and/or

                                                   177
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 178 of 313 PageID #: 175956




      distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

      induced pulmonary injury, a life-altering and debilitating condition. In or around April

      2011, he was diagnosed as suffering from atrial fibrillation, which is a rhythm condition

      of the atrial chambers of the heart. He was subsequently prescribed a “rhythm

      medication” by his cardiologist, which turned out to be Amiodarone. As a proximate

      result of his Amiodarone use, he developed Amiodarone-induced pulmonary disease, a

      serious and potentially disabling lung condition. He received no warning from his

      physician about these potential life-threatening complications, nor did any warnings that

      Amiodarone had not been approved and was not an appropriate treatment for A-fib

      accompany the purchase of Amiodarone.

             b)     At the time Amiodarone was prescribed to him, he was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

             c)     Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. He

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

             d)     In or around January 2015, as a result of the long-term and pervasive

      promotional activities of brand innovator Wyeth to an entire generation of physicians as

      detailed herein below, along with the continuing sales efforts of Defendants, Dr. Rajesh

      prescribed him a course of 200mg Amiodarone tablets for treatment of his non-life

      threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. He filled the prescription and

      ingested the drug Amiodarone as prescribed. Dr. Rajesh was a victim of the long-term

      and successful promotional efforts of brand innovator Wyeth as well as continued

      unlawful promotional and sales efforts by Defendants that failed to disclose the details

                                                178
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 179 of 313 PageID #: 175957




      and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation, which

      would have materially affected his decision to prescribe Amiodarone to Plaintiff and

      Plaintiff’s decision to take it.

              e)      He was not aware that her use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA-approved use of Cordarone®,

      Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

      prescription was for an “off-label” use. More importantly, he did not receive the required

      Medication Guide for the prescriptions he filled. He did not receive the Medication Guide

      from his pharmacist because the Medication Guides were not provided by Teva and

      potentially other manufacturers and distributors to pharmacists for distribution with his

      prescription in sufficient quantities, if at all. Because he did not receive the Medication

      Guide that Defendants were required to provide him, he received and ingested a

      mislabeled drug under Delaware State law based on duties imposed under Delaware state

      law to not manufacture, distribute or sell medications without all required labels and

      notifications, as set forth in detail below. He was thus unaware of the dangers he faced

      from the drug that caused his debilitating injuries.

              f)      In addition to not receiving the Medication Guide, he was not provided

      up-to-date warning labels that would have warned him of the serious, potentially life-

      threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

              g)      Beginning in approximately December 2017, he began to experience

      trouble breathing, coughing, difficulty with exertion, shortness of breath, weakness,

      pneumonia and fatigue. He was presented with a diagnosis of Amiodarone induced-

      pulmonary disease. Amiodarone-induced pulmonary disease is a debilitating chronic,

                                                   179
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 180 of 313 PageID #: 175958




      progressive condition that only worsens over time. The survival rate for individuals with

      Amiodarone-induced pulmonary disease is extremely poor. Amiodarone-induced

      pulmonary disease causes the lung tissue to become damaged, scarred and thickened,

      making it difficult for lungs to work properly.

             h)      He was later informed and learned that these complications were allegedly

      attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

      that he became aware of Defendants’ role in the improper manufacture, distribution and

      sale of Amiodarone and that his injuries may have been caused by the negligence or

      wrongful acts of Defendants.

             i)      Before developing Amiodarone-induced pulmonary disease, Plaintiff was

      a remarkably healthy and active individual. After developing these injuries, he was often

      fatigued and short of breath and required hospitalization. He also suffers from a litany of

      other health problems related to his use of Amiodarone and medications used to treat his

      Amiodarone-induced pulmonary disease.
      61.    Plaintiffs Mona Windham and Ronnie Windham

             a)      On personal knowledge, Plaintiff Mona Windham (hereinafter “Plaintiff”

      or “Windham”) is an individual who resides in Chester County, South Carolina. She was

      prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

      (described more fully herein), which was manufactured, promoted, supplied and/or

      distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

      induced pulmonary toxicity, a life-altering and debilitating lung condition. In or around

      April 2012, she was diagnosed as suffering from atrial fibrillation, which is a rhythm

      condition of the atrial chambers of the heart. She was subsequently prescribed a “rhythm

      medication” by her cardiologist, which turned out to be Amiodarone. As a proximate

      result of her Amiodarone use, she developed Amiodarone-induced pulmonary toxicity, a

      serious and potentially life-threatening lung condition. She received no warning from her

      physician about these potential life-threatening complications, nor did any warnings that



                                                  180
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 181 of 313 PageID #: 175959




      Amiodarone had not been approved and was not an appropriate treatment for A-fib

      accompany the purchase of Amiodarone.

              b)      At the time Amiodarone was prescribed to her, she was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did she

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

              c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. She

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

              d)      In approximately April 2012, as a result of the long-term and pervasive

      promotional activities of brand innovator Wyeth to an entire generation of physicians as

      detailed herein below, along with the continuing sales efforts of Defendants, Dr. Robert

      Delphia prescribed her a course of 200mg Amiodarone tablets for treatment of her non-

      life threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. She filled the prescription

      and ingested the drug Amiodarone as prescribed. Dr. Robert Delphia was a victim of the

      long-term and successful promotional efforts of brand innovator Wyeth as well as

      continued unlawful promotional and sales efforts by Defendants that failed to disclose the

      details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

      which would have materially affected his decision to prescribe Amiodarone to Plaintiff

      and Plaintiff’s decision to take it.

              e)      She was not aware that her use of the medication was for an “off-label”

      use and, as noted above, she was not in a situation of last resort as to her atrial

      fibrillation. Correction of atrial fibrillation was never an FDA-approved use of

      Cordarone®, Pacerone® or its bioequivalents, including the generic formulation sold by

      Teva and her prescription was for an “off-label” use. More importantly, she did not

                                                   181
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 182 of 313 PageID #: 175960




      receive the required Medication Guide for the prescriptions she filled. She did not receive

      the Medication Guide from her pharmacist because the Medication Guides were not

      provided by Teva and potentially other manufacturers and distributors to pharmacists for

      distribution with her prescription in sufficient quantities, if at all. Because she did not

      receive the Medication Guide that Defendants were required to provide her, she received

      and ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

      labels and notifications, as set forth in detail below. She was thus unaware of the dangers

      she faced from the drug that caused her debilitating injuries.

             f)      In addition to not receiving the Medication Guide, she was not provided

      up-to-date warning labels that would have warned her of the serious, potentially life-

      threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to her. Had she been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, she would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately December 2016, she began to experience

      trouble breathing, shortness of breath, coughing, weakness, edema, dizziness, chest pain,

      and fatigue. She was presented with a diagnosis of Amiodarone-induced pulmonary

      toxicity. Amiodarone-induced pulmonary toxicity is a debilitating chronic, progressive

      condition that only worsens over time. The five-year survival rate for individuals with

      Amiodarone-induced pulmonary toxicity is extremely poor. Amiodarone-induced

      pulmonary toxicity causes the lung tissue to become damaged, scarred and thickened,

      making it difficult for lungs to work properly.

             h)      She was later informed and learned that these complications were

      allegedly attributable to the ingestion of Amiodarone. Thus, it was some time after these

      diagnoses that she became aware of Defendants’ role in the improper manufacture,



                                                  182
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 183 of 313 PageID #: 175961




      distribution and sale of Amiodarone and that her injuries may have been caused by the

      negligence or wrongful acts of Defendants.

             i)      Before developing Amiodarone-induced pulmonary toxicity Plaintiff was

      a remarkably healthy and active individual. After developing pulmonary toxicity, she is

      often fatigued and short of breath and requires assistance with daily life activities. She

      also suffers from a litany of other health problems related to her use of Amiodarone and

      medications used to treat her Amiodarone-induced pulmonary toxicity.

             j)      Additionally, Plaintiff Ronnie Windham is the spouse of the Plaintiff

      Mona Windham, and resides with his spouse, and he depended on Mona Windham to be

      his primary caretaker as they enjoyed their family and life together. As a direct and

      proximate result of the injuries to Plaintiff Mona Windham, Plaintiff Ronnie Windham

      has in the past and will in the future suffer and incur loss of her consortium, loss of his

      spouse’s services, the cost and expense of having medical care, the cost of travel

      necessary to secure said medical care, attention and treatment for his spouse and the cost

      of related medical expense for her.
      62.    Plaintiffs William Hunt and Phyllis Hunt

             a)      On personal knowledge, Plaintiff William Hunt (hereinafter “Plaintiff” or

      “Hunt”) is an individual who resides in New Haven County, Connecticut. He was

      prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

      (described more fully herein), which was manufactured, promoted, supplied and/or

      distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

      induced vision loss, a life-altering and debilitating condition. In or around October 2003,

      he was diagnosed as suffering from atrial fibrillation, which is a rhythm condition of the

      atrial chambers of the heart. He was subsequently prescribed a “rhythm medication” by

      his cardiologist, which turned out to be Amiodarone. As a proximate result of his

      Amiodarone use, he developed Amiodarone-induced pulmonary toxicity, a potentially

      life-threatening pulmonary disease. He received no warning from his physician about

      these potential life-threatening complications, nor did any warnings that Amiodarone had

                                                   183
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 184 of 313 PageID #: 175962




      not been approved and was not an appropriate treatment for A-fib accompany the

      purchase of Amiodarone.

              b)      At the time Amiodarone was prescribed to him, he was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

              c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. He

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

              d)      In or around January 2010, as a result of the long-term and pervasive

      promotional activities of brand innovator Wyeth to an entire generation of physicians as

      detailed herein below, along with the continuing sales efforts of Defendants, Dr. Cardido

      and Dr. Batsford prescribed him a course of 200mg Amiodarone tablets for treatment of

      his non-life threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. He filled the prescription and

      ingested the drug Amiodarone as prescribed. Dr. Cardido and Dr. Batsford were victims

      of the long-term and successful promotional efforts of brand innovator Wyeth as well as

      continued unlawful promotional and sales efforts by Defendants that failed to disclose the

      details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

      which would have materially affected his decision to prescribe Amiodarone to Plaintiff

      and Plaintiff’s decision to take it.

              e)      He was not aware that his use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA-approved use of Cordarone®,

      Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

      prescription was for an “off-label” use. More importantly, he did not receive the required

                                                   184
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 185 of 313 PageID #: 175963




      Medication Guide for the prescriptions he filled. He did not receive the Medication

      Guide from his pharmacist because the Medication Guides were not provided by Teva

      and potentially other manufacturers and distributors to pharmacists for distribution with

      his prescription in sufficient quantities, if at all. Because he did not receive the

      Medication Guide that Defendants were required to provide him, he received and

      ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

      labels and notifications, as set forth in detail below. He was thus unaware of the dangers

      he faced from the drug that caused his debilitating injuries.

             f)      In addition to not receiving the Medication Guide, he was not provided

      up-to-date warning labels that would have warned him of the serious, potentially life-

      threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately December 2016, he began to experience

      trouble breathing, shortness of breath, coughing, weakness, edema, dizziness, chest pain,

      edema and fatigue. He was presented with a diagnosis of Amiodarone-induced

      pulmonary toxicity. Amiodarone-induced pulmonary toxicity is a debilitating chronic,

      progressive lung condition that only worsens over time. The five-year survival rate for

      individuals   with   Amiodarone-induced       pulmonary    toxicity is   extremely   poor.

      Amiodarone-induced pulmonary toxicity causes the lung tissue to become damaged,

      scarred and thickened, making it difficult for lungs to work properly.

             h)      He was later informed and learned that these complications were allegedly

      attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

      that he became aware of Defendants’ role in the improper manufacture, distribution and



                                                  185
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 186 of 313 PageID #: 175964




      sale of Amiodarone and that his injuries may have been caused by the negligence or

      wrongful acts of Defendants.

             i)      Before developing Amiodarone-induced pulmonary toxicity, Plaintiff was

      a healthy and very active individual. After developing Amiodarone-induced pulmonary

      toxicity, he can no longer work or swim, and requires full time use of oxygen. He also

      suffers from a litany of other health problems related to his use of Amiodarone and

      medications used to treat his Amiodarone-induced pulmonary disease.

             j)      Additionally, Plaintiff Phyllis Hunt is the spouse of the Plaintiff William

      Hunt, and resides with her spouse, and she depended on William Hunt to be her primary

      caretaker as they enjoyed their family and life together. As a direct and proximate result

      of the injuries to Plaintiff William Hunt, Plaintiff Phyllis Hunt has in the past and will in

      the future suffer and incur loss of his consortium, loss of her spouse’s services, the cost

      and expense of having medical care, the cost of travel necessary to secure said medical

      care, attention and treatment for her spouse and the cost of related medical expense for

      him.
      63.    Plaintiffs Pink and Annie Jones

             a)      On personal knowledge, Plaintiff Pink Jones (hereinafter “Plaintiff” or

      “Jones”) is an individual who resides in Bradley County, Tennessee. He was prescribed,

      purchased, and ingested the drug commonly referred to as Amiodarone (described more

      fully herein), which was manufactured, promoted, supplied and/or distributed by

      Defendants and as a proximate cause thereof, developed Amiodarone-induced pulmonary

      disease and vision damage, both life-altering and debilitating conditions. In or around

      January 2011 he was diagnosed as suffering from atrial fibrillation, which is a rhythm

      condition of the atrial chambers of the heart. He was subsequently prescribed a “rhythm

      medication” by his cardiologist, which turned out to be Amiodarone. As a proximate

      result of his Amiodarone use, he developed Amiodarone-induced interstitial lung disease,

      pulmonary toxicity and vision damage, potentially life-threatening diseases. He received

      no warning from his physician about these potential life-threatening complications, nor

                                                  186
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 187 of 313 PageID #: 175965




      did any warnings that Amiodarone had not been approved and was not an appropriate

      treatment for A-fib accompany the purchase of Amiodarone.

              b)      At the time Amiodarone was prescribed to him, he was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

              c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. He

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

              d)      In or around January 2011, as a result of the long-term and pervasive

      promotional activities of brand innovator Wyeth to an entire generation of physicians as

      detailed herein below, along with the continuing sales efforts of Defendants, Dr. Brian

      Mitchell prescribed him a course of 200mg Amiodarone tablets for treatment of his non-

      life threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. He filled the prescription and

      ingested the drug Amiodarone as prescribed. Dr. Mitchell was a victim of the long-term

      and successful promotional efforts of brand innovator Wyeth as well as continued

      unlawful promotional and sales efforts by Defendants that failed to disclose the details

      and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation, which

      would have materially affected his decision to prescribe Amiodarone to Plaintiff and

      Plaintiff’s decision to take it.

              e)      He was not aware that his use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA-approved use of Cordarone®,

      Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

      prescription was for an “off-label” use. More importantly, he did not receive the required

                                                  187
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 188 of 313 PageID #: 175966




      Medication Guide for the prescriptions he filled. He did not receive the Medication

      Guide from his pharmacist because the Medication Guides were not provided by Teva

      and potentially other manufacturers and distributors to pharmacists for distribution with

      his prescription in sufficient quantities, if at all. Because he did not receive the

      Medication Guide that Defendants were required to provide him, he received and

      ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

      labels and notifications, as set forth in detail below. He was thus unaware of the dangers

      he faced from the drug that caused his debilitating injuries.

             f)      In addition to not receiving the Medication Guide, he was not provided up

      to date warning labels that would have warned him of the serious, potentially life-

      threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately August 2017, he began to experience trouble

      breathing, shortness of breath, coughing, weakness, vision loss, dizziness, chest pain,

      headaches and fatigue. He was presented with a diagnosis of Amiodarone-induced

      interstitial lung disease and pulmonary toxicity and corneal deposits causing vision

      damage. Amiodarone-induced interstitial lung disease is a debilitating chronic,

      progressive lung condition that only worsens over time. The five-year survival rate for

      individuals with Amiodarone-induced interstitial lung disease is extremely poor.

      Amiodarone-induced interstitial lung disease pulmonary toxicity causes the lung tissue to

      become damaged, scarred and thickened, making it difficult for lungs to work properly.

             h)      He was later informed and learned that these complications were allegedly

      attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

      that he became aware of Defendants’ role in the improper manufacture, distribution and

                                                  188
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 189 of 313 PageID #: 175967




      sale of Amiodarone and that his injuries may have been caused by the negligence or

      wrongful acts of Defendants.

             i)      Before developing Amiodarone-induced interstitial lung disease and

      pulmonary toxicity and vision damage, Plaintiff was a healthy and very active individual.

      After developing these Amiodarone-induced complications, he is often weak and short of

      breath. He also suffers from a litany of other health problems related to his use of

      Amiodarone and medications used to treat his Amiodarone-induced pulmonary disease.

             j)      Additionally, Plaintiff Annie Jones is the spouse of the Plaintiff Pink

      Jones, and resides with her spouse, and she depended on Pink Jones to be her primary

      caretaker as they enjoyed their family and life together. As a direct and proximate result

      of the injuries to Plaintiff Pink Jones, Plaintiff Annie Jones has in the past and will in the

      future suffer and incur loss of his consortium, loss of her spouse’s services, the cost and

      expense of having medical care, the cost of travel necessary to secure said medical care,

      attention and treatment for her spouse and the cost of related medical expense for him.
      64.    Plaintiff Mary Davis

             a)      On personal knowledge, Plaintiff Mary Davis (hereinafter “Plaintiff” or

      “Davis”) is an individual who resides in Waukesha County, Wisconsin. She was

      prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

      (described more fully herein), which was manufactured, promoted, supplied and/or

      distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

      induced pulmonary fibrosis, a life-altering and debilitating condition. In or around

      January 2012, she was diagnosed as suffering from atrial fibrillation, which is a rhythm

      condition of the atrial chambers of the heart. She was subsequently prescribed a “rhythm

      medication” by her cardiologist, which turned out to be Amiodarone. As a proximate

      result of her Amiodarone use, she developed Amiodarone-induced pulmonary fibrosis, a

      serious and potentially deadly lung disease. She received no warning from her physician

      about these potential life-threatening complications, nor did any warnings that



                                                   189
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 190 of 313 PageID #: 175968




      Amiodarone had not been approved and was not an appropriate treatment for A-fib

      accompany the purchase of Amiodarone.

              b)      At the time Amiodarone was prescribed to her, she was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did she

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

              c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. She

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

              d)      In approximately January 2012, as a result of the long-term and pervasive

      promotional activities of brand innovator Wyeth and other Defendants to an entire

      generation of physicians as detailed herein below, along with the continuing sales efforts

      of Defendants, Dr. J. Wright prescribed her a course of 200mg Amiodarone tablets for

      treatment of her non-life threatening atrial fibrillation. The prescriptions were versions of

      Amiodarone manufactured by Teva and potentially other manufacturers. She filled the

      prescription and ingested the drug Amiodarone as prescribed. Dr. Wright was a victim of

      the long-term and successful promotional efforts of brand innovator Wyeth as well as

      continued unlawful promotional and sales efforts by Defendants that failed to disclose the

      details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

      which would have materially affected his decision to prescribe Amiodarone to Plaintiff

      and Plaintiff’s decision to take it.

              e)      She was not aware that her use of the medication was for an “off-label”

      use and, as noted above, she was not in a situation of last resort as to her atrial

      fibrillation. Correction of atrial fibrillation was never an FDA-approved use of

      Cordarone®, Pacerone® or its bioequivalents, including the generic formulation sold by

      Teva and her prescription was for an “off-label” use. More importantly, she did not

                                                   190
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 191 of 313 PageID #: 175969




      receive the required Medication Guide for the prescriptions she filled. She did not receive

      the Medication Guide from her pharmacist because the Medication Guides were not

      provided by Teva and potentially other manufacturers and distributors to pharmacists for

      distribution with her prescription in sufficient quantities, if at all. Because she did not

      receive the Medication Guide that Defendants were required to provide her, she received

      and ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

      labels and notifications, as set forth in detail below. She was thus unaware of the dangers

      she faced from the drug that caused her debilitating injuries.

             f)        In addition to not receiving the Medication Guide, she was not provided

      up-to-date warning labels that would have warned her of the serious, potentially life-

      threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to her. Had she been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, she would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)        Beginning in approximately January 2017, she began to experience

      shortness of breath, wheezing, trouble breathing, fatigue, chest pain, weakness, and

      vision loss. She was presented with a diagnosis of Amiodarone-induced pulmonary.

      Amiodarone-induced pulmonary fibrosis is a debilitating chronic, progressive condition

      that only worsens over time. The survival rate for individuals with Amiodarone-induced

      pulmonary fibrosis is extremely poor. Amiodarone-induced pulmonary fibrosis causes the

      lung tissue to become damaged, scarred and thickened, making it difficult for lungs to

      work properly.

             h)        She was later informed and learned that these complications were

      allegedly attributable to the ingestion of Amiodarone. Thus, it was some time after these

      diagnoses that she became aware of Defendants’ role in the improper manufacture,



                                                  191
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 192 of 313 PageID #: 175970




      distribution and sale of Amiodarone and that her injuries may have been caused by the

      negligence or wrongful acts of Defendants.

             i)     Before developing pulmonary fibrosis, Plaintiff was a remarkably healthy

      and active individual. After developing pulmonary fibrosis, she can no longer walk daily,

      and she struggles to exert herself, and requires use of oxygen. She also suffers from a

      litany of other health problems related to her use of Amiodarone and medications used to

      treat her Amiodarone-induced pulmonary fibrosis.

      65.    Plaintiffs James Mason and Cathy Mason
             a)     On personal knowledge, Plaintiff James Mason (hereinafter “Plaintiff” or

      “Mason”) is an individual who resides in Llano County, Texas. He was prescribed,

      purchased, and ingested the drug commonly referred to as Amiodarone (described more

      fully herein), which was manufactured, promoted, supplied and/or distributed by

      Defendants and as a proximate cause thereof, developed Amiodarone-induced pulmonary

      fibrosis and vision loss, both life-altering and debilitating conditions. In or around

      January 2006, he was diagnosed as suffering from atrial fibrillation, which is a rhythm

      condition of the atrial chambers of the heart. He was subsequently prescribed a “rhythm

      medication” by his cardiologist, which turned out to be Amiodarone. As a proximate

      result of his Amiodarone use, he developed Amiodarone-induced pulmonary fibrosis, a

      potentially life-threatening pulmonary disease, and vision loss. He received no warning

      from his physician about these potential life-threatening complications, nor did any

      warnings that Amiodarone had not been approved and was not an appropriate treatment

      for A-fib accompany the purchase of Amiodarone.

             b)     At the time Amiodarone was prescribed to him, he was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.



                                                   192
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 193 of 313 PageID #: 175971




             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. He

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

             d)      In or around January 2006, as a result of the long-term and pervasive

      promotional activities of brand innovator Wyeth to an entire generation of physicians as

      detailed herein below, along with the continuing sales efforts of Defendants, Dr. Muse

      and Dr. McCarland prescribed him a course of 200mg Amiodarone tablets for treatment

      of his non-life threatening atrial fibrillation. The prescriptions were versions of

      Amiodarone manufactured by Teva and potentially other manufacturers. He filled the

      prescription and ingested the drug Amiodarone as prescribed. Dr. Muse and Dr.

      McCarland were victims of the long-term and successful promotional efforts of brand

      innovator Wyeth as well as continued unlawful promotional and sales efforts by

      Defendants that failed to disclose the details and dangers of Amiodarone toxicity related

      to its use for treating atrial fibrillation, which would have materially affected his decision

      to prescribe Amiodarone to Plaintiff and Plaintiff’s decision to take it.

             e)      He was not aware that his use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA-approved use of Cordarone®,

      Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

      prescription was for an “off-label” use. More importantly, he did not receive the required

      Medication Guide for the prescriptions he filled. He did not receive the Medication

      Guide from his pharmacist because the Medication Guides were not provided by Teva

      and potentially other manufacturers and distributors pharmacists for distribution with his

      prescription in sufficient quantities, if at all. Because he did not receive the Medication

      Guide that Defendants were required to provide him, he received and ingested a

      mislabeled drug under Delaware State law based on duties imposed under Delaware state

      law to not manufacture, distribute or sell medications without all required labels and

                                                   193
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 194 of 313 PageID #: 175972




      notifications, as set forth in detail below. He was thus unaware of the dangers he faced

      from the drug that caused his debilitating injuries.

             f)      In addition to not receiving the Medication Guide, he was not provided

      up-to-date warning labels that would have warned him of the serious, potentially life-

      threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately October 2016, he began to experience trouble

      breathing, shortness of breath, coughing, wheezing, weakness, dizziness, chest pain,

      vision loss and fatigue. He was presented with a diagnosis of Amiodarone-induced

      pulmonary fibrosis and vision loss. Amiodarone-induced pulmonary fibrosis is a

      debilitating chronic, progressive lung condition that only worsens over time. The five-

      year survival rate for individuals with Amiodarone-induced pulmonary fibrosis is

      extremely poor. Amiodarone-induced pulmonary fibrosis causes the lung tissue to

      become damaged, scarred and thickened, making it difficult for lungs to work properly.

             h)      He was later informed and learned that these complications were allegedly

      attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

      that he became aware of Defendants’ role in the improper manufacture, distribution and

      sale of Amiodarone and that his injuries may have been caused by the negligence or

      wrongful acts of Defendants

             i)      Before developing Amiodarone-induced pulmonary fibrosis and vision

      loss, Plaintiff was a healthy and very active individual. After developing Amiodarone-

      induced pulmonary fibrosis, he struggles to exert himself and is often short of breath. He

      also suffers from a litany of other health problems related to his use of Amiodarone and

      medications used to treat his Amiodarone-induced pulmonary fibrosis.



                                                   194
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 195 of 313 PageID #: 175973




             j)      Additionally, Plaintiff Cathy Mason is the spouse of the Plaintiff James

      Mason, and resides with her spouse, and she depended on James Mason to be her primary

      caretaker as they enjoyed their family and life together. As a direct and proximate result

      of the injuries to Plaintiff James Mason, Plaintiff Cathy Mason has in the past and will in

      the future suffer and incur loss of his consortium, loss of her spouse’s services, the cost

      and expense of having medical care, the cost of travel necessary to secure said medical

      care, attention and treatment for her spouse and the cost of related medical expense for

      him.
      66.    Plaintiffs Cecil Thomas and Debbie Thomas

             a)      On personal knowledge, Plaintiff Cecil Thomas (hereinafter “Plaintiff” or

      “Thomas”) is an individual who resides in Union County, North Carolina. He was

      prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

      (described more fully herein), which was manufactured, promoted, supplied and/or

      distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

      induced vision loss, life-threatening and debilitating conditions. In February 2015, he was

      diagnosed as suffering from atrial fibrillation, which is a rhythm condition of the atrial

      chambers of the heart. He was subsequently prescribed a “rhythm medication” by his

      cardiologist, which turned out to be Amiodarone. As a proximate result of his

      Amiodarone use, he developed Amiodarone-induced total vision loss, a serious and

      permanently disabling blindness due to ischemic optic neuropathy.         He received no

      warning from his physician about these potential life-threatening complications, nor did

      any warnings that Amiodarone had not been approved and was not an appropriate

      treatment for A-fib accompany the purchase of Amiodarone.

             b)      At the time Amiodarone was prescribed to him, he was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

                                                 195
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 196 of 313 PageID #: 175974




              c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. He

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

              d)      In February 2015, as a result of the long-term and pervasive promotional

      activities of brand innovator Wyeth to an entire generation of physicians as detailed

      herein below, along with the continuing sales efforts of Defendants, Dr. Glen Fandetti

      prescribed him a course of 400mg Amiodarone tablets for treatment of his non-life-

      threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. He filled the prescription and

      ingested the drug Amiodarone as prescribed. Dr. Glen Fandetti was a victim of the long-

      term and successful promotional efforts of brand innovator Wyeth as well as continued

      unlawful promotional and sales efforts by Defendants that failed to disclose the details

      and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation, which

      would have materially affected his decision to prescribe Amiodarone to Plaintiff and

      Plaintiff’s decision to take it.

              e)      He was not aware that his use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA-approved use of Cordarone®,

      Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

      prescription was for an “off-label” use. More importantly, he did not receive the required

      Medication Guide for the prescriptions he filled. He did not receive the Medication

      Guide from his pharmacist because the Medication Guides were not provided by Teva

      and potentially other manufacturers and distributors to pharmacists for distribution with

      his prescription in sufficient quantities, if at all. Because he did not receive the

      Medication Guide that Defendants were required to provide him, he received and

      ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

                                                  196
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 197 of 313 PageID #: 175975




      labels and notifications, as set forth in detail below. He was thus unaware of the dangers

      he faced from the drug that caused his debilitating injuries.

             f)      In addition to not receiving the Medication Guide, he was not provided up

      to date warning labels that would have warned him of the serious, potentially life-

      threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately June 2015, he began to experience vision and

      vision loss, blindness, headaches, poor coordination, and dizziness. He was presented

      with a diagnosis of Amiodarone-induced ischemic optic neuropathy in both eyes, causing

      total blindness. Amiodarone-induced blindness is a debilitating chronic condition that is

      unlikely to improve resulting in significant disability.

             h)      He was later informed and learned that these complications were allegedly

      attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

      that he became aware of Defendants’ role in the improper manufacture, distribution and

      sale of Amiodarone and that his injuries may have been caused by the negligence or

      wrongful acts of Defendants

             i)      Before developing Amiodarone-induced blindness, Plaintiff was a

      remarkably healthy and active individual. After developing vision loss, he could no

      longer work, drive or read, and requires full time assistance with daily life activities. He

      also suffers from a litany of other health problems related to his use of Amiodarone and

      medications used to treat his Amiodarone-induced optic injury.

             j)      Additionally, Plaintiff Debbie Thomas is the spouse of the Plaintiff Cecil

      Thomas, and resides with her spouse, and she depended on Cecil Thomas to be her

      primary caretaker as they enjoyed their family and life together. As a direct and

      proximate result of the injuries to Plaintiff Cecil Thomas, Plaintiff Debbie Thomas has in

                                                   197
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 198 of 313 PageID #: 175976




      the past and will in the future suffer and incur loss of his consortium, loss of her spouse’s

      services, the cost and expense of having medical care, the cost of travel necessary to

      secure said medical care, attention and treatment for her spouse and the cost of related

      medical expense for him.

      67.    Plaintiff Martha Sue Dixon

             a)      On personal knowledge, Plaintiff Martha Sue Dixon (hereinafter

      “Plaintiff” or “Dixon”) is an individual who resides in Pike County, Mississippi. She was

      prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

      (described more fully herein), which was manufactured, promoted, supplied and/or

      distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

      induced pulmonary and thyroid disease, life-threatening and debilitating conditions. In or

      around October 2011, she was diagnosed as suffering from atrial fibrillation, which is a

      rhythm condition of the atrial chambers of the heart. She was subsequently prescribed a

      “rhythm medication” by her cardiologist, which turned out to be Amiodarone. As a

      proximate result of her Amiodarone use, she developed Amiodarone-induced pulmonary

      disease and thyroid injury, both serious and potentially disabling conditions. She received

      no warning from her physician about these potential life-threatening complications, nor

      did any warnings that Amiodarone had not been approved and was not an appropriate

      treatment for A-fib accompany the purchase of Amiodarone.

             b)      At the time Amiodarone was prescribed to her, she was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did she

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. She

      consumed Amiodarone; more particularly the Amiodarone manufactured by Wyeth



                                                  198
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 199 of 313 PageID #: 175977




      and/or the Generic Defendants and/or promoted and sold for “off-label” use by them, and

      which was distributed nationwide by McKesson.

             d)      In October 2011, as a result of the long-term and pervasive promotional

      activities of brand innovator Defendant Wyeth and other Defendants to an entire

      generation of physicians as detailed herein below, along with the continuing sales efforts

      of Defendants, Dr. Ali Reza Homayuni prescribed her a course of 200mg Amiodarone

      tablets for treatment of her non-life threatening atrial fibrillation. The prescriptions were

      versions of Amiodarone manufactured by the Brand and/or Generic Defendants. She

      filled the prescription and ingested the drug Amiodarone as prescribed. Dr. Ali Reza

      Homayuni was a victim of the long-term and successful promotional efforts of brand

      innovator Wyeth as well as continued unlawful promotional and sales efforts by

      Defendants that failed to disclose the details and dangers of Amiodarone toxicity related

      to its use for treating atrial fibrillation, which would have materially affected his decision

      to prescribe Amiodarone to Plaintiff and Plaintiff’s decision to take it.

             e)      She was not aware that her use of the medication was for an “off-label”

      use and, as noted above, she was not in a situation of last resort as to her atrial

      fibrillation. Correction of atrial fibrillation was never an FDA-approved use of

      Cordarone®, Pacerone® or its bioequivalents, including the generic formulation sold by

      Teva and her prescription was for an “off-label” use. More importantly, she did not

      receive the required Medication Guide for the prescriptions she filled. She did not receive

      the Medication Guide from her pharmacist because the Medication Guides were not

      provided by Defendants to McKesson and/or by McKesson to pharmacists for

      distribution with her prescription in sufficient quantities, if at all. Because she did not

      receive the Medication Guide that Defendants were required to provide her, she received

      and ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

      labels and notifications, as set forth in detail below. She was thus unaware of the dangers

      she faced from the drug that caused her debilitating injuries.

                                                   199
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 200 of 313 PageID #: 175978




             f)      In addition to not receiving the Medication Guide, she was not provided

      up to date warning labels that would have warned her of the serious, potentially life-

      threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to her. Had she been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, she would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in or around 2012, she began to experience trouble breathing,

      coughing, dizziness, weakness, weight fluctuations, chest pain, difficulty with exertion

      and fatigue. She was presented with a diagnosis of Amiodarone-induced pulmonary

      disease and thyroid damage. Amiodarone-induced pulmonary disease is a debilitating

      chronic, progressive condition that only worsens over time. The survival rate for

      individuals   with   Amiodarone-induced       pulmonary    disease   is   extremely   poor.

      Amiodarone-induced pulmonary disease causes the lung tissue to become damaged,

      scarred and thickened, making it difficult for lungs to work properly.

             h)      She was later informed and learned that these complications were

      allegedly attributable to the ingestion of Amiodarone. Thus, it was some time after these

      diagnoses that she became aware of Defendants’ role in the improper manufacture,

      distribution and sale of Amiodarone and that her injuries may have been caused by the

      negligence or wrongful acts of Defendants.

             i)      Before developing thyroid injury and pulmonary complications, Plaintiff

      was a remarkably healthy and active individual. After developing these injuries, she was

      often fatigued and short of breath. She also suffers from a litany of other health problems

      related to her use of Amiodarone and medications used to treat her Amiodarone-induced

      thyroid injury and pulmonary disease.

      68.    Plaintiff Belva Ward

             a)      On personal knowledge, Plaintiff Belva Ward (hereinafter “Plaintiff” or

      “Ward”) is an individual who resides in Scott County, Tennessee. She was prescribed,

                                                   200
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 201 of 313 PageID #: 175979




      purchased, and ingested the drug commonly referred to as Amiodarone (described more

      fully herein), which was manufactured, promoted, supplied and/or distributed by

      Defendants and as a proximate cause thereof, developed Amiodarone-induced pulmonary

      fibrosis, a life-altering and debilitating condition. In or around January 2008, she was

      diagnosed as suffering from atrial fibrillation, which is a rhythm condition of the atrial

      chambers of the heart. She was subsequently prescribed a “rhythm medication” by her

      cardiologist, which turned out to be Amiodarone. As a proximate result of her

      Amiodarone use, she developed Amiodarone-induced pulmonary fibrosis, a serious and

      potentially disabling lung condition. She received no warning from her physician about

      these potential life-threatening complications, nor did any warnings that Amiodarone had

      not been approved and was not an appropriate treatment for A-fib accompany the

      purchase of Amiodarone.

             b)      At the time Amiodarone was prescribed to her, she was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did she

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. She

      consumed Amiodarone; more particularly the Amiodarone manufactured by Wyeth

      and/or the Generic Defendants and/or promoted and sold for “off-label” use by them, and

      which was distributed nationwide by McKesson.

             d)      In or around February 2008, as a result of the long-term and pervasive

      promotional activities of brand innovator Defendant Wyeth and other Defendants to an

      entire generation of physicians as detailed herein below, along with the continuing sales

      efforts of Defendants, Dr. Clint Doiron prescribed her a course of 200mg Amiodarone

      tablets for treatment of her non-life-threatening atrial fibrillation. The prescriptions were

      versions of Amiodarone manufactured by the Brand and/or Generic Defendants. She

                                                  201
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 202 of 313 PageID #: 175980




      filled the prescription and ingested the drug Amiodarone as prescribed. Dr. Clint Doiron

      was a victim of the long-term and successful promotional efforts of brand innovator

      Wyeth as well as continued unlawful promotional and sales efforts by Defendants that

      failed to disclose the details and dangers of Amiodarone toxicity related to its use for

      treating atrial fibrillation, which would have materially affected his decision to prescribe

      Amiodarone to Plaintiff and Plaintiff’s decision to take it.

             e)      She was not aware that her use of the medication was for an “off-label”

      use and, as noted above, she was not in a situation of last resort as to her atrial

      fibrillation. Correction of atrial fibrillation was never an FDA-approved use of

      Cordarone®, Pacerone® or its bioequivalents, including the generic formulation sold by

      Teva and her prescription was for an “off-label” use. More importantly, she did not

      receive the required Medication Guide for the prescriptions she filled. She did not receive

      the Medication Guide from her pharmacist because the Medication Guides were not

      provided by Defendants to McKesson and/or by McKesson to pharmacists for

      distribution with her prescription in sufficient quantities, if at all. Because she did not

      receive the Medication Guide that Defendants were required to provide her, she received

      and ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

      labels and notifications, as set forth in detail below. She was thus unaware of the dangers

      she faced from the drug that caused her debilitating injuries.

             f)      In addition to not receiving the Medication Guide, she was not provided

      up to date warning labels that would have warned her of the serious, potentially life-

      threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to her. Had she been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, she would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.



                                                   202
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 203 of 313 PageID #: 175981



             g)      Beginning in approximately January 2015, she began to experience

      shortness of breath, trouble breathing, coughing, wheezing, pulmonary edema, bruising,

      and fatigue. She was presented with a diagnosis of Amiodarone-induced pulmonary

      fibrosis. Pulmonary fibrosis is a debilitating chronic, progressive condition that only

      worsens over time. The five-year survival rate for individuals with pulmonary fibrosis is

      extremely poor. Pulmonary fibrosis causes the lung tissue to become damaged, scarred

      and thickened, making it difficult for lungs to work properly.

             h)      She was later informed and learned that these complications were

      allegedly attributable to the ingestion of Amiodarone. Thus, it was some time after these

      diagnoses that she became aware of Defendants’ role in the improper manufacture,

      distribution and sale of Amiodarone and that her injuries may have been caused by the

      negligence or wrongful acts of Defendants


             i)      Before developing pulmonary fibrosis, Plaintiff was a remarkably healthy

      and active individual. After developing Amiodarone-induced pulmonary fibrosis, she was

      often fatigued and short of breath, resulting in frequent pneumonias and hospitalizations.

      She also and suffers from a litany of other health problems related to her use of

      Amiodarone and medications used to treat her Amiodarone-induced pulmonary injuries.

      69.    Plaintiffs Donald Bard and Judy Bard

             a)      On personal knowledge, Plaintiff Donald Bard (hereinafter “Plaintiff” or

      “Bard”) is an individual who resides in Okaloosa County, Florida. He was prescribed,

      purchased, and ingested the drug commonly referred to as Amiodarone (described more

      fully herein), which was manufactured, promoted, supplied and/or distributed by

      Defendants and as a proximate cause thereof, developed Amiodarone-induced lung

      toxicity, a life-threatening and debilitating condition. In or around September 1997, he

      was diagnosed as suffering from A-fib, which is a rhythm condition of the atrial

      chambers of the heart. He was subsequently prescribed a “rhythm medication” by his


                                                  203
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 204 of 313 PageID #: 175982




      cardiologist, which turned out to be Amiodarone. As a proximate result of his

      Amiodarone use, he developed Amiodarone-induced pulmonary toxicity, a serious and

      potentially deadly lung disease. He received no warning from his physician about these

      potential life-threatening complications, nor did any warnings that Amiodarone had not

      been approved and was not an appropriate treatment for A-fib accompany the purchase of

      Amiodarone.

              b)      At the time Amiodarone was prescribed to him, he was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

              c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. He

      consumed Amiodarone; more particularly the Amiodarone manufactured by Wyeth

      and/or the Generic Defendants and/or promoted and sold for “off-label” use by them, and

      which was distributed nationwide by McKesson.

              d)      In September 1997, as a result of the long-term and pervasive promotional

      activities of brand innovator Defendant Wyeth and other Defendants to an entire

      generation of physicians as detailed herein below, along with the continuing sales efforts

      of Defendants, Dr. Simone Musco prescribed him a course of 200mg Amiodarone tablets

      for treatment of his non-life threatening atrial fibrillation. The prescriptions were versions

      of Amiodarone manufactured by the Brand and/or Generic Defendants. He filled the

      prescription and ingested the drug Amiodarone as prescribed. Dr. Musco was a victim of

      the long-term and successful promotional efforts of brand innovator Wyeth as well as

      continued unlawful promotional and sales efforts by Defendants that failed to disclose the

      details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

      which would have materially affected his decision to prescribe Amiodarone to Plaintiff

      and Plaintiff’s decision to take it.

                                                   204
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 205 of 313 PageID #: 175983




              e)      He was not aware that his use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA-approved use of Cordarone®,

      Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

      prescription was for an “off-label” use. More importantly, he did not receive the required

      Medication Guide for the prescriptions he filled. He did not receive the Medication Guide

      from his pharmacist because the Medication Guides were not provided by Defendants to

      McKesson and/or by McKesson to pharmacists for distribution with his prescription in

      sufficient quantities, if at all. Because he did not receive the Medication Guide that

      Defendants were required to provide him, he received and ingested a mislabeled drug

      under Delaware State law based on duties imposed under Delaware state law to not

      manufacture, distribute or sell medications without all required labels and notifications,

      as set forth in detail below. He was thus unaware of the dangers he faced from the drug

      that caused his debilitating injuries.

              f)      In addition to not receiving the Medication Guide, he was not provided up

      to date warning labels that would have warned him of the serious, potentially life-

      threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

              g)      Beginning in approximately April 2016, he began to experience shortness

      of breath, wheezing, trouble breathing, coughing, tiredness, weakness, nervousness,

      irritability, restlessness, decreased concentration, and depression. He was presented with

      a diagnosis of Amiodarone-induced pulmonary toxicity. Pulmonary toxicity is a

      debilitating chronic, progressive condition that only worsens over time. The survival rate

      for individuals with pulmonary toxicity is extremely poor. Amiodarone-induced



                                                  205
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 206 of 313 PageID #: 175984




      pulmonary toxicity causes the lung tissue to become damaged, scarred and thickened,

      making it difficult for lungs to work properly.

              h)     He was later informed and learned that these complications were allegedly

      attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

      that he became aware of Defendants’ role in the improper manufacture, distribution and

      sale of Amiodarone and that his injuries may have been caused by the negligence or

      wrongful acts of Defendants.

              i)     Before developing pulmonary toxicity, Plaintiff was a remarkably healthy

      and active individual. After developing pulmonary toxicity, he could not walk across the

      room. He also lost weight and suffers from a litany of other health problems related to

      his use of Amiodarone and medications used to treat his Amiodarone-induced pulmonary

      toxicity.

              j)     Additionally, Plaintiff, Judy Bard, is the spouse of the Plaintiff Donald

      Bard, and resides with her spouse, and she depended on Donald Bard to be her primary

      caretaker as they enjoyed their family and life together. As a direct and proximate result

      of the injuries to Plaintiff Donald Bard, Plaintiff Judy Bard has in the past and will in the

      future suffer and incur loss of his consortium, loss of her spouse’s services, the cost and

      expense of having medical care, attention and treatment for him, the cost of travel

      necessary to secure said medical care, attention and treatment for her spouse and the cost

      of related medical expense for him.

      70.     Plaintiffs John Spaulding, Jr. and Linda Spaulding

              a)     On personal knowledge, Plaintiff John Spaulding Jr. (hereinafter

      “Plaintiff” or Spaulding”) is an individual who resides in Miller County, Arkansas. He

      was prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

      (described more fully herein), which was manufactured, promoted, supplied and/or

      distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

      induced vision loss and injury, a life-altering and debilitating condition. In or around

      April 2004, he was diagnosed as suffering from atrial fibrillation, which is a rhythm

                                                  206
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 207 of 313 PageID #: 175985




      condition of the atrial chambers of the heart. He was subsequently prescribed a “rhythm

      medication” by his cardiologist, which turned out to be Amiodarone. As a proximate

      result of his Amiodarone use, he developed Amiodarone-induced vision loss and injury, a

      serious and potentially debilitating eye disease. He received no warning from his

      physician about these potential life-threatening complications, nor did any warnings that

      Amiodarone had not been approved and was not an appropriate treatment for A-fib

      accompany the purchase of Amiodarone.

             b)      At the time Amiodarone was prescribed to him, he was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. He

      consumed Amiodarone; more particularly the Amiodarone manufactured by Wyeth

      and/or the Generic Defendants and/or promoted and sold for “off-label” use by them, and

      which was distributed nationwide by McKesson.

             d)      In June 2004, as a result of the long-term and pervasive promotional

      activities of brand innovator Defendant Wyeth and other Defendants to an entire

      generation of physicians as detailed herein below, along with the continuing sales efforts

      of Defendants, Dr. James Hurley prescribed him a course of 800mg Amiodarone tablets

      for treatment of his non-life threatening atrial fibrillation. The prescriptions were versions

      of Amiodarone manufactured by the Brand and/or Generic Defendants. He filled the

      prescription and ingested the drug Amiodarone as prescribed. Dr. James Hurley was a

      victim of the long-term and successful promotional efforts of brand innovator Wyeth as

      well as continued unlawful promotional and sales efforts by Defendants that failed to

      disclose the details and dangers of Amiodarone toxicity related to its use for treating



                                                   207
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 208 of 313 PageID #: 175986




      atrial fibrillation, which would have materially affected his decision to prescribe

      Amiodarone to Plaintiff and Plaintiff’s decision to take it.

              e)      He was not aware that his use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA-approved use of Cordarone®,

      Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

      prescription was for an “off-label” use. More importantly, he did not receive the required

      Medication Guide for the prescriptions he filled. He did not receive the Medication Guide

      from his pharmacist because the Medication Guides were not provided by Defendants to

      McKesson and/or by McKesson to pharmacists for distribution with his prescription in

      sufficient quantities, if at all. Because he did not receive the Medication Guide that

      Defendants were required to provide him, he received and ingested a mislabeled drug

      under Delaware State law based on duties imposed under Delaware state law to not

      manufacture, distribute or sell medications without all required labels and notifications,

      as set forth in detail below. He was thus unaware of the dangers he faced from the drug

      that caused his debilitating injuries.

              f)      In addition to not receiving the Medication Guide, he was not provided up

      to date warning labels that would have warned him of the serious, potentially life-

      threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

              g)      Beginning in approximately December 2006, he began to experience

      vision loss, decline in visual acuity, unequal pupils, eye irritation and pain, fatigue and

      dizziness, and poor coordination due to vision loss. He was subsequently presented with a

      diagnosis of Amiodarone-induced vision loss and injury. Amiodarone-induced vision loss

      is a debilitating condition that could worsen over time resulting in other visual

                                                   208
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 209 of 313 PageID #: 175987




      complications, including, but not limited to, eye pain, irritation, floaters, retinal

      detachment, corneal disease, optic neuropathy, loss of visual acuity and peripheral vision,

      deposits within the eye, and cataracts. Amiodarone-induced vision loss and injury often

      cannot be corrected and causes a significant impairment on quality of life.

             h)      He was later informed and learned that these complications were allegedly

      attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

      that he became aware of Defendants’ role in the improper manufacture, distribution and

      sale of Amiodarone and that his injuries may have been caused by the negligence or

      wrongful acts of Defendants.

             i)      Before developing vision loss and injury, Plaintiff was a remarkably

      healthy and active individual. After developing vision loss/injury, he could not easily

      read or drive. He also and suffers from a litany of other health problems related to his use

      of Amiodarone and medications used to treat his Amiodarone induced vision loss/injury.

             j)      In or about June 2016, his family discovered a Facebook page, discussing

      the serious complications of Amiodarone, including vision loss and injury, and the fact it

      was not FDA-approved for treatment of atrial fibrillation. Immediately thereafter, he

      sought legal representation regarding his injuries. The Facebook page in question was not

      published until 2015. It was not until he learned of these facts that he knew, or reasonably

      should have known, that the injuries he suffered were caused by wrongdoing on the part

      of the Defendants.

             k)      Additionally, Plaintiff Linda Spaulding is the spouse of the Plaintiff John

      Spaulding, Jr., and resides with her spouse, and she depended on John Spaulding, Jr. to

      be her primary caretaker as they enjoyed their family and life together. As a direct and

      proximate result of the injuries to Plaintiff John Spaulding, Jr., Plaintiff Linda Spaulding

      has in the past and will in the future suffer and incur loss of his consortium, loss of her

      spouse’s services, the cost and expense of having medical care, the cost of travel

      necessary to secure said medical care, attention and treatment for her spouse and the cost

      of related medical expense for him.

                                                  209
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 210 of 313 PageID #: 175988




      71.    Plaintiffs Shirley Miller and Ronald Miller

             a)      Plaintiff Shirley Miller (hereinafter “Miller” or “Plaintiff”) is an individual

      who resides in Maricopa County, Arizona. She was prescribed, purchased, and ingested

      the drug commonly referred to as Amiodarone (described more fully herein), which was

      manufactured, promoted, supplied and/or distributed by Defendants and as a proximate

      cause thereof, developed Amiodarone-induced pulmonary complications, along with

      other serious injuries. In January 2015, Plaintiff was diagnosed as suffering from atrial

      fibrillation, which is a rhythm condition of the atrial chambers of the heart. Miller was

      subsequently prescribed a “rhythm medication” by a cardiologist, which turned out to be

      Amiodarone. As a proximate result of her Amiodarone use, she suffered severe physical,

      economic and emotional injuries, including, but not limited to, severe lung injury. She

      received no warning from her physician about these potential life threatening

      complications, nor did any warnings that Amiodarone had not been approved and was not

      an appropriate treatment for A-fib accompany the purchase of Amiodarone.

             b)      At the time Amiodarone was prescribed to her, she was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did she

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

             c)      Amiordarone is manufactured and/or distributed by Defendants. She

      consumed Amiodarone manufactured by Teva and potentially other Generic Defendants,

      and promoted and sold for “off-label” use by Defendants Wyeth and the other Generic

      Defendants, and which was distributed nationwide by McKesson.

            d.       Beginning in late March 2015, as a result of the long-term and pervasive

      promotional activities of brand innovator Defendant Wyeth to an entire generation of

      physicians as detailed herein below, along with the continuing sales efforts of the Generic

      Defendants, including Teva, Dr. Reddy Atmakuri prescribed her a course of 200mg

      Amiodarone tablets for treatment of her non-life threatening atrial fibrillation. The

                                                  210
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 211 of 313 PageID #: 175989




      prescriptions were a generic brand version of Amiodarone manufactured by Teva and/or

      the other Generic Defendants. She filled the prescription and ingested the drug

      Amiodarone as prescribed. This physician was a victim of the long-term and successful

      promotional efforts of brand innovator Wyeth as well as continued unlawful promotional

      and sales efforts by Defendants that failed to disclose the details and dangers of

      Amiodarone toxicity related to its use for treating atrial fibrillation, which would have

      materially affected his decision to prescribe Amiodarone to Plaintiff and Plaintiff’s

      decision to take it.

            e.        She was not aware that her use of the medication was for an “off-label”

      use and, as noted above, she was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA approved use of Cordarone® or its

      bioequivalents, including the generic formulation sold by Teva and her prescription was

      for an “off-label” use. More importantly, she did not receive the required Medication

      Guide for the prescriptions she filled. She did not receive the Medication Guide from her

      pharmacist because the Medication Guides were not provided by Wyeth, and Teva or the

      other Generic Defendants to McKesson and/or by McKesson to pharmacists for

      distribution with his prescription in sufficient quantities, if at all. Because she did not

      receive the Medication Guide that Defendants were required to provide her, she received

      and ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

      labels and notifications, as set forth in detail below. She was thus unaware of the dangers

      he faced from the drug that caused his debilitating injuries.

            f.        In addition to not receiving the Medication Guide, she was not provided

      up to date warning labels that would have warned her of the serious, potentially life-

      threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to her. Had she been

      provided the Medication Guide and other appropriate warnings that this medication was



                                                    211
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 212 of 313 PageID #: 175990




      not approved or appropriate for the treatment of A-fib, she would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

           g.        Beginning in approximately May 2015, she began to experience increased

      heart rate, shortness of breath, extreme exhaustion, weakness, headaches, poor balance,

      bleeding and bruising, difficulty breathing and concentrating, memory loss, hypertension,

      edema, loss of taste, significant loss of weight, adverse effects on her liver and

      depression.

           h.        In July 2015, she was admitted to the hospital with a variety of reported

      issues and weight loss, where she was kept for several days. However, it was not until

      October 2015 that a hematologist suggested these complications may be the result of

      Amiodarone use in terms of the amount she was taking, and later a neurologist

      recommended she stop taking Amiodarone altogether. It was during October 2015 that

      she was diagnosed with having developed pulmonary infiltrates and skin lesions, along

      with other complications attributable to Amiodarone toxicity.

            i.       She was later informed and learned that these complications were

      allegedly attributable to the ingestion of Amiodarone. Thus, it was some time after these

      diagnoses that she became aware of Defendants’ role in the improper manufacture,

      distribution and sale of Amiodarone and that her injuries may have been caused by the

      negligence or wrongful acts of Defendants.

            j.       Before   developing    Amiodarone-induced        toxicity   and   pulmonary

      complications, she was a healthy and active individual. She spent a great deal of enjoying

      many outdoor activities. Only a few months later, after starting Amiodarone, her quality

      of life and that of her family was significantly impaired. She used to read 3 to 5 novel

      books a week but now can no longer read even a short novel and must frequently go back

      into the text to remember who the characters are and what the plot is about. She is tearful

      and has frequent episodes of anger and confusion as she can’t remember how to cook

      simple recipes that she has cooked all her adult life, or which cupboard she has placed

      things. Often, she finds herself lost in her own kitchen of 20 years.            Even after

                                                   212
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 213 of 313 PageID #: 175991




      discontinuing the drug she still has a poor appetite due to her altered sense of taste and

      smell and can no longer enjoy the smell or taste of coffee, the taste of tea and sugar, and

      must ask her family or others to taste any food that she prepares. She is often fearful as

      her life has been dramatically altered and she is not the same person she used to be.

            k.          Additionally, Plaintiff, Ronald Miller, is the spouse of the Plaintiff

      Shirley Miller, and resides with his spouse, and he depended on Shirley Miller to be his

      primary caretaker as they enjoyed their family and life together. As a direct and

      proximate result of the injuries to Plaintiff Shirley Miller, Plaintiff Ronald Miller has in

      the past and will in the future suffer and incur loss of his consortium, loss of his spouse’s

      services, the cost and expense of having medical care, attention and treatment for her, the

      cost of travel necessary to secure said medical care, attention and treatment for his spouse

      and the cost of related medical expense for her.
      72.        Plaintiff Jacqueline Fabbri

                 a)     Jacqueline Fabbri, individually and as Personal Representative of the

      Estate of Frank Fabbri, deceased (hereinafter “Fabbri”) is an individual who resides in

      San Luis Obispo County, California. Mr. Fabbri was prescribed, purchased, and ingested

      the drug commonly referred to as Amiodarone (described more fully herein), which was

      manufactured, promoted, supplied and/or distributed by Defendants and as a proximate

      cause thereof, developed Amiodarone induced acute pulmonary fibrosis, a life-

      threatening and debilitating condition. In October 2015, he was diagnosed as suffering

      from atrial fibrillation (“A-fib”), which is a rhythm condition of the atrial chambers of the

      heart. He was subsequently prescribed a “rhythm medication” by his cardiologist, which

      turned out to be Amiodarone. As a proximate result of his Amiodarone use, he developed

      Amiodarone-induced pulmonary fibrosis, a serious and potentially deadly lung disease.

      He received no warning from his physician about these potential life threatening

      complications, nor did any warnings that Amiodarone had not been approved and was not

      an appropriate treatment for A-fib accompany the purchase of Amiodarone.



                                                    213
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 214 of 313 PageID #: 175992




              b)      At the time the Amiodarone was prescribed to him, he was not aware that

      the FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

              c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. He

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers, and promoted and sold for “off-label” use by them.

              d)      In October 2015, as a result of the long-term and pervasive promotional

      activities of brand innovator Wyeth to an entire generation of physicians as detailed

      herein below, along with the continuing sales efforts of Defendants, Dr. Lorianna

      Fletcher prescribed him a course of 200mg Amiodarone tablets for treatment of his non-

      life threatening atrial fibrillation. The prescriptions were a generic brand version of

      Amiodarone manufactured by Teva and potentially other manufacturers. He filled the

      prescription and ingested the drug Amiodarone as prescribed. Dr. Lorianna Fletcher was

      a victim of the long-term and successful promotional efforts of brand innovator Wyeth as

      well as continued unlawful promotional and sales efforts by Defendants that failed to

      disclose the details and dangers of Amiodarone toxicity related to its use for treating

      atrial fibrillation, which would have materially affected his decision to prescribe

      Amiodarone to Plaintiff and Plaintiff’s decision to take it.

              e)      He was not aware that his use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA approved use of Cordarone® or its

      bioequivalents, including the generic formulation sold by Teva, and his prescription was

      for an “off-label” use. More importantly, he did not receive the required Medication

      Guide for the prescriptions he filled. He did not receive the Medication Guide from his

      pharmacist because the Medication Guides were not provided by Teva and potentially

                                                     214
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 215 of 313 PageID #: 175993




      other manufacturers and distributors to pharmacists for distribution with his prescription

      in sufficient quantities, if at all. Because he did not receive the Medication Guide that

      Defendants were required to provide him, he received and ingested a mislabeled drug

      under Delaware State law based on duties imposed under Delaware state law to not

      manufacture, distribute or sell medications without all required labels and notifications,

      as set forth in detail below. He was thus unaware of the dangers he faced from the drug

      that caused his debilitating injuries.

              f)      In addition to not receiving the Medication Guide, he was not provided up

      to date warning labels that would have warned him of the serious, potentially life-

      threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

              g)      Beginning in approximately July 2016, he began to experience many of

      the symptoms outlined in the Medication Guide, which include shortness of breath,

      wheezing, trouble breathing, coughing, fatigue, and weakness. He was presented with a

      diagnosis of Amiodarone-induced pulmonary fibrosis. Pulmonary fibrosis is a

      debilitating chronic, progressive condition that only worsens over time. The five-year

      survival rate for individuals with pulmonary fibrosis is extremely poor. Pulmonary

      fibrosis causes the lung tissue to become damaged, scarred and thickened, making it

      difficult for lungs to work properly.

              h)      He was later informed and learned that these complications were allegedly

      attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

      that he became aware of Defendants’ role in the improper manufacture, distribution and

      sale of Amiodarone and that his injuries may have been caused by the negligence or

      wrongful acts of Defendants.



                                                   215
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 216 of 313 PageID #: 175994




             i)     Prior to developing pulmonary fibrosis, Plaintiff was a remarkably healthy

      and active individual. After developing pulmonary fibrosis, he could not walk across the

      room and suffered frequent pneumonias. He also lost suffered from a litany of other

      health problems related to his use of Amiodarone and medications used to treat his

      Amiodarone-induced pulmonary fibrosis.

             j)     After developing pulmonary fibrosis his condition deteriorated rapidly,

      requiring hospitalization. He could not adequately breathe on his own, requiring

      breathing assistance and oxygen use. After spending several days in the hospital, Frank

      Fabbri succumbed to his Amiodarone-induced pulmonary fibrosis and respiratory failure

      on September 6, 2016.
      73.     Plaintiff Inga Reynolds

             a)     Inga Reynolds, individually and as Personal Representative of the Estate

      of Gerwin Hermenau, deceased (hereinafter “Hermaneau”) is an individual who resides

      in Riverside County, California. Mr. Hermenau was prescribed, purchased, and ingested

      the drug commonly referred to as Amiodarone (described more fully herein), which was

      manufactured, promoted, supplied and/or distributed by Defendants and as a proximate

      cause thereof, developed Amiodarone induced acute pulmonary fibrosis, a life-

      threatening and debilitating condition. In or around January 2015, he was diagnosed as

      suffering from atrial fibrillation (“A-fib”), which is a rhythm condition of the atrial

      chambers of the heart. He was subsequently prescribed a “rhythm medication” by his

      cardiologist, which turned out to be Amiodarone. As a proximate result of his

      Amiodarone use, he developed Amiodarone-induced pulmonary fibrosis, a serious and

      potentially deadly lung disease. He received no warning from his physician about these

      potential life threatening complications, nor did any warnings that Amiodarone had not

      been approved and was not an appropriate treatment for A-fib accompany the purchase of

      Amiodarone.

             b)     At the time the Amiodarone was prescribed to him, he was not aware that

      the FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

                                                 216
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 217 of 313 PageID #: 175995




      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

              c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. He

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers, and promoted and sold for “off-label” use by them.

              d)      In approximately January 2015, as a result of the long-term and pervasive

      promotional activities of brand innovator Wyeth to an entire generation of physicians as

      detailed herein below, along with the continuing sales efforts of Defendants, Dr. Sanyasi

      Ganta prescribed him a course of 200mg Amiodarone tablets for treatment of his non-life

      threatening atrial fibrillation. The prescriptions were a generic brand version of

      Amiodarone manufactured by Teva and potentially other manufacturers. He filled the

      prescription and ingested the drug Amiodarone as prescribed. Dr. Ganta was a victim of

      the long-term and successful promotional efforts of brand innovator Wyeth as well as

      continued unlawful promotional and sales efforts by Defendants that failed to disclose the

      details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

      which would have materially affected his decision to prescribe Amiodarone to Plaintiff

      and Plaintiff’s decision to take it.

              e)      He was not aware that his use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA approved use of Cordarone® or its

      bioequivalents, including the generic formulation sold by Teva, and his prescription was

      for an “off-label” use. More importantly, he did not receive the required Medication

      Guide for the prescriptions he filled. He did not receive the Medication Guide from his

      pharmacist because the Medication Guides were not provided by Teva and potentially

      other manufacturers and distributors to pharmacists for distribution with his prescription

      in sufficient quantities, if at all. Because he did not receive the Medication Guide that

                                                   217
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 218 of 313 PageID #: 175996




      Defendants were required to provide him, he received and ingested a mislabeled drug

      under Delaware State law based on duties imposed under Delaware state law to not

      manufacture, distribute or sell medications without all required labels and notifications,

      as set forth in detail below. He was thus unaware of the dangers he faced from the drug

      that caused his debilitating injuries.

              f)      In addition to not receiving the Medication Guide, he was not provided up

      to date warning labels that would have warned him of the serious, potentially life-

      threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

              g)      Beginning in approximately August 2016, he began to experience many of

      the symptoms outlined in the Medication Guide, which include shortness of breath,

      wheezing, trouble breathing, coughing, fatigue, and weakness. He was presented with a

      diagnosis of Amiodarone-induced pulmonary fibrosis.            Pulmonary fibrosis is a

      debilitating chronic, progressive condition that only worsens over time. The five-year

      survival rate for individuals with pulmonary fibrosis is extremely poor. Pulmonary

      fibrosis causes the lung tissue to become damaged, scarred and thickened, making it

      difficult for lungs to work properly.

              h)      He was later informed and learned that these complications were allegedly

      attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

      that he became aware of Defendants’ role in the improper manufacture, distribution and

      sale of Amiodarone and that his injuries may have been caused by the negligence or

      wrongful acts of Defendants.

              i)      Prior to developing pulmonary fibrosis, Plaintiff was a remarkably healthy

      and active individual. After developing pulmonary fibrosis, he could not walk across the

      room and suffered frequent pneumonias. He also lost suffered from a litany of other

                                                  218
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 219 of 313 PageID #: 175997




      health problems related to his use of Amiodarone and medications used to treat his

      Amiodarone-induced pulmonary fibrosis.

             j)      After developing Amiodarone-induced pulmonary fibrosis his condition

      deteriorated rapidly, requiring hospitalization. He could not adequately breathe on his

      own, requiring breathing assistance and oxygen use. After spending three weeks in the

      hospital, Gerwin Hermenau succumbed to his Amiodarone-induced pulmonary fibrosis

      and respiratory failure on October 1, 2016.

      74.    Plaintiff Carletta Williams
             a)      Carletta Williams, individually and as Personal Representative of the

      Estate of James C. Williams, III, deceased (hereinafter “Williams”) is an individual who

      resides in Lucas County, Ohio. Mr. Williams was prescribed, purchased, and ingested

      the drug commonly referred to as Amiodarone (described more fully herein), which was

      manufactured, promoted, supplied and/or distributed by Defendants and as a proximate

      cause thereof, developed Amiodarone induced pulmonary disease and vision loss, both

      serious and potentially disabling conditions. In or around 2010, he was diagnosed as

      suffering from atrial fibrillation (“A-fib”), which is a rhythm condition of the atrial

      chambers of the heart. He was subsequently prescribed a “rhythm medication” by his

      cardiologist, which turned out to be Amiodarone. As a proximate result of his

      Amiodarone use, he developed Amiodarone-induced pulmonary disease and vision loss,

      both serious and potentially debilitating conditions. He received no warning from his

      physician about these potential life threatening complications, nor did any warnings that

      Amiodarone had not been approved and was not an appropriate treatment for A-fib

      accompany the purchase of Amiodarone.

             b)      At the time the Amiodarone was prescribed to him, he was not aware that

      the FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

                                                    219
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 220 of 313 PageID #: 175998




              c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. He

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers, and promoted and sold for “off-label” use by them.

              d)      In or around 2010, as a result of the long-term and pervasive promotional

      activities of brand innovator Wyeth to an entire generation of physicians as detailed

      herein below, along with the continuing sales efforts of Defendants, Dr. Paul Berlacher

      prescribed him a course of 200mg Amiodarone tablets for treatment of his non-life

      threatening atrial fibrillation. The prescriptions were a generic brand version of

      Amiodarone manufactured by Teva and potentially other manufacturers. He filled the

      prescription and ingested the drug Amiodarone as prescribed. Dr. Berlacher was a victim

      of the long-term and successful promotional efforts of brand innovator Wyeth as well as

      continued unlawful promotional and sales efforts by Defendants that failed to disclose the

      details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

      which would have materially affected his decision to prescribe Amiodarone to Plaintiff

      and Plaintiff’s decision to take it.

              e)      He was not aware that his use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA approved use of Cordarone® or its

      bioequivalents, including the generic formulation sold by Teva, and his prescription was

      for an “off-label” use. More importantly, he did not receive the required Medication

      Guide for the prescriptions he filled. He did not receive the Medication Guide from his

      pharmacist because the Medication Guides were not provided by Teva and potentially

      other manufacturers and distributors to pharmacists for distribution with his prescription

      in sufficient quantities, if at all. Because he did not receive the Medication Guide that

      Defendants were required to provide him, he received and ingested a mislabeled drug

      under Delaware State law based on duties imposed under Delaware state law to not

      manufacture, distribute or sell medications without all required labels and notifications,

                                                   220
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 221 of 313 PageID #: 175999




      as set forth in detail below. He was thus unaware of the dangers he faced from the drug

      that caused his debilitating injuries.

              f)      In addition to not receiving the Medication Guide, he was not provided up

      to date warning labels that would have warned him of the serious, potentially life-

      threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

              g)      Beginning in approximately 2012, he began to experience many of the

      symptoms outlined in the Medication Guide, which include shortness of breath,

      wheezing, trouble breathing, coughing, fatigue, blurred vision, vision loss, and weakness.

      He was presented with a diagnosis of Amiodarone-induced pulmonary disease and vision

      loss.   Amiodarone-induced pulmonary disease is a debilitating chronic, progressive

      condition that only worsens over time. The five-year survival rate for individuals with

      pulmonary disease is extremely poor.      Pulmonary disease causes the lung tissue to

      become damaged, scarred and thickened, making it difficult for lungs to work properly.

              h)      He was later informed and learned that these complications were allegedly

      attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

      that he became aware of Defendants’ role in the improper manufacture, distribution and

      sale of Amiodarone and that his injuries may have been caused by the negligence or

      wrongful acts of Defendants.

              i)      Prior to developing Amiodarone-induced pulmonary disease and vision

      loss, Plaintiff was a remarkably healthy and active individual. After developing

      pulmonary disease and vision loss, he struggled to exert himself and was often short of

      breath and fatigued. He also suffered from a litany of other health problems related to his

      use of Amiodarone and medications used to treat his Amiodarone-induced pulmonary

      disease and vision loss.

                                                 221
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 222 of 313 PageID #: 176000




             j)      After developing pulmonary disease and vision loss, his condition

      deteriorated rapidly, requiring hospitalization. He could not adequately breathe on his

      own, requiring breathing assistance and oxygen use. After spending significant time in

      the hospital, James C. Williams, III succumbed to his Amiodarone-induced pulmonary

      disease and respiratory failure on February 7, 2017.

      75.    Plaintiffs Trio Caldwell and Beverly Caldwell

             a)      Plaintiff Trio Caldwell (hereinafter “Plaintiff” or “Caldwell”) is an

      individual who resides in Maricopa County, Arizona. He was prescribed, purchased, and

      ingested the drug commonly referred to as Amiodarone (described more fully herein),

      which was manufactured, promoted, supplied and/or distributed by Defendants and as a

      proximate cause thereof, developed Ischemic Optic Neuropathy, which is a debilitating

      condition related to the eyes resulting in blindness and reduced loss of vision. In or

      around August 2013, he was diagnosed as suffering from atrial fibrillation, which is a

      rhythm condition of the atrial chambers of the heart. He was subsequently prescribed a

      “rhythm medication” by his cardiologist, which turned out to be Amiodarone. As a

      proximate result of his Amiodarone use, he developed Ischemic Optic Neuropathy. He

      received no warning from his physician about these potential severe complications, nor

      did any warnings that Amiodarone had not been approved and was not an appropriate

      treatment for A-fib accompany the purchase of Amiodarone.

             b)      At the time Amiodarone was prescribed to him, he was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. He

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and promoted and sold for “off-label” use by them.

                                                 222
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 223 of 313 PageID #: 176001




              d)      In or around August 2013 as a result of the long-term and pervasive

      promotional activities of brand innovator Wyeth to an entire generation of physicians as

      detailed herein below, along with the continuing sales efforts of Defendants, Dr. Arman

      Talle prescribed him a course of 200mg Amiodarone tablets for treatment of his non-life

      threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. He filled the prescription and

      ingested the drug Amiodarone as prescribed. Dr. Arman Talle was a victim of the long-

      term and successful promotional efforts of brand innovator Wyeth as well as continued

      unlawful promotional and sales efforts by Defendants that failed to disclose the details

      and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation, which

      would have materially affected his decision to prescribe Amiodarone to Plaintiff and

      Plaintiff’s decision to take it.

              e)      He was not aware that his use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA approved use of Cordarone®,

      Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

      prescription was for an “off-label” use. More importantly, he did not receive the required

      Medication Guide for the prescriptions he filled. He did not receive the Medication

      Guide from his pharmacist because the Medication Guides were not provided by Teva

      and potentially other manufacturers and distributors to pharmacists for distribution with

      his prescription in sufficient quantities, if at all. Because he did not receive the

      Medication Guide that Defendants were required to provide him, he received and

      ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

      labels and notifications, as set forth in detail below. He was thus unaware of the dangers

      he faced from the drug that caused his debilitating injuries.

              f)      In addition to not receiving the Medication Guide, he was not provided up

      to date warning labels that would have warned him of the serious, potentially life-

                                                  223
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 224 of 313 PageID #: 176002




      threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in the spring of 2015, he began to experience vision loss, optic

      nerve damage, degenerative vision changes, and blindness. After several medical

      evaluations and treatments for visual complications, he was presented with a diagnosis of

      Ischemic Optic Neuropathy. This condition is debilitating, chronic condition that makes it

      very difficult to see, and drastically reduces the quality of life. Due to this debilitating

      diagnosis.

             h)      He was later informed and learned that these complications were allegedly

      attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

      that he became aware of Defendants’ role in the improper manufacture, distribution and

      sale of Amiodarone and that his injuries may have been caused by the negligence or

      wrongful acts of Defendants

             i)      Before developing Ischemic Optic Neuropathy, he was a remarkably

      healthy and active individual. After developing Optic Neuropathy, he now struggles with

      daily life functions due to his visual impairment. He is unable to enjoy the activities he

      once loved due to his vision loss.

             j)      Additionally, Plaintiff, Beverly Caldwell is the spouse of the Plaintiff Trio

      Caldwell, and resides with her spouse, and she depended on Trio Caldwell to be her

      primary caretaker as they enjoyed their family and life together.         As a direct and

      proximate result of the injuries to Plaintiff Trio Caldwell, Plaintiff Beverly Caldwell has

      in the past and will in the future suffer and incur loss of his consortium, loss of her

      spouse’s services, the cost and expense of having medical care, attention and treatment

      for her spouse, the cost of travel necessary to secure said medical care, and the cost of

      related medical expense for him.

                                                  224
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 225 of 313 PageID #: 176003




      76.    Plaintiffs Edwin Streed and Margaret Streed

             a)      Plaintiff, Edwin Streed (hereinafter “Plaintiff” or “Streed”) is an

      individual who resides in Alameda County, California. He was prescribed, purchased,

      and ingested the drug commonly referred to as Amiodarone (described more fully

      herein), which was manufactured, promoted, supplied and/or distributed by Defendants

      and as a proximate cause thereof, developed Amiodarone-induced pulmonary fibrosis, a

      life-threatening and debilitating condition. In approximately 2005, he was diagnosed as

      suffering from atrial fibrillation, which is a rhythm condition of the atrial chambers of the

      heart. He was subsequently prescribed a “rhythm medication” by his cardiologist, which

      turned out to be Amiodarone. As a proximate result of his Amiodarone use, he developed

      Amiodarone-induced pulmonary fibrosis, a serious and potentially deadly lung disease.

      He received no warning from his physician about these potential life threatening

      complications, nor did any warnings that Amiodarone had not been approved and was not

      an appropriate treatment for A-fib accompany the purchase of Amiodarone.

             b)      At the time Amiodarone was prescribed to him, he was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. He

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and promoted and sold for “off-label” use by them.

             d)      In 2005, as a result of the long-term and pervasive promotional activities

      of brand innovator Wyeth, along with the continuing sales efforts of Defendants, Dr.

      Stephen C. Remole prescribed him a course of 200mg Amiodarone tablets for treatment

      of his non-life threatening atrial fibrillation. The prescriptions were versions of

      Amiodarone manufactured by Teva and potentially other manufacturers. He filled the

                                                  225
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 226 of 313 PageID #: 176004




      prescription and ingested the drug Amiodarone as prescribed. Dr. Remole was a victim of

      the long-term and successful promotional efforts of brand innovator Wyeth as well as

      continued unlawful promotional and sales efforts by Defendants that failed to disclose the

      details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

      which would have materially affected his decision to prescribe Amiodarone to Plaintiff

      and Plaintiff’s decision to take it.

              e)      He was not aware that his use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA approved use of Cordarone®,

      Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

      prescription was for an “off-label” use. More importantly, he did not receive the required

      Medication Guide for the prescriptions he filled. He did not receive the Medication

      Guide from his pharmacist because the Medication Guides were not provided by Teva

      and potentially other manufacturers and distributors to pharmacists for distribution with

      his prescription in sufficient quantities, if at all. Because he did not receive the

      Medication Guide that Defendants were required to provide him, he received and

      ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

      labels and notifications, as set forth in detail below. He was thus unaware of the dangers

      he faced from the drug that caused his debilitating injuries.

              f)      In addition to not receiving the Medication Guide, he was not provided up

      to date warning labels that would have warned him of the serious, potentially life-

      threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.



                                                   226
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 227 of 313 PageID #: 176005




             g)      In approximately July 2015, his heart condition became worse.           Dr.

      Remole doubled his Amiodarone does to 400 mg. In approximately October 2015, he

      began to experience many of the symptoms outlined in the Medication Guide, which

      include increased heart rate, shortness of breath, extreme exhaustion, and coughing.

             h)      In October 2015, he was admitted to the hospital with an initial diagnosis

      of pneumonia.     Eventually his condition worsened, a high definition CT scan was

      performed, which revealed lung changes not typical of pneumonia.            The CT scan

      revealed he had Amiodarone toxicity and pulmonary fibrosis. Pulmonary fibrosis is a

      debilitating chronic, progressive condition that only worsens over time. The five-year

      survival rate for individuals with pulmonary fibrosis is extremely poor. Pulmonary

      fibrosis causes the lung tissue to become damaged, scarred and thickened, making it

      difficult for lungs to work properly.

             i)      He was later informed and learned that these complications were allegedly

      attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

      that he became aware of Defendants’ role in the improper manufacture, distribution and

      sale of Amiodarone and that his injuries may have been caused by the negligence or

      wrongful acts of Defendants.

             j)      Before developing pulmonary fibrosis, he was a remarkably healthy and

      active individual. He spent a great deal of time with his family and enjoyed doing chores

      around the home. Only a few months later, after developing pulmonary fibrosis, he could

      not walk across the room without being short of breath, coughing and increased heart

      rate. He suffers from a litany of other health problems related to his use of Amiodarone,

      including acute pulmonary edema, and vision problems.

             k)      Additionally, Plaintiff, Margaret Streed is the spouse of the Plaintiff

      Edwin Streed, and resides with her spouse, and she depended on Plaintiff, Edwin Streed

      to be her primary caretaker as they enjoyed their family and life together. As a direct and

      proximate result of the injuries to Plaintiff, Edwin Streed, Plaintiff, Margaret Streed has

      in the past and will in the future suffer and incur loss of his consortium, loss of her

                                                 227
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 228 of 313 PageID #: 176006




      spouse’s services, the cost and expense of having medical care, attention and treatment

      for him, the cost of travel necessary to secure said medical care, attention and treatment

      for her spouse and the cost of related medical expense for him.

      77.    Plaintiffs Dianne Cruce and Doug Hyak

             a)      On personal knowledge, Plaintiff Dianne Cruce (hereinafter “Plaintiff” or

      “Cruce”) is an individual who resides in San Luis Obispo County, California. She was

      prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

      (described more fully herein), which was manufactured, promoted, supplied and/or

      distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

      induced pulmonary toxicity, a life-threatening and debilitating lung condition. In or

      around October 2009, she was diagnosed as suffering from atrial fibrillation, which is a

      rhythm condition of the atrial chambers of the heart. She was subsequently prescribed a

      “rhythm medication” by her cardiologist, which turned out to be Amiodarone. As a

      proximate result of her Amiodarone use, she developed Amiodarone-induced pulmonary

      toxicity, a serious and potentially life-threatening lung condition. She received no

      warning from her physician about these potential life-threatening complications, nor did

      any warnings that Amiodarone had not been approved and was not an appropriate

      treatment for A-fib accompany the purchase of Amiodarone.

             b)      At the time Amiodarone was prescribed to her, she was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did she

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. She

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.



                                                 228
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 229 of 313 PageID #: 176007




              d)      In approximately April 2012, as a result of the long-term and pervasive

      promotional activities of brand innovator Wyeth to an entire generation of physicians as

      detailed herein below, along with the continuing sales efforts of Defendants, Dr. Devi

      Pondicherry prescribed her a course of 200mg Amiodarone tablets for treatment of her

      non-life threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. She filled the prescription

      and ingested the drug Amiodarone as prescribed. Dr. Pondicherry was a victim of the

      long-term and successful promotional efforts of brand innovator Wyeth as well as

      continued unlawful promotional and sales efforts by Defendants that failed to disclose the

      details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

      which would have materially affected his decision to prescribe Amiodarone to Plaintiff

      and Plaintiff’s decision to take it.

              e)      She was not aware that her use of the medication was for an “off-label”

      use and, as noted above, she was not in a situation of last resort as to her atrial

      fibrillation. Correction of atrial fibrillation was never an FDA-approved use of

      Cordarone®, Pacerone® or its bioequivalents, including the generic formulation sold by

      Teva and her prescription was for an “off-label” use. More importantly, she did not

      receive the required Medication Guide for the prescriptions she filled. She did not receive

      the Medication Guide from her pharmacist because the Medication Guides were not

      provided by Teva and potentially other manufacturers and distributors to pharmacists for

      distribution with her prescription in sufficient quantities, if at all. Because she did not

      receive the Medication Guide that Defendants were required to provide her, she received

      and ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

      labels and notifications, as set forth in detail below. She was thus unaware of the dangers

      she faced from the drug that caused her debilitating injuries.

              f)      In addition to not receiving the Medication Guide, she was not provided

      up-to-date warning labels that would have warned her of the serious, potentially life-

                                                   229
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 230 of 313 PageID #: 176008




      threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to her. Had she been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, she would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately June 2016, she began to experience trouble

      breathing, shortness of breath, wheezing, coughing, pulmonary hypertension, weakness,

      edema, nervousness, chronic pain, and fatigue. She was presented with a diagnosis of

      Amiodarone-induced pulmonary toxicity. Amiodarone-induced pulmonary toxicity is a

      debilitating chronic, progressive condition that only worsens over time. The five-year

      survival rate for individuals with Amiodarone-induced pulmonary toxicity is extremely

      poor. Amiodarone-induced pulmonary toxicity causes the lung tissue to become

      damaged, scarred and thickened, making it difficult for lungs to work properly.

             h)      She was later informed and learned that these complications were

      allegedly attributable to the ingestion of Amiodarone. Thus, it was some time after these

      diagnoses that she became aware of Defendants’ role in the improper manufacture,

      distribution and sale of Amiodarone and that her injuries may have been caused by the

      negligence or wrongful acts of Defendants.

             i)      Before developing Amiodarone-induced pulmonary toxicity Plaintiff was

      a healthy and active individual. After developing pulmonary toxicity, she was often weak

      and struggled to walk across the room. She also had weight fluctuations and suffers from

      a litany of other health problems related to her use of Amiodarone and medications used

      to treat her Amiodarone-induced pulmonary toxicity.

             j)      Additionally, Plaintiff Doug Hyak is the spouse of the Plaintiff Dianne

      Cruce, and resides with his spouse, and he depended on Dianne Cruce to be his primary

      caretaker as they enjoyed their family and life together. As a direct and proximate result

      of the injuries to Plaintiff Dianne Cruce, Plaintiff Doug Hyak has in the past and will in

      the future suffer and incur loss of her consortium, loss of his spouse’s services, the cost

                                                   230
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 231 of 313 PageID #: 176009




      and expense of having medical care, the cost of travel necessary to secure said medical

      care, attention and treatment for his spouse and the cost of related medical expense for

      her.

      78.    Plaintiffs Dameon Albritton and Ji Yong Ahn

             a)      On personal knowledge, Plaintiff Dameon Albritton (hereinafter

      “Plaintiff” or “Albritton”) is an individual who resides in Sacramento County, California.

      He was prescribed, purchased, and ingested the drug commonly referred to as

      Amiodarone (described more fully herein), which was manufactured, promoted, supplied

      and/or distributed by Defendants and as a proximate cause thereof, developed

      Amiodarone-induced pulmonary toxicity, a life-threatening and debilitating condition. In

      or around March 2013, he was diagnosed as suffering from atrial fibrillation, which is a

      rhythm condition of the atrial chambers of the heart. He was subsequently prescribed a

      “rhythm medication” by his cardiologist, which turned out to be Amiodarone. As a

      proximate result of his Amiodarone use, he developed Amiodarone-induced pulmonary

      disease, a serious and potentially deadly lung disease, as well as vision loss. He received

      no warning from his physician about these potential life-threatening complications, nor

      did any warnings that Amiodarone had not been approved and was not an appropriate

      treatment for A-fib accompany the purchase of Amiodarone.

             b)      At the time Amiodarone was prescribed to him, he was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. He

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.



                                                 231
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 232 of 313 PageID #: 176010




              d)      In March 2013, as a result of the long-term and pervasive promotional

      activities of brand innovator Wyeth to an entire generation of physicians as detailed

      herein below, along with the continuing sales efforts of Defendants, Dr. Kozina

      prescribed him a course of 200mg Amiodarone tablets for treatment of his non-life

      threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. He filled the prescription and

      ingested the drug Amiodarone as prescribed. Dr. Kozina was a victim of the long-term

      and successful promotional efforts of brand innovator Wyeth as well as continued

      unlawful promotional and sales efforts by Defendants that failed to disclose the details

      and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation, which

      would have materially affected his decision to prescribe Amiodarone to Plaintiff and

      Plaintiff’s decision to take it.

              e)      He was not aware that his use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA-approved use of Cordarone®,

      Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

      prescription was for an “off-label” use. More importantly, he did not receive the required

      Medication Guide for the prescriptions he filled. He did not receive the Medication

      Guide from his pharmacist because the Medication Guides were not provided by Teva

      and potentially other manufacturers and distributors to pharmacists for distribution with

      his prescription in sufficient quantities, if at all. Because he did not receive the

      Medication Guide that Defendants were required to provide him, he received and

      ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

      labels and notifications, as set forth in detail below. He was thus unaware of the dangers

      he faced from the drug that caused his debilitating injuries.

              f)      In addition to not receiving the Medication Guide, he was not provided up

      to date warning labels that would have warned him of the serious, potentially life-

                                                  232
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 233 of 313 PageID #: 176011




      threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately September 2013, he began to experience

      many of the symptoms outlined in the Medication Guide, including shortness of breath,

      wheezing, difficulty breathing, fatigue, chest pain, weakness, abdominal pain, nausea,

      vomiting, blurred vision and vision loss. He was presented with a diagnosis of

      Amiodarone-induced pulmonary toxicity. Amiodarone-induced pulmonary toxicity is a

      debilitating chronic, progressive condition that only worsens over time. The survival rate

      for individuals with Amiodarone-induced pulmonary toxicity is extremely poor.

      Amiodarone-induced pulmonary toxicity causes the lung tissue to become damaged,

      scarred and thickened, making it difficult for lungs to work properly.

             h)      He was later informed and learned that these complications were allegedly

      attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

      that he became aware of Defendants’ role in the improper manufacture, distribution and

      sale of Amiodarone and that his injuries may have been caused by the negligence or

      wrongful acts of Defendants.

             i)      Before developing Amiodarone-induced pulmonary toxicity, Plaintiff was

      a remarkably healthy and active individual. After developing pulmonary toxicity he

      struggles to exert himself and to enjoy the things he once did. He also suffers from a

      litany of other health problems related to his use of Amiodarone and medications used to

      treat his Amiodarone-induced pulmonary toxicity.

             j)      Additionally, Plaintiff Ji Yong Ahn is the spouse of the Plaintiff Dameon

      Albritton, and resides with her spouse, and she depended on Dameon Albritton to be her

      primary caretaker as they enjoyed their family and life together.        As a direct and

      proximate result of the injuries to Plaintiff Dameon Albritton, Plaintiff Ji Yong Ahn has

                                                  233
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 234 of 313 PageID #: 176012




      in the past and will in the future suffer and incur loss of his consortium, loss of her

      spouse’s services, the cost and expense of having medical care, the cost of travel

      necessary to secure said medical care, attention and treatment for her spouse and the cost

      of related medical expense for him.

      79.    Plaintiffs Laurel Turley and Roger Turley

             a)      On personal knowledge, Plaintiff Laurel Turley (hereinafter “Plaintiff” or

      “Turley”) is an individual who resides in Belmont County, Ohio. She was prescribed,

      purchased, and ingested the drug commonly referred to as Amiodarone (described more

      fully herein), which was manufactured, promoted, supplied and/or distributed by

      Defendants and as a proximate cause thereof, developed Amiodarone-induced pulmonary

      disease and thyroid disease, both life-threatening and debilitating condition. In or around

      June 2012, she was diagnosed as suffering from atrial fibrillation (“A-fib”), which is a

      rhythm condition of the atrial chambers of the heart. She was subsequently prescribed a

      “rhythm medication” by her cardiologist, which turned out to be Amiodarone. As a

      proximate result of her Amiodarone use, she developed Amiodarone-induced pulmonary

      fibrosis, a serious and potentially deadly lung disease. She received no warning from her

      physician about these potential life-threatening complications, nor did any warnings that

      Amiodarone had not been approved and was not an appropriate treatment for A-fib

      accompany the purchase of Amiodarone.

             b)      At the time Amiodarone was prescribed to her, she was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did she

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. She

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

                                                 234
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 235 of 313 PageID #: 176013




              d)      In June 2012 as a result of the long-term and pervasive promotional

      activities of brand innovator Wyeth to an entire generation of physicians as detailed

      herein below, along with the continuing sales efforts of Defendants, Dr. Adele Frenn

      prescribed her a course of 200mg Amiodarone tablets for treatment of her non-life

      threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. He filled the prescription and

      ingested the drug Amiodarone as prescribed. Dr. Frenn was a victim of the long-term and

      successful promotional efforts of brand innovator Wyeth as well as continued unlawful

      promotional and sales efforts by Defendants that failed to disclose the details and dangers

      of Amiodarone toxicity related to its use for treating atrial fibrillation, which would have

      materially affected his decision to prescribe Amiodarone to Plaintiff and Plaintiff’s

      decision to take it.

              e)      She was not aware that her use of the medication was for an “off-label”

      use and, as noted above, she was not in a situation of last resort as to her atrial

      fibrillation. Correction of atrial fibrillation was never an FDA approved use of

      Cordarone®, Pacerone® or its bioequivalents, including the generic formulation sold by

      Teva and her prescription was for an “off-label” use. More importantly she did not

      receive the required Medication Guide for the prescriptions she filled. She did not

      receive the Medication Guide from her pharmacist because the Medication Guides were

      not provided by Teva and potentially other manufacturers and distributors to pharmacists

      for distribution with her prescription in sufficient quantities, if at all. Because she did not

      receive the Medication Guide that Defendants were required to provide her, she received

      and ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

      labels and notifications, as set forth in detail below. She was thus unaware of the dangers

      she faced from the drug that caused her debilitating injuries.

              f)      In addition to not receiving the Medication Guide, she was not provided

      up to date warning labels that would have warned her of the serious, potentially life-

                                                   235
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 236 of 313 PageID #: 176014




      threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to her. Had she been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, she would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately 2015, she began to experience shortness of

      breath, wheezing, trouble breathing, coughing, fatigue, weakness, chest pain, edema, and

      abnormal thyroid function. She was presented with a diagnosis of Amiodarone-induced

      interstitial lung disease and hypothyroidism.        Amiodarone-induced interstitial lung

      disease is a debilitating chronic, progressive condition that only worsens over time. The

      five-year survival rate for individuals with interstitial lung disease is extremely poor.

      Interstitial lung disease causes the lung tissue to become damaged, scarred and thickened,

      making it difficult for lungs to work properly.

             h)      She was later informed and learned that these complications were

      allegedly attributable to the ingestion of Amiodarone. Thus, it was some time after these

      diagnoses that he became aware of Defendants’ role in the improper manufacture,

      distribution and sale of Amiodarone and that his injuries may have been caused by the

      negligence or wrongful acts of Defendants.

             i)      Before developing Amiodarone-induced lung disease and thyroid toxicity,

      she was a remarkably healthy and active individual. After developing Amiodarone-

      induced pulmonary disease and hypothyroidism, she stuggles to exert herself and is often

      weak and short of breath. She also suffers from a litany of other health problems related

      to her use of Amiodarone and medications used to treat her Amiodarone-induced

      pulmonary disease and hypothyroidism.

             j)      Additionally, Plaintiff, Roger Turley is the spouse of the Plaintiff Laurel

      Turley, and resides with his spouse, and he depended on Laurel Turley to be his primary

      caretaker as they enjoyed their family and life together. As a direct and proximate result

      of the injuries to Plaintiff Laurel Turley, Plaintiff Roger Turley has in the past and will in

                                                   236
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 237 of 313 PageID #: 176015




      the future suffer and incur loss of her consortium, loss of his spouse’s services, the cost

      and expense of having medical care, attention and treatment for her, the cost of travel

      necessary to secure said medical care, attention and treatment for his spouse and the cost

      of related medical expense for her.

      80.    Plaintiff Diane Mancinelli

             a)      On personal knowledge, Plaintiff Diane Mancinelli (hereinafter “Plaintiff”

      or “Mancinelli”) is an individual who resides in Nevada County, California. She was

      prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

      (described more fully herein), which was manufactured, promoted, supplied and/or

      distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

      induced pulmonary disease, a life-threatening and debilitating condition. In or around

      January 2014, she was diagnosed as suffering from atrial fibrillation, which is a rhythm

      condition of the atrial chambers of the heart. She was subsequently prescribed a “rhythm

      medication” by her cardiologist, which turned out to be Amiodarone. As a proximate

      result of her Amiodarone use, she developed Amiodarone-induced interstitial lung

      disease, a serious and potentially deadly lung disease. She received no warning from her

      physician about these potential life-threatening complications, nor did any warnings that

      Amiodarone had not been approved and was not an appropriate treatment for A-fib

      accompany the purchase of Amiodarone.

             b)      At the time Amiodarone was prescribed to her, she was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did she

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. She

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

                                                 237
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 238 of 313 PageID #: 176016




              d)      In or around January 2014, as a result of the long-term and pervasive

      promotional activities of brand innovator Wyeth to an entire generation of physicians as

      detailed herein below, along with the continuing sales efforts of Defendants, Dr. Ryan

      Smith prescribed her a course of 200mg Amiodarone tablets for treatment of her non-life

      threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. She filled the prescription

      and ingested the drug Amiodarone as prescribed. Dr. Ryan Smith was a victim of the

      long-term and successful promotional efforts of brand innovator Wyeth as well as

      continued unlawful promotional and sales efforts by Defendants that failed to disclose the

      details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

      which would have materially affected his decision to prescribe Amiodarone to Plaintiff

      and Plaintiff’s decision to take it.

              e)      She was not aware that her use of the medication was for an “off-label”

      use and, as noted above, she was not in a situation of last resort as to her atrial

      fibrillation. Correction of atrial fibrillation was never an FDA-approved use of

      Cordarone®, Pacerone® or its bioequivalents, including the generic formulation sold by

      Teva and her prescription was for an “off-label” use. More importantly, she did not

      receive the required Medication Guide for the prescriptions she filled. She did not

      receive the Medication Guide from her pharmacist because the Medication Guides were

      not provided by Teva and potentially other manufacturers and distributors to pharmacists

      for distribution with her prescription in sufficient quantities, if at all. Because she did not

      receive the Medication Guide that Defendants were required to provide her, she received

      and ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

      labels and notifications, as set forth in detail below. She was thus unaware of the dangers

      she faced from the drug that caused her debilitating injuries.

              f)      In addition to not receiving the Medication Guide, she was not provided

      up to date warning labels that would have warned her of the serious, potentially life-

                                                   238
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 239 of 313 PageID #: 176017




      threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to her. Had she been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, she would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately January 2018, she began to experience

      shortness of breath, wheezing, trouble breathing, coughing, fatigue, weakness, chest pain

      and difficulty walking. She was presented with a diagnosis of Amiodarone-induced

      pulmonary disease. Amiodarone-induced pulmonary disease is a debilitating chronic,

      progressive condition that only worsens over time. The five-year survival rate for

      individuals with pulmonary disease is extremely poor. Amiodarone-induced pulmonary

      disease causes the lung tissue to become damaged, scarred and thickened, making it

      difficult for lungs to work properly.

             h)      She was later informed and learned that these complications were

      allegedly attributable to the ingestion of Amiodarone. Thus, it was some time after these

      diagnoses that he became aware of Defendants’ role in the improper manufacture,

      distribution and sale of Amiodarone and that his injuries may have been caused by the

      negligence or wrongful acts of Defendants.

             i)      Before developing Amiodarone-induced pulmonary disease, Plaintiff was

      a remarkably healthy and active individual. After developing Amiodarone-induced

      pulmonary disease, she struggles with frequent pneumonias and is often weak and short

      of breath, requiring hospitalization at times. She also suffers from a litany of other health

      problems related to her use of Amiodarone and medications used to treat her

      Amiodarone-induced pulmonary injuries.

      81.    Plaintiff Connie Luye

             a)      On personal knowledge, Connie Luye, Individually and as Personal

      Representative of the Estate of Evelyn Moss, deceased (hereinafter “Plaintiff” or “Moss”)

      is an individual who resides in St. Francois, Missouri. Evelyn Moss was prescribed,

                                                   239
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 240 of 313 PageID #: 176018




      purchased, and ingested the drug commonly referred to as Amiodarone (described more

      fully herein), which was manufactured, promoted, supplied and/or distributed by

      Defendants and as a proximate cause thereof, developed Amiodarone-induced pulmonary

      fibrosis, a life-threatening and debilitating pulmonary condition. In January 2013, she

      was diagnosed as suffering from atrial fibrillation, which is a rhythm condition of the

      atrial chambers of the heart. She was subsequently prescribed a “rhythm medication” by

      her cardiologist, which turned out to be Amiodarone. As a proximate result of her

      Amiodarone use, she developed Amiodarone-induced pulmonary fibrosis and respiratory

      failure, serious and potentially deadly lung diseases. She received no warning from her

      physician about these potential life-threatening complications, nor did any warnings that

      Amiodarone had not been approved and was not an appropriate treatment for A-fib

      accompany the purchase of Amiodarone.

             b)     At the time Amiodarone was prescribed to her, she was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did she

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

             c)     Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. She

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

             d)     In January 2013, as a result of the long-term and pervasive promotional

      activities of brand innovator Wyeth to an entire generation of physicians as detailed

      herein below, along with the continuing sales efforts of Defendants, Dr. Michael Shapiro

      prescribed her a course of 200mg Amiodarone tablets for treatment of her non-life

      threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. She filled the prescription

      and ingested the drug Amiodarone as prescribed. Dr. Shapiro was a victim of the long-

                                                240
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 241 of 313 PageID #: 176019




      term and successful promotional efforts of brand innovator Wyeth as well as continued

      unlawful promotional and sales efforts by Defendants that failed to disclose the details

      and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation, which

      would have materially affected his decision to prescribe Amiodarone to Plaintiff and

      Plaintiff’s decision to take it.

              e)      She was not aware that her use of the medication was for an “off-label”

      use and, as noted above, she was not in a situation of last resort as to her atrial

      fibrillation. Correction of atrial fibrillation was never an FDA-approved use of

      Cordarone®, Pacerone® or its bioequivalents, including the generic formulation sold by

      Teva and her prescription was for an “off-label” use. More importantly, she did not

      receive the required Medication Guide for the prescriptions she filled. She did not receive

      the Medication Guide from her pharmacist because the Medication Guides were not

      provided by Teva and potentially other manufacturers and distributors to pharmacists for

      distribution with her prescription in sufficient quantities, if at all. Because she did not

      receive the Medication Guide that Defendants were required to provide her, she received

      and ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

      labels and notifications, as set forth in detail below. She was thus unaware of the dangers

      she faced from the drug that caused her debilitating injuries.

              f)      In addition to not receiving the Medication Guide, she was not provided

      up-to-date warning labels that would have warned her of the serious, potentially life-

      threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to her. Had she been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, she would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.
              g)      Beginning in approximately April 2016, she began to experience shortness

      of breath, wheezing, abnormal kidney function, chest pain, coughing, vision loss, fatigue,


                                                  241
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 242 of 313 PageID #: 176020



      weakness, and abnormal thyroid function. She was presented with a diagnosis of

      Amiodarone-induced pulmonary fibrosis and respiratory failure, as well as kidney failure

      and hypothyroidism. These debilitating, chronic, progressive conditions only worsen

      over time. The five-year survival rate for individuals with pulmonary fibrosis is

      extremely poor. Pulmonary fibrosis causes the lung tissue to become damaged, scarred

      and thickened, making it difficult for lungs to work properly.

             h)      She was later informed and learned that these complications were

      allegedly attributable to the ingestion of Amiodarone. Thus, it was some time after these

      diagnoses that he became aware of Defendants’ role in the improper manufacture,

      distribution and sale of Amiodarone and that his injuries may have been caused by the

      negligence or wrongful acts of Defendants.

             i)      Before developing pulmonary fibrosis, respiratory failure, kidney failure

      and hypothyroidism, Plaintiff was a remarkably healthy and active individual. After

      developing these conditions she struggled to breathe and exert herself, and could no

      longer independently perform daily life activities, and these complications resulted in

      frequent hospitalizations. She also suffered from a litany of other health problems related

      to her use of Amiodarone and medications used to treat her Amiodarone-induced

      pulmonary fibrosis, respiratory failure, kidney failure, and hypothyroidism.


             j)      After developing pulmonary fibrosis, respiratory fibrosis, kidney failure,

      and hypothyroidism, her condition deteriorated rapidly, requiring hospitalization. She

      could not adequately breathe on her own and developed pneumonia, requiring breathing

      assistance and oxygen use. After spending several days in the hospital, Evelyn Moss

      succumbed to her Amiodarone-induced pulmonary fibrosis, respiratory failure, and

      kidney failure on September 22, 2017.




                                                   242
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 243 of 313 PageID #: 176021




      82.    Plaintiff Robert E. Smith

             a)     On personal knowledge, Plaintiff Robert E. Smith (hereinafter “Plaintiff”

      or “Smith”) is an individual who resides in Onondaga County, New York. He was

      prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

      (described more fully herein), which was manufactured, promoted, supplied and/or

      distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

      induced pulmonary fibrosis, a life-threatening and debilitating condition. In or around

      November 2014, he was diagnosed as suffering from atrial fibrillation (“A-fib”), which is

      a rhythm condition of the atrial chambers of the heart. He was subsequently prescribed a

      “rhythm medication” by his cardiologist, which turned out to be Amiodarone. As a

      proximate result of his Amiodarone use, he developed Amiodarone-induced pulmonary

      fibrosis, a serious and potentially deadly lung disease. He received no warning from his

      physician about these potential life-threatening complications, nor did any warnings that

      Amiodarone had not been approved and was not an appropriate treatment for A-fib

      accompany the purchase of Amiodarone.

             b)     At the time Amiodarone was prescribed to him, he was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

             c)     Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. He

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

             d)     In November 2014, as a result of the long-term and pervasive promotional

      activities of brand innovator Wyeth to an entire generation of physicians as detailed

      herein below, along with the continuing sales efforts of Defendants, Dr. Norman Jafe

      prescribed him a course of 200mg Amiodarone tablets for treatment of his non-life

                                                243
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 244 of 313 PageID #: 176022




      threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by the Brand and/or Teva and potentially other manufacturers. He filled the

      prescription and ingested the drug Amiodarone as prescribed. Dr. Norman Jafe was a

      victim of the long-term and successful promotional efforts of brand innovator Wyeth as

      well as continued unlawful promotional and sales efforts by Defendants that failed to

      disclose the details and dangers of Amiodarone toxicity related to its use for treating

      atrial fibrillation, which would have materially affected his decision to prescribe

      Amiodarone to Plaintiff and Plaintiff’s decision to take it.

             e)      He was not aware that his use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA approved use of Cordarone®,

      Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

      prescription was for an “off-label” use. More importantly, he did not receive the required

      Medication Guide for the prescriptions he filled. He did not receive the Medication

      Guide from his pharmacist because the Medication Guides were not provided by Teva

      and potentially other manufacturers and distributors to pharmacists for distribution with

      his prescription in sufficient quantities, if at all. Because he did not receive the

      Medication Guide that Defendants were required to provide him, he received and

      ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

      labels and notifications, as set forth in detail below. He was thus unaware of the dangers

      he faced from the drug that caused his debilitating injuries.

             f)      In addition to not receiving the Medication Guide, he was not provided up

      to date warning labels that would have warned him of the serious, potentially life-

      threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

                                                   244
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 245 of 313 PageID #: 176023




      serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately August 2017, he began to experience many of

      the symptoms outlined in the Medication Guide, which include trouble breathing,

      shortness of breath, wheezing, weakness, dizziness, chest pain, tremors and fatigue. He

      was presented with a diagnosis of Amiodarone-induced pulmonary fibrosis. Pulmonary

      fibrosis is a debilitating chronic, progressive condition that only worsens over time. The

      five-year survival rate for individuals with pulmonary fibrosis is extremely poor.

      Pulmonary fibrosis causes the lung tissue to become damaged, scarred and thickened,

      making it difficult for lungs to work properly.

             h)      He was later informed and learned that these complications were allegedly

      attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

      that he became aware of Defendants’ role in the improper manufacture, distribution and

      sale of Amiodarone and that his injuries may have been caused by the negligence or

      wrongful acts of Defendants.

             i)      Before developing pulmonary fibrosis, he was a healthy and very active

      individual. After developing pulmonary fibrosis, he struggles to exert himself an dis

      often short of breath requiring oxygen. He also suffers from a litany of other health

      problems related to his use of Amiodarone and medications used to treat his Amiodarone-

      induced pulmonary fibrosis.

      83.    Plaintiff Dorlis Lyle

             a)      Dorlis Lyle, individually and as Executor of the Estate of James Lyle,

      deceased (hereinafter “Lyle”) is an individual who resides in Pettis County,

      Pennsylvania. Mr. Lyle was prescribed, purchased, and ingested the drug commonly

      referred to as Amiodarone (described more fully herein), which was manufactured,

      promoted, supplied and/or distributed by Defendants and as a proximate cause thereof,

      developed Amiodarone induced acute pulmonary toxicity and respiratory failure, life-

      threatening and debilitating conditions. In June 2010, he was diagnosed as suffering from

      atrial fibrillation (“A-fib”), which is a rhythm condition of the atrial chambers of the

                                                  245
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 246 of 313 PageID #: 176024




      heart. He was subsequently prescribed a “rhythm medication” by his cardiologist, which

      turned out to be Amiodarone. As a proximate result of his Amiodarone use, he developed

      Amiodarone-induced acute pulmonary toxicity and respiratory failure, serious and

      potentially deadly lung conditions. He received no warning from his physician about

      these potential life-threatening complications, nor did any warnings that Amiodarone had

      not been approved and was not an appropriate treatment for A-fib accompany the

      purchase of Amiodarone.

              b)      At the time the Amiodarone was prescribed to him, he was not aware that

      the FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

              c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. He

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers, and promoted and sold for “off-label” use by them.

              d)      In June 2010, as a result of the long-term and pervasive promotional

      activities of brand innovator Wyeth to an entire generation of physicians as detailed

      herein below, along with the continuing sales efforts of Defendants, Dr. Sedalia

      prescribed him a course of 200mg Amiodarone tablets for treatment of his non-life

      threatening atrial fibrillation. The prescriptions were a generic brand version of

      Amiodarone manufactured by Teva and potentially other manufacturers. He filled the

      prescription and ingested the drug Amiodarone as prescribed. Dr. Sedalia was a victim of

      the long-term and successful promotional efforts of brand innovator Wyeth as well as

      continued unlawful promotional and sales efforts by Defendants that failed to disclose the

      details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

      which would have materially affected his decision to prescribe Amiodarone to Plaintiff

      and Plaintiff’s decision to take it.

                                                   246
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 247 of 313 PageID #: 176025




              e)      He was not aware that his use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA approved use of Cordarone® or its

      bioequivalents, including the generic formulation sold by Teva, and his prescription was

      for an “off-label” use. More importantly, he did not receive the required Medication

      Guide for the prescriptions he filled. He did not receive the Medication Guide from his

      pharmacist because the Medication Guides were not provided by Teva and potentially

      other manufacturers and distributors to pharmacists for distribution with his prescription

      in sufficient quantities, if at all. Because he did not receive the Medication Guide that

      Defendants were required to provide him, he received and ingested a mislabeled drug

      under Delaware State law based on duties imposed under Delaware state law to not

      manufacture, distribute or sell medications without all required labels and notifications,

      as set forth in detail below. He was thus unaware of the dangers he faced from the drug

      that caused his debilitating injuries.

              f)      In addition to not receiving the Medication Guide, he was not provided up

      to date warning labels that would have warned him of the serious, potentially life-

      threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

              g)      Beginning in approximately September 2017, he began to experience

      many of the symptoms outlined in the Medication Guide, which include shortness of

      breath, wheezing, trouble breathing, coughing, fatigue, weakness, trouble walking and

      respiratory failure. He was presented with a diagnosis of Amiodarone-induced adult

      respiratory distress syndrome and pulmonary failure. Amiodarone-induced toxicity is a

      debilitating chronic, progressive condition that only worsens over time. The five-year

      survival rate for individuals with Amiodarone-induced pulmonary toxicity is extremely

                                                  247
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 248 of 313 PageID #: 176026




      poor.    Amiodarone-induced pulmonary toxicity causes the lung tissue to become

      damaged, scarred and thickened, making it difficult for the lungs to work properly.

              h)     He was later informed and learned that these complications were allegedly

      attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

      that he became aware of Defendants’ role in the improper manufacture, distribution and

      sale of Amiodarone and that his injuries may have been caused by the negligence or

      wrongful acts of Defendants.

              i)     Prior to developing Amidoarone-induced lung disease and pulmonary

      failure. Plaintiff was a remarkably healthy and active individual. After developing

      Amiodarone-induced pulmonary toxicity, he struggled to exert himself and was

      debilitated with weakness and shortness of breath, requiring hospitalization. He also

      suffered from a litany of other health problems related to his use of Amidoarone and

      medications used to treat his Amiodarone-induced pulmonary toxicity.

              j)     After developing Amiodarone-induced pulmonary toxicity and respiratory

      failure, his condition deteriorated rapidly requiring hospitalization.     He could not

      adequately breathe on his own, requiring oxygen assistance. After spending several days

      in the hospital, James Lyle succumbed to his Amiodarone-induced adult respiratory

      distress syndrome and respiratory failure on September 18, 2017.

      84.     Plaintiffs George L. Bush and Edwin Martin

              a)     Plaintiff George L. Bush (hereinafter “Plaintiff” or “Bush”) is an

      individual who resides in Multnomah County, Oregon. He was prescribed, purchased,

      and ingested the drug commonly referred to as Amiodarone (described more fully

      herein), which was manufactured, promoted, supplied and/or distributed by Defendants

      and as a proximate cause thereof, developed Amiodarone induced pulmonary toxicity, a

      life-threatening and debilitating condition. In December 2016, he was diagnosed as

      suffering from atrial fibrillation (“A-fib”), which is a rhythm condition of the atrial

      chambers of the heart. He was subsequently prescribed a “rhythm medication” by his

      cardiologist, which turned out to be Amiodarone. As a proximate result of his

                                                 248
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 249 of 313 PageID #: 176027




      Amiodarone use, he developed Amiodarone-induced pulmonary toxicity, a serious and

      potentially deadly lung disease. He received no warning from his physician about these

      potential life-threatening complications, nor did any warnings that Amiodarone had not

      been approved and was not an appropriate treatment for A-fib accompany the purchase of

      Amiodarone.

              b)      At the time the Amiodarone was prescribed to him, he was not aware that

      the FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

              c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. He

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and promoted and sold for “off-label” use by them.

              d)      In December 2016, as a result of the long-term and pervasive promotional

      activities of brand innovator Wyeth to an entire generation of physicians as detailed

      herein below, along with the continuing sales efforts of Teva and potentially other

      manufacturers, Dr. Blair and Dr. Halperin prescribed him a course of 200mg Amiodarone

      tablets for treatment of his non-life threatening atrial fibrillation. The prescriptions were a

      generic brand version of Amiodarone manufactured by Teva and potentially other

      manufacturers. He filled the prescription and ingested the drug Amiodarone as

      prescribed. Dr. Blair and Dr. Halperin were victims of the long-term and successful

      promotional efforts of brand innovator Wyeth as well as continued unlawful promotional

      and sales efforts by Defendants that failed to disclose the details and dangers of

      Amiodarone toxicity related to its use for treating atrial fibrillation, which would have

      materially affected his decision to prescribe Amiodarone to Plaintiff and Plaintiff’s

      decision to take it.



                                                   249
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 250 of 313 PageID #: 176028




              e)      He was not aware that his use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA approved use of Cordarone® or its

      bioequivalents, including the generic formulation sold by Teva, and his prescription was

      for an “off-label” use. More importantly, he did not receive the required Medication

      Guide for the prescriptions he filled. He did not receive the Medication Guide from his

      pharmacist because the Medication Guides were not provided by Teva and potentially

      other manufacturers and distributors to pharmacists for distribution with his prescription

      in sufficient quantities, if at all. Because he did not receive the Medication Guide that

      Defendants were required to provide him, he received and ingested a mislabeled drug

      under Delaware State law based on duties imposed under Delaware state law to not

      manufacture, distribute or sell medications without all required labels and notifications,

      as set forth in detail below. He was thus unaware of the dangers he faced from the drug

      that caused his debilitating injuries.

              f)      In addition to not receiving the Medication Guide, he was not provided up

      to date warning labels that would have warned him of the serious, potentially life-

      threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

              g)      Beginning in approximately May 2018, he began to experience many of

      the symptoms outlined in the Medication Guide, which include trouble breathing,

      shortness of breath, coughing, sheezing, weakness, dizziness, chest pain, difficulty

      walking and fatigue.      He was presented with a diagnosis of Amiodarone-induced

      pulmonary toxicity. Amiodarone-induced pulmonary toxicity is a debilitating chronic,

      progressive lung condition that only worsens over time. The five-year survival rate for

      individuals   with    Amiodarone-induced     pulmonary     toxicity is   extremely    poor.

                                                  250
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 251 of 313 PageID #: 176029




      Amiodarone-induced pulmonary toxicity causes the lung tissue to become damaged,

      scarred and thickened, making it difficult for lungs to work properly.

             h)      He was later informed and learned that these complications were allegedly

      attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

      that he became aware of Defendants’ role in the improper manufacture, distribution and

      sale of Amiodarone and that his injuries may have been caused by the negligence or

      wrongful acts of Defendants.

             i)      Proir to developing Amiodarone-induced pulmonary toxicity, Plaintiff was

      a healthy and very active individual. After developing Amiodarone-induced pulmonary

      toxicity, he struggles to exert himself and is often short of breath. He also suffers from a

      litany of other health problems related to his use of Amiodarone and medications used to

      treat his Amiodarone-induced pulmonary toxicity.

             j)      Additionally, Plaintiff, Edwin Martin is the spouse of the Plaintiff George

      L. Bush, and resides with his spouse, and he depended on George L. Bush to be his

      primary caretaker as they enjoyed their family and life together.          As a direct and

      proximate result of the injuries to Plaintiff George L. Bush, Plaintiff Edwin Martin has in

      the past and will in the future suffer and incur loss of his consortium, loss of his spouse’s

      services, the cost and expense of having medical care, attention and treatment for him,

      the cost of travel necessary to secure said medical care, attention and treatment for his

      spouse and the cost of related medical expense for him.

      85.    Plaintiffs Charles Hershiser and Mary Frances Hershiser

             a)      On personal knowledge, Plaintiff Charles Hershiser (hereinafter “Plaintiff”

      or “Hershiser”) is an individual who resides in Baldwin County, Alabama. He was

      prescribed, purchased, and ingested the drug commonly referred to as Amiodarone

      (described more fully herein), which was manufactured, promoted, supplied and/or

      distributed by Defendants and as a proximate cause thereof, developed Amiodarone-

      induced interstitial lung disease and pulmonary toxicity, both life-altering and debilitating

      conditions. In or around June 2015 he was diagnosed as suffering from atrial fibrillation,

                                                  251
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 252 of 313 PageID #: 176030




      which is a rhythm condition of the atrial chambers of the heart. He was subsequently

      prescribed a “rhythm medication” by his cardiologist, which turned out to be

      Amiodarone. As a proximate result of his Amiodarone use, he developed Amiodarone-

      induced interstitial lung disease and pulmonary toxicity, potentially life-threatening

      diseases. He received no warning from his physician about these potential life-threatening

      complications, nor did any warnings that Amiodarone had not been approved and was not

      an appropriate treatment for A-fib accompany the purchase of Amiodarone.

              b)      At the time Amiodarone was prescribed to him, he was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

              c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. He

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and/or promoted and sold for “off-label” use by them.

              d)      In or around June 2015, as a result of the long-term and pervasive

      promotional activities of brand innovator Wyeth to an entire generation of physicians as

      detailed herein below, along with the continuing sales efforts of Defendants, Dr. Jason

      Cole prescribed him a course of 200mg Amiodarone tablets for treatment of his non-life

      threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. He filled the prescription and

      ingested the drug Amiodarone as prescribed. Dr. Cole was a victim of the long-term and

      successful promotional efforts of brand innovator Wyeth as well as continued unlawful

      promotional and sales efforts by Defendants that failed to disclose the details and dangers

      of Amiodarone toxicity related to its use for treating atrial fibrillation, which would have

      materially affected his decision to prescribe Amiodarone to Plaintiff and Plaintiff’s

      decision to take it.

                                                  252
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 253 of 313 PageID #: 176031




             e)      He was not aware that his use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA-approved use of Cordarone®,

      Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

      prescription was for an “off-label” use. More importantly, he did not receive the required

      Medication Guide for the prescriptions he filled. He did not receive the Medication

      Guide from his pharmacist because the Medication Guides were not provided by Teva

      and potentially other manufacturers and distributors to pharmacists for distribution with

      his prescription in sufficient quantities, if at all. Because he did not receive the

      Medication Guide that Defendants were required to provide him, he received and

      ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

      labels and notifications, as set forth in detail below. He was thus unaware of the dangers

      he faced from the drug that caused his debilitating injuries.

             f)      In addition to not receiving the Medication Guide, he was not provided up

      to date warning labels that would have warned him of the serious, potentially life-

      threatening, side effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      Beginning in approximately January 2018, he began to experience trouble

      breathing, shortness of breath, coughing, weakness, chest pain, and fatigue. He was

      presented with a diagnosis of Amiodarone-induced interstitial lung disease and

      pulmonary toxicity.     Amiodarone-induced interstitial lung disease is a debilitating

      chronic, progressive lung condition that only worsens over time. The five-year survival

      rate for individuals with Amiodarone-induced interstitial lung disease is extremely poor.



                                                  253
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 254 of 313 PageID #: 176032




      Amiodarone-induced interstitial lung disease pulmonary toxicity causes the lung tissue to

      become damaged, scarred and thickened, making it difficult for lungs to work properly.

             h)      He was later informed and learned that these complications were allegedly

      attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

      that he became aware of Defendants’ role in the improper manufacture, distribution and

      sale of Amiodarone and that his injuries may have been caused by the negligence or

      wrongful acts of Defendants.

             i)      Prior to developing Amiodarone-induced interstitial lung disease and

      pulmonary toxicity, Plaintiff was a healthy and very active individual. After developing

      these Amiodarone-induced complications, he struggles to exert himself and can no longer

      enjoy the activities he once did. In addition, he has suffered from severe difficulty

      breathing, requiring hospitalization.   He also suffers from a litany of other health

      problems related to his use of Amiodarone and medications used to treat his Amiodarone-

      induced interstitial lung disease and pulmonary toxicity.

             j)      Additionally, Plaintiff Mary Frances Hershiser is the spouse of the

      Plaintiff Charles Hershiser, and resides with her spouse, and she depended on Charles

      Hershiser to be her primary caretaker as they enjoyed their family and life together. As a

      direct and proximate result of the injuries to Plaintiff Charles Hershiser, Plaintiff Mary

      Frances Hershiser has in the past and will in the future suffer and incur loss of his

      consortium, loss of her spouse’s services, the cost and expense of having medical care,

      the cost of travel necessary to secure said medical care, attention and treatment for her

      spouse and the cost of related medical expense for him.

      86.    Plaintiff Shelby Campbell

             a)      Plaintiff, Shelby Campbell (hereinafter “Plaintiff” or “Campbell”) is an

      individual who resides in Muscogee County, Georgia. She was prescribed, purchased,

      and ingested the drug commonly referred to as Amiodarone (described more fully

      herein), which was manufactured, promoted, supplied and/or distributed by Defendants

      and as a proximate cause thereof, developed Amiodarone-induced pulmonary toxicity, a

                                                  254
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 255 of 313 PageID #: 176033




      life-threatening and debilitating condition. In approximately January 2015, she was

      diagnosed as suffering from atrial fibrillation, which is a rhythm condition of the atrial

      chambers of the heart. She was subsequently prescribed a “rhythm medication” by her

      cardiologist, which turned out to be Amiodarone.            As a proximate result of his

      Amiodarone use, she developed Amiodarone-induced interstitial lung disease, a

      potentially life-threatening pulmonary disease, as well as kidney damage. She received

      no warning from her physician about these potential life threatening complications, nor

      did any warnings that Amiodarone had not been approved and was not an appropriate

      treatment for A-fib accompany the purchase of Amiodarone.

             b)      At the time Amiodarone was prescribed to her, she was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did she

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. She

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers, and promoted and sold for “off-label” use by them.

             d)      In January 2015, as a result of the long-term and pervasive promotional

      activities of brand innovator Wyeth to an entire generation of physicians as detailed

      herein below, along with the continuing sales efforts of Defendants, Dr. Mahesh Patel

      prescribed her a course of 200mg Amiodarone tablets for treatment of her non-life

      threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. She filled the prescription

      and ingested the drug Amiodarone as prescribed. Dr. Mahesh Patel was a victim of the

      long-term and successful promotional efforts of brand innovator Wyeth as well as

      continued unlawful promotional and sales efforts by Defendants that failed to disclose the

      details and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation,

                                                   255
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 256 of 313 PageID #: 176034




      which would have materially affected his decision to prescribe Amiodarone to Plaintiff

      and Plaintiff’s decision to take it.

              e)      She was not aware that her use of the medication was for an “off-label”

      use and, as noted above, she was not in a situation of last resort as to her atrial

      fibrillation. Correction of atrial fibrillation was never an FDA approved use of

      Cordarone®, Pacerone® or its bioequivalents, including the generic formulation sold by

      Teva and her prescription was for an “off-label” use. More importantly, she did not

      receive the required Medication Guide for the prescriptions she filled. She did not

      receive the Medication Guide from her pharmacist because the Medication Guides were

      not provided by Teva and potentially other manufacturers and distributors to pharmacists

      for distribution with her prescription in sufficient quantities, if at all. Because she did not

      receive the Medication Guide that Defendants were required to provide her, she received

      and ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

      labels and notifications, as set forth in detail below. She was thus unaware of the dangers

      she faced from the drug that caused her debilitating injuries.

              f)      In addition to not receiving the Medication Guide, she was not provided

      up to date warning labels that would have warned her of the serious, potentially life-

      threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to her. Had she been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, she would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

              g)      Beginning in approximately March 2018, she began to experience many of

      the symptoms outlined in the Medication Guide, which include trouble breathing,

      shortness of breath, coughing, wheezing, weakness, kidney damage, and fatigue. She

      was presented with a diagnosis of Amiodarone-induced interstitial lung disease and

      kidney failure. Amiodarone-induced interstitial lung disease is a debilitating chronic,

                                                   256
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 257 of 313 PageID #: 176035




      progressive lung condition that only worsens over time. The five-year survival rate for

      individuals with interstitial lung disease is extremely poor.       Amiodarone-induced

      interstitial lung disease causes the lung tissue to become damaged, scarred and thickened,

      making it difficult for lungs to work properly.

             h)      She was later informed and learned that these complications were

      allegedly attributable to the ingestion of Amiodarone. Thus, it was some time after these

      diagnoses that she became aware of Defendants’ role in the improper manufacture,

      distribution and sale of Amiodarone and that her injuries may have been caused by the

      negligence or wrongful acts of Defendants.

             i)      Before developing Amiodarone-induced interstitial lung disease and

      kidney failure, Plaintiff was a remarkably healthy and active individual.           After

      developing Amiodarone-induced interstitial lung disease and kidney damage, she

      sturggles to exert herself.   As a result of these injuries, she suffers from frequent

      pneumonias resulting in hospitalization and intensive care. She also suffers from a litany

      of other health problems related to her use of Amiodarone and medications used to treat

      her Amiodarone-induced interstitial lung disease and kidney damage.
      87.    Plaintiff Penny Watson

             a)      Penny Watson, individually and as Personal Representative of the Estate

      of Darwin Watson, deceased, (hereinafter “Mrs. Watson”) is an individual who resides in

      Harrison County, West Virginia. Mr. Watson was prescribed, purchased, and ingested the

      drug commonly referred to as Amiodarone (described more fully herein), which was

      manufactured, promoted, supplied and/or distributed by Defendants and as a proximate

      cause thereof, developed Amiodarone-induced acute pulmonary toxicity, thyroid toxicity,

      and kidney damage, all life-threatening and debilitating conditions. In January 2012, he

      was diagnosed as suffering from atrial fibrillation (“A-fib”), which is a rhythm condition

      of the atrial chambers of the heart. His cardiologist prescribed him a “rhythm

      medication,” which turned out to be Amiodarone. As a proximate result of his

      Amiodarone use, he developed Amiodarone-induced acute pulmonary toxicity,

                                                   257
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 258 of 313 PageID #: 176036




      respiratory failure, thyroid toxicity, and kidney damage, all serious and potentially deadly

      conditions. He received no warning from his physician about these potential life

      threatening complications, nor did any warnings that Amiodarone had not been approved

      and was not an appropriate treatment for A-fib accompany the purchase of Amiodarone.

             b)      At the time the Amiodarone was prescribed to him, he was not aware that

      the FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

             c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. He

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers, and promoted and sold for “off-label” use by them.

             d)      In or around January 2012, as a result of the long-term and pervasive

      promotional activities of brand innovator Wyeth to an entire generation of physicians as

      detailed herein below, along with the continuing sales efforts of Defendants, Dr. Wissam

      Gharib prescribed him a course of 200mg Amiodarone tablets for treatment of his non-

      life threatening atrial fibrillation. The prescriptions were a generic brand version of

      Amiodarone manufactured by Teva and potentially other manufacturers. He filled the

      prescription and ingested the drug Amiodarone as prescribed. Dr. Wissam Gharib was a

      victim of the long-term and successful promotional efforts of brand innovator Wyeth as

      well as continued unlawful promotional and sales efforts by Defendants that failed to

      disclose the details and dangers of Amiodarone toxicity related to its use for treating

      atrial fibrillation, which would have materially affected his decision to prescribe

      Amiodarone to Plaintiff and Plaintiff’s decision to take it.

             e)      He was not aware that his use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA approved use of Cordarone® or its

                                                   258
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 259 of 313 PageID #: 176037




      bioequivalents, including the generic formulation sold by Teva, and his prescription was

      for an “off-label” use. More importantly, he did not receive the required Medication

      Guide for the prescriptions he filled. He did not receive the Medication Guide from his

      pharmacist because the Medication Guides were not provided by Teva and potentially

      other manufacturers and distributors to pharmacists for distribution with his prescription

      in sufficient quantities, if at all. Because he did not receive the Medication Guide that

      Defendants were required to provide him, he received and ingested a mislabeled drug

      under Delaware State law based on duties imposed under Delaware state law to not

      manufacture, distribute or sell medications without all required labels and notifications,

      as set forth in detail below. He was thus unaware of the dangers he faced from the drug

      that caused his debilitating injuries.

              f)      In addition to not receiving the Medication Guide, he was not provided up

      to date warning labels that would have warned him of the serious, potentially life-

      threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

              g)      Beginning in approximately March 2018, he began to experience many of

      the symptoms outlined in the Medication Guide, which include shortness of breath,

      trouble breathing, coughing, fatigue, anxiety, confusion, hallucinations, severe weakness,

      abnormal kidney, thyroid and lung function, and respiratory failure.        Amiodarone-

      induced pulmonary toxicity is a debilitating, chronic, progressive condition that only

      worsens over time. The five-year survival rate for individuals with Amiodarone-induced

      pulmonary toxicity is extremely poor. Amiodarone-induced pulmonary toxicity causes

      the lung tissue to become damages, scarred and thickened, making it difficulty for lungs

      to work properly.



                                                 259
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 260 of 313 PageID #: 176038




             h)      Prior to developing Amiodarone-induced pulmonary toxicity, thyroid

      toxicity, pulmonary failure, and kidney disease, Plaintiff was a healthy and active

      individual. After developing Amiodarone-induced injuries, he could no longer walk,

      required oxygen supplementation, suffered pneumonia, went into cardiac arrest,

      developed severe hypothyroidism requiring frequent and lengthy hospitalizations. He

      also suffered from a litany of other health problems related to his use of Amiodarone and

      medications used to treat his Amiodarone-induced pulmonary toxicity, including kidney

      disease and Myxedema Coma.

             i)      After developing Amiodarone-induced pulmonary and thyroid toxicity,

      respiratory filaure and kidney disease, his condition deteriorated rapidly requiring

      hospitalization. He could not adequately breathe on his own, requiring intubation and

      ventilation assistance.   After spending several days in the hospital, Darwin Watson

      succumbed to his Amiodarone-induced pulmonary toxicity, thyroid toxicity and

      respiratory failure on September 18, 2018.
      88.    Plaintiffs John Hendrix and Linda Perry

             a)      Plaintiff, John Hendrix (hereinafter “Plaintiff” or “Hendrix”) is an

      individual who resides in East Baton Rouge County, Louisiana. He was prescribed,

      purchased, and ingested the drug commonly referred to as Amiodarone (described more

      fully herein), which was manufactured, promoted, supplied and/or distributed by

      Defendants and as a proximate cause thereof, developed Amiodarone-induced pulmonary

      fibrosis, a life-threatening and debilitating condition. In or around 2010, he was

      diagnosed as suffering from atrial fibrillation, which is a rhythm condition of the atrial

      chambers of the heart. He was subsequently prescribed a “rhythm medication” by his

      cardiologist, which turned out to be Amiodarone. As a proximate result of his

      Amiodarone use, he developed Amiodarone-induced pulmonary fibrosis, a serious and

      potentially deadly lung disease. He received no warning from his physician about these

      potential life threatening complications, nor did any warnings that Amiodarone had not



                                                   260
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 261 of 313 PageID #: 176039




      been approved and was not an appropriate treatment for A-fib accompany the purchase of

      Amiodarone.

              b)      At the time Amiodarone was prescribed to him, he was not aware that the

      FDA had not approved Amiodarone for the treatment of atrial fibrillation. Nor did he

      receive the FDA-mandated Medication Guide the FDA requires to be distributed with a

      prescription of Amiodarone, which warns the user of the extremely dangerous,

      potentially life-threatening complications associated with Amiodarone.

              c)      Amiodarone, which is sold as AMIODARONE HYDROCHLORIDE

      TABLETS and other names, is manufactured and distributed by the Defendants. He

      consumed Amiodarone; more particularly the Amiodarone manufactured by Teva and

      potentially other manufacturers and promoted and sold for “off-label” use by them.

              d)      In 2010, as a result of the long-term and pervasive promotional activities

      of brand innovator Wyeth, along with the continuing sales efforts of Defendants, Dr.

      Kevin Kilpatrick prescribed him a course of 200mg Amiodarone tablets for treatment of

      his non-life threatening atrial fibrillation. The prescriptions were versions of Amiodarone

      manufactured by Teva and potentially other manufacturers. He filled the prescription and

      ingested the drug Amiodarone as prescribed. Dr. Kilpatrick was a victim of the long-term

      and successful promotional efforts of brand innovator Wyeth as well as continued

      unlawful promotional and sales efforts by Defendants that failed to disclose the details

      and dangers of Amiodarone toxicity related to its use for treating atrial fibrillation, which

      would have materially affected his decision to prescribe Amiodarone to Plaintiff and

      Plaintiff’s decision to take it.

              e)      He was not aware that his use of the medication was for an “off-label” use

      and, as noted above, he was not in a situation of last resort as to his atrial fibrillation.

      Correction of atrial fibrillation was never an FDA approved use of Cordarone®,

      Pacerone® or its bioequivalents, including the generic formulation sold by Teva, and his

      prescription was for an “off-label” use. More importantly, he did not receive the required

      Medication Guide for the prescriptions he filled. He did not receive the Medication

                                                  261
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 262 of 313 PageID #: 176040




      Guide from his pharmacist because the Medication Guides were not provided by Teva

      and potentially other manufacturers and distributors to pharmacists for distribution with

      his prescription in sufficient quantities, if at all. Because he did not receive the

      Medication Guide that Defendants were required to provide him, he received and

      ingested a mislabeled drug under Delaware State law based on duties imposed under

      Delaware state law to not manufacture, distribute or sell medications without all required

      labels and notifications, as set forth in detail below. He was thus unaware of the dangers

      he faced from the drug that caused his debilitating injuries.

             f)      In addition to not receiving the Medication Guide, he was not provided up

      to date warning labels that would have warned him of the serious, potentially life-

      threatening, side-effects of Amiodarone. Defendants were responsible for ensuring that

      the appropriate warning labels and Medication Guide were provided to him. Had he been

      provided the Medication Guide and other appropriate warnings that this medication was

      not approved or appropriate for the treatment of A-fib, he would have been aware of the

      serious, potentially life-threatening side effects and would not have taken Amiodarone.

             g)      In approximately February 2017, he began to experience many of the

      symptoms outlines in the Medication Guide, which include shortness of breath,

      wheezing, trouble breathing, coughing, fatigue, chest pain, weakness, and dizziness. He

      was presented with a diagnosis of Amiodarone-induced pulmonary fibrosis.

      Amiodarone-induced pulmonary fibrosis is a debilitating chronic, progressive condition

      that only worsens over time. The five-year survival rate for individuals with pulmonary

      fibrosis is extremely poor.     Pulmonary fibrosis causes the lung tissue to become

      damaged, scarred and thickened, making it difficult for lungs to work properly.

             h)      He was later informed and learned that these complications were allegedly

      attributable to the ingestion of Amiodarone. Thus, it was some time after these diagnoses

      that he became aware of Defendants’ role in the improper manufacture, distribution and

      sale of Amiodarone and that his injuries may have been caused by the negligence or

      wrongful acts of Defendants

                                                  262
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 263 of 313 PageID #: 176041




              i)     Before developing pulmonary fibrosis, he was a remarkably healthy and

      active individual. After developing pulmonary fibrosis, he struggles to exert himself and

      requires oxygen. He also suffers from a litany of other health problems related to his use

      of Amiodarone and medications used to treat his Amiodarone-induced pulmonary

      fibrosis.

              j)     Additionally, Plaintiff, Linda Perry is the spouse of the Plaintiff John

      Hendrix, and resides with her spouse, and she depended on Plaintiff, John Hendrix to be

      her primary caretaker as they enjoyed their family and life together. As a direct and

      proximate result of the injuries to Plaintiff, John Hendrix, Plaintiff, Linda Perry has in the

      past and will in the future suffer and incur loss of his consortium, loss of her spouse’s

      services, the cost and expense of having medical care, attention and treatment for him,

      the cost of travel necessary to secure said medical care, attention and treatment for her

      spouse and the cost of related medical expense for him.
                                          Defendants

      89.     Defendant Teva Pharmaceuticals USA, Inc. is a domestic business corporation

      with its principal place of business in Delaware. Defendant Teva regularly conducts

      business throughout the United States and is involved in the manufacture, distribution,

      marketing, promotion, sale, labeling, and/or design of Amiodarone in this State and

      throughout the United States as detailed below.

      90.     The true and precise names, roles and capacities of Defendants named as DOES

      1-50, inclusive, are currently unknown to Plaintiffs and, therefore, are designated and

      named as Defendants under fictitious names. Plaintiffs will identify their true identities

      and their involvement in the wrongdoing at issue if and when they become known. These

      corporations and entities may include other manufacturers, promoters or distributors of

      the products at issue.

      91.     Defendants’ conduct described herein was undertaken or authorized by officers or

      managing agents who were responsible for supervision and operations decisions relating

      to the manufacture, marketing, promotion, sale and/or distribution of Amiodarone and the

                                                   263
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 264 of 313 PageID #: 176042




      mandated Medication Guide. The described conduct of said entities, managing agents

      and/or individuals was therefore undertaken on behalf of or in concert with Defendants.

      Defendants further had advance knowledge of the actions and conduct of said individuals

      whose actions and conduct were ratified, authorized, and approved by managing agents.

      At all times relevant hereto, Defendants were engaged in the business of designing,

      licensing, manufacturing, distributing, selling, promoting, marketing and/or otherwise

      introducing into interstate commerce, either directly or indirectly through third parties,

      the prescription drug Amiodarone from and throughout this State and nationwide.

      92.    Defendants, acting in concert along with companies such as Wyeth and other

      generic manufacturers of Amiodarone as well as the distributors thereof, have engaged in

      a calculated and coordinated campaign of silence despite their knowledge of the growing

      public acceptance of misinformation and misrepresentations regarding both the safety and

      efficacy of the use of Cordarone®/Amiodarone as an indicated treatment for A-fib even

      though Amiodarone was approved only as a drug of “last resort” for recurrent, life-

      threatening ventricular fibrillation/tachycardia for whom all other treatment options had

      failed. Defendants did so because the prospect of significant future profits outweighed

      their concern regarding health and safety issues, all to the significant detriment of the

      public and Plaintiffs. Defendants thus engaged in a conspiracy with Wyeth and other

      generic drug manufacturers to suppress material facts from all Plaintiffs as set forth

      below. But for the conspiracy between and amongst these companies and their failure to

      meet their joint and several obligations to warn, including ensuring a Medication Guide

      in compliance with FDA regulations was delivered and that Defendants also complied

      with their duties under state law, the Plaintiffs would not have suffered the damages and

      harms detailed herein. Defendants were able to be the beneficiaries of, took advantage of,

      the promotional efforts of Wyeth and/or other generic manufacturers of Amiodarone,

      both in terms of Cordarone®, Pacerone® and other bioequivalent medications, as a result

      of such conduct. The aforementioned acts of concealment by Defendants served to

      prevent Plaintiffs and their doctors from learning: (1) Amiodarone was not FDA-

                                                 264
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 265 of 313 PageID #: 176043




      approved for the treatment of atrial fibrillation and that they were taking the drug on an

      “off-label” basis; (2) by law, Plaintiffs were supposed to receive the Medication Guide

      with their prescription of Amiodarone in the form required by law; and (3) that

      Amiodarone-induced pulmonary fibrosis and the other ailments set forth above are not

      extremely rare side effects of Amiodarone use but rather sufficiently common that the

      FDA requires Defendants to warn physicians and users of this risk. Any statutes of

      limitation are tolled during the continuation of this conspiracy, which is on-going.

      93.    Defendants also had joint and several duties with the distributors of Amiodarone
      including, but not limited to, ensuring the FDA required Medication Guide meets the

      requirements set out in 21 C.F.R. §208.20 and ensuring the Medication Guide is

      distributed to pharmacies and patients in compliance with 21 C.F.R. §208.24. This

      requirement specifically was to ensure this guide was provided directly to consumers and

      not their physicians, thus not implicating any aspect of the learned intermediary defense.

      94.    The companies identified above acted, aided, and abetted Defendant Teva not to

      disclose the material facts stated herein and/or not to properly distribute the Medication

      Guide to the consumers who were required to receive such Guides, with such conduct

      authorized and/or acted on by and through its officers, employees, agents, servants,

      and/or representatives, including those actively engaged in the legal defense of

      Defendants.

      95.    Each reference made in this Complaint to Defendant Teva and DOES 1-50

      includes their respective predecessors, successors, parents, subsidiaries, affiliates, and

      divisions of the corporation for the corresponding time period in any way involved in the

      design testing, manufacture, distribution, sale or use of Amiodarone.

                                  JURISDICTION AND VENUE

      96.    Jurisdiction over Defendants is proper because they are either a corporation

      organized and existing or with their principal place of business located in this State

      and/or have purposely availed themselves of the privilege of conducting business

      activities in this State because they currently maintain systematic and continuous

                                                  265
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 266 of 313 PageID #: 176044




        business contacts with this State, and/or based on the allegations of conspiratorial

        conduct and aiding and abetting as set forth throughout this Complaint.                   There is

        complete diversity between Plaintiffs and Defendants, and the amount in controversy is

        in excess of $75,000 per Plaintiff.

        97.     Venue is proper in this District because Defendants conduct business in this

        District and base their operations here. Defendants’ commercial activities in this District

        include, but are not limited to, the promotion, sale and/or distribution of Amiodarone

        from this State throughout the United States.
                                        FACTUAL BACKGROUND

        98.     All prescription drugs require approval by the FDA before the drug may be

        marketed for a specific designated use. Manufacturers of new drugs must submit a new

        drug application (hereinafter “NDA”) to the FDA. An NDA must include information

        about the drug’s safety and efficiency gleaned from clinical trials for a specific

        designated use. 2 It must also propose a label reflecting appropriate use, warnings,

        precautions, contraindications and adverse reactions. 3 A drug can only be sold for its

        specific designated use; any other use requires manufacturers follow a specific protocol

        to do so.

        99.     For generic drugs, Congress passed the Drug Price Competition and Patent Term

        Restoration Act in 1984. This statute amended the Food, Drug, and Cosmetic Act

        (hereinafter “FDCA”) and is referred to as the Hatch-Waxman Amendments to the

        FDCA. The Hatch-Waxman Amendments provided an “abbreviated new drug

        application” (hereinafter “ANDA”) procedure for generic manufacturers. 4 Generic

        manufacturers are not required to repeat the clinical trials conducted by name brand

        manufacturers, assuming such trials were conducted. 5 ANDAs are approved based on the

2
        21 U.S.C. §355(a)-(b).
3
        21 C.F.R. §201.56.
4
        21 U.S.C. §355(j).
5
  Although clinical trials were never completed by the brand manufacturer of Amiodarone, specifically for the use of
Amiodarone for the treatment of A-fib.

                                                        266
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 267 of 313 PageID #: 176045




          initial safety profile of the name brand drug and are subject to all post-marketing events

          and post-sales events, including, but not limited to, collecting, tracking, and reporting

          adverse incident reports regarding the drug, and also are bound by the same obligations

          imposed on the original manufacturer in terms of complying with labeling obligations,

          reporting adverse events and only selling the drug for its specific authorized use.

          100.     Amiodarone, as the drug is commonly known, was developed in Belgium in the

          1960s as a drug for treating a common heart condition known as angina. At that time,

          Amiodarone was released for marketing in most countries other than the United States.

          101.     In the 1970s, American physicians began obtaining Amiodarone from Canada and

          Europe for use in their patients with life-threatening arrhythmias who did not respond to

          other drugs. This activity was sanctioned by the FDA but only on a limited basis. By the

          mid-1980s literally tens of thousands of Americans were taking the drug without FDA

          approval or testing. Physicians in the United States apparently monitored the conditions

          of their patients more rigorously than their colleagues around the world, because they

          found the drug produced a bizarre series of side effects that other doctors seemed to have

          missed and that were not caught because of the lack of testing or randomized trials. After

          having supplied the drug for free to thousands of Americans for over five years, the FDA

          was essentially forced to release Amiodarone for marketing in the United States by the

          mid-1980’s when foreign manufacturers of the drug threatened to cut off the supply to

          American patients.

          102.     In 1985, Wyeth received FDA approval 6 to market and sell the anti-arrhythmic

          heart medication Cordarone® (Amiodarone hydrochloride is the generic formulation)

          under a special “needs” approval without the usually mandated rigorous and FDA-

          approved, double-blind randomized clinical trials. Although the FDA has expressly urged

          Wyeth and the generic manufacturers of this drug to conduct randomized clinical trials,

          especially if they intend to market Amiodarone for any of the other less serious


6
    See NDA 18-972, Approval Letter, December 24, 1985.


                                                          267
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 268 of 313 PageID #: 176046




          arrhythmias and particularly on the targeted demographic of individuals over the age of

          65, such trials have never been conducted. The FDA approval for Cordarone® thus

          remains a special and unusual “special needs” approval, as the customary and rigorous

          randomized clinical trials now required by the FDA for all new drug applications have

          never been conducted for Amiodarone. Wyeth was the initial manufacturer, promoter and

          distributor or “brand manufacturer” of Cordarone® in the United States, upon whose

          efforts the generic manufacturers, including Teva, piggybacked in terms of any testing (or

          lack thereof), warnings, and/or promotion of the drug.

          103.     Wyeth’s Cordarone® was approved by the FDA only as a drug of last resort for

          patients suffering from documented, recurrent, life-threatening, ventricular fibrillation

          and ventricular tachycardia when these conditions would not respond to other available

          anti-arrhythmic drugs and therapies. In essence, it was approved only for use in

          individuals facing probable death as their last hope for an efficacious treatment. It was

          never approved, even on a special needs basis, for the treatment of atrial fibrillation that

          Plaintiffs suffered from, as detailed above. In addition, the FDA required any person who

          was prescribed this medication was to first directly receive a “Medication Guide.” 7
          Distributing this Medication Guide to consumers was and is the responsibility of

          Defendants, not of any physician as they are not required to receive the Medication

          Guide.

          104.     Wyeth and others, including several generic manfacturers, aggressively and

          successfully marketed Cordarone® or its later initial bioequivalent Pacerone® for

          inappropriate “off-label” uses as a “first line anti-arrhythmic therapy.” Beginning in the

          late 1980s until the FDA warned and then ordered them to stop doing so as set forth

          below, Wyeth instituted and maintained an aggressive marketing plan positioning

          Amiodarone as a “first line anti-arrhythmic” via peer to peer events, articles in scholarly

          journals, and materials presented to physicians. These campaigns in many situations


7
    Medication Guide for Amiodarone HCI. http://www.fda.gov/downloads/Drugs/DrugSafety/UCM152841.pdf.



                                                        268
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 269 of 313 PageID #: 176047




           focused on the use of the drug for atrial fibrillation, even though such general use was not

           approved by the FDA, and failed to warn prescribing physicians of the potential dangers

           associated with Amiodarone toxicity and dangers to atrial fibrillation patients. Wyeth’s

           campaigns were so pervasive and effective that for an entire generation of physicians and

           in on-line fora that consumers reference as set forth above, the drug wrongfully became a

           first line therapy for atrial fibrillation because physicians and consumers were not warned

           of many of the potential dangers of the drug or that it had never been approved for such

           use by the FDA. Wyeth’s fraudulent and misleading marketing campaigns resulted in

           repeated warning letters from the FDA to stop the false and misleading promotion of the

           drug, where such promotion downplayed the risks and promoted the drug as a first line

           anti-arrhythmic therapy. 8 The FDA letters noted that it is unlawful for a manufacturer to
           promote any drug for a use not described in the approved labeling of the drug. 9 The

           purpose of this federal requirement is to protect patients by ensuring drug manufacturers

           test prospective uses of their drugs to randomized and well-controlled clinical trials to

           determine whether the drug is safe and effective for such specific designated uses. These

           requirements are meant to ensure that drug companies would give physicians and medical

           personnel trustworthy information so that medications are appropriately prescribed. That

           was not the case for Amiodarone and its use for the treatment of A-fib. Any specifically

           prescribed uses beyond those approved by the FDA are deemed “off-label” because they

           have not been approved by the FDA. While a pharmaceutical company is permitted to

           disseminate certain information about off-label uses, such dissemination must adhere to

           strict requirements. The manufacturer must submit an application to the FDA seeking

           approval of the drug for off-label use; the manufacturer must provide its marketing

           materials to the FDA before dissemination; the materials must be in unabridged form;

           and the manufacturer must include disclosures that the materials pertain to an unapproved


8
 Warnings by the FDA to Wyeth began as early as 1988. http://www.mcclatchydc.com/2003/11/04/28118/fda-oversight-of-
off-label-drug.html .
9
    See 21 U.S.C. §§331(d), 352(f), and 355.


                                                        269
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 270 of 313 PageID #: 176048




           use of the drug, and, if the FDA deems it appropriate, “additional objective and

           scientifically sound information . . . necessary to provide objectivity and balance.”10

           Neither Wyeth nor the Defendants such as Teva who were generic manufacturers and

           thus the beneficiaries of these promotional efforts, fully did so. This law also requires

           pharmaceutical companies to furnish federal regulators with advance copies of the

           information they disseminate. 11 Any deviation from these requirements violates FDA

           regulations. The dissemination of information in violation of these provisions also

           violates the FDCA. 12 Defendants took advantage of Wyeth's marketing plan positioning

           Amiodarone as a “first line anti-arrhythmic” described above, and directly benefited from

           the decades of marketing of the drug for “off-label” uses by Wyeth. The generic version

           of Amiodarone manufactured by Teva are also subject to the same advertising,

           marketing, and promotional requirements and restrictions set forth by the FDA for Wyeth

           in their advertising, marketing, and promotion of the drug Cordarone®. Defendants were

           able to take advantage of these promotional efforts in their sales of Amiodarone, focusing

           primarily on pricing in their marketing and promotional efforts to increase market share.

           105.    In connection with Defendants’ unlawful promotion and/or sale of Amiodarone

           not only as a treatment for atrial fibrillation, but also as a first-line treatment, they either

           directly or indirectly provided the indications and usage information regarding

           Amiodarone to the distributor of the Physician’s Desk Reference (“PDR”) and the

           developer of Epocrates, the two most widely used reference materials used by physicians

           in prescribing situations.

           106.    The PDR is an annual publication compiling product information about

           pharmaceuticals. Each year the PDR and its supplements are sent free of charge to

           licensed physicians in the United States and abroad. A typical entry includes the trade

           name and chemical name of the drug, a description of the drug, indications and

10
     21 U.S.C. §360aaa, et seq.
11
     21 U.S.C. §360aaa.
12
     21 U.S.C. §331(z).


                                                         270
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 271 of 313 PageID #: 176049




      contraindications for its use, warnings, adverse reactions, administration and dosage, and

      information on managing and adjusting the dosage of the drug. Likewise, Epocrates is a

      prescription drug reference source available online and via an application usable on

      smartphones and tablets, which likewise provides physicians with information about

      prescription drugs including uses, warnings, contraindications, dosage, etc. However,

      Epocrates provides this information for both brand name and generic drugs.

      107.   For many years, physicians relied upon the PDR book in prescribing situations to

      provide them with information about drugs available to treat certain conditions,

      indications and usages for drugs, as well as dosage information and contraindications.

      However, since at least 2010, the majority of physicians in the United States use the

      Epocrates application, which calls itself “[t]he #1 medical reference app,” in prescribing

      situations. The application, which is accessible on a smartphone or tablet, provides the

      prescribing physician with the same information about a particular condition or drug as

      the PDR. A 2014 article from The New England Journal of Medicine revealed that

      Epocrates tracks individual physicians’ search patterns, which are then used to send

      targeted “DocAlerts,” most of which are industry sponsored, which appear on the

      physicians’ tablet or smartphone screen within the application.            Epocrates admits

      DocAlert is a marketing tool for pharmaceutical companies, noting “DocAlert messaging

      is an excellent way for pharmaceutical brand managers to target physicians at the point of

      care, by specialty.”

      108.   According to these reference materials, the information about prescription drugs

      that appears in Epocrates and the PDR comes from the manufacturers of the drug(s) as

      well as the FDA. The information is also supposed to be approved by the FDA. However,

      both the PDR and Epocrates contain misleading and incomplete information about

      Amiodarone, which deceives physicians into believing Amiodarone: (1) is approved for

      the treatment of A-fib when it never was; (2) was not approved solely as a drug of “last

      resort” for patients with ventrical fibrillation (“V-fib”) facing death; (3) provides benefits



                                                   271
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 272 of 313 PageID #: 176050




      to A-fib sufferers that outweigh the safety risks; and/or (4) underwent appropriate FDA-

      approved randomized, clinical trials, which it never did.

      109.    Defendants and other generic manufacturers of Amiodarone also are aware of the

      use of various other methods to unlawfully promote Amiodarone for unapproved uses

      including the use of Electronic Health Record companies such as Cerner, AthenaHealth,

      Epic, AllScripts, Practice Fusion and NextGen Healthcare, which provide generic

      manufacturers of Amiodarone a platform to reach physicians at the point of care in an

      attempt to promote Amiodarone and influence prescribing behavior.

      110.    Generic drug manufacturers also use a variety of internet-based tools to exert

      prescribing influence over physicians. This includes social networks specifically for

      healthcare providers like Sermo and Doximity where doctors can learn about new

      medical news and connect with other physicians. It also includes the creation of

      sponsored discussion forums to target doctors and identify key opinion leaders that can

      then be used to influence other physician’s prescribing habits. These forums are used to

      solicit physician’s opinions through surveys (paid and voluntary), recruitment of

      physicians for focus-groups.

      111.    Manufacturers of Amiodarone also provide false and/or misleading information to

      various reference sources used by physicians when contemplating prescribing a drug for

      an off-label use. This includes Wolters Kluwer’s publications and applications, Drug

      Facts and Comparisons and Off-Label Drug Facts, which reports Amiodarone is an

      appropriate treatment for A-fib. As evidence of the success of this marketing and

      promotional campaign that Defendants were able to take advantage of and did nothing to

      correct, information about the use of Amiodarone as a treatment for A-fib has also been

      reported in a variety of sites used and visited by consumers, such as Web MD, the Mayo

      Clinic and even the American Heart Association, as well as retailer websites such as Wal-

      Mart.

      112.    Although people commonly understand a drug’s “label” to refer to the sticker

      affixed to a prescription bottle, in this context the term “label” refers more broadly to the

                                                  272
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 273 of 313 PageID #: 176051




           written material that is sent to or accessed by the physician who prescribes the drug and

           the written material that comes or is supposed to come with the prescription bottle when

           the drug is handed to the patient at the pharmacy, such as the Medication Guide. 21

           U.S.C. §321(m). These inserts contain detailed information about the drug’s medical uses

           and health risks. 21 U.S.C. §355(b)(1)(F); 21 C.F.R. §201.57(a). Thus, the information

           about a particular drug in Epocrates or the PDR is also considered “labeling” under 21

           U.S.C. §321(m) and as such cannot be false or misleading. The indications and usages of

           Amiodarone in both Epocrates and the PDR show the treatment of atrial fibrillation as an

           indicated use the drug, which is false and misleading as it has never been approved by the

           FDA for the treatment of atrial fibrillation. Teva licensed pictures of its Amiodarone pills

           to Epocrates for public display on the paid version of the application, failed to prohibit

           Epocrates from posting pictures of its pills on the Epocrates application or website and/or

           permitted such use. 13 Defendants failed to request correction or ignored the false and
           misleading information in Epocrates and the PDR, thereby concealing the truth about

           Amiodarone to physicians who referenced those materials. Prescribing physicians were

           thus not adequately warned, because they received misleading “warnings” or information

           in addition to the FDA-approved labeling that watered down the FDA-approved labeling

           and rendered the overall warnings inadequate. The prescribing physicians identified

           above did not know that Amiodarone was not safe to prescribe for A-fib. Defendants

           thus did not take the steps reasonably necessary to bring that knowledge to the attention

           of the medical profession.

           113.     Defendant Teva, seeking to capitalize and being the beneficiary of the off-label

           marketing campaign initiated by Wyeth, received approval for the manufacture,

           marketing, sale and distribution of the generic formulation of Amiodarone. 14 As it relied

           on the FDA filings of Wyeth, Teva would have sought and only obtained approval to


13
     https://online.epocrates.com/drugs/13409/amiodarone/Pill-Pictures.
14
     http://www.accessdata.fda.gov/drugsatfda_docs/appletter/1998/74739ltr.pdf


                                                              273
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 274 of 313 PageID #: 176052




           market Amiodarone only as a drug of last resort for the treatment of life-threatening,

           recurring ventricular fibrillation or tachycardia when other treatment options had failed,

           when it either knew or should have known that more than four out of every five

           Amiodarone prescriptions were for unapproved uses. As with all generic bioequivalent

           approvals, Defendants were required by the FDA to provide patients prescribed the drug

           with all FDA-approved labels, warnings and additionally, Medication Guides with

           information substantially similar to, if not exactly, as required from the brand formulation

           manufacturer, Wyeth, and as updated as directed by the FDA. 15

           114.     Correction or treatment of atrial fibrillation was never an FDA-approved use of

           Cordarone® or Amiodarone, either on a special needs basis or otherwise. 16 Before being
           prescribed Amiodarone, each of the Plaintiffs who ingested Amiodarone were diagnosed

           with atrial fibrillation not deemed life threatening. None of these Plaintiffs were in a

           medical situation of “last resort” as to the management of their ventricular tachycardia,

           which was the only approved use of Amiodarone.

           115.     This off-label prescription and distribution of the drug to control a non-life

           threatening atrial fibrillation, which also is a direct result of the long-term promotional

           efforts of Wyeth and the continuing sales efforts of Defendants, and without the required

           Medication Guide, was a producing and proximate cause of Plaintiffs’ injuries.

           116.     The FDA has determined Amiodarone to be so dangerous that it requires the

           manufacturer to provide a direct warning to the patient, outside of the physician-patient

           relationship. Each manufacturer who ships a container of an FDA-approved drug product

           that also requires distribution of a Medication Guide is directly responsible for ensuring

           that Medication Guides are available in sufficient quantity for distribution to all patients

           with each prescription. Teva is a “manufacturer” as defined by the FDA. The FDA has

           recognized that it is important that patients directly receive appropriate risk information

           in the form of Medication Guides from the manufacturer in order to make informed

15
     See 21 U.S.C. §355(j)(2)(A)(v); §355(j)(4)(G).
16
     See Application 75-188 Approval Letter to Robert A. Fermia dated February 24, 1999.


                                                             274
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 275 of 313 PageID #: 176053




           decisions about certain prescribed medications. Indeed, the purpose of the Medication

           Guide is intended to specifically provide information directly to the patient outside of the

           physician-patient relationship for certain drugs “that the [FDA] determines pose a serious

           and significant public health concern.” 17 The stated purpose of the Medication Guide is to

           directly provide the patient with safety information regarding the drug’s “serious risk(s)

           (relative to benefits) of which patients should be made aware because information

           concerning the risk(s) could affect the patients’ decision to use … the product.” 18 The

           FDA has also mandated that the warnings included in the Medication Guides also go

           directly to the distributors and directly to the patient as an important notification

           distributed outside and in addition to any warning or information that is provided by the

           physician. 19 Failure by Defendants to provide the Medication Guide and ensure its
           distribution in accordance with the requirements applicable to Defendants results in the

           distribution of a mislabeled drug, which is in violation of Delaware state law.

           117.     Under Delaware common and statutory law, for example Del. Code tit. 16, §3308,

           Teva’s failure to either disseminate or ensure that a pharmacy disseminate a drug without

           mandated warning results in a mislabeled or misbranded drug, which it is illegal for

           manufacturers such as Teva to distribute and/or sell. It is illegal for any person to

           manufacture, sell, deliver for sale, hold for sale or offer for sale of any drug, device or

           cosmetic that is adulterated or misbranded; any person to adulterate or misbrand any

           drug, device or cosmetic; and any person to receive in commerce any drug, device or

           cosmetic that is adulterated or misbranded, and to deliver or proffer delivery thereof for

           pay or otherwise. By not ensuring the provision of the Medication Guides, Teva either

           violated or aided and abetted the violation of these laws.




17
     21 C.F.R. §208.1(a)-(b)
18
     21 C.F.R. §208.1(c)
19
   21 C.F.R. §208.1(c); §208.24(c) (noting “[e]ach distributor or packer … shall provide those Medication Guides, or means
to produce Medication Guides, to each authorized dispenser to whom it ships a container of [amiodarone]”).


                                                           275
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 276 of 313 PageID #: 176054




      118.   The serious side effects outlined in the Medication Guide, which Plaintiffs

      experienced in some way after taking Amiodarone as set forth above, included lung

      damage, shortness of breath, wheezing, trouble breathing, coughing, tiredness, weakness,

      nervousness,   irritability,   restlessness,   decreased   concentration,   and   depression.

      Amiodarone causes additional horrific side effects, including causing blindness as it

      causes deposits to form on the cornea of the eyes. Amiodarone causes a very disfiguring

      blue-grey discoloration of the skin, generally in areas of exposure to the sun. Amiodarone

      often sensitizes the skin to sunlight so that even trivial exposure results in severe

      sunburns. Amiodarone causes hypothyroidism (low thyroidism). Some patients develop

      hyperthyroidism (high thyroidism), which is more dangerous and more difficult to treat.

      Amiodarone can cause kidney and liver toxicity, requiring liver enzymes to be

      periodically monitored. Amiodarone can cause severe gastric reflux, caused by a

      paralysis of the sphincter at the end of the esophagus.

      119.   The most serious side effect of Amiodarone, and the focus of the patient

      Medication Guide, is pulmonary toxicity/lung disease. Amiodarone produces two types

      of lung disease. The first is acute pulmonary syndrome, which looks and acts like typical

      pneumonia, with a sudden onset of cough and shortness of breath, a condition that

      improves once Amiodarone is stopped. The second type is more dangerous and life-

      threatening. This condition involves a gradual, almost unnoticeable, stiffening of the

      lungs that both the doctor and patient can overlook until finally severe irreversible lung

      damage has been done. This condition can occur quickly after taking the drug or can

      occur years after taking the drug. Lung toxicity has been found by the FDA to be in

      approximately 17%, or 1 in 5, patients taking the drug. Fatalities from pulmonary toxicity

      have been routinely reported to both Wyeth and other generic drug manufacturers,

      including Teva, that were not fully reported to the FDA, thus making them knowing

      participants in the conspiracy or concerted action to mislead users and/or prescribers of

      this drug. Because Plaintiffs were not provided a Medication Guide, they did not know,

      for example, that Amiodarone “should only be used in adults with life-threatening

                                                     276
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 277 of 313 PageID #: 176055




          heartbeat problems called ventricular arrhythmias” and even then when “other treatments

          did not work or were not tolerated.” 20 Plaintiffs did not know that any other use such as

          the use for supposed treatment of their A-fib was considered to be “off-label” and not

          approved by the FDA, or of the corresponding dangers associated with such uses.

          120.    The National Consumer Pharmacy Association has identified the failure of

          manufacturers to ensure the distribution of Medication Guides as a significant safety

          issue, and has called on the FDA to “enforce current FDA MedGuide regulations holding

          manufacturers accountable for providing Medication Guides in sufficient number or the

          means to produce Medication Guides in sufficient number, to permit the authorized

          dispenser to provide a Medication Guide to each patient who receives a prescription for

          the drug product.” 21 Defendants are thus responsible for the consumer receiving the
          FDA-approved Medication Guide with each Amiodarone prescription. However,

          Defendants did not ensure that Medication Guides were provided in sufficient number to

          pharmacies to ensure each patient, including Plaintiffs, received such Guides along with

          prescriptions of Amiodarone.

          121.    Because their pharmacists were not provided a Medication Guide in sufficient

          quantity to give directly to them as required by FDA regulations, Plaintiffs did not know

          “the medicine stays in your body for months after treatment is stopped.” 22 The effects of

          Amiodarone are extremely long lasting. Amiodarone is fat-soluble, and tends to

          concentrate in tissues including fat, muscle, liver, lungs, and skin. It confers a high

          volume of distribution and a long half-life (the amount of time it takes for one-half of an

          administered drug to be lost through biological processes such as metabolism and

          elimination). Amiodarone has also been determined to affect many different organs in

          many ways. First, the drug takes many weeks to achieve the maximum effectiveness.

20
     Medication Guide for Amiodarone HCI. http://www.fda.gov/downloads/Drugs/DrugSafety/UCM152841.pdf.
21
  Use of Medication Guides to Distribute Drug Risk Information to Patients, Colleen Brennan, R.Ph; Bryan Ziegler, Pharm.
D., MBA.
22
     Medication Guide for Amiodarone HCI. http://www.fda.gov/downloads/Drugs/DrugSafety/UCM152841.pdf.


                                                          277
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 278 of 313 PageID #: 176056




      Amiodarone is literally “stored” in most of the tissues of the body and as a result, to

      “load” the body with the drug all the tissues need to be saturated. Therefore, the typical

      loading regimen of Amiodarone is to use extremely large dosages of the drug for the first

      week to two weeks, then to taper the dosage over the next month. It is not unusual to give

      a patient 1200 to 1600 mg a day when starting the drug and to maintain the patient on 100

      to 200 mg per day on a chronic basis. Amiodarone also leaves the body very slowly. The

      drug is not excreted like most drugs through the liver or kidney but is only lost when

      Amiodarone-containing cells such as skin cells or cells from the GI tract are lost.

      Therefore, even when it is decided that the patient needs to stop taking Amiodarone the

      drug remains in the system in measurable quantities for months and even years.

      122.     Because the drug is stored in many different types of tissues it can cause side

      effects that affect many different types of organs. And because of its long half-life,

      Amiodarone’s dangerous properties continue to cause injuries in patients such as

      Plaintiffs long after they ceased using the drug, and even after they have been diagnosed

      with particular issues, including serious pulmonary injuries. Thus, a Plaintiff could be

      diagnosed with pulmonary issues but not be aware it is associated with Amiodarone use

      for months if not years after that diagnosis. This information was unknown to Plaintiffs

      due to the failure of the Defendants to provide the Medication Guide and otherwise

      provide adequate warnings to Plaintiffs, an illegal act that has been continuous and on-

      going.

      123.     The need for the Medication Guide was so great the FDA not only replaced

      package inserts, but “all” other direct means of providing information to consumers of the

      dangers of the drug, which would include relying solely on warnings from physicians.

      According to the FDA, the Medication Guide replaces the previous “package inserts” or

      any other means by which the manufacturers may attempt to directly warn consumers of

      the effects of the drugs Cordarone® or Amiodarone. Without distributing these guides or

      otherwise providing adequate warnings, these drugs are “mislabeled,” “misbranded,”

      “adulterated” and illegally sold under Delaware state law. Strict liability is imposed on

                                                 278
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 279 of 313 PageID #: 176057




      the sellers of “mislabeled,” “misbranded,” “adulterated” and illegal drugs. This is a “non-

      delegable” duty that cannot be accomplished by other means. Defendants refused to

      ensure the required Medication Guide was disseminated and provided to every consumer

      prescribed this drug, which was a pre-condition of the sale of this drug to consumers,

      including Plaintiffs.

                       Plaintiffs’ Use of Amiodarone and Resulting Injuries

      124.   As a result of Defendants’ illegal, off-label promotion and distribution of

      Amiodarone as a viable treatment for atrial fibrillation without the required Medication

      Guide or other adequate warnings and as a “first line” arrhythmia drug, Plaintiffs and

      Plaintiffs’ physicians were unaware that they would be exposed to the risks of pulmonary

      fibrosis and other injuries.

      125.   As a result of the information concealed by Defendants and the half-life of

      Amiodarone as set forth above, the link between Plaintiffs’ injuries and Defendants’

      wrongful conduct was not discovered, and through reasonable care and due diligence

      could not have been discovered, until a date within the applicable statutes of limitation

      for filing Plaintiffs’ claims. Even a diagnosis of pulmonary toxicity would not necessarily

      lead someone to believe it was due to the use of Amiodarone, particularly because of the

      parallels between that diagnosis and pneumonia.

      126.   A lay person exercising reasonable diligence could not have discovered, among

      other things, that (1) Amiodarone was not FDA-approved for the treatment of atrial

      fibrillation and they took the drug on an “off-label” basis; (2) by law he or she was

      supposed to receive the Medication Guide with the prescription of Amiodarone; and (3)

      that Amiodarone-induced pulmonary fibrosis is not an extremely rare side effect of

      Amiodarone use but rather sufficiently common that the FDA requires Defendants to

      warn physicians and users of this risk. Such a discovery would require a complex

      examination and analysis of various legal statutes and regulations, which is far beyond

      the knowledge or ability of a lay person.



                                                  279
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 280 of 313 PageID #: 176058




      127.   For the reasons detailed below, the running of any applicable statute of limitations

      is also tolled due to equitable tolling. Defendants are estopped from asserting a statute of

      limitations defense due to their conspiracy with companies such as Wyeth to conceal the

      true facts detailed herein through the use of affirmative misrepresentations and omissions

      of material fact from Plaintiffs and Plaintiffs’ physicians of the true risks associated with

      Amiodarone and the failure to ensure distribution of the Medication Guides in the form

      and manner required by law. It was Defendants’ failure to provide both the Medication

      Guide and adequate warnings to Plaintiffs in the form and manner required by law, which

      would have provided Plaintiffs with information about the serious complications

      associated with Amiodarone, which requires the statute of limitations to be tolled. If

      Defendants had provided Plaintiffs with the Medication Guide or other adequate

      warnings, as required by law, Plaintiffs would more likely to have been on notice as to

      the serious complications associated with Amiodarone. It would be inequitable to allow

      Defendants to assert a statute of limitations defense when their acts of concealment

      prevented Plaintiffs from learning the truth about Amiodarone. It was as a result of

      Defendants’ acts of concealment that Plaintiffs and Plaintiffs’ physicians were unaware,

      and could not have known or have learned through reasonable diligence, that Plaintiffs

      had been exposed to the risks alleged herein and that those injuries were the direct and

      proximate result of the wrongful acts and omissions of material facts by Defendants.

      128.   At all materials times, despite FDA warnings and thousands of adverse patient

      experiences, Defendants continued their marketing, promotional, and sales practices

      beginning from at least 1999 as set forth above through the present date, and have

      continued in their acts of conspiracy as detailed above. Thus, despite the repeated

      changing of the warnings and labeling multiple times over the past 25 years and the

      requirement for the distribution of Medication Guides to all patients as set forth below,

      and knowing of numerous catastrophic injuries caused by both Cordarone® and

      Amiodarone, Defendants continued to actively conceal and understate the drug’s nature

      and adverse risks of catastrophic injury, pulmonary injury and death despite their duty to

                                                  280
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 281 of 313 PageID #: 176059




      disclose such information and the need to distribute and ensure distribution of the

      Medication Guides, thereby tolling any applicable statutes of limitation.


      A.    Cordarone®, Concealment, and the Off-Label Promotional Scheme That
      Created the Duty to Disclose Material Facts to Plaintiffs

      129.   As noted above, on or about December 24, 1985, Wyeth introduced Cordarone®

      into the United States’ stream of commerce. Wyeth received approval for Cordarone®

      from the FDA only as a drug of last resort for patients suffering from documented

      recurrent life-threatening ventricular fibrillation and ventricular tachycardia, and further,

      only when these conditions would not respond to other available anti-arrhythmic drugs

      and therapies and later was accompanied by a Medication Guide or other appropriate

      warning.

      130.   The FDA’s early specific enforcement actions regarding the marketing and

      labeling of the drug Cordarone®, include:

             a.      On or about October 7, 1986: label revision;

             b.      On or about May 15, 1987: label revision;

             c.      On or about August 7, 1987: package change;

             d.      On or about October 28, 1987: manufacturing changes;

             e.      On or about June 29, 1988: label revision;

             f.      On or about September 14, 1988: label revision;

             g.      On or about December 13, 1988: package change;

             h.      On or about February 2, 1989: label revision;

             i.      On or about July 28, 1989: formulation revision;

             j.      On or about August 9, 1990: label revision;

             k.      On or about August 9, 1990: manufacturing change;

             l.      On or about April 14, 1994: label revision;

             m.      On or about October 15, 1995: label revision;

             n.      On or about June 15, 1998: label revision;


                                                  281
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 282 of 313 PageID #: 176060




              o.     On or about January 5, 1999: label revision;

              p.     On or about October 8, 1999: label revision;

              q.     On or about December 18, 1999: label revision;

              r.     On or about September 20, 2002: control supplement;

              s.     On or about December 18, 2002: label revision;

              t.     On or about April 30, 2003: label revision;

              u.     On or about May 6, 2003: label revision; and

              v.     On or about May 21, 2004: label revision.

      131.    On or about December 15, 1989, and subsequently in 1992, 1998, and thereafter,

      the FDA sent violation communications to Wyeth regarding the FDA’s determination

      that Wyeth had violated the FDCA and its implementing regulation by, inter alia,

      disseminating false and misleading materials to physicians and the public without

      adequate risk information concerning the use of Cordarone®. In so doing Wyeth

      misrepresented Cordarone’s® indications and usage, efficacy, risks, and benefits.

      Further, Wyeth failed to submit marketing materials to the FDA, in violation of the

      FDCA.

      132.    In May of 1995, the Australian Government’s Therapeutic Goods Administration

      (“TGA”) (that country’s counterpart to the FDA) issued an Australian Adverse Drug

      Reactions Bulletin, emphasizing that Amiodarone was appropriate only for use in the

      treatment of ventricular and supraventricular arrhythmias.      Notably, this Bulletin

      highlighted that “the drug [Amiodarone] is known to have multiple adverse effects,

      which can involve most organ systems,” and again stressed that “Amiodarone is only to

      be used in patients with serious arrhythmias where there is no safer drug therapy.”

      Defendants either were or reasonably should have been aware of this finding and thus any

      off-label promotion of Amiodarone for the treatment of A-fib, particularly without the

      required warnings, was improper and unsafe for patients.




                                                 282
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 283 of 313 PageID #: 176061




      133.   On or about April 29, 1996, the FDA required Wyeth to change its labeling,

      warnings, and packaging for Cordarone®; specifically, adding new warnings or revising

      minimalist warnings regarding the following:

             a.     Carcinogenesis;

             b.     Mutagenesis;

             c.     Impairment of fertility, pregnancy; and

             d.     Neonatal hypo- or hyperthyroidism.

      134.   The severity of catastrophic adverse reactions, including death, led Wyeth to

      discontinue production and distribution of Cordarone® in Canada on or about September

      10, 1996.

      135.   On or about February 11, 1997, the FDA issued a warning letter to Wyeth

      regarding Cordarone’s® understated or incorrect labeling and warnings based on the

      FDA’s medical research. Thereafter, on or about April 16, 1997, Wyeth changed its

      labeling, warnings, and packaging for Cordarone®; specifically, adding new warnings or

      revising minimalist warnings regarding the following:
              a.    Loss of vision;
             b.     Impairment of vision, including optic neuritis, optic neuropathy, corneal
                    lesions, lens opacities, optic disk damage, papilledema, retinal hemorrhage
                    and degeneration, photophobia;
             c.     Liver injury;
             d.     Pregnancy;
             e.     Adult Respiratory Distress Syndrome;
             f.     Angioedema; and
             g.     Mortality.

      136.   In 1998, the FDA issued a Written Request for Pediatric Studies under Section

      505A of the Act to Wyeth regarding Cordarone®. The apparent basis for this request

      was that insufficient tests, surveys, and studies had been conducted regarding

      Cordarone® consumption by pediatric patients, although there was knowledge by




                                                283
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 284 of 313 PageID #: 176062




      Defendants and other drug manufacturers and in the medical community that off-label

      use of Cordarone® in pediatric patients was becoming more and more common.

      137.   Also, in 1998, the FDA issued a letter to Wyeth requiring that company to change

      its labeling, warnings, and packaging for Cordarone®; specifically, adding new warnings

      or revising minimalist warnings regarding the following:

             a.     Mortality (based upon the European Infarct Amiodarone Trial and
                    Canadian Myocardial Infarct Trial);
             b.     Precautions regarding volatile anesthetic agents for Amiodarone users
                    undergoing surgery;
             c.     Carcinogenesis;
             d.     Mutagenesis;
             e.     Impairment of fertility, pregnancy; and
             f.     Neonatal hypo- or hyperthyroidism.
      138.   On or about December 6-10, 1998, Wyeth sponsored a Continuing Medical

      Education (“CME”) for the 33rd Midyear Clinical Meeting of the American Society of
      Health-System Pharmacists. This CME was for healthcare providers, including

      pharmacists, as part of Defendant’s ongoing promotion of Cordarone® for off-label

      purposes. As part of the CME, Wyeth produced and distributed to attendees a 68-page

      official looking, “peer review appearing” magazine, “The Pharmacist Reporter (July

      1999, Vol. 4, No. 5).” This publication was actually a promotional bulletin highlighting

      Wyeth’s goal for Cordarone®: increased off-label use. Among the topics addressed in

      various articles in “The Pharmacist Reporter,” several of which appear to soften,

      downplay, and/or minimize Cordarone’s® devastating side effects, were the following:

             a.     “An Aggressive Treatment Strategy for Atrial Fibrillation”;
             b.     “Use of Amiodarone in Patients Undergoing Cardiothoracic Surgery”; and
             c.     “A Possible New Standard of Care for Prehospital Cardiac Arrest.”

      In fact, they marketed, promoted, and “pushed” Amiodarone, not as a drug of last resort,

      but as a drug suitable as an initial therapy and to treat non-life-threatening heart

      conditions such as A-fib. by (1) authoring, directly and indirectly, various studies and

      articles touting Amiodarone as a treatment for A-fib; (2) sponsoring or funding various

      Continuing Medical Education (CME) events attended by prescribing physicians which


                                                284
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 285 of 313 PageID #: 176063




      included providing misleading and false materials to attendees; (3) providing false and

      misleading information to the publishers, developers and distributors of reference

      materials, such as the PDR and Epocrates and other compendia, used by physicians in

      prescribing situations; (4) causing representatives to visit prescribing physicians; (5)

      placing misleading information on websites and catalogs; (6) sponsoring trials, studies or

      surveys purporting to show Amiodarone as a treatment for A-fib; and/or (7) paying

      influential cardiologists to act as “opinion leaders” advocating the off-label use of

      Amiodarone.

      139.   On or about October 8, 1999, the FDA issued a letter to Wyeth requiring Wyeth

      to change its labeling, warnings, and packaging for Cordarone®; specifically, adding new

      warnings or revising minimalist warnings regarding the following:

             a.      Clinical pharmacology and pharmokinetics, in that food consumption
                     increases Cordarone’s® absorption rate;
             b.      Geriatric use, whereby clinical studies of Cordarone® in persons 65 and
                     older had not been conducted; and
             c.      Dosage and administration, in that food consumption must be addressed in
                     dosing and loading doses are to be used.
      140.   On or about January 12, 1999, the FDA issued a letter to Wyeth requiring Wyeth

      to change its labeling, warnings, and packaging for Cordarone®; specifically, adding new

      warnings or revising minimalist warnings regarding geriatric use, because clinical studies
      of Amiodarone in persons 65 and older – the primary demographic for Amiodarone use --

      had not been conducted.

      141.   On or about February 12, 1999, the FDA issued a letter to Wyeth requiring Wyeth

      to change its labeling, warnings, and packaging for Cordarone®; specifically, adding new

      warnings or revising minimalist warnings regarding the effects of food consumption on

      dosage and administration.

      142.   In February of 2002, the Australian TGA issued an Australian Adverse Drug

      Reactions Bulletin, alerting healthcare professionals in that country that numerous

      adverse medical events associated with Cordarone® had been reported to the TGA in

      2002 and 2001, including Cordarone® induced pulmonary toxicity and deaths. The TGA

                                                 285
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 286 of 313 PageID #: 176064




      warning contained the following important information for healthcare professionals,

      which were never shared by Defendants with healthcare professionals in the United

      States:
                “Although   commonly insidious in onset, Amiodarone—induced pulmonary
                toxicity may develop rapidly. The lowest effective dose should be used, and
                patients should be instructed to report any dyspnea or non-productive cough.
                Amiodarone also has other toxicities including hepatotoxicity which can cause
                cirrhosis and hepatic failure, cardiovascular effects including bradycardia and
                tachycardia, skin reactions including photosensitivity and discoloration,
                neurotoxicity including ataxia and peripheral neuropathy, as well as both corneal
                deposits and hyper- and hypothyroidism.”
      143.      On or about December 18, 2002, the FDA issued a letter to Wyeth requiring

      Wyeth to change its labeling, warnings, and packaging for Cordarone®, specifically

      adding new warnings or revising minimalist warnings regarding adverse drug interactions

      with immunosuppressant static drugs, resulting in rhabdomyolysis.
      144.      On or about December 19, 2002, the FDA issued a warning letter to Wyeth

      requiring Wyeth to correct understated warnings and/or issue new warnings regarding the

      following:
             a.        Acute onset (days to weeks) of pulmonary toxicity;
             b.        Patients having preexisting pulmonary disease have poorer prognosis if
                       pulmonary toxicity develops; and
                c.     Post-marketing reports include possible fatal respiratory disorders
                       (including distress, failure, arrest, ARDS, fever, dyspnea, cough,
                       hemoptysis, wheezing, hypoxia, and pulmonary infiltrates).
      145.      In 2003, the FDA issued a warning letter to Wyeth, requiring Wyeth to change its

      labeling, warnings, and packaging for Cordarone®, specifically, adding new warnings or

      revising minimalist warnings regarding the following:
              a.    worsened arrhythmia;
              b.    thyroid abnormalities;
              c.    drug interactions (protease inhibitors, histamine antagonists,
                    immunosuppressives, antibiotics, cardiovasculars, anti-arrhythmics, anti-
                    hypertensives, anticoagulants);
              d.    other substance (grapefruit juice, herbal supplements) interactions;
              e.    electrolyte disturbances; and
              f.    nursing mothers passing the drug to newborns through breast milk.
      146.      In 2003, the FDA sent violation communications to Wyeth regarding the FDA’s

      determination that it had violated the FDCA and its implementing regulation by, inter


                                                   286
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 287 of 313 PageID #: 176065




      alia, disseminating false and misleading materials to physicians and the public without

      adequate risk information concerning the use of Cordarone® by children and pregnant

      women. Thereafter, Wyeth notified physicians to stop prescribing Cordarone® to

      children and pregnant women because of the serious risk of permanent injuries.

      147.    Wyeth, and thus also Teva, was on notice, by no later than 1998, that severe

      damage to the lungs were side effects of the ingestion of Cordarone®, which can cause

      permanent injury and death.

      148.    Wyeth, and thus also Teva, has consistently failed to disclose and misrepresented

      to physicians Cordarone’s® indications and usage, efficacy, risks, and benefits. Wyeth

      and thus also Teva failed and refused to actively and affirmatively monitor Cordarone’s®

      and Amiodarone’s “off-label” unapproved uses insofar that such uses caused catastrophic

      injuries and death. Wyeth, however, continued to promote Cordarone® for unapproved

      uses, which ultimately had direct beneficial results for Teva as well in terms of creating

      the impression Amiodarone could properly be used for the treatment of atrial fibrillation.

      B.      Defendants’ Awareness of the Illegal Promotion of Amiodarone

      149.    At all material times, Defendants have had actual or constructive knowledge that

      Amiodarone causes and contributes to severe and disabling medical conditions such as

      experienced by Plaintiffs as set forth above, which include, without limitation, the

      following: pulmonary toxicity, pulmonary fibrosis, hepatic kidney damage and failure,

      neurotoxicity, neonatal hypothyroidism, birth defects, optic neuritis, toxic optic

      neuropathy, blindness, peripheral neuropathy, heart damage and failure, hypotension,

      serious exacerbation of arrhythmias, and congestive heart failure. Defendants have also

      either directly or indirectly received information concerning cases of these severe

      medical conditions resulting from the use of Amiodarone such as those experienced by

      Plaintiffs.

      150.    Defendants have received information concerning more than one thousand deaths

      resulting from the use of Amiodarone.



                                                 287
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 288 of 313 PageID #: 176066



      151.   Defendants have concealed information about catastrophic injuries and death

      attributable to this drug, and thousands of serious adverse medical events in their

      exclusive possession from the FDA, health care professionals, and consumers, including

      Plaintiffs. There are millions or persons who are diagnosed with A-fib annually.

      Amiodarone over the years has become the number one prescribed drug for the treatment

      of A-fib. Based on the percentages of persons diagnosed just with pulmonary toxicity,

      there would be tens of thousands or adverse event reports submitted each year. Yet that

      does not appear to be even close to the number of these reports submitted to the FDA in

      connection with Amiodarone.

      152.   Healthcare providers as well as patient-consumers reported these events directly

      to companies such as Teva. Yet none of these companies publicly distributed this

      information


      153.   In addition to these direct notices of adverse events, the FDA had, and continues

      to have, in effect an adverse reaction surveillance system for all regulated drugs,

      including Amiodarone, called the Adverse Event Reporting System (“AERS”).

      154.   AERS has placed Defendants on notice of numerous instances of catastrophic

      injuries caused by ingestion of Amiodarone.

      155.   At all material times, Defendants failed to disclose to the FDA, healthcare

      professionals, consumers, and Plaintiffs the specific material adverse information they

      possessed concerning the number of incidents and actual adverse medical events, injuries,

      and deaths suffered by Amiodarone users.


      156.   Data on the FDA’s FAERS database bear this out. The number of AERs reported

      has increased significantly in the last few years for Amiodarone, correlating to the

      litigation surrounding Amiodarone which began in 2015. In 2014, there were 1,328

      adverse events reported, with 1,228 of these being serious cases, including 241 deaths. In


                                                 288
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 289 of 313 PageID #: 176067



      2018, the last full year of reports, 3,596 adverse events were reported with 3,449 of these

      being serious cases, including 558 deaths—a 270% increase since 2014. This indicates

      either underreporting of AERs in the years before the Amiodarone litigation or that there

      has been a three-fold increase in the number of Amiodarone prescriptions between 2014

      and 2018. There is no indication that in this short four-year span the number of

      Amiodarone prescriptions suddenly increased almost three-fold.


      157.   Instead, Defendants actively concealed such facts and either actively promoted, or

      piggy-backed on the promotional efforts of innovator brand drug manufacturer Wyeth,

      for “off-label” unapproved uses as described herein through various means, including,

      but not limited to, the following:

             a.      Direct-to-physician and direct-to-pharmacist promotion through sales
                     representatives;

             b.      Promotion through funding and manipulation of so-called “educators”
                     who organize and arrange CME courses for physicians and pharmacists;

             c.      Formulation of unlawful conspiracies with certain medical marketing and
                     medical “education” entities to promote – without appearing to promote –
                     such off-label uses;

             d.      Sponsorship and funding of the production of CME materials;

             e.      Cultivation and development of so-called “opinion leaders” in local
                     medical communities and support for the careers and research of those
                     physicians, pharmacists, and researchers who advocate off-label uses;

             f.      Sponsorship of journal supplements and symposia on off-label uses for
                     Cordarone®;

             g.      Placing (through sponsorship of limited trials, studies, and surveys) of
                     medical literature databases showing positive effects (already established)
                     on risk factors with the twin purposes of overwhelming any independent
                     study showing negative effects on different risk factors, and causing
                     earnest but time-crunched physicians to be impressed with the sheer
                     quantity of favorable (but redundant) studies on MedLine, or medical
                     library, search;

             h.      Media advertisements and brochures, some of which were disguised as
                     “educational materials”; and

             i.      Various other forms of marketing and promotion including websites and
                     catalogs promoting Amiodarone.


                                                 289
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 290 of 313 PageID #: 176068




      158.   In accepting the benefits of brand innovator Wyeth’s efforts in promoting “off-

      label” uses of Cordarone®, Defendants would sometimes escape disclosure for any role

      at all in the presentation of their desired view. At other times, Defendants would be

      disclosed merely as having provided an “unrestricted educational grant” for seminars,

      when in fact the grant was premised on an understanding about the content, or

      Defendants otherwise exercised influence over it.

      159.   Additionally, pharmaceutical sales representatives utilized materials and sources

      during this time period to promote the generic Amiodarone in the stream of commerce for

      the “off-label” uses promoted by Defendant Wyeth.

      160.   Defendants were required under the law to ensure the Medication Guide was

      provided to all patients prescribed Amiodarone. Despite this duty to provide material

      information to consumers such as Plaintiffs, Defendants failed to do so.

      161.   At all material times, the Amiodarone manufactured, distributed and/or supplied

      by Defendants to Plaintiffs was and is unaccompanied by proper warnings regarding all

      possible adverse side effects and the comparative severity and duration of such adverse

      effects, including, but not limited to, through the required Medication Guides. The

      warnings generally given by them did not and do not accurately reflect the severity or

      duration of the adverse side effects or the true potential and/or likelihood or rate of these

      side effects, particularly with regard to “off-label” use.

      162.   At all material times, Defendants failed to warn the public and Plaintiffs of

      material facts regarding the safety and efficacy of Amiodarone, such that this drug would

      likely have never been approved, and no physician would have been able to prescribe this

      drug but only for the most limited and extreme use in the United States.

      163.   Based on the thousands of complaints it has likely received, adequate testing

      would have shown that Amiodarone possessed serious potential side effects with respect

      to which full and proper warnings accurately and fully reflecting symptoms, scope, and

      severity should have been made with respect to the use of Amiodarone, particularly for

      “off-label” use.

                                                   290
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 291 of 313 PageID #: 176069




      164.   For example, although Defendants should have known, and currently know that

      the majority of patients consuming Amiodarone are older, including many of those aged

      65 and over that are Plaintiffs, Defendants failed and refused to conduct testing, studies,

      surveys, and/or report results regarding Amiodarone use in this age group, particularly

      those diagnosed with A-fib. The warnings provided by Defendants fail to note this

      material fact.

      165.   At all material times, the Amiodarone manufactured, distributed, and/or supplied

      by Defendants was defective due to inadequate post-marketing warning and instruction.

      Once Defendants knew or should have known of the risk of injury from Amiodarone,

      especially for “off-label” use, Defendants failed to provide adequate and required

      warnings to physicians, users or consumers of Amiodarone, including the Plaintiffs.

      166.   At all material times, while Defendants concealed this adverse event information,

      Defendants at least by aggressive pricing illegally promoted Amiodarone for uses never

      authorized by the FDA. At all times material, Defendants also promoted Amiodarone for

      heart conditions less severe than life-threatening ventricular arrhythmia (the only purpose

      for which the drug originally received FDA approval).          Defendants engaged in a

      conspiracy of silence with the companies identified above regarding “off-label” use,

      choosing to market, distribute and/or promote the drug for “off-label” use, and then

      feigning ignorance before the FDA, health care providers, and consumers, and failing to

      ensure distribution of the Medication Guides, all of which continues to date.

      167.   Defendants also failed and refused to conduct thorough testing on Amiodarone’s

      side effects, despite knowing that their scheme to promote the drug for “off-label” uses

      had been, and continues to be, successful. As a result, Defendants did not fully inform or

      provide the FDA with all required information or any complete analyses of these material

      side effects and contraindications, despite specific warnings that had been provided to

      Wyeth regarding the inadequacy of the testing of Amiodarone for the treatment of A-fib

      and for use in individuals older than 65, or that would have justified the use of

      Amiodarone for the treatment of A-fib or sought approval from the FDA to do so.

                                                 291
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 292 of 313 PageID #: 176070




      168.   The FDA did not prohibit Defendants from making any changes in the labeling

      for Amiodarone, or in the information provided to physicians, or from requiring the

      distribution of the Medication Guides. Nor is there any indication that the FDA in any

      formal proceedings would not have approved any changes that would have made it clear

      to both consumers and physicians that Amiodarone was never approved or to be used for

      the treatment of A-fib. As a result, it was not impossible for Defendants to comply with

      both their legal duties under Delaware common law and other statutory obligations under

      Delaware law to provide sufficient warnings regarding the significant risks associated

      with the use of Amiodarone for the treatment of A-fib, particularly for people over the

      age of 65, and comply with any FDA requirements, particularly with regard to the

      dissemination of the Medication Guide.

      169.   Under increased FDA scrutiny and mandates, Defendants have been forced to

      correct and change their warning labels, and add new warnings, for adverse side effects

      about which they knew long before being required to make such changes.

      170.   At all material times, Defendants’ direct or indirect participation and involvement

      in the deception, concealment, and illegal marketing and promotion described in this

      Complaint has been so pervasive throughout the United States that nationwide

      publications, prescribing physicians and consumer patients have during the relevant time

      period still believe that Amiodarone is an acceptable initial, secondary, or otherwise

      early-stage anti-arrhythmic intervention. This deceptive marketing served (and continues

      to serve) Defendants in several ways, including: (1) instilling Defendants’ desired view

      about the drug’s “off-label” uses among health care providers; (2) by concealing their

      involvement in these activities, they would escape the legal ramifications of their

      unlawful promotional activities; and (3) boosting Defendants’ profits for the drug.

      171.   At all material times, Defendants owed a duty to the health care providers,

      consumer patients, and Plaintiffs to engage in honest and non-deceptive practices;

      exercise due care under the circumstances, to exercise due care in the design,

      manufacture, marketing, promotion, sale, and/or distribution of Amiodarone and the

                                                 292
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 293 of 313 PageID #: 176071




        required Medication Guide in the manner required by law; to provide a reasonably safe

        and non-defective drug; to provide adequate and appropriate warnings for said drug; to

        comply with federal guidelines, rules, and regulations; and/or to sell and distribute the

        drug in accordance with FDA regulations.

        172.     While it is not unlawful for a physician to prescribe a drug for an unapproved use,

        it is unlawful for the manufacturer of the drug to promote or market the drug for a

        dangerous unapproved use. The reasoning is simple -- while FDA approved drugs must

        undergo clinical trials to show they are safe and efficacious for the intended use(s), no

        such testing would have occurred for unapproved uses. Indeed, a 2006 study found that

        73% of medications prescribed for off-label purposes had no or poor scientific support. 23
        This same study found that off-label use results in a much higher incidence of medication

        errors, finding that 77% of such reported errors involved off-label prescriptions. Here,

        that risk is exponentially compounded due to the fact Amiodarone never even underwent

        randomized clinical trials to show safety and efficacy for its only approved use. This is

        the reason it was only approved for this narrow, limited purpose as a drug of last resort

        for individuals who have exhausted all other treatment options for a potentially lethal

        arrhythmia, such as ventricular fibrillation and ventricular tachycardia.

        173.     At all material times, Defendants either directly or indirectly marketed, distributed

        and/or sold Amiodarone as having approval, characteristics, uses, and benefits that the

        drug did not have, and as being legal to sell for its “off-label” use when it was not.

        174.     At all material times, Defendants did design, create, test, develop, label, sterilize,

        package, manufacture, market, promote, advertise, distribute, sell, and/or otherwise cause

        the product to be placed into the stream of commerce, ultimately to be ingested by

        Plaintiffs.




23
 Radley D.C., Finkelstein S.N., Stafford R.S. Off-label prescribing among office-based physicians. Arch Intern
Med. 2006;166(9):1021–1026.




                                                           293
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 294 of 313 PageID #: 176072




      175.   At all material times, Defendants either directly or indirectly failed and refused to

      actively and affirmatively monitor Amiodarone’s “off-label,” unapproved uses insofar

      that such uses caused catastrophic injuries and death. Defendants, however, continued to

      illegally market, distribute and/or sell Amiodarone for unapproved uses.

      176.   At all material times, Defendants engaged in a continuing course of

      misstatements, illegal conduct, concealment and/or non-disclosure of material facts that

      prevented Plaintiffs from knowing or having reason to know of the scope of Defendants’

      illegal misconduct. This includes, but is not limited to, the Defendants’ obligations to

      ensure a Medication Guide in compliance with FDA regulations is received by a

      Plaintiff’s dispensing pharmacy and ultimately by each Plaintiff. Each link in distribution

      must ensure compliance with the Medication Guide, which requires coordination by

      Defendants with the other steps in the distribution chain.

      C.     Amiodarone Did Not Undergo the Rigorous FDA Approval Process Required
      for Federal Preemption

      177.   As noted above, on or about December 24, 1985, Wyeth introduced Cordarone®

      into the United States’ stream of commerce. Wyeth received approval for Cordarone®

      from the FDA only as a drug of last resort for patients suffering from documented

      recurrent life-threatening ventricular fibrillation and ventricular tachycardia; further, only

      when these conditions would not respond to other available anti-arrhythmic drugs and

      therapies and only if provided along with the required Medication Guide. Furthermore,

      despite repeated requests by the FDA at the outset of the review process and throughout

      the history of the drug, neither Wyeth nor any other manufacturer of this drug, including

      Teva, have submitted this drug to the rigorous randomized clinical trials required for

      FDA drug approval.

      178.   Unlike any other drug in modern history, Amiodarone became widely used

      without rigorous, FDA sanctioned randomized clinical trials.          The legal reasons for

      preemption applied to certain drug litigation for FDA-approved drugs are not present



                                                   294
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 295 of 313 PageID #: 176073




      with Amiodarone because Amiodarone has never been subjected to double blind testing

      as mandated by the FDA, and its use for treatment of A-fib is not permitted by the FDA.

      179.    Amiodarone never underwent the rigorous clinical randomized trials all other

      FDA-approved drugs, other than a few “grandfathered” drugs with long market histories,

      have undergone. Despite repeated requests, demands and even threats from the FDA, the

      manufacturers of Amiodarone and its FDA labeled “brand-names,” including Wyeth’s

      Cordarone®, have never undergone the type of clinical trials that would show its defects

      or the benefits verses the risks associated with the drug’s use. Despite the economic

      argument that the patent has expired, or that the costs of testing is too high to justify the

      investment, Amiodarone continues to generate enormous revenues and profits for

      companies such as Teva without the public having the protection of FDA randomized

      clinical trials.

      180.    The only trials Amiodarone underwent were non-scientific, reporting a

      combination of various patient results to obtain statistical data that is neither randomized

      nor reliable, and which interestingly enough did not even provide the statistical data that

      has been determined by the FDA to be accurate for the drug and required in the black box

      labeling of the product. This combination of reporting of various patient results was non-

      scientific and cannot serve as the basis for a claim of preemption.

      181.    Without rigorous, scientific, clinical trials and randomized testing approved by the

      FDA, the reasons for FDA preemption do not exist and cannot be sustained. Neither the

      so-called “brand names” nor the generic versions of this drug offer any protection to the

      public in terms of drug undergoing review through the rigorous FDA approval process.

      Since the manufacturers will not undergo FDA-approved testing they cannot use the FDA

      approval process as a shield from liability when sued. None of the reasons articulated by

      the United States Supreme Court for the protection preemption provides are present with

      Amiodarone. None of the cost-benefit analysis is present. In addition, none of the

      regulatory analysis argument and thus no argument about the need to protect “federalism”

      is present to support preemption.

                                                  295
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 296 of 313 PageID #: 176074




      182.   This is not to say the FDA completely disregarded its regulatory or enforcement

      powers regarding Amiodarone. While no testing that would justify preemption was ever

      performed, when the significant evidence of the dangers of Amiodarone and its many

      side effects became known, the FDA repeatedly amended the labeling requirements for

      Amiodarone, mostly resulting from public pressure, and enacted a requirement that the

      drug manufacturers directly provide the patient a FDA-approved Medication Guide by

      ensuring distribution of the Medication Guides to the patients along with the drug. Due to

      the failure to conduct required randomized clinical testing by the Defendants, Plaintiffs’

      claims are not preempted from claiming Defendants illegally marketed the product for

      off-label use, and Plaintiffs are not preempted from claiming that the product itself is

      unreasonably dangerous as it was packaged, marketed, designed, manufactured and sold.

      Most importantly, Plaintiffs are not preempted from claiming Defendants failed to warn

      of the dangers of the product by failing to ensure the required Medication Guide that

      consisted of language the FDA approved was disseminated directly to consumers such as

      Plaintiffs in the form required by law. This action is not inconsistent with that

      requirement, and in fact is consistent with it based on Defendants’ failures to, inter alia,

      ensure the Medications Guides were timely provided to Plaintiffs.

      183.   The failure to provide the FDA Medication Guide in the manner required by law

      is a different claim than merely alleging the package insert or labeling fails to inform or

      warn patients or consumers of the dangers of the product. The failure to provide each

      patient a Medication Guide by failing to provide the Medication Guides to the distributor

      in proper form or in sufficient quantity, if at all, or to ensure the Medication Guide is

      provided to the pharmacists and patients in proper form if at all, is a direct violation of

      the FDA’s mandate intended to warn patients directly outside the communication with

      the prescribing physician and the state duty to adequately warn the consumer in the

      absence of a sufficient warning to physicians.

                                    FIRST CAUSE OF ACTION

                           (Strict Products Liability – Failure to Warn)

                                                  296
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 297 of 313 PageID #: 176075




      184.   Plaintiffs incorporate by reference all preceding paragraphs of this Complaint, as

      though set forth in their entirety in this cause of action and further allege as follows.

      185.   At all times relevant to this action, Defendants engaged in the business of

      designing, manufacturing, testing, marketing, labeling, causing to be distributed and/or

      otherwise placing into the stream of commerce Amiodarone for sale to, and use by,

      members of the public, including Plaintiffs who took the drug.

      186.   Amiodarone posed increased risks of harm and side effects that were known or

      knowable to Defendants by the use of scientific knowledge available before, at and after

      the time of the manufacture, distribution, and sale of Amiodarone. Defendants knew or

      should have known of the defective condition, characteristics, and risks associated with

      said product, for the reasons set forth herein. Defendants disregarded this increased risk

      of harm by failing to adequately warn of such risks; unlawfully concealing the dangerous

      problems associated with increased risk of harm by failing to ensure the Medication

      Guide was provided to Plaintiffs; unlawfully concealing from Plaintiffs and their

      prescribing physicians the dangerous problems associated with Amiodarone, including

      that it was not FDA approved for the treatment of A-fib, has not undergone any

      randomized, clinical trials for safety, and was only approved by the FDA as a drug of last

      resort for individuals with deadly V-fib.

      187.   The Amiodarone that was manufactured, distributed, and/or sold by Defendants to

      Plaintiffs was in a defective condition that was unreasonably and substantially dangerous

      to any users or ordinary consumers of the device, such as Plaintiffs. Such ordinary

      consumers, including Plaintiffs, would not and could not have recognized or discovered

      the potential risks and side effects of Amiodarone as set forth herein based on the lack of

      information provided to them that Defendants were required to ensure they directly

      received.

      188.   The warnings and directions provided with Amiodarone by Defendants failed to

      adequately warn of the potential risks and side effects of Amiodarone and the dangerous

      propensities of this medication, which risks were known or were reasonably scientifically

                                                   297
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 298 of 313 PageID #: 176076




      knowable to Defendants, when they failed to provide proper warnings. Specifically,

      Defendants failed to ensure the Medication Guide was provided to all consumers,

      including Plaintiffs, in the manner required by law; and concealed from Plaintiffs and

      their prescribing physicians, the true risks and complications of Amiodarone including

      that it was not FDA-approved for the treatment of A-fib, has not undergone any

      randomized, clinical trials for safety, and was only approved by the FDA as a drug of last

      resort for individuals with deadly V-fib.

      189.    Defendants’ failure to ensure the Medication Guide was provided to Plaintiffs,

      along with the concealment of material facts to Plaintiffs and their prescribing physicians,

      were a substantial factor in causing Plaintiffs’ injuries, losses and damages, as described

      herein. Further, the prescribing physicians read and relied on the PDR, Epocrates app or

      other prescribing reference source in prescribing Amiodarone to Plaintiffs. Teva either

      was or should have been aware of the statements made in those materials since, for

      example, Teva permitted use of pictures of its own Amiodarone pills on the Epocrates

      app and was under a duty to correct these materials as a form of labelling. If the

      information contained in the PDR, Epocrates or other reference sources had been truthful

      and not concealed material information, the prescribing physicians would not have

      prescribed Amiodarone to treat Plaintiffs’ A-fib.

      190.    Defendants also failed to report thousands of serious adverse medical events in

      their exclusive possession to the FDA, health care professionals, and consumers,

      including Plaintiffs.

      191.    In addition to these direct notices of adverse events, the FDA requires the use of

      AERS. Defendants failed to report all serious injuries related to Amiodarone use to

      AERS.

      192.    The accurate reporting of such adverse events is critical to the safe and effective

      use of prescription drugs. It is one of the primary means by which physicians, the FDA

      and consumers become aware of complications associated with drugs and medical

      devices.

                                                  298
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 299 of 313 PageID #: 176077




      193.    Defendants’ failure to submit and report all adverse events effectively caused the

      prescribing physicians, the FDA and Plaintiffs herein to be inadequately warned about

      the true risks of Amiodarone use for the treatment of atrial fibrillation.

      194.    Prescribing physicians were not adequately warned, because they received

      misleading “warnings” or information in addition to the FDA-approved labeling that

      watered down the FDA-approved labeling and rendered the overall information provided

      inadequate. Prescribing physicians did not know that Amiodarone was not safe to

      prescribe for the treatment of A-fib.

      195.    Defendants’ Amiodarone were expected to and did reach Plaintiffs and their

      physicians and pharmacists without substantial change in their condition as

      manufactured, caused to be distributed, and sold by Defendants. Additionally, Plaintiffs’

      physicians prescribed, and Plaintiffs used, Amiodarone in the manner in which

      Amiodarone was intended to be used by Defendants, making such use reasonably

      foreseeable to Defendants.

      196.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs have

      sustained and will continue to sustain severe physical injuries, severe emotional distress,

      mental anguish, economic losses and other damages. As a direct and proximate result,

      Plaintiffs expended money and will continue to expend money for medical bills and

      expenses. Plaintiffs are entitled to compensatory, special and other damages in an amount

      to be proven at trial.

                                   SECOND CAUSE OF ACTION

                                    (Negligence – Failure to Warn)

      197.    Plaintiffs hereby incorporate by reference all previous paragraphs, as though set

      forth in their entirety in this cause of action and further allege as follows.

      198.    At all relevant times, Defendants, and each of them, engaged in the business of

      designing, manufacturing, testing, marketing, labeling, causing to be distributed and/or

      placing into the stream of commerce Amiodarone for sale to, and use by, members of the

      public, including the Plaintiffs who took the drug.

                                                    299
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 300 of 313 PageID #: 176078




      199.   Amiodarone posed increased risks of harm and side effects that were known or

      knowable to Defendants by the use of scientific knowledge available before, at and after

      the time of manufacture, distribution, and sale of Amiodarone. Defendants knew or

      should have known of the defective condition, characteristics, and risks associated with

      said product, as previously set forth herein. Defendants disregarded this increased risk of

      harm by failing to ensure the Medication Guide was provided to Plaintiffs; concealing

      from Plaintiffs and their prescribing physicians the true risks and complications of

      Amiodarone, including that it was not FDA approved for the treatment of A-fib, has not

      undergone any randomized, clinical trials for safety, and was only approved as a drug of

      last resort for individuals with deadly V-fib; and continuing to sell, distribute and/or

      defend such use of Amiodarone for the treatment of A-fib.

      200.   In failing to distribute the Medication Guide in the manner required by law, in

      failing to provide adequate warnings as required under Delaware state law, and engaging

      in the “off label” promotion and sale of Amiodarone for use in the treatment of A-fib that

      has never been approved by the FDA, Defendants failed to warn Plaintiffs of the potential

      risks and side effects of Amiodarone and the dangerous propensities of said medication,

      which risks were known or were reasonably scientifically knowable to Defendants.

      Defendants failed to warn the prescribing physicians of the potential risk and side effects

      of Amiodarone by providing false and misleading information to physicians about

      Amiodarone and/or concealing the true risks associated with its use. Defendants owed a

      duty to Plaintiffs to ensure Plaintiffs, physicians, pharmacists and the public were

      adequately and completely warned of all potential serious complications regarding the

      use of Amiodarone for the treatment of A-fib, and to ensure the Medication Guide was

      provided to Plaintiffs. As alleged above, Defendants knew and/or had reason to know that

      Amiodarone caused increased risk of harm to the Plaintiffs who took the drug for the

      treatment of A-fib, and other consumers like them. Defendants disregarded this increased

      risk of harm by failing to warn of such risks in the manner required by law; unlawfully

      concealing the dangerous problems associated with the use of Amiodarone; and

                                                 300
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 301 of 313 PageID #: 176079




      continuing to sell, distribute and/or defend such use of Amiodarone for the treatment of

      A-fib.

      201.     The Amiodarone ingested by Plaintiffs were expected to and did reach Plaintiffs

      and their physicians and pharmacists without substantial change in their condition as

      manufactured, caused to be distributed, and/or sold by Defendants. Additionally,

      Plaintiffs used Amiodarone in the manner in which Amiodarone was intended to be used

      by Defendants, making such use reasonably foreseeable to Defendants.

      202.     Further, the prescribing physicians read and relied on the PDR, Epocrates app or

      other prescribing reference source in prescribing Amiodarone to Plaintiffs. Teva either

      was or should have been aware of the statements made in those materials since, for

      example, Teva permitted use of pictures of its own Amiodarone pills on the Epocrates

      app and was under a duty to correct these materials as a form of labelling. If the

      information contained in the PDR, Epocrates or other reference sources had been truthful

      and not concealed material information, the prescribing physicians would not have

      prescribed Amiodarone to treat Plaintiffs’ A-fib.
      203.     Prescribing physicians were not adequately warned, because they received

      misleading “warnings” or information in addition to the FDA-approved labeling that

      watered down the FDA-approved labeling and rendered the overall warning inadequate.

      Prescribing physicians did not know that Amiodarone was not safe to prescribe for A-fib.

      Defendants, thus, did not take the steps reasonably necessary to bring that knowledge to

      the attention of the medical profession.

      204.     As a direct and proximate result of Defendants’ manufacture, promotion,

      distribution, and/or sale of    Amiodarone, Plaintiffs suffered the injuries, losses and

      damages herein described.

      205.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs have

      sustained and will continue to sustain severe physical injuries, severe emotional distress,

      mental anguish, economic losses and other damages. As a direct and proximate result,

      Plaintiffs expended money and will continue to expend money for medical bills and

                                                  301
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 302 of 313 PageID #: 176080




      expenses. Plaintiffs are entitled to compensatory, special and other damages in an amount

      to be proven at trial.

                                      THIRD CAUSE OF ACTION

                                   (Negligence – Marketing and Sale)

      206.    Plaintiffs hereby incorporate by reference all previous paragraphs, as though set

      forth in their entirety in this cause of action and further allege as follows as against all

      Defendant.:

      207.    Before, on, and after the date of Plaintiffs’ use of Amiodarone, Defendants were

      or reasonably should have been aware that Amiodarone had not been approved by the

      FDA for the treatment of atrial fibrillation. To the contrary, because of its dangers,

      Amiodarone was only FDA-approved for the treatment of ventricular fibrillation as a

      drug of last resort after all other treatments had failed. Not only was Amiodarone

      marketed in an “off-label” manner, but also was marketed and sold as a “first line” drug

      to be used in the treatment of atrial fibrillation. Despite being unlawful to do so,

      Defendants, either directly or indirectly by taking advantage of the efforts of other drug

      manufacturers, including Wyeth, marketed, distributed and/or sold Amiodarone for the

      treatment of atrial fibrillation.

      208.    Defendants owed a duty to Plaintiffs to market, cause to be distributed and/or sell

      Amiodarone only for uses approved by the FDA and for uses for which it has been

      established as safe and efficacious, and only when provided with the mandated

      Medication Guide in the form required by law. As alleged above, Defendants either knew

      or reasonably had reason to know that Amiodarone was not approved for the treatment of

      atrial fibrillation and was not an appropriate first line treatment for A-fib. Defendants

      disregarded the risk of harm created by the marketing, distribution and/or sale of

      Amiodarone for these “off-label” uses without the required Medication Guide.

      209.    Defendants, as the later manufacturers of Amiodarone generic drugs, also owed a

      duty of care to Plaintiffs and other consumers of Amiodarone to ensure they marketed,

      caused to be distributed and/or sold Amiodarone only for approved uses and with the

                                                    302
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 303 of 313 PageID #: 176081




      legally required warnings. Instead, they were able to take advantage of the campaign to

      market the drug for “off-label” uses, in particular for the treatment of atrial fibrillation.

      This concerted and systemic effort to persuade physicians Amiodarone was not only safe

      and efficacious for the treatment of atrial fibrillation but also as a first line treatment has

      led a generation of cardiologists and other cardiac specialists to incorrectly believe

      Amiodarone is appropriate for the treatment of atrial fibrillation. This belief is still

      published through publications such as the PDR and Epocrates, as well as other on-line

      sources as set forth above.

      210.    The promotion of Amiodarone as a first-line treatment for A-fib, the polar

      opposite of its approved use as a drug of “last resort” to be only in grave cases of life-

      threatening V-fib or V-tach, created an “echo chamber” effect reinforcing the impression

      that Amiodarone is an appropriate treatment for A-fib, as evidenced by the wide variety

      of on-line sources set forth above that make such a claim, up through information on the

      website of the American Heart Association.

      211.    Defendants’ Amiodarone drugs were expected to and did reach Plaintiffs and their

      physicians and/or pharmacies without substantial change in their condition as

      manufactured, marketed, distributed and/or sold by Defendants. Additionally, Plaintiffs’

      physicians prescribed Amiodarone in the manner in which Amiodarone was marketed,

      distributed and/or sold by Defendants, making such use reasonably foreseeable to

      Defendants.

      212.    The prescribing physicians read and relied on the PDR, Epocrates app or other

      prescribing reference source in prescribing Amiodarone to Plaintiffs. Teva either was or

      should have been aware of the statements made in those materials since, for example,

      Teva permitted use of pictures of its own Amiodarone pills on the Epocrates app and was

      under a duty to correct these materials as a form of labelling. If the information contained

      in the PDR, Epocrates or other reference sources had been truthful and not concealed

      material information, the prescribing physicians would not have prescribed Amiodarone

      to treat Plaintiffs’ A-fib.

                                                   303
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 304 of 313 PageID #: 176082




      213.   Defendants’ negligent promotion, marketing, distribution and/or sale of

      Amiodarone was a substantial factor in causing Plaintiffs’ injuries, losses and damages,

      as described herein.

      214.   As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs have

      sustained and will continue to sustain severe physical injuries, severe emotional distress,

      mental anguish, economic losses and other damages as described throughout this

      Complaint. As a direct and proximate result, Plaintiffs expended money and will continue

      to expend money for medical bills and expenses. Plaintiffs are entitled to compensatory,

      special and other damages in an amount to be proven at trial.
                                   FOURTH CAUSE OF ACTION

                                          (Negligence Per Se)

      215.   Plaintiffs incorporate by reference all preceding paragraphs of this Complaint, as

      though set forth in their entirety in this cause of action and further allege as follows.

      216.   All Defendants owed a duty to Plaintiffs to promote, market, cause to be

      distributed and/or sell Amiodarone only for uses approved by the FDA and for uses for

      which it has been established as efficacious and with all required warning information,

      including the Medication Guide.

      217.   Defendants violated this duty by marketing, promoting, causing to be distributed

      and/or selling Amiodarone for uses not approved by the FDA, as well as by distributing

      and/or selling Amiodarone without ensuring the Medication Guide was provided to

      Plaintiffs in the manner required by law.

      218.   Negligence is presumed if the defendant has violated a statute, ordinance or

      regulation of a public entity. Defendants’ acts and omissions, as alleged in detail above,

      are violations of state drug safety laws as well as various FDA regulations, all as set forth

      in detail above.

      219.   Defendants’ failure to ensure the Medication Guide was provided to Plaintiffs

      with prescriptions of Amiodarone, and to additionally provide adequate warnings



                                                   304
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 305 of 313 PageID #: 176083




      regarding the unapproved “off-label” use of Amiodarone for the treatment of A-fib, also

      independently violates Delaware state law.

      220.    As a direct and proximate result of Defendants’ violations of both Delaware state

      law and various FDA regulations regarding the marketing and sale of Amiodarone as set

      forth in detail above, Plaintiffs suffered the injuries, losses and damages herein described

      as a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs have

      sustained and will continue to sustain severe physical injuries, severe emotional distress,

      mental anguish, economic losses and other damages. As a direct and proximate result,

      Plaintiffs expended money and will continue to expend money for medical bills and

      expenses. Plaintiffs are entitled to compensatory, special and other damages in an amount

      to be proven at trial.
                                    FIFTH CAUSE OF ACTION

                               (Strict Liability – Manufacturing Defect)

      221.    Plaintiffs incorporate by reference all preceding paragraphs of this Complaint, as

      though set forth in their entirety in this cause of action and further allege as follows.

      222.    The Amiodarone ingested by Plaintiffs and Plaintiffs’ Decedents was not

      reasonably safe for its intended use and was defective with respect to its manufacture, as

      described herein, in that the Defendant failed to comply with the FDA’s Good

      Manufacturing Practice for Finished Pharmaceuticals, 21 C.F.R. §211 et. Seq.

      223.    Section 211.122 of the Code of Federal Regulations requires manufacturers to

      ensure they have written procedures detailing the receipt, identification, storage,

      handling, sampling, examination and/or testing of labeling and packaging materials. The

      labeling and packaging materials must be representatively sampled before use in

      packaging or labeling of a drug product. Labeling that does not meet the required

      specifications must be rejected and only drugs containing labeling and packaging meeting

      written specifications shall be distributed.

      224.    Section 211.130 of the Code of Federal Regulations requires written procedures to

      ensure correct labels, labeling, and packaging materials are used for drug products and

                                                     305
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 306 of 313 PageID #: 176084




      such written procedures must be followed. The Defendant either failed to follow

      appropriate written procedures regarding the labeling of Amiodarone or fail to have the

      required written procedures in place to ensure such labeling is both accurate and

      appropriately distributed.

      225.    Defendant also failed to implement a safer alternative design for the delivery of

      the Medication Guide that would have prevented or significantly reduced the risk of the

      Plaintiffs’ and Plaintiffs’ Decedents’ personal injuries and death without substantially

      impairing the utility of the drug, when such safer alternative design of the warnings

      delivery process was economically and technologically feasible at the time the product

      left the control of the manufacturer by the application of existing or reasonably

      achievable scientific knowledge. Safer alternative designs for the process of delivery of

      FDA-mandataed warnings to the product distributors, retailers and users would include,

      but would not be limited to (a) single use warnings on each retail bottle, and (b) larger

      and more prominent labeling designed to called the Medication Guide requirement to the

      attention of distributors and retailers.

      226.    The Medication Guide is part of Amiodarone’s labeling. The Defendant’s failure

      to ensure the Medication Guides were properly printed, affixed, distributed, and received

      are in violation of the FDA’s Good Manufacturing Practices regarding Packaging and

      Labeling Control.

      227.    The Amiodarone sold by the Defendant is inherently dangerous and defective,

      unfit and unsafe for foreseeable uses and does not meet the expectations of consumers

      and health care providers.

      228.    Failing to Comply with the Good Manufacturing Practices set forth in 21 C.F.R.

      §211 regarding the manufacture, processing, packing or holding of a drug renders the

      drug adulterated under Section 501(a)(2)(B) of the Food, Drug & Cosmetic Act.

      229.    In addition, the Defendant’s failure to manufacture the Amiodarone ingested by

      Plaintiffs and Plaintiffs’ Decedents in conformity with the current Good Manufacturing

      Practices renders the Amiodarone an adulterated drug under Section 3302 of the

                                                  306
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 307 of 313 PageID #: 176085




      Delaware Health and Safety Food and Drug Code. Under Delaware law, it is unlawful to

      manufacture, sell, deliver, hold or offer for sale any drug that is adulterated. 16 Del. Code

      1953 § 3302.

      230.   As a direct and proximate result of the Defendant’s defective manufacture of

      Amiodarone, Plaintiffs and Plaintiffs’ Decedents were severely injured including, severe

      and permanent pain, suffering, disability, impairment, loss of enjoyment of life, loss of

      care, comfort and consortium, economic loss and damages including, but not limited to

      medical expenses, lost income, and other damages. Plaintiffs and Personal

      Representatives of the Decedents’ Estates, are entitled to compensatory, special, and

      other damages in an amount to be proven at trial.
                                      SIXTH CAUSE OF ACTION

                                          (Fraud and Deceit)

      231.   Plaintiffs incorporate by reference all preceding paragraphs of this Complaint, as

      though set forth in their entirety in this cause of action and further allege as follows:

      232.   Defendants,     having    undertaken    to   prepare,   design,    research,   develop,

      manufacture, inspect, label, market, promote, cause to be distributed and/or sell

      Amiodarone, owed a duty to provide accurate and complete information to Plaintiffs,

      their physicians, their pharmacists and the public regarding Amiodarone, including, but

      not limited to, ensure the distribution of the Medication Guide to all Plaintiffs who

      ingested Amiodarone sold by Defendants.

      233.   However, as set forth above Defendants either directly or by taking advantage of

      the information disseminated by other Amiodarone manufacturers that it did not correct,

      misled Plaintiffs, Plaintiffs’ physicians, pharmacists and the public into believing that

      Amiodarone was safe and effective for use in the treatment of atrial fibrillation, and

      engaged in deceptive, misleading and unconscionable promotional or sales methods to

      convince health care professionals and patients to use Amiodarone as set forth above

      even though they knew or reasonably should have known that Amiodarone was

      unreasonably unsafe for the treatment of A-fib and had only been approved by the FDA

                                                    307
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 308 of 313 PageID #: 176086




      as a last resort treatment for V-fib. Defendants also failed to properly warn health care

      professionals and the public about the safety risks of Amiodarone for the treatment of A-

      fib by failing to concomitantly ensure distribution of the Medication Guide to all

      Plaintiffs who ingested Amiodarone sold by Defendants in the manner required by law.

      234.   Defendants actively concealed, failed to disclose, misstated, downplayed and/or

      understated the health hazards and risks associated with the use of Amiodarone for the

      treatment of A-fib that they were under a duty to disclose based on the materiality of this

      information in terms of its unauthorized and unsafe use for an unapproved treatment and

      the resulting side effects attributable to such use. Defendants, by omitting and keeping

      such material facts from disclosure, deceived potential treating physicians, Plaintiffs,

      other patients, and the general public regarding the lack of approval of Amiodarone for

      sale in terms of its unauthorized “off-label” use for the treatment of A-fib, and the

      significant safety issues resulting from such unauthorized use particularly when

      unaccompanied with the required Medication Guide. These facts go directly to the safety

      and lack of efficacy of the use of Amiodarone for the treatment of A-fib, making such

      undisclosed facts presumptively material.

      235.   Defendants took affirmative steps to prevent the discovery and dissemination of

      significant evidence on the increased likelihood of injury from Amiodarone in terms of

      its “off-label” use for the treatment of A-fib. Defendants possessed evidence

      demonstrating Amiodarone caused serious adverse side effects in connection with the

      treatment of A-fib. Defendants failed to report all of these adverse events to the FDA and

      to the public, including using AERS to do so. The reporting of such adverse events is

      one of the primary methods by which prescribing physicians, the public and the FDA

      become aware of any safety or efficacy issues associated with a prescription drug.

      Instead, Defendants continued to sell Amiodarone by omitting the disclosure of such

      material facts in their possession that they had a duty and were obligated to disclose.

      236.   Defendants did not accurately report the results of numerous adverse events by

      withholding from the FDA, physicians, pharmacists, Plaintiffs, and the public, the truth

                                                  308
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 309 of 313 PageID #: 176087




      regarding the pervasive nature of Amiodarone’s side effects that had been reported to

      them. Defendants and/or their co-conspirators received reports of Amiodarone’s side

      effects attributable to “off-label” use from various sources yet withheld this information

      and maintained it in their possession, while continuing to sell Amiodarone to individuals

      such as Plaintiffs, as well as without ensuring distribution of the mandated Medication

      Guide to Plaintiffs. Defendants thus did not reveal and instead actively concealed their

      knowledge of numerous and serious complications with Amiodarone in connection with

      its use for the treatment of A-fib. Despite their knowledge of these serious problems with

      Amiodarone, Defendants continued and continue to market and/or sell Amiodarone

      nationwide.

      237.   Defendants effectively deceived and misled the scientific and medical

      communities regarding the risks and benefits of Amiodarone. Defendants failed to fully

      inform physicians, patients, including Plaintiffs, and the public, of the true defects in

      Amiodarone, which were known to Defendants, and continue to sell Amiodarone despite

      knowledge of these risk. Among other things, Defendants provided or failed to correct

      false and misleading information about the indications and uses of Amiodarone provided

      to physicians via reference materials like the PDR and Epocrates, that are used by

      physicians in prescribing situations and which the prescribing physicians read and rely on

      in prescribing Amiodarone to Plaintiffs. Teva either was or should have been aware of

      the statements made in those materials since, for example, Teva permitted use of pictures

      of its own Amiodarone pills on the Epocrates app and was under a duty to correct these

      materials as a form of labelling. If not for the concealment of material facts and the

      misleading information contained in the PDR, Epocrates or other reference sources, the

      prescribing physicians would not have prescribed Amiodarone to treat Plaintiffs’ A-fib.

      238.   Defendants also concealed from Plaintiffs and Plaintiffs’ physicians and

      pharmacists material facts they were obligated and had a duty to disclose, including that

      Amiodarone was not approved by the FDA for the treatment of atrial fibrillation, was not

      an appropriate “first line of treatment” for atrial fibrillation, was never tested in terms of

                                                   309
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 310 of 313 PageID #: 176088




      its effects on the primary demographic who took this medication (persons 65 and over), is

      required to be accompanied by a Medication Guide intended to warn the consumer of the

      serious, life-threatening complications from the use of Amiodarone, and had only be

      approved by the FDA for an extremely limited use without ever having conducted any

      clinical trials establishing the safety and efficacy of the drug, and specifically never in

      terms of its use for the treatment of A-fib.

      239.   Defendants engaged in all the acts and omissions described above with the intent

      that Plaintiffs and/or their physicians or pharmacists would reasonably would rely on the

      such material facts in deciding to prescribe and/or use Amiodarone.

      240.   Plaintiffs and/or Plaintiffs’ physicians and pharmacists justifiably relied to

      Plaintiffs’ detriment on Defendants’ misrepresentations and/or omissions of material fact

      as set forth above. This reliance proximately caused the injuries and damages described

      in this Complaint.

      241.   As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs have

      sustained and will continue to sustain severe physical injuries, economic losses and other

      damages. As a direct result, Plaintiffs expended money and will continue to expend

      money for medical bills and expenses. Plaintiffs are entitled to compensatory, special and

      exemplary damages in an amount to be proven at trial.

                                  SEVENTH CAUSE OF ACTION

                                           (Wrongful Death)

                        (Against All Defendants by the Decedent Plaintiffs)

      242.   The “Decedent Plaintiffs” (Plaintiffs Marchette Cook, Vernon Deboard, Carolyn

      Harrison, Mark Laganelli, Doyle Turner, and Albert Shepherd) incorporate by reference

      all preceding paragraphs of this Complaint, as though set forth in their entirety in this

      cause of action and further allege as follows.

      243.   The Decedent Plaintiffs are the surviving heirs of the persons listed above who

      used Defendants’ Amiodarone products and died as a proximate result (“Decedents”).



                                                     310
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 311 of 313 PageID #: 176089




      Said Decedents were prescribed, supplied with, received and ingested Amiodarone that

      was placed in the stream of commerce by Defendants.

      244.   The injuries and death of Decedents was caused by the wrongful acts, omissions

      and misrepresentations of Defendants as set forth above.

      245.   As a result of the conduct of Defendants and their ingestion of Amiodarone, the

      Decedents suffered fatal injuries.

      246.   As a result of the deaths of their relatives, the Decedent Plaintiffs were also

      deprived of the love, companionship, comfort, support, affection, society, solace and

      moral support of these Decedents.

      247.   The Decedent Plaintiffs are entitled to recover economic and non-economic

      damages against all Defendants for wrongful death directly and legally caused by the

      wrongful acts, omissions and misrepresentations of Defendants.
                                       PRAYER FOR RELIEF

             WHEREFORE, Plaintiffs demand judgment against the Defendants as follows, as

      appropriate and applicable for the particular causes of action set forth above:

             1.      For general (non-economic) and exemplary damages proportionate thereto

      according to proof at the time of trial;

             2.      For special (economic) and exemplary damages proportionate thereto

      according to proof at the time of trial;

             3.      For restitution and restitutionary disgorgement of all revenues or profits

      that Defendants have obtained through design, promotion, marketing, manufacture,

      distribution and/or sale of Amiodarone;

             4.      For pre-judgment and post-judgment interest as permitted by law;

             5.      For costs of suit incurred herein as permitted by law, including attorneys’

      fees pursuant to the claims that expressly or relatedly permit such an award;

             6.      For injunctive relief including, but not limited to, prohibiting Defendants

      from selling Amiodarone without also distributing the Medication Guide in the manner

      required by law;

                                                  311
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 312 of 313 PageID #: 176090




             7.      For such other and further relief as this Court may deem proper.

                                    DEMAND FOR JURY TRIAL

      Plaintiffs demand a trial by jury on all claims so triable.



      DATED: November 12, 2019               /s/ Raeann Warner                /          /
                                             Raeann Warner (DE Bar No. 004931)
                                             Jacobs & Crumplar, P.A.
                                             750 Shipyard Drive
                                             Suite 200
                                             Wilmington, Delaware 19801
                                             Telephone: (302)-600-1935
                                             Email: Raeann@jcdelaw.com

                                             CONSUMER LAW GROUP OF CALIFORNIA
                                             Alan M. Mansfield (To Apply Pro Hac Vice)
                                             alan@clgca.com
                                             206 Park Blvd. #603
                                             San Diego, CA 92101
                                             Tel: (619) 308-5034
                                             Fax: (855) 274-1888

                                             CANTRELL LAW FIRM
                                             Chris W. Cantrell (To Apply Pro Hac Vice)
                                             chris@cantrelllegal.com
                                             1330 Caminito Fabrizio, Suite 64
                                             Chula Vista, CA 91915
                                             Tel: (619) 597-6789

                                             WOOD LAW FIRM
                                             E. Kirk Wood (To Apply Pro Hac Vice)
                                             ekirkwood1@cs.com
                                             P. O. Box 382434
                                             Birmingham, AL 35238
                                             Tel: (205) 612-0243

                                             Johnson English Law Center
                                             12222 Merit Drive, Suite 1200
                                             Dallas, Texas 75251
                                             M: 214.528.4300 / F: 972-733-1335
                                             jenglish@englishpllc.com

                                             WILLIAMS ATTORNEYS PLLC
                                             Nathaniel J. Clark
                                             Associate Attorney
                                             500 N. Water St. Ste 500
                                             500 Corpus Christi, TX 78401
                                             Office: 361-885-0184


                                                   312
Case 1:99-mc-09999 Document 1808 Filed 11/12/19 Page 313 of 313 PageID #: 176091



                                   Jack E. Urquhart
                                   Of Counsel
                                   The Snapka Law Firm
                                   P.O. Drawer 23017
                                   Corpus Christi, Texas 78403
                                   (361) 888 7676

                                   Attorneys for Plaintiffs




                                         313
